Exhibit 10.1

Execution Version

JOINDER, COMMITMENT INCREASE AGREEMENT, SECOND AMENDMENT TO CREDIT AGREEMENT,
BORROWING BASE REDETERMINATION AGREEMENT, AND AMENDMENT TO OTHER CREDIT
DOCUMENTS

THIS JOINDER, COMMITMENT INCREASE AGREEMENT, SECOND AMENDMENT TO CREDIT
AGREEMENT, BORROWING BASE REDETERMINATION AGREEMENT, AND AMENDMENT TO OTHER
CREDIT DOCUMENTS (this “Agreement”), executed and effective as of
December 10, 2019 (the “Effective Date”) is among TALOS ENERGY INC., a Delaware
corporation (“Holdings”), TALOS PRODUCTION INC., a Delaware corporation (as
successor-by-conversion to Talos Production LLC, a Delaware limited liability
company) and a direct or indirect Subsidiary of Holdings (the “Borrower”), each
other Credit Party, JPMORGAN CHASE BANK, N.A., as the Administrative Agent (the
“Administrative Agent”), each Issuing Bank, the Swingline Lender, and the
Lenders (including the New Lenders) that are party hereto.

WITNESSETH:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
May 10, 2018, among Holdings, the Borrower, the Administrative Agent, the
Issuing Banks, the Lenders party thereto, and the other Persons from time to
time party thereto (as amended, supplemented, waived or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”);

WHEREAS, the Borrower has provided the necessary reserve report information (the
“Fall 2019 Redetermination Reserve Report”) for the Administrative Agent and the
Lenders to complete the fall 2019 Scheduled Redetermination of the Borrowing
Base and, after reviewing such reserve information, the Administrative Agent and
the Lenders have recommended increasing the Borrowing Base to $950,000,000;

WHEREAS, the Borrower has notified the Administrative Agent and the Lenders
under the Credit Agreement that (a) the Borrower, Castex Energy 2014, LLC, as
seller (“Castex 2014”), and solely with respect to the limited obligations set
forth therein, Holdings have entered into a certain Purchase and Sale Agreement
executed on December 10, 2019 (the “Castex 2014 PSA”), pursuant to which the
Borrower will acquire all of the issued and outstanding membership interests in
GOME 1271 LLC (the “Castex 2014 Company”) from Castex 2014 (the acquisition
transaction contemplated therein, the “Castex 2014 Acquisition”), (b) the
Borrower, Castex Energy 2016 LP, as seller (“Castex 2016”), and solely with
respect to the limited obligations set forth therein, Holdings have entered into
a certain Purchase and Sale Agreement executed on December 10, 2019 (the “Castex
2016 PSA”), pursuant to which the Borrower will acquire all of the issued and
outstanding membership interests in Dorado Deep GP, LLC (the “Castex 2016
Company”) from Castex 2016 (the acquisition transaction contemplated therein,
the “Castex 2016 Acquisition”), (c) the Borrower, ILX Holdings, LLC, as seller
(“ILX I”), and solely with respect to the limited obligations set forth therein,
Holdings have entered into a certain Purchase and Sale Agreement executed on
December 10, 2019 (the “ILX I PSA”), pursuant to which the Borrower will acquire
all of the issued and outstanding membership interests in certain entities
described therein (collectively, the “ILX I Companies”) from ILX I (the
acquisition transaction contemplated therein, the “ILX I Acquisition”), (d) the
Borrower, ILX Holdings II, LLC, as seller (“ILX II”),

 

1



--------------------------------------------------------------------------------

and solely with respect to the limited obligations set forth therein, Holdings
have entered into a certain Purchase and Sale Agreement executed on
December 10, 2019 (the “ILX II PSA”), pursuant to which the Borrower will
acquire all of the issued and outstanding membership interests in certain
entities described therein (collectively, the “ILX II Companies”) from ILX II
(the acquisition transaction contemplated therein, the “ILX II Acquisition”),
and (e) the Borrower, ILX Holdings III, LLC, as seller (“ILX III”), and solely
with respect to the limited obligations set forth therein, Holdings have entered
into a certain Purchase and Sale Agreement executed on December 10, 2019 (the
“ILX III PSA”, and together with the Castex 2014 PSA, the Castex 2016 PSA, the
ILX I PSA and the ILX II PSA, the “Acquisition PSAs”), pursuant to which the
Borrower will acquire all of the issued and outstanding membership interests in
certain entities described therein (collectively, the “ILX III Companies”) from
ILX III (the acquisition transaction contemplated therein, the “ILX III
Acquisition”, and together with the Castex 2014 Acquisition, the Castex 2016
Acquisition, the ILX I Acquisition and the ILX II Acquisition, the
“Acquisitions”);

WHEREAS, in connection with (a) the Castex 2014 Acquisition, the Borrower has
provided to the Administrative Agent and the Lenders a reserve report dated as
of September 30, 2019, with respect to the Oil and Gas Properties owned by the
Castex 2014 Company to be indirectly acquired under the Castex 2014 Acquisition
(the “Castex 2014 Reserve Report”), (b) the Castex 2016 Acquisition, the
Borrower has provided to the Administrative Agent and the Lenders a reserve
report dated as of September 30, 2019, with respect to the Oil and Gas
Properties owned by the Castex 2016 Company to be indirectly acquired under the
Castex 2016 Acquisition (the “Castex 2016 Reserve Report”), (c) the ILX I
Acquisition, the Borrower has provided to the Administrative Agent and the
Lenders a reserve report dated as of September 30, 2019, with respect to the Oil
and Gas Properties owned by the ILX I Companies to be indirectly acquired under
the ILX I Acquisition (the “ILX I Reserve Report”), (d) the ILX II Acquisition,
the Borrower has provided to the Administrative Agent and the Lenders a reserve
report dated as of September 30, 2019, with respect to the Oil and Gas
Properties owned by the ILX II Companies to be indirectly acquired under the ILX
II Acquisition (the “ILX II Reserve Report”), and (e) the ILX III Acquisition,
the Borrower has provided to the Administrative Agent and the Lenders a reserve
report dated as of September 30, 2019, with respect to the Oil and Gas
Properties owned by the ILX III Companies to be indirectly acquired under the
ILX III Acquisition (the “ILX III Reserve Report”, and together with the Castex
2014 Reserve Report, the Castex 2016 Reserve Report, the ILX I Reserve Report
and the ILX II Reserve Report, the “Acquisition Reserve Reports”), and, after
reviewing such reserve information, the Administrative Agent and the Lenders
have recommended increasing the Borrowing Base to $1,150,000,000 upon the
consummation of the Acquisitions;

WHEREAS, in connection with (a) the increase of the Borrowing Base pursuant to
Section 5(a) this Agreement, the Borrower has requested an increase of the
Commitments from $850,000,000 to $950,000,000 and (b) the consummation of the
Acquisitions and the increase of the Borrowing Base pursuant to Section 5(b) of
this Agreement, the Borrower has requested an increase of the Commitments from
$950,000,000 to $1,150,000,000;

WHEREAS, in connection with this Agreement, (a) each of KeyBank, National
Association and Credit Agricole Corporate and Investment Bank (each a “New
Lender”) desires, severally and not jointly, to join the Credit Agreement as a
Lender, (b) each of JPMorgan Chase

 

2



--------------------------------------------------------------------------------

Bank, N.A., BMO Harris Bank N.A., Natixis, New York Branch, The Toronto-Dominion
Bank, New York Branch, Regions Bank, and UBS AG, Stamford Branch (each an
“Increasing Existing Lender”) desires, severally and not jointly, to increase
its respective Commitment under the Credit Agreement, (c) each of ABN AMRO
Capital USA LLC, Capital One, National Association, Citibank, N.A., Credit
Suisse AG, Cayman Islands Branch, Mizuho Bank, Ltd., Société Générale, ING
Capital LLC, and Goldman Sachs Bank USA (each a “Decreasing Existing Lender”),
and (d) Hancock Whitney Bank (the “Exiting Lender”, and together with the
Decreasing Existing Lenders, the “Assigning Lenders”) desires to cease being a
Lender party to the Credit Agreement, such that, after giving effect to all of
the foregoing joinders and new, increased or decreased Commitments, the Lenders
party to the Credit Agreement (including each New Lender) shall have the
respective Commitments set forth on Annex I-A attached hereto and shall hold the
outstanding Loans and Letters of Credit participations in accordance with such
Commitments and the resulting Commitment Percentages; and

WHEREAS, upon the consummation of the Acquisitions, each of the Lenders party to
the Credit Agreement (including each New Lender) on the Incremental Effective
Date (as defined herein) (each an “Increasing Lender”) desires, severally and
not jointly, to increase its respective Commitment under the Credit Agreement,
such that, after giving effect to all of the foregoing increased Commitments,
the Lenders party to the Credit Agreement (including each New Lender) shall have
the respective Commitments set forth on Annex I-B attached hereto and shall hold
the outstanding Loans and Letters of Credit participations in accordance with
such Commitments and the resulting Commitment Percentages.

WHEREAS, Holdings and the Borrower have advised the Administrative Agent that
Holdings, the Borrower and certain of its or their subsidiaries are
contemplating certain permitted changes to their corporate structure, with
respect to which certain conforming amendments to the Credit Agreement and the
other Credit Documents may be appropriate;

WHEREAS, each of Holdings and the Borrower desires to amend the Credit Agreement
on the terms and subject to the conditions set forth herein; and

WHEREAS, Section 13.1 of the Credit Agreement provides that Holdings, the
Borrower and the Lenders may amend the Credit Agreement and the other Credit
Documents in accordance with the provisions thereof;

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth herein, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined in this Agreement, each
capitalized term used in this Agreement has the meaning assigned to such term in
the Credit Agreement.

SECTION 2. Joinder of New Lenders, Increase of the Commitments, and Assignment
and Assumption of Commitments, Loans and Letter of Credit Participations on the
Effective Date.

(a) Upon the Effective Date, and by its execution and delivery hereof, (i) each
New Lender, severally and not jointly, shall, and does hereby, (A) join and
become a party

 

3



--------------------------------------------------------------------------------

to the Credit Agreement with a Commitment as set forth opposite its name on
revised Schedule 1.1(a) attached hereto as Annex I-A, (B) obtain and have all
the rights and obligations of a “Lender” under the Credit Agreement and the
other Credit Documents to which the Lenders are a party, in each case, as if it
were an original signatory thereto, and (C) agree to be bound by the terms and
conditions set forth in the Credit Agreement and the other Credit Documents to
which the Lenders are a party, in each case, as if it were an original signatory
thereto, and (ii) each Assigning Lender, severally and not jointly, shall, and
does hereby, assign, without representation or warranty (except as expressly set
forth in Section 2(c) below) or recourse, to each Increasing Existing Lender,
and each Increasing Existing Lender, severally and not jointly, shall and does
hereby irrevocably purchase, accept and assume from each Assigning Lender,
subject to the terms of this Agreement and the Credit Agreement (as amended by
this Agreement), an undivided amount of each Assigning Lender’s Commitment,
outstanding Loans and Letter of Credit participations, such that, after giving
effect to such joinders and new Commitments and assignments and assumptions, the
Lenders party to the Credit Agreement from and after the Effective Date shall
have the respective Commitments set forth opposite such Lender’s name on
Annex I-A attached hereto and shall hold the corresponding Commitments and
outstanding Loans and Letters of Credit participations in accordance with such
Commitments and the resulting Commitment Percentages.

(b) Each New Lender, severally and not jointly, (i) represents and warrants that
(A) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (B) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to become a Lender, provide its
respective Commitment and acquire its interest in the Loans and participation in
Letters of Credit outstanding as of the Effective Date (after giving effect to
this Agreement), (C) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
its respective Commitment, shall have the obligations of a Lender thereunder,
(D) it is sophisticated with respect to decisions to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement and either it, or the person exercising
discretion in making its decisions, is experienced in making such decisions,
(E) it has received a copy of the Credit Agreement, as amended or otherwise
modified, and the other Credit Documents, together with copies of the most
recent financial statements delivered pursuant to Section 9.1(a) or (b) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement, become a Lender, provide its respective Commitment and acquire its
interest in the Loans and participations in the Letters of Credit outstanding as
of the Effective Date, on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent, the
Collateral Agent or any other Lender and (F) it has delivered to the
Administrative Agent an Administrative Questionnaire and any other documentation
required to be delivered by it pursuant to the terms of the Credit Agreement and
(ii) agrees that (A) it will, independently and without reliance on the
Administrative Agent, the Collateral Agent, or any other Lender, and based on
such documents and information as it shall deem appropriate at the time, made
its own credit analysis and decision to enter into

 

4



--------------------------------------------------------------------------------

this Agreement and to provide its respective Commitment and acquire its interest
in the Loans and the participations of Letters of Credit outstanding as of the
Effective Date, (B) appoints and authorizes the Administrative Agent and the
Collateral Agent, as applicable, to take such action on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to each such Person by the terms thereof, together with such
powers as are reasonably incidental thereto, (C) appoints and authorizes all
Issuing Banks to take such action on its behalf and to exercise such powers
under the Credit Agreement and the other Credit Documents as are delegated to
such Person by the terms thereof, together with such powers as are reasonably
incidental thereto, and (D) agrees that (1) it will, independently and without
reliance on the Administrative Agent, the Collateral Agent, or any Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (2) it will perform in accordance with their
terms all of the obligations that, by the terms of the Credit Documents, are
required to be performed by it as a Lender.

(c) Upon the Effective Date, and by its execution and delivery hereof, each
Increasing Existing Lender and each Assigning Lender, each severally and not
jointly, represents and warrants that it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby.

(d) Each Increasing Existing Lender, each Assigning Lender, and the
Administrative Agent hereby waive any fee (including any assignment, processing
or recordation fee) that may be due pursuant to Section 13.6 of the Credit
Agreement in connection with the assignment of Commitments, Loans and Letter of
Credit participations from the Assigning Lenders to the Increasing Existing
Lenders.

(e) From and after the Effective Date, the Administrative Agent shall make all
payments in respect of each Assigning Lender’s Commitment, outstanding Loans and
Letters of Credit participations assigned to any Increasing Existing Lender
pursuant to this Agreement (including payments of principal, interest, fees and
other amounts) (i) to the applicable Assigning Lender for amounts which have
accrued thereon to but excluding the Effective Date and (ii) to the applicable
Increasing Existing Lender for amounts which have accrued from and after the
Effective Date.

SECTION 3. Increase in Commitments of Increasing Lenders on the Incremental
Effective Date. If the Incremental Effective Date occurs, then upon the
Incremental Effective Date, and by its execution and delivery hereof, each
Increasing Lender, severally and not jointly, (i) shall, and does hereby,
increase its Commitment under the Credit Agreement to the amount as set forth
opposite its name on revised Schedule 1.1(a) attached hereto as Annex I-B and
(ii) represents and warrants to the Administrative Agent and each Issuing Bank
that it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.

 

5



--------------------------------------------------------------------------------

SECTION 4. Renewal and Continuation of Existing Loans.

(a) As of the Effective Date, all of the Loans outstanding under the Credit
Agreement immediately prior to the Effective Date shall hereby be restructured,
rearranged, renewed, extended and continued under the Credit Agreement and shall
be Loans outstanding under the Credit Agreement. On the Effective Date, each New
Lender shall purchase a pro rata portion of the outstanding Loans (including
participations in L/C Obligations and Swingline Loans) of each of the existing
Lenders party to the Credit Agreement immediately prior to the Effective Date
such that each Lender (including each New Lender) shall hold its respective
Commitment Percentage of the outstanding Loans (and participation interests in
L/C Obligations and Swingline Loans) as reflected in the revised Schedule 1.1(a)
attached hereto as Annex I-A.

(b) This Agreement is executed and delivered by the Increasing Lenders and the
New Lenders, the Borrower, the Administrative Agent and each Issuing Bank in
lieu of the execution and delivery of Incremental Agreements otherwise
contemplated by Section 2.16 of the Credit Agreement, and the requirements of
Section 2.16 are hereby superseded with respect thereto.

SECTION 5. Increase of the Borrowing Base.

(a) The Borrower and the Lenders agree that on and as of the Effective Date the
Borrowing Base shall be increased from $850,000,000 to $950,000,000 until such
time as the Borrowing Base is increased pursuant to Section 5(b) of this
Agreement or redetermined or otherwise adjusted pursuant to the terms of the
Credit Agreement.

(b) If the Incremental Effective Date occurs, then the Borrower and the Lenders
agree that on and as of the Incremental Effective Date, the Borrowing Base shall
be increased from $950,000,000 to $1,150,000,000 until such time as the
Borrowing Base is redetermined or otherwise adjusted pursuant to the terms of
the Credit Agreement.

(c) Both Holdings and the Borrower, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, agree that the redetermination of the
Borrowing Base pursuant to Section 5(a) and 5(b) hereof shall constitute the
regularly Scheduled Redetermination of the Borrowing Base for the fall of 2019
and shall not constitute an interim redetermination of the Borrowing Base
pursuant to Section 2.14 of the Credit Agreement.

SECTION 6. Amendments to Credit Agreement.

(a) On the Effective Date:

(i) the body of the Credit Agreement is hereby amended (a) by deleting the
stricken text (indicated textually in the same manner as the following example:
stricken text) and by inserting the double-underlined text (indicated textually
in the same manner as the following example: double-underlined text) as set
forth in the pages of the Credit Agreement attached as Exhibit A hereto; and

 

6



--------------------------------------------------------------------------------

(ii) Schedule 1.1(a) of the Credit Agreement is hereby amended and restated in
its entirety with Annex I-A attached hereto.

(b) If the Incremental Effective Date occurs, then on the Incremental Effective
Date, Schedule 1.1(a) of the Credit Agreement is hereby amended and restated in
its entirety with Annex I-B attached hereto.

SECTION 7. Amendments to other Credit Documents. On the Effective Date:

(a) Paragraph 2(g) of the Guarantee is hereby amended by replacing each
occurrence of the words “Legacy Blocker Entity” or “Legacy Blocker Entities”
with the words “Intermediate Entity” or “Intermediate Entities”, respectively;

(b) Exhibit I to the Guarantee is hereby amended by inserting the words “each
Intermediate Entity party thereto” immediately before the first occurrence of
the words “each Domestic Subsidiary of the Borrower”;

(c) the body of the Collateral Agreement is hereby amended by (i) replacing each
occurrence of the words “Legacy Blocker Entity” in the definition of “Pledgor”
and in Article II of the Collateral Agreement with the words “Intermediate
Entity” and (ii) replacing each occurrence of the words “Wholly-Owned
Subsidiary” with the words “Wholly owned Subsidiary”; and

(d) Exhibit I to the Collateral Agreement is hereby amended by replacing each
occurrence of the words “Legacy Blocker Entity” with the words “Intermediate
Entity party thereto”.

SECTION 8. Representations and Warranties, Etc. To induce the Administrative
Agent, the Lenders and Issuing Banks to enter into this Agreement, the Borrower
and Holdings represent and warrant to the Administrative Agent, the Issuing
Banks and the Lenders that as of the Effective Date and as of the Incremental
Effective Date:

(a) each representation and warranty made by any Credit Party contained in the
Credit Agreement or in the other Credit Documents is true and correct in all
material respects (except for representations and warranties which are qualified
by a materiality qualifier, which shall be true and correct in all respects)
with the same effect as though such representations and warranties had been made
on and as of the Effective Date, except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except for representations and warranties which are qualified by a
materiality qualifier, which shall be true and correct in all respects) as of
such earlier date;

(b) each Credit Party executing this Agreement has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Agreement;

 

7



--------------------------------------------------------------------------------

(c) the Credit Agreement as amended hereby and each other Credit Document
constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law); and

(d) no Default, Event of Default or Borrowing Base Deficiency exists under the
Credit Agreement or any of the other Credit Documents.

SECTION 9. Ratification; Reaffirmation of Security Documents.

(a) Each of Holdings, the Borrower and each other Credit Party hereby ratifies
and confirms, as of the Effective Date, (i) the covenants and agreements
contained in each Credit Document to which it is a party, including, in each
case, as such covenants and agreements may be modified by this Agreement and the
transactions contemplated thereby and (ii) all of the Obligations under the
Credit Agreement and the other Credit Documents.

(b) Each of Holdings, the Borrower and each other Credit Party (i) reaffirms the
terms of and its obligations (and the security interests granted by it) under
each Security Document (as modified hereby), and agrees that each such Security
Document (as modified hereby) will continue in full force and effect to secure
the Obligations as the same may be amended, supplemented, or otherwise modified
from time to time and (ii) acknowledges, represents, warrants and agrees that
the Liens and security interests granted by it pursuant to the Security
Documents (as modified hereby) are valid and subsisting and create a security
interest to secure the Obligations.

SECTION 10. Effectiveness. This Agreement shall become effective as of the
Effective Date on the first date on which each of the conditions set forth in
this Section 10 is satisfied:

(a) Agreement. The Administrative Agent shall have received executed
counterparts of this Agreement from Holdings, the Borrower, each other Credit
Party, the Administrative Agent, each Issuing Bank, the Swingline Lender, and
each Lender (including each New Lender, each Increasing Existing Lender, each
Decreasing Existing Lender and the Exiting Lender).

(b) Promissory Notes. To the extent requested by any Lender, the Borrower shall
have executed and delivered to the Administrative Agent a promissory note
payable to such Lender.

(c) Fees and Expenses. The Borrower shall have made payment of all fees and
expenses due and owing under Section 12(a) of this Agreement, the Credit
Agreement and under any separate fee letter agreement entered into by the
parties.

(d) Acquisition PSAs. The Administrative Agent shall have received a true and
complete executed copy of each Acquisition PSA, which shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

8



--------------------------------------------------------------------------------

(e) Mortgages. The Administrative Agent shall be satisfied that the Collateral
Coverage Minimum is satisfied as of the Effective Date or the Administrative
Agent shall have received additional Mortgages, executed and delivered by a duly
Authorized Officer of the applicable Credit Parties in sufficient counterparts
for the prompt recordation thereof, encumbering Mortgaged Properties that
constitute Borrowing Base Properties evaluated in the Fall 2019 Redetermination
Reserve Report having a PV-10, together with the PV-10 of the Mortgaged
Properties that were encumbered by a previously delivered Mortgage, sufficient
to satisfy the Collateral Coverage Minimum.

(f) Resolutions; Organizational Documents; Secretary’s Certificates. The
Administrative Agent shall have received, in the case of each Credit Party, each
of the items referred to in subclauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Credit Party, in each case, certified as of a recent date by
the Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Credit Party as of a recent date from such Secretary of State (or other
similar official);

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Credit Party dated the Effective Date and certifying:

(1) that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Credit Party as in effect on the Effective Date and
at all times immediately prior to and after the date of the resolutions
described in subclause (2) below or confirmation that no amendments have been
made to such Credit Party’s bylaws (or partnership agreement, limited liability
company agreement or other equivalent governing documents) since the most
recently delivered certificate,

(2) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or managing general partner, managing member
or equivalent) of such Credit Party authorizing the execution, delivery and
performance of the Credit Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Effective Date,

(3) that the certificate or articles of incorporation, certificate of limited
partnership, articles of incorporation or certificate of formation of such
Credit Party has not been amended since the date of the last amendment thereto
disclosed pursuant to subclause (i) above, and

 

9



--------------------------------------------------------------------------------

(4) as to the absence of any pending proceeding for the dissolution or
liquidation of such Credit Party; and

(iii) a certificate of a director or an officer as to the specimen signature of
the Secretary or Assistant Secretary or similar officer executing the
certificate pursuant to subclause (ii) above.

(g) Legal Opinion. The Administrative Agent shall have received, on behalf of
itself and the Secured Parties on the Effective Date, a written opinion of
Vinson & Elkins LLP, counsel to the Credit Parties, (i) dated the Effective
Date, (ii) addressed to the Administrative Agent, the Collateral Agent, the
Lenders and each Issuing Bank and (iii) in form and substance reasonably
satisfactory to the Administrative Agent. The Borrower, the other Credit Parties
and the Administrative Agent hereby instruct such counsel to deliver such legal
opinion.

SECTION 11. Incremental Effective Date. The agreements set forth in Sections 3,
5(b) and 6(b) of this Agreement shall become effective as of the first date on
which each of the conditions set forth in this Section 11 is satisfied (the
“Incremental Effective Date”):

(a) Acquisition Certificate. In connection with the consummation of each
Acquisition, the Administrative Agent shall have received a certificate of an
Authorized Officer of the Borrower (i) certifying that such Acquisition shall
constitute a Permitted Acquisition, (ii) certifying that the Borrower has
acquired all or substantially all, but in any event not less than 95% of the
PV-10, of the Oil and Gas Properties included in the applicable Acquisition
Reserve Report, all conditions to the obligations of the parties set forth in
the applicable Acquisition PSA shall have been satisfied or waived, and no
provision thereof shall have been waived, amended, supplemented or otherwise
modified to the extent such waiver, amendment, supplement or other modification
would reasonably be expected to materially adversely affect the Administrative
Agent, the Collateral Agent or the Lenders (except as otherwise agreed by the
Administrative Agent, the Collateral Agent and the Lenders), (iii) identifying
the Oil and Gas Properties that have not been acquired pursuant to the
applicable Acquisition PSA, (iv) attaching lien releases delivered in connection
with the applicable Acquisition PSA, (v) certifying as to the final purchase
price paid under the applicable Acquisition PSA after giving effect to all
adjustments as of the closing date for such acquisition, and specifying, by
category, the amount of such adjustment, (vi) attached thereto is a true and
complete executed copies of the conveyance documents from the applicable Seller
to Borrower and (vii) that attached thereto is a true and complete executed copy
of the applicable Acquisition PSA pursuant to which the Borrower has acquired
the applicable Oil and Gas Properties;

(b) No Event of Default or Borrowing Base Deficiency. The Administrative Agent
shall be satisfied that neither an Event of Default nor a Borrowing Base
Deficiency shall have occurred and be continuing after giving effect to
Section 3 and Section 5(b) of this Agreement.

 

10



--------------------------------------------------------------------------------

(c) Equity Issuance by Holdings. The Administrative Agent shall have received
reasonably satisfactory evidence that any Equity Interests required to be issued
pursuant to Section 2.1 of each Acquisition PSA have been issued.

(d) Mortgages. The Administrative Agent shall be satisfied that the Collateral
Coverage Minimum is satisfied as of the Incremental Effective Date or the
Administrative Agent shall have received additional Mortgages, executed and
delivered by a duly Authorized Officer of the applicable Credit Parties in
sufficient counterparts for the prompt recordation thereof, encumbering
Mortgaged Properties that constitute Borrowing Base Properties evaluated in the
Fall 2019 Redetermination Reserve Report or any Acquisition Reserve Report
having a PV-10, together with the PV-10 of the Mortgaged Properties that were
encumbered by a previously delivered Mortgage, sufficient to satisfy the
Collateral Coverage Minimum.

(e) Title. The Administrative Agent shall have received satisfactory title
information with respect to Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries comprising, together with title information previously
delivered to the Administrative Agent, at least 85% of the PV-10 of all of the
Proved Reserves evaluated in the Fall 2019 Redetermination Reserve Report or any
Acquisition Reserve Report.

(f) Legal Opinion. The Administrative Agent shall have received, on behalf of
itself and the Secured Parties on the Incremental Effective Date, a written
opinion of (i) Vinson & Elkins LLP, counsel to the Credit Parties, and (ii) to
the extent a new Mortgage is required to be delivered to satisfy Section 11(d)
of this Agreement, local counsel in any jurisdictions where such Mortgage will
be recorded to perfect first priority Liens on any Borrowing Base Properties, in
each case (A) dated the Incremental Effective Date, (B) addressed to the
Administrative Agent, the Collateral Agent, the Lenders and each Issuing Bank
and (C) in form and substance reasonably satisfactory to the Administrative
Agent. The Borrower, the other Credit Parties and the Administrative Agent
hereby instruct such counsels to deliver such legal opinions.

(g) Fees and Expenses. The Borrower shall have made payment of all fees and
expenses due and owing under Section 12(b) of this Agreement, the Credit
Agreement and under any separate fee letter agreement entered into by the
parties.

The Administrative Agent shall notify the Borrower and the Lenders of the
Incremental Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the Incremental Effective Date shall not occur
unless each of the foregoing conditions is satisfied (or waived) at or prior to
2:00 p.m., New York City time, on April 30, 2020 (and, in the event such
conditions are not so satisfied or waived, the agreements set forth in Sections
3, 5(b) and 6(b) of this Agreement shall be null and void).

SECTION 12. Upfront Fees. The Borrower agrees to pay, or cause to be paid, the
Administrative Agent:

(a) for the account of each New Lender and each Increasing Existing Lender, a
non-refundable upfront fee in an amount equal to twenty-five (25) basis points
on the

 

11



--------------------------------------------------------------------------------

amount by which such Lender’s final Commitment under the Credit Agreement
immediately after the Effective Date exceeds such Lender’s Commitment under the
Credit Agreement immediately prior to the Effective Date, which shall be payable
on, and subject to the occurrence of, the Effective Date; and

(b) for the account of each Increasing Lender, a non-refundable upfront fee in
an amount equal to twenty-five (25) basis points on the amount by which such
Increasing Lender’s final Commitment under the Credit Agreement immediately
after the Incremental Effective Date exceeds the greater of (i) such Lender’s
Commitment under the Credit Agreement immediately prior to the Effective Date or
(ii) such Lender’s Commitment under the Credit Agreement immediately prior to
the Incremental Effective Date, which shall be payable on, and subject to the
occurrence of, the Incremental Effective Date.

SECTION 13. Covenants. The Borrower hereby covenants and agrees that:

(a) on or before December 20, 2019 (or such longer period as the Administrative
Agent may agree), to the extent a new Mortgage is required to be delivered to
satisfy Section 10(e) of this Agreement, the Borrower shall deliver to the
Administrative Agent a written opinion of local counsel in any jurisdictions
where such Mortgage will be recorded to perfect first priority Liens on any
Borrowing Base Properties, which shall be (i) addressed to the Administrative
Agent, the Collateral Agent, the Lenders and each Issuing Bank and (ii) in form
and substance reasonably satisfactory to the Administrative Agent;

(b) on or before December 20, 2019 (or such longer period as the Administrative
Agent may agree), the Borrower shall deliver to the Administrative Agent
satisfactory title information with respect to Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries comprising, together with title
information previously delivered to the Administrative Agent, at least 85% of
the PV-10 of all of the Proved Reserves evaluated in the Fall 2019
Redetermination Reserve Report; and

(c) if, after giving effect to any changes to the corporate structure of
Holdings, the Borrower or any of its or their Subsidiaries, the Collateral Agent
determines that any acknowledgement, supplement or amendment to the
Intercreditor Agreement is necessary or appropriate, Holdings and the Borrower
shall, and shall use commercially reasonable efforts to cause the applicable
collateral agents or representatives for the holders of any Junior Liens to,
enter into such acknowledgement, supplement or amendment to the Intercreditor
Agreement in form and substance reasonably acceptable to the Collateral Agent.

SECTION 14. Stipulation Regarding Execution by the Exiting Lender. Each party
hereto hereby acknowledges and agrees (severally and not jointly) that (a) the
Exiting Lender has executed and delivered this Agreement for purposes of
Section 2 hereof and not for any other purpose, (b) after giving effect to the
transactions pursuant to Section 2 hereof, (i) the Exiting Lender will no longer
have any Commitments, outstanding Loans or Letters of Credit under the Credit
Agreement and (ii) the New Lenders, the Increasing Existing Lenders and the
Decreasing Existing Lenders shall comprise all of the Lenders for purposes of
approving the amendments to

 

12



--------------------------------------------------------------------------------

the Credit Agreement that are implemented by this Agreement, and (c) the
transactions pursuant to Section 2 hereof shall be deemed to have occurred
immediately prior to the effectiveness of the redetermination of the Borrowing
Base pursuant to Section 5 hereof and the amendments implemented pursuant to
Section 6 hereof.

SECTION 15. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission, i.e. a “pdf” or a “tif”), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

SECTION 16. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 17. Integration. This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Guarantors, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Borrower, the Guarantors, the Collateral Agent, the
Administrative Agent nor any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

SECTION 18. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 19. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under the Credit Agreement (including any Affiliate of each
Issuing Bank that issues any Letter of Credit).

SECTION 20. Miscellaneous. (a) On and after the effectiveness of this Agreement,
each reference in each Credit Document to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended, waived or otherwise
modified by this Agreement and (b) this Agreement is a Credit Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
therein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

(Remainder of Page Left Intentionally Blank)

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the Effective Date.

 

TALOS ENERGY INC.,

as Holdings

By:

 

/s/ Shannon E. Young III

Name:

 

Shannon E. Young III

Title:

  Executive Vice President and Chief Financial Officer

TALOS PRODUCTION INC.,

as the Borrower

By:

 

/s/ Shannon E. Young III

Name:

 

Shannon E. Young III

Title:

  Executive Vice President and Chief Financial Officer

 

Signature Page



--------------------------------------------------------------------------------

TALOS ERT LLC,

TALOS ENERGY PHOENIX LLC,

TALOS ENERGY OFFSHORE LLC,

TALOS GULF COAST LLC,

TALOS GULF COAST OFFSHORE LLC,

TALOS GULF COAST ONSHORE LLC,

ANRP (TALOS DC), LLC,

CKB PETROLEUM, LLC,

TALOS PETROLEUM LLC,

STONE ENERGY HOLDING, L.L.C.,

TALOS RESOURCES LLC,

TALOS ARGO INC.,

TALOS ENERGY HOLDINGS LLC,

TALOS ENERGY LLC,

TALOS ENERGY OPERATING COMPANY LLC,

TALOS PRODUCTION FINANCE INC.,

TALOS ENERGY INTERNATIONAL LLC and

TALOS OIL AND GAS LLC,

as the other Credit Parties

By:

 

/s/ Shannon E. Young III

Name:

 

Shannon E. Young III

Title:

  Executive Vice President and Chief Financial Officer

 

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, an Issuing Bank, a Lender and the Swingline Lender

By:

 

/s/ Michael Kamauf

Name:

 

Michael Kamauf

Title:

 

Authorized Officer

 

Signature Page



--------------------------------------------------------------------------------

BMO Harris Bank N.A.,

as a Lender

By:

 

/s/ Patrick Johnston

Name:

 

Patrick Johnston

Title:

 

Director

 

Signature Page



--------------------------------------------------------------------------------

Natixis, New York Branch,

as a Lender and an Issuing Bank

By:

 

/s/ Jonathan Cohen

Name:

 

Jonathan Cohen

Title:

 

Executive Director

By:

 

/s/ Douglas Lenart

Name:

 

Douglas Lenart

Title:

 

Managing Director



--------------------------------------------------------------------------------

The Toronto-Dominion Bank, New York Branch,

as a Lender and an Issuing Bank

By:

 

/s/ Maria Macchiaroli

Name:

 

Maria Macchiaroli

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC,

as a Lender

By:

 

/s/ Darrell Holley

Name:

 

Darrell Holley

Title:

 

Managing Director

By:

 

/s/ Scott Myatt

Name:

 

Scott Myatt

Title:

 

Executive Director



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Matthew Brice

Name:

 

Matthew Brice

Title:

 

Vice President



--------------------------------------------------------------------------------

Citibank, N.A.,

as a Lender

By:

 

/s/ Phil Ballard

Name:

 

Phil Ballard

Title:

 

Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch,

as a Lender

By:

 

/s/ Nupur Kumar

Name:

 

Nupur Kumar

Title:

 

Authorized Signatory

By:

 

/s/ Andrew Griffin

Name:

 

Andrew Griffin

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

KeyBank, National Association,

as a Lender,

By:

 

/s/ George E. McKean

Name:

 

George E. McKean

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

Mizuho Bank Ltd.,

as a Lender

By:

 

/s/ Donna DeMagistris

Name:

 

Donna DeMagistris

Title:

 

Executive Director



--------------------------------------------------------------------------------

Societe Generale,

as a Lender

By:

 

/s/ Hallie Ransone

Name:

 

Hallie Ransone

Title:

 

Director



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK,

as a Lender

By:

 

/s/ Louis P. Laville, III

Name:

 

Louis P. Laville, III

Title:

 

Managing Director

By:

 

/s/ Michael Willis

Name:

 

Michael Willis

Title:

 

Managing Director



--------------------------------------------------------------------------------

ING Capital LLC,

as a Lender

By:

 

/s/ Charles Hall

Name:

 

Charles Hall

Title:

 

Managing Director

By:

 

/s/ Scott Lamoreaux

Name:

 

Scott Lamoreaux

Title:

 

Director



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:

 

/s/ Kelly L. Elmore III

Name:

 

Kelly L. Elmore III

Title:

 

Managing Director



--------------------------------------------------------------------------------

UBS AG Stamford Branch, as a Lender

By:

 

/s/ Darlene Arias

Name:

 

Darlene Arias

Title:

 

Director

By:

 

/s/ Houssem Daly

Name:

 

Houssem Daly

Title:

 

Associate Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:

 

/s/ Ryan Durkin

Name:

 

Ryan Durkin

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

HANCOCK WHITNEY BANK,

as a Lender

By:

 

/s/ William Jochetz

Name:

 

William Jochetz

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

Annex I-A

Schedule 1.1(a)

 

Lender

   Commitment      Commitment
Percentage  

JPMorgan Chase Bank, N.A.

   $ 73,315,217.39        7.71739130 % 

BMO Harris Bank N.A.

   $ 73,315,217.39        7.71739130 % 

Natixis, New York Branch

   $ 73,315,217.39        7.71739130 % 

The Toronto-Dominion Bank, New York Branch

   $ 73,315,217.39        7.71739130 % 

ABN AMRO Capital USA LLC

   $ 59,891,304.35        6.30434783 % 

Capital One, National Association

   $ 59,891,304.35        6.30434783 % 

Citibank, N.A.

   $ 59,891,304.35        6.30434783 % 

Credit Suisse AG, Cayman Islands Branch

   $ 59,891,304.35        6.30434783 % 

KeyBank, National Association

   $ 59,891,304.35        6.30434783 % 

Mizuho Bank, Ltd.

   $ 59,891,304.35        6.30434783 % 

Société Générale

   $ 59,891,304.35        6.30434783 % 

Credit Agricole Corporate and Investment Bank

   $ 53,695,652.17        5.65217391 % 

ING Capital LLC

   $ 53,695,652.17        5.65217391 % 

Regions Bank

   $ 45,434,782.61        4.78260870 % 

UBS AG, Stamford Branch

   $ 45,434,782.61        4.78260870 % 

Goldman Sachs Bank USA

   $ 39,239,130.43        4.13043478 %    

 

 

    

 

 

 

Total

   $  950,000,000.00        100.00000000 %    

 

 

    

 

 

 

 

Annex I-A



--------------------------------------------------------------------------------

Annex I-B

Schedule 1.1(a)

 

Lender

   Commitment      Commitment
Percentage  

JPMorgan Chase Bank, N.A.

   $ 88,750,000.00        7.71739130 % 

BMO Harris Bank N.A.

   $ 88,750,000.00        7.71739130 % 

Natixis, New York Branch

   $ 88,750,000.00        7.71739130 % 

The Toronto-Dominion Bank, New York Branch

   $ 88,750,000.00        7.71739130 % 

ABN AMRO Capital USA LLC

   $ 72,500,000.00        6.30434783 % 

Capital One, National Association

   $ 72,500,000.00        6.30434783 % 

Citibank, N.A.

   $ 72,500,000.00        6.30434783 % 

Credit Suisse AG, Cayman Islands Branch

   $ 72,500,000.00        6.30434783 % 

KeyBank, National Association

   $ 72,500,000.00        6.30434783 % 

Mizuho Bank, Ltd.

   $ 72,500,000.00        6.30434783 % 

Société Générale

   $ 72,500,000.00        6.30434783 % 

Credit Agricole Corporate and Investment Bank

   $ 65,000,000.00        5.65217391 % 

ING Capital LLC

   $ 65,000,000.00        5.65217391 % 

Regions Bank

   $ 55,000,000.00        4.78260870 % 

UBS AG, Stamford Branch

   $ 55,000,000.00        4.78260870 % 

Goldman Sachs Bank USA

   $ 47,500,000.00        4.13043478 %    

 

 

    

 

 

 

Total

   $  1,150,000,000.00        100.00000000 %    

 

 

    

 

 

 

 

Annex I-B



--------------------------------------------------------------------------------

EXHIBIT A

TO SECOND AMENDMENT

CREDIT AGREEMENT

Dated as of May 10, 2018

among

TALOS ENERGY, INC.,

as Holdings,

TALOS PRODUCTION LLC,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent, and Swingline Lender

JPMORGAN CHASE BANK, N.A., NATIXIS, NEW YORK BRANCH

and THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

as Issuing Banks

and

JPMORGAN CHASE BANK, N.A., NATIXIS, NEW YORK BRANCH

TD SECURITIES (USA) LLC, CITIBANK, N.A., CAPITAL ONE, NATIONAL

ASSOCIATION, SG AMERICAS SECURITIES, LLC, ING CAPITAL LLC, DEUTSCHE

BANK SECURITIES INC., and ABN AMRO CAPITAL USA LLC,

as Lead Arrangers

NATIXIS, NEW YORK BRANCH, TD SECURITIES (USA) LLC, CITIBANK, N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION, SG AMERICAS SECURITIES, LLC, ING

CAPITAL LLC, DEUTSCHE BANK SECURITIES INC, and ABN AMRO CAPITAL USA LLC,

as Co-Syndication Agents

UBS SECURITIES LLC and REGIONS BANK

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A., NATIXIS, NEW YORK BRANCH and

TD SECURITIES (USA) LLC,

as Joint Bookrunners

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 1.

  Definitions      3  

1.1

  Defined Terms      3  

1.2

  Other Interpretive Provisions      6063  

1.3

  Accounting Terms      6164  

1.4

  Rounding      6264  

1.5

  References to Agreements, Laws, Etc.      6264  

1.6

  Times of Day      6264  

1.7

  Timing of Payment or Performance      6264  

1.8

  Currency Equivalents Generally      6265  

1.9

  Classification of Loans and Borrowings      6365  

1.10

  Interest Rates; LIBOR Notification      6366  

1.11

  Letter of Credit Amounts      6466  

1.12

  Divisions      6466  

SECTION 2.

  Amount and Terms of Credit      6467  

2.1

  Commitments      6467  

2.2

  Minimum Amount of Each Borrowing; Maximum Number of Borrowings      6668  

2.3

  Notice of Borrowing      6668  

2.4

  Disbursement of Funds      6769  

2.5

  Repayment of Loans; Evidence of Debt      6870  

2.6

  Conversions and Continuations      6971  

2.7

  Pro Rata Borrowings      7072  

2.8

  Interest      7072  

2.9

  Interest Periods      7173  

2.10

  Increased Costs, Illegality, Etc.      7174  

2.11

  Compensation      7478  

2.12

  Change of Lending Office      7578  

2.13

  Notice of Certain Costs      7578  

2.14

  Borrowing Base      7579  

2.15

  Defaulting Lenders      7983  

2.16

  Increase of Total Commitment      8286  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

2.17

  Extension Offers      8386  

SECTION 3.

  Letters of Credit      8689  

3.1

  Letters of Credit      8689  

3.2

  Letter of Credit Applications      8790  

3.3

  Letter of Credit Participations      8892  

3.4

  Agreement to Repay Letter of Credit Drawings      9094  

3.5

  Increased Costs      9296  

3.6

  New or Successor Issuing Bank      9396  

3.7

  Role of Issuing Bank      9497  

3.8

  Cash Collateral      9598  

3.9

  Existing Letters of Credit      9598  

3.10

  Applicability of ISP and UCP      9599  

3.11

  Conflict with Issuer Documents      9699  

3.12

  Letters of Credit Issued for Restricted Subsidiaries      9699  

3.13

  Alternate Currency      9699  

SECTION 4.

  Fees; Commitments      9699  

4.1

  Fees      9699  

4.2

  Voluntary Reduction of Commitments      97100  

4.3

  Mandatory Termination of Commitments      98101  

SECTION 5.

  Payments      98101  

5.1

  Voluntary Prepayments      98101  

5.2

  Mandatory Prepayments      99102  

5.3

  Method and Place of Payment      101104  

5.4

  Net Payments      101104  

5.5

  Computations of Interest and Fees      106109  

5.6

  Limit on Rate of Interest      106109  

SECTION 6.

  Conditions Precedent to Initial Borrowing      106109  

SECTION 7.

  Conditions Precedent to All Subsequent Credit Events      111114  

SECTION 8.

  Representations, Warranties and Agreements      112115  

8.1

  Corporate Status      112115  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

8.2

  Corporate Power and Authority; Enforceability      112115  

8.3

  No Violation      112115  

8.4

  Litigation      113116  

8.5

  Margin Regulations      113116  

8.6

  Governmental Approvals      113116  

8.7

  Investment Company Act      113116  

8.8

  True and Complete Disclosure      113116  

8.9

  Financial Condition; Financial Statements      114117  

8.10

  Tax Matters      114117  

8.11

  Compliance with ERISA      114117  

8.12

  Subsidiaries      115118  

8.13

  Intellectual Property      115118  

8.14

  Environmental Laws      116119  

8.15

  Properties      116119  

8.16

  Solvency      117120  

8.17

  Insurance      117120  

8.18

  Deposit Accounts; Securities Accounts; Commodities Accounts      117120  

8.19

  Creation of Liens      117120  

8.20

  Hedge Transactions      117120  

8.21

  Patriot Act; Sanctions      118121  

8.22

  No Material Adverse Effect      118121  

8.23

  Foreign Corrupt Practices Act      118121  

8.24

  Direct Benefit      118121  

8.25

  Plan Assets; Prohibited Transactions      119121  

SECTION 9.

  Affirmative Covenants      119122  

9.1

  Information Covenants      119122  

9.2

  Books, Records and Inspections      124127  

9.3

  Maintenance of Insurance      125127  

9.4

  Payment of Taxes      125128  

9.5

  Consolidated Corporate Franchises      125128  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

9.6

  Compliance with Statutes, Regulations, Etc.      126128  

9.7

  ERISA      126129  

9.8

  Maintenance of Properties      127129  

9.9

  Transactions with Affiliates      127130  

9.10

  End of Fiscal Years; Fiscal Quarters      129132  

9.11

  Additional Guarantors, Grantors and Collateral      129132  

9.12

  Use of Proceeds      131134  

9.13

  Further Assurances      131134  

9.14

  Reserve Reports      132135  

9.15

  Title Information      133137  

9.16

  Change in Business      134137  

9.17

  Holdings and Legacy BlockerIntermediate Entity Covenant      134137  

9.18

  Keepwell      134138  

SECTION 10.

  Negative Covenants      135138  

10.1

  Limitation on Indebtedness      135138  

10.2

  Limitation on Liens      140143  

10.3

  Limitation on Fundamental Changes      143146  

10.4

  Limitation on Sale of Assets      145148  

10.5

  Limitation on Investments      147150  

10.6

  Limitation on Restricted Payments      151154  

10.7

  Limitations on Debt Payments and Amendments      155158  

10.8

  Negative Pledge Agreements      156159  

10.9

  Limitation on Subsidiary Distributions      158161  

10.10

  Hedge Transactions      160163  

10.11

  Financial Performance Ratios      162165  

10.12

  Accounts      162165  

10.13

  Sanctions      162165  

10.14

  Amendments to Organizational Documents      162165  

SECTION 11.

  Events of Default      163165  

11.1

  Payments      163165  

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

11.2

  Representations, Etc.      163166  

11.3

  Covenants      163166  

11.4

  Default Under Other Agreements      163166  

11.5

  Bankruptcy, Etc.      164167  

11.6

  ERISA      164167  

11.7

  Guarantee      165168  

11.8

  Security Documents      165168  

11.9

  Judgments      165168  

11.10

  Change of Control      165168  

11.11

  Application of Proceeds      166169  

11.12

  Equity Cure      167170  

SECTION 12.

  The Agents      168171  

12.1

  Appointment      168171  

12.2

  Delegation of Duties      169172  

12.3

  Exculpatory Provisions      170172  

12.4

  Reliance by Agents      170173  

12.5

  Notice of Default      171173  

12.6

  Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders     
171174  

12.7

  Indemnification      172174  

12.8

  Agents in Its Individual Capacities      173175  

12.9

  Successor Agents      173176  

12.10

  Withholding Tax      174176  

12.11

  Security Documents and Collateral Agent under Security Documents and Guarantee
     174177  

12.12

  Right to Realize on Collateral and Enforce Guarantee      175177  

12.13

  Administrative Agent May File Proofs of Claim      176179  

12.14

  Certain ERISA Matters      177179  

SECTION 13.

  Miscellaneous      178181  

13.1

  Amendments, Waivers and Releases      178181  

13.2

  Notices      181183  

 

v



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

13.3

  No Waiver; Cumulative Remedies      181184  

13.4

  Survival of Representations and Warranties      182184  

13.5

  Payment of Expenses; Indemnification      182184  

13.6

  Successors and Assigns; Participations and Assignments      183186  

13.7

  Replacements of Lenders under Certain Circumstances      190192  

13.8

  Adjustments; Set-off      191193  

13.9

  Counterparts      192194  

13.10

  Severability      192195  

13.11

  Integration      192195  

13.12

  GOVERNING LAW      192195  

13.13

  Submission to Jurisdiction; Waivers      193195  

13.14

  Acknowledgments      193196  

13.15

  WAIVERS OF JURY TRIAL      194197  

13.16

  Confidentiality      194197  

13.17

  Release of Collateral and Guarantee Obligations      195198  

13.18

  USA PATRIOT Act      197199  

13.19

  Payments Set Aside      197199  

13.20

  Reinstatement      197200  

13.21

  Disposition of Proceeds      197200  

13.22

  Collateral Matters; Hedge Agreements      198200  

13.23

  Agency of the Borrower for the Other Credit Parties      198200  

13.24

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions     
198201  

13.25

  Acknowledgement Regarding Any Supported QFCs      199201  

 

vi



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

  

Form of Reserve Report Certificate

Exhibit B

  

Form of Notice of Borrowing

Exhibit C

  

Form of Guarantee

Exhibit D

  

Forms of Mortgage/Deed of Trust (Texas and Louisiana)

Exhibit E

  

Form of Collateral Agreement

Exhibit F

  

Form of Intercreditor Agreement

Exhibit G

  

Form of Assignment and Acceptance

Exhibit H-1

  

Form of Promissory Note (Loan)

Exhibit H-2

  

Form of Promissory Note (Swingline Loan)

Exhibit I

  

Form of Intercompany Note

Exhibit J

  

Form of Solvency Certificate

Exhibit K

  

Form of Non-Bank Tax Certificate

Exhibit L

  

Form of Notice of Conversion or Continuation

Exhibit M

  

Form of Prepayment Notice

SCHEDULES

 

Schedule 1.1(a)

  

Commitments

Schedule 1.1(b)

  

Excluded Equity Interests

Schedule 1.1(c)

  

Excluded Subsidiaries

Schedule 1.1(d)

  

Existing Letters of Credit

Schedule 1.1(e)

  

Closing Date Subsidiary Guarantors

Schedule 1.1(f)

  

Closing Date Hedge Banks

Schedule 1.1(g)

  

[Intentionally Omitted]

Schedule 1.1(h)

  

Maximum LC Commitments

Schedule 1.1(i)

  

Excluded Accounts

Schedule 6(b)

  

Local Counsels

Schedule 8.4

  

Litigation

Schedule 8.12

  

Subsidiaries

Schedule 8.18

  

Deposit Accounts; Securities Accounts; Commodities Accounts

Schedule 8.20

  

Closing Date Hedge Transactions

Schedule 9.9

  

Closing Date Affiliate Transactions

Schedule 9.13(b)

  

Further Assurances

Schedule 10.1

  

Closing Date Indebtedness

Schedule 10.2(d)

  

Closing Date Liens

Schedule 10.4(i)

  

Scheduled Dispositions

Schedule 10.5(d)

  

Closing Date Investments

Schedule 10.8

  

Closing Date Negative Pledge Agreements

Schedule 13.2

  

Notice Addresses

Schedule 13.22

  

Legacy Hedge Transactions



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 10, 2018, among TALOS ENERGY, INC., a Delaware
corporation (“Holdings”), TALOS PRODUCTION LLC, a Delaware limited liability
company and a wholly owned subsidiary of Holdings (the “Borrower”), the banks,
financial institutions and other lending institutions from time to time parties
as lenders hereto (each a “Lender” and, collectively, the “Lenders”), JPMORGAN
CHASE BANK, N.A., as administrative agent and collateral agent for the Lenders
and as the swing line lender, and NATIXIS, NEW YORK BRANCH and THE
TORONTO-DOMINION BANK, NEW YORK BRANCH, as issuers of Letters of Credit, and
each other Issuing Bank from time to time party hereto.

WHEREAS, the Borrower, as borrower, and Holdings, as parent holding company,
heretofore entered into that certain Credit Agreement dated as of February 6,
2013, with Toronto Dominion (Texas) LLC, as administrative agent, collateral
agent and swingline lender, Citibank, N.A., and The Toronto-Dominion Bank, New
York Branch, as letter of credit issuing banks, and the other banks and
financial institutions party thereto (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Talos Credit
Agreement”), pursuant to which the Borrower incurred certain Indebtedness as
loans or reimbursement obligations in respect of letters of credit issued for
its benefit or the benefit of one or more of its Restricted Subsidiaries;

WHEREAS, pursuant to that certain Transaction Agreement, dated as of
November 21, 2017 (together with all exhibits and schedules thereto, and as
amended, supplemented or otherwise modified from time to time, the “Transaction
Agreement”), by and among Stone Energy Corporation, a Delaware corporation
(“Stone Energy”), Sailfish Energy Holdings Corporation, a Delaware corporation,
Sailfish Merger Sub Corporation, a Delaware corporation, Talos Energy LLC, a
Delaware limited liability company (“Existing Talos Energy”) and the Borrower,
(i) Stone Energy will undergo a reorganization pursuant to which (x) Sailfish
Merger Sub Corporation will merge with and into Stone Energy, with Stone Energy
as the surviving corporation and a direct wholly owned subsidiary of Sailfish
Energy Holdings Corporation; (y) each outstanding share of Stone Energy’s common
stock will be converted into the right to receive one share of common stock of
Sailfish Energy Holdings Corporation, (z) Sailfish Energy Holdings Corporation
will be named “Talos Energy, Inc.” (“New Talos Energy”); (ii) through a series
of contributions by the direct and indirect owners of all of the equity
interests in Borrower, New Talos Energy will receive 100% of the equity
interests of Borrower, which at that time will own 100% of the equity interests
in Existing Talos Energy, and the contributing parties will receive common stock
of New Talos Energy (the transaction described in the foregoing clauses (i) and
(ii), herein collectively the “Corporate Reorganization and Merger
Transactions”), (iii) certain Affiliates of the Sponsors will contribute all
outstanding senior unsecured notes issued by the Borrower and Talos Production
Finance Inc., in exchange for common stock in New Talos Energy, (iv) the
Borrower and Stone Energy will offer to exchange their respective second lien
notes for Junior Lien Notes of the Borrower (the “Junior Lien Note Exchange”),
and (v) any holders of the existing second lien notes of Stone Energy that
accept the exchange offer will execute and deliver an indenture supplement
approving certain amendments and modifications to the indenture governing any
such existing second lien notes of Stone Energy that remain outstanding after
giving effect to the Junior Lien Note Exchange (the transactions described in
the foregoing clauses (i) through (v), collectively, the “Transactions”);

 

1



--------------------------------------------------------------------------------

WHEREAS, Stone Energy, as borrower, heretofore entered into, that certain Fifth
Amended and Restated Credit agreement, dated as of March 1, 2017, by and among
Stone Energy, Bank of America, N.A., as administrative agent and issuing bank,
and the lenders and other persons party thereto (as amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Stone Credit Agreement” and together with the Existing Talos Credit Agreement,
the “Existing Credit Agreements”), pursuant to which Stone Energy incurred
certain Indebtedness as loans or reimbursement obligations in respect of letters
of credit issued for its benefit or the benefit of one or more of its restricted
subsidiaries;

WHEREAS, in connection with the foregoing, (a) the Borrower has requested that
(i) on the Closing Date, the Lenders provide Loans to the Borrower (but subject
to compliance with Section 6(q) regarding minimum remaining Availability) (the
“Closing Date Loans”) and (ii) at any time and from time to time after the
Closing Date, the Lenders provide Loans to the Borrower subject to the Available
Commitment, (b) the Borrower has requested that each Issuing Bank issue Letters
of Credit (subject to the Available Commitment) at any time and from time to
time prior to the L/C Maturity Date (including on the Closing Date to back stop
and/or replace any Existing Letter of Credit (subject to the Available
Commitment)), in an aggregate Stated Amount at any time outstanding not in
excess of $200,000,000, and (c) the Borrower has requested that the Swingline
Lender extend credit in the form of Swingline Loans (subject to the Available
Commitment) at any time and from time to time prior to the Swingline Maturity
Date, in an aggregate principal amount at any time outstanding not in excess of
$10,000,000;

WHEREAS, the net proceeds of the Closing Date Loans will be used on the Closing
Date to consummate the Transactions, pay Transaction Expenses and repay the
Indebtedness outstanding under each of the Existing Credit Agreements
outstanding on the Closing Date;

WHEREAS, following the Closing Date, the proceeds of the Loans will be used by
the Borrower for the acquisition, development and exploration of Oil and Gas
Properties and for working capital and other general corporate purposes of the
Borrower and its Restricted Subsidiaries (including Permitted Acquisitions) and
to make dividends and distributions to the holders of the Borrower’s Equity
Interests (to the extent permitted under this Agreement), and the Letters of
Credit will be used by the Borrower and its Restricted Subsidiaries for general
corporate purposes, including to secure any surety and bonding requirements and
to support deposits required under purchase agreements pursuant to which the
Borrower or its Restricted Subsidiaries may acquire Oil and Gas Properties and
other assets,;

WHEREAS, the Lenders, the Swingline Lender and the Issuing Banks are willing to
make available to the Borrower such revolving credit, swingline and letter of
credit facilities upon the terms and subject to the conditions set forth herein;
and

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

2



--------------------------------------------------------------------------------

SECTION 1. Definitions

1.1 Defined Terms.

As used herein, the following terms shall have the meanings specified below:

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1⁄2 of 1%, (b) Prime Rate and
(c) the LIBOR Rate for a one-month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.0%;
provided that, for the avoidance of doubt, for purposes of calculating the LIBOR
Rate pursuant to clause (c) above, the LIBOR Rate for any day shall be based on
the rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on such day by reference to the rate appearing on the Reuters
Screen LIBOR01 Page (or any successor page or any successor service, or any
substitute page or substitute for such service, providing rate quotations
comparable to the Reuters Screen LIBOR01 Page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) for
a period equal to one-month; provided further that for purposes of this
Agreement in no event shall ABR be less than 1.0%. Any change in the ABR due to
a change in such rate announced by the Administrative Agent, in the Federal
Funds Effective Rate or in the one-month LIBOR Rate shall take effect at the
opening of business on the day specified in the public announcement of such
change. If ABR is being used as an alternate rate of interest pursuant to
Section 2.10(d) hereof (for the avoidance of doubt, only until an amendment has
become effective pursuant to Section 2.10(d)), then ABR shall be the greater of
clause (a) and (b) above and shall be determined without reference to clause
(c) above.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Additional Lender” shall have the meaning provided in Section 2.16(a).

“Additional Lender Extended Amount” shall have the meaning provided in
Section 2.17(b).

“Adjusted Consolidated Net Tangible Assets” shall mean (without duplication), as
of the date of determination, the remainder of:

(a) the sum of:

(i) estimated discounted future net revenues from Proved Reserves of the
Borrower and its Restricted Subsidiaries calculated in accordance with SEC
guidelines before any provincial, territorial, state, federal or foreign income
taxes, as estimated by the Borrower in a reserve report prepared as of the end
of the Borrower’s most recently completed fiscal year for which audited
financial statements are available, as increased by, as of the date of
determination, the estimated discounted future net revenues from (A) estimated
Proved Reserves acquired since such year end, which Proved Reserves were not
reflected in such year-end reserve report, and (B) estimated oil and gas
reserves attributable to upward revisions of estimates of Proved Reserves
(including the impact to discounted future net revenues related to development
costs previously estimated

 

3



--------------------------------------------------------------------------------

in the last year-end reserve report, but only to the extent such costs were
actually incurred since the date of the last year-end reserve report) since such
year-end due to exploration, development, exploitation or other activities,
increased by the accretion of discount from the date of the last year-end
reserve report to the date of determination, and decreased by, as of the date of
determination, the estimated discounted future net revenues from (C) estimated
Proved Reserves included in the last year-end reserve report that shall have
been produced or disposed of since such year-end, and (D) estimated oil and gas
reserves included therein that are subsequently removed from the Proved Reserves
of the Borrower and its Restricted Subsidiaries as so calculated due to downward
revisions of estimates of Proved Reserves since such year-end due to changes in
geological conditions or other factors which would, in accordance with standard
industry practice, cause such revisions, provided, that (x) in the case of such
year-end reserve report and any adjustments since such year-end pursuant to
clauses (A), (B) and (D), the estimated discounted future net revenues from
Proved Reserves shall be determined in their entirety using oil, gas and other
hydrocarbon prices and costs that are either (1) calculated in accordance with
the SEC guidelines and, with respect to such adjustments under clauses (A),
(B) or (D), calculated with such prices and costs as if the end of the most
recent fiscal quarter preceding the date of determination for which such
information is available to the Borrower were year-end or (2) if the Borrower so
elects at any time, calculated in accordance with the foregoing clause (1),
except that when pricing of future net revenues of Proved Reserves under the SEC
guidelines is not based on a contract price and is instead based upon benchmark,
market or posted pricing, the pricing for each month of estimated future
production from such Proved Reserves not subject to contract pricing shall be
based upon NYMEX (or successor) published forward prices for the most comparable
hydrocarbon commodity applicable to such production month (adjusted for energy
content, quality and basis differentials (such basis differential being the
relevant NYMEX (or successor) published forward basis differential or, if such
NYMEX (or successor) forward basis differential is unavailable, as estimated in
good faith by the Borrower based on historical basis differential (before any
state or federal or other income tax)) and giving application to the last
sentence of such definition hereto), as such forward prices are published as of
the year-end date of such reserve report or, with respect to post-year-end
adjustments under clauses (A), (B) or (D), the last day of the most recent
fiscal quarter preceding the date of determination, (y) the pricing of estimated
Proved Reserves that have been produced or disposed since year-end as set forth
in clause (C) shall be based upon the applicable pricing elected for the prior
year-end reserve report as provided in clause (x), and (z) in each case as
estimated by or under the supervision of the chief engineer of the Borrower or a
Restricted Subsidiary or by any Approved Petroleum Engineer;

(ii) the capitalized costs that are attributable to Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries to which no Proved Reserves are
attributable, based on the Borrower’s books and records as of a date no earlier
than the date of the Borrower’s latest annual or quarterly consolidated
financial statements;

 

4



--------------------------------------------------------------------------------

(iii) the Net Working Capital on a date no earlier than the date of the
Borrower’s latest annual or quarterly consolidated financial statements;

(iv) assets related to commodity risk management activities less liabilities
related to commodity risk management activities, in each case to the extent that
such assets and liabilities arise in the ordinary course of the Oil and Gas
Business, provided that such net value shall not be less than zero; and

(v) the greater of (A) the net book value of other tangible assets (including,
without limitation, investments in unconsolidated Restricted Subsidiaries and
mineral rights held under lease or other contractual arrangement) of the
Borrower and its Restricted Subsidiaries, as of a date no earlier than the date
of the Borrower’s latest annual or quarterly consolidated financial statements,
and (B) the Fair Market Value, as estimated by the Borrower, of other tangible
assets (including, without limitation, investments in unconsolidated Restricted
Subsidiaries and mineral rights held under lease or other contractual
arrangement) of the Borrower and its Restricted Subsidiaries, as of a date no
earlier than the date of the Borrower’s latest audited consolidated financial
statements (it being understood that the Borrower shall not be required to
obtain any appraisal of any assets); minus

(b) the sum of:

(i) any amount included in (a)(i) through (a)(v) above that is attributable to
minority interests;

(ii) any net gas balancing liabilities of the Borrower and its Restricted
Subsidiaries reflected in the Borrower’s latest audited consolidated financial
statements;

(iii) to the extent included in (a)(i) above, the estimated discounted future
net revenues, calculated in accordance with the SEC guidelines (utilizing the
prices and costs as provided in (a)(i)), attributable to reserves that are
required to be delivered to third parties to fully satisfy the obligations of
the Borrower and its Restricted Subsidiaries with respect to Volumetric
Production Payments (determined, if applicable, using the schedules specified
with respect thereto); and

(iv) to the extent included in (a)(i) above, the estimated discounted future net
revenues, calculated in accordance with SEC guidelines (utilizing prices and
costs as provided in (a)(i)), attributable to reserves subject to Dollar-
Denominated Production Payments that, based on the estimates of production and
price assumptions included in determining the estimated discounted future net
revenues specified in (a)(i) above, would be necessary to fully satisfy the
payment obligations of the Borrower and its Restricted Subsidiaries with respect
to Dollar- Denominated Production Payments (determined, if applicable, using the
schedules specified with respect thereto).

 

5



--------------------------------------------------------------------------------

If the Borrower changes its method of accounting from the full cost method of
accounting to the successful efforts or a similar method, “Adjusted Consolidated
Net Tangible Assets” will continue to be calculated as if the Borrower were
still using the full cost method of accounting.

“Adjusted Total Commitment” shall mean, at any time, the Total Commitment less
the aggregate amount of Commitments of all Defaulting Lenders.

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent appointed in accordance with
the provisions of Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.

“Affiliated Institutional Lender” shall mean any investment fund managed or
advised by Affiliates of a Co-Investor that is a bona fide debt fund and that
extends credit or buys loans in the ordinary course of business.

“Affiliated Lender” shall mean a Lender that is a Co-Investor or any Affiliate
thereof (other than Holdings, any other Subsidiary of Holdings, the Borrower or
any Affiliated Institutional Lender).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall mean this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Euro and
any other currency agreed to by the Administrative Agent or the Issuing Banks.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

6



--------------------------------------------------------------------------------

“Applicable Equity Amount” shall mean, at any time, (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication:

(a) the amount of any capital contributions made in cash to, or any proceeds of
an equity issuance received by, the Borrower during the period from and
including the Business Day immediately following the Closing Date, through and
including the Applicable Equity Amount Reference Time, including proceeds from
the issuance of Equity Interests of any direct or indirect parent of the
Borrower, but excluding all proceeds from the issuance of Disqualified Stock;

minus

(b) the sum, without duplication, of

(i) the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary pursuant to Section 10.5(g)(iii)(B) and
Section 10.5(h)(ii) after the Closing Date and prior to the Applicable Equity
Amount Reference Time;

(ii) the aggregate amount of any Restricted Payments made by the Borrower
pursuant to Section 10.6(j) after the Closing Date and prior to the Applicable
Equity Amount Reference Time; and

(iii) the aggregate amount of prepayments, repurchases, redemptions and
defeasances made by the Borrower or any Restricted Subsidiary pursuant to
Section 10.7(c)(iii) after the Closing Date and prior to the Applicable Equity
Amount Reference Time.

“Applicable Margin” shall mean, for any day, with respect to any ABR Loan or
LIBOR Loan, as the case may be, the rate per annum set forth in the grid below
based upon the Borrowing Base Utilization Percentage in effect on such day:

Borrowing Base Utilization Grid

Borrowing Base Utilization Percentage

   X < 25%    ³ 25% X


< 50%

   ³ 50% X


< 75%

   ³ 75% X


< 90%

   X ³ 90%

LIBOR Loans

   2.75%    3.00%    3.25%    3.50%    3.75%

ABR Loans

   1.75%    2.00%    2.25%    2.50%    2.75%

Commitment Fee Rate

   0.50%    0.50%    0.50%    0.50%    0.50%

Each change in the Commitment Fee Rate or Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

7



--------------------------------------------------------------------------------

“Approved Petroleum Engineers” shall mean (a) Netherland, Sewell & Associates,
Inc., (b) Ryder Scott Company, L.P., (c) DeGolyer and MacNaughton, (d) Cawley,
Gillespie & Associates, Inc., and (e) at the Borrower’s option, any other
independent petroleum engineers selected by the Borrower and reasonably
acceptable to the Administrative Agent.

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit G or such other form (including electronic
records generated by the use of an electronic platform) as may be approved by
the Administrative Agent.

“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, the Assistant or Vice Treasurer, the Vice President-Finance, the
General Counsel and any manager, managing member or general partner, in each
case, of such Person, and any other senior officer designated as such in writing
to the Administrative Agent by such Person. Any document delivered hereunder
that is signed by an Authorized Officer shall be conclusively presumed to have
been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of the Borrower or any other Credit
Party and such Authorized Officer shall be conclusively presumed to have acted
on behalf of such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(b).

“Available Commitment” shall mean, at any time, (a) the Loan Limit at such time
minus (b) the aggregate Total Exposures of all Lenders at such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBOR Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

 

8



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBOR Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Reuters Screen LIBOR01 Page permanently or indefinitely ceases to provide
the Reuters Screen LIBOR01 Page; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the Reuters Screen LIBOR01 Page announcing that such
administrator has ceased or will cease to provide the Reuters Screen LIBOR01
Page, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the Reuters Screen LIBOR01 Page;

 

9



--------------------------------------------------------------------------------

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Reuters Screen LIBOR01 Page, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the Reuters Screen LIBOR01 Page, a resolution authority with
jurisdiction over the administrator for the Reuters Screen LIBOR01 Page or a
court or an entity with similar insolvency or resolution authority over the
administrator for the Reuters Screen LIBOR01 Page, in each case which states
that the administrator of the Reuters Screen LIBOR01 Page has ceased or will
cease to provide the Reuters Screen LIBOR01 Page permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Reuters Screen LIBOR01
Page; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Reuters Screen LIBOR01 Page announcing
that the Reuters Screen LIBOR01 Page is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with
Section 2.10 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder pursuant to Section 2.10.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“benefited Lender” shall have the meaning provided in Section 13.8.

“BHC Act Affiliate” of a party means an “affiliate’” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

10



--------------------------------------------------------------------------------

“Board of Directors” shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such Person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning provided in the introductory paragraph hereto.

“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).

“Borrowing Base” shall mean, at any time, an amount equal to the amount
determined in accordance with Section 2.14, as the same may be adjusted from
time to time pursuant to the provisions thereof.

“Borrowing Base Deficiency” occurs if, at any time, the aggregate Total Exposure
of all Lenders exceeds the Borrowing Base then in effect. The amount of the
Borrowing Base Deficiency is the amount by which the Total Exposure of all
Lenders exceeds the Borrowing Base then in effect.

“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties included in the Initial Reserve Report and thereafter in the Reserve
Report most recently delivered pursuant to Section 9.14, together with the
Hydrocarbon Interests on which such Oil and Gas Properties are located or to
which such Oil and Gas Properties are attributed.

“Borrowing Base Required Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding 100% of the Adjusted Total Commitment at such date or
(b) if the Total Commitment has been terminated, Lenders having or holding 100%
of the outstanding principal amount of the Loans, the Swingline Exposure and
Letter of Credit Exposure (excluding the Loans, Swingline Exposure and Letter of
Credit Exposure of Defaulting Lenders) in the aggregate at such date.

“Borrowing Base Utilization Percentage” shall mean, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the aggregate
Total Exposures of all Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day; provided that if, as of any day, the
Borrowing Base equals $0, then the Borrowing Base Utilization Percentage shall
be deemed to equal 100%.

“Borrowing Base Value” shall mean, with respect to any Oil and Gas Property of
evaluated in the determination of the Borrowing Base or any Hedge Transaction in
respect of commodities, the value attributed to such asset in connection with
the most recent determination of the Borrowing Base (which Borrowing Base was
approved by the Borrowing Base Required Lenders or the Required Lenders, as
applicable, in accordance with Section 2.14).

“Budget” shall have the meaning provided in Section 9.1(k).

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Houston, Texas are authorized
by law or other

 

11



--------------------------------------------------------------------------------

governmental actions to close, and, if such day relates to (a) any interest rate
settings as to a LIBOR Loan, (b) any fundings, disbursements, settlements and
payments in respect of any such LIBOR Loan, or (c) any other dealings pursuant
to this Agreement in respect of any such LIBOR Loan, such day shall be a day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that leases that are recharacterized as
Capital Leases due to a change in GAAP after January 1, 2017 shall not be
treated as Capital Leases for any purpose under this Agreement but shall instead
be treated as they would have been in accordance with GAAP as in effect on
January 1, 2017.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Restricted
Subsidiaries, in each case taken at the amount thereof accounted for as
liabilities in accordance with GAAP; provided that obligations that are
recharacterized as Capitalized Lease Obligations due to a change in GAAP after
January 1, 2017 shall not be treated as Capitalized Lease Obligations for any
purpose under this Agreement but shall instead be treated as they would have
been in accordance with GAAP as in effect on January 1, 2017.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such Person and its subsidiaries.

“Cash Collateral” shall have the meaning provided in Section 3.8.

“Cash Collateralize” shall have the meaning provided in Section  3.8(dc).

“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Borrower’s Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services and for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, lockbox services, stop payment services and wire
transfer services.

“Cash Management Bank” shall mean any Person that either (a) is at the time it
provides Cash Management Services or (b) becomes at any time after it has
provided any Cash Management Services for which the Borrower or any Restricted
Subsidiary has, as of such time, continuing obligations in connection with, or
in respect of, any Cash Management Services, a Lender or an Agent or an
Affiliate of a Lender or an Agent.

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

 

12



--------------------------------------------------------------------------------

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreement.

“Casualty Event” shall mean, with respect to any property or asset, (a) any
damage to, destruction of, or other casualty or loss involving, any such
property or asset or (b) any seizure, condemnation, confiscation or taking under
the power of eminent domain of, or any requisition of title or use of, or
relating to, or any similar event in respect of, any such property or asset.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change in Law” shall mean, after the Closing Date (or, with respect to any
Lender, such later date on which such Lender becomes a party to this Agreement),
(a) the adoption of, or the taking effect of, any law, treaty, order, policy,
rule or regulation, (b) any change in any law, treaty, order, policy, rule or
regulation or in the administrative, interpretation, implementation or
application thereof by any Governmental Authority or (c) compliance by any
Lender with any guideline, request, directive or order enacted or promulgated by
any central bank or other governmental or quasi-governmental authority (whether
or not having the force of law); provided that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith or in the implementation thereof and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be included as a Change in
Law regardless of the date adopted, enacted, promulgated or implemented and
shall, but only to the extent a Lender is imposing applicable increased costs or
costs in connection with capital adequacy requirements similar to those
described in clauses (a)(ii) and (c) of Section 2.10 generally on other
borrowers of loans under United States reserve-based credit facilities; provided
that no Lender shall be required to disclose any confidential or proprietary
information in connection therewith.

“Change of Control” shall mean and be deemed to have occurred if:

(a) any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the date hereof) other
than Permitted Holders acquires the ownership, directly or indirectly,
beneficially or of record, of Equity Interests representing more than the
greater of 35% and the percentage beneficially owned by the Permitted Holders of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the BorrowerHoldings;

(b) during any period of twelve (12) consecutive months, a majority of the seats
(other than vacant seats) on the Board of Directors of the BorrowerHoldings
shall be occupied by individuals who were not (1) nominated by the Board of
Directors of the BorrowerHoldings or a Permitted Holder, (2) appointed by
directors so nominated or (3) appointed by a Permitted Holder;

 

13



--------------------------------------------------------------------------------

(c) Holdings shall at any time cease to own, directly or indirectly through one
or more Intermediate Entities, 100% of the Equity Interests of the Borrower; or

(d) (c) a “Change of Control” (as defined in (i) the Junior Lien Indenture or
the Stone Energy Notes Indenture, (ii) any indenture or credit agreement in
respect of Permitted Additional IndebtednessDebt that constitutes Material
Indebtedness, or (iii) any indenture or credit agreement in respect of any
Permitted Refinancing Indebtedness with respect to the Junior Lien Indenture or
the Stone Energy Notes Indenture that constitutes Material Indebtedness) shall
have occurred.

“Class” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Existing Loans, Extended
Loans (of the same Extension Series) or Swingline Loans; (b) when used in
reference to any Commitment, refers to whether such Commitment is an Existing
Commitment, an Extended Commitment (of each Extension Series) or a Swingline
Commitment and (c) when used in reference to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a single class.

“Closing Date” shall mean May 10, 2018.

“Closing Date Loans” shall have the meaning provided in the recitals to this
Agreement.

“Closing Date Reserve Report” shall mean one or more reserve reports prepared as
of December 31, 2017, by one or more Approved Petroleum Engineers with respect
to (i) the Proved Reserves of the Borrower and its Restricted Domestic
Subsidiaries and (b) the Proved Reserves of Stone Energy and its Subsidiaries.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Investors” shall mean (a) the Sponsors, (b) any other investors party to
that certain Second Amended and Restated Limited Liability Company Agreement of
Talos Energy LLC, dated effective June 7, 2012 (as amended from time to time to
the date hereof), disclosed to the Lead Arrangers on or prior to the Closing
Date, (c) Franklin, (d) MacKay and (e) the respective Affiliates of the
investors described in clauses (b), (c), and (d) (but excluding in each case any
of their respective operating portfolio companies).

“Collateral” shall have the meaning provided for such term in each of the
Security Documents and shall include any and all assets securing or intended to
secure any or all of the Obligations; provided that with respect to any
Mortgages, “Collateral,” as defined herein, shall include “Mortgaged Property”
as defined therein.

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., as collateral agent
under the Security Documents, or any successor collateral agent appointed in
accordance with the provisions of Section 12.9.

 

14



--------------------------------------------------------------------------------

“Collateral Agreement” shall mean the Collateral Agreement of even date herewith
by and among the Borrower, the other grantors party thereto and the Collateral
Agent, for the benefit of the Secured Parties, substantially in the form of
Exhibit E hereto.

“Collateral Coverage Minimum” shall mean that the Mortgaged Properties shall
comprise at least 90% of the PV-10 of the Credit Parties’ total Proved Reserves
and at least 90% of the PV-10 of the Credit Parties’ total Proved Developed
Producing Reserves, in each case, included in the most recent Reserve Report
delivered pursuant to Section 9.14.

“Commitment” shall mean, (a) with respect to each Lender that is a Lender on the
Closing Date, the amount set forth opposite such Lender’s name on Schedule
1.1(a) as such Lender’s “Commitment” and (b) in the case of any Lender that
becomes a Lender after the Closing Date, the amount specified as such Lender’s
“Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Commitment or in the Incremental Agreement
pursuant to which such Lender joined this Agreement and made its initial
Commitment, in each case as the same may be increased, decreased or otherwise
adjusted from time to time pursuant to terms of this Agreement. The aggregate
amount of the Commitments as of the Closing Date is $600,000,000.

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

“Commitment Fee Rate” shall mean, for any day, with respect to the Available
Commitment on such day, the applicable rate per annum set forth next to the row
heading “Commitment Fee Rate” in the definition of “Applicable Margin” and based
upon the Borrowing Base Utilization Percentage in effect on such day.

“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Total Exposure at such
time by (ii) the aggregate Total Exposures of all Lenders at such time.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

 

15



--------------------------------------------------------------------------------

(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“ Confidential Information” shall have the meaning provided in Section 13.16.

“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP, plus, to the extent not already
included therein, all Available Commitments as of such date; provided that for
purposes of this definition, current assets shall exclude non-cash assets
required to be included in consolidated current assets of the Borrower and its
Restricted Subsidiaries as a result of the application of Accounting Standards
Codifications 815 or 410.

“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Borrower and its Restricted Subsidiaries determined
on a consolidated basis in accordance with GAAP, minus, to the extent included
therein, the current portion of long-term Indebtedness outstanding under this
Agreement; provided that for purposes of this definition, current liabilities
shall exclude non-cash liabilities required to be included in consolidated
current liabilities of the Borrower and its Restricted Subsidiaries as a result
of the application of Accounting Standards Codifications 815 or 410, but shall
expressly include any unpaid liabilities for cash charges or payments that have
been incurred as a result of the termination of any Hedge Transaction.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its subsidiaries for such
Periodperiod , on a consolidated basis; provided, however, that, without
duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including any severance, relocation, operating expenses directly attributable to
the implementation of cost savings initiatives, any expenses related to any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, fees, expenses or charges relating to facilities
closing costs, curtailments or modifications to pension and post-retirement
employee benefit plans, excess pension charges, acquisition integration costs,
facilities opening costs, project start-up costs, signing, retention or
completion bonuses, and expenses or charges related to any offering of Equity
Interests or debt securities of the Borrower, Holdings or any Parent Entity, any
Investment, acquisition,

 

16



--------------------------------------------------------------------------------

Disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), and any
fees, expenses, charges or change in control payments related to the
Transactions (including any Transaction Expenses incurred before, on or after
the Closing Date), in each case, shall be excluded,

(ii) any net after tax income or loss from Disposed of, abandoned, transferred,
closed or discontinued operations or fixed assets and any net after tax gain or
loss on disposal of Disposed of, abandoned, transferred, closed or discontinued
operations or fixed assets shall be excluded,

(iii) any net after tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business Dispositions or asset Dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,

(iv) any net after tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness,
Hedge Transactions or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any Person that is not a subsidiary of
such Person, or is a Restricted Foreign Subsidiary or an Unrestricted Subsidiary
or that is accounted for by the equity method of accounting, shall be included
only to the extent of the amount of dividends or distributions or other payments
paid in cash (or to the extent converted into cash) to the referent Person or a
subsidiary thereof (other than a Restricted Foreign Subsidiary or an
Unrestricted Subsidiary of such referent Person) in respect of such period and
(B) the Net Income for such period shall include any ordinary course dividend,
distribution or other payment in cash (or to the extent converted into cash)
received by the referent Person or a subsidiary thereof (other than a Restricted
Foreign Subsidiary or an Unrestricted Subsidiary of such referent Person) from
any Person in excess of, but without duplication of, the amounts included in
subclause (A),

(vi) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting or the amortization or write-off of any amounts thereof, net
of taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles arising pursuant to GAAP, and any
impairment charges, asset write-offs or write-down, including ceiling test
write-downs, on Oil and Gas Properties under GAAP or SEC guidelines shall be
excluded,

 

17



--------------------------------------------------------------------------------

(ix) any noncash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

(xiv) (a) to the extent covered by insurance and actually reimbursed, or, so
long as such Person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded and (b) amounts
estimated in good faith to be received from insurance in respect of lost
revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),

(xv) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such Person in respect of such
period in accordance with Section 10.6(f)(i)(B) shall be included as though such
amounts had been paid as income taxes directly by such person for such period,
and

(xvi) non-cash charges for deferred tax asset valuation allowances shall be
excluded (except to the extent reversing a previously recognized increase to net
income).

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Domestic Subsidiaries, without giving effect to any
amortization of the amount of intangible assets since the

 

18



--------------------------------------------------------------------------------

Closing Date, calculated on a pro forma basis after giving effect to any
subsequent acquisition or Disposition of a Person or business.

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (without duplication) all Indebtedness (other than letters of credit or
bank guarantees, to the extent undrawn) consisting of Capital Lease Obligations,
Indebtedness for borrowed money and Disqualified Stock of the Borrower and the
Restricted Subsidiaries on such date determined on a consolidated basis in
accordance with GAAP (provided that the amount of any Capitalized Lease
Obligations or any such Indebtedness issued at a discount to its face value
shall be determined in accordance with GAAP) minus (b) the aggregate amount of
Unrestricted Cash subject to a Control Agreement on such date up to (but not
exceeding) $50,000,000.

“Consolidated Total Debt to EBITDAX Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of the last day of
the most recent Test Period to (b) EBITDAX for such Test Period; provided that
the Consolidated Total Debt to EBITDAX Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Control Agreement” shall mean a control agreement or other similar agreement by
and among an Agent, a Credit Party and the depositary bank, securities
intermediary or commodities intermediary, as applicable, in form and substance
reasonably satisfactory to the Collateral Agent, in order to give the Collateral
Agent “control” (within the meaning set forth in Section 9-104) of the UCC) of
such account.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBOR Rate.

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 13.25.

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, each Letter of Credit, any promissory notes issued by the Borrower
under this Agreement, any Extension Amendment, any Incremental Agreement and any
Intercreditor Agreement with respect to the Facility entered into on or after
the Closing Date to which the Collateral Agent is party.

 

19



--------------------------------------------------------------------------------

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Party” shall mean each of the Borrower and the Guarantors.

“Cure Amount” shall have the meaning provided in Section 11.12(a).

“Cure Deadline” shall have the meaning provided in Section 11.12(a).

“Cure Right” shall have the meaning provided in Section 11.12(a).

“Current Ratio” shall mean, as of any date of determination, the ratio of
(a) Consolidated Current Assets as of the last day of the most recent Test
Period ended on or prior to such date of determination to (b) Consolidated
Current Liabilities as of the last day of such Test Period.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” shall mean any Lender whose acts or failures to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.

“Disposition” shall have the meaning provided in Section 10.4.

“Dispose” or “Disposed of” shall have a correlative meaning to the defined term
of “Disposition”.

“Disqualified Stock” shall mean, with respect to any Person, any Equity
Interests of such Person that, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Qualified Equity Interests), other than as a result of a change of
control or asset sale, pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (other than as a result of a
change of control or asset sale to the extent the terms of such Equity Interests
provide that such Equity Interests shall not be required to be repurchased or
redeemed until the Latest Maturity Date as in effect at the time of issuance has
occurred or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver hereunder)), in whole or in part,
in each case prior to the date that is 180 days after the Latest Maturity Date
hereunder as in effect at the time of issuance; provided that, if such Equity
Interests are issued to any plan for the benefit of employees of the Borrower or
its Subsidiaries or by any such plan to such employees, such Equity Interests
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations; provided, further, that any Equity
Interests held by any future, present or former employee, director, manager or

 

20



--------------------------------------------------------------------------------

consultant of the Borrower, any of its Subsidiaries or any of its Parent
Entities or any other entity in which the Borrower or a Restricted Subsidiary
has an Investment and is designated in good faith as an “affiliate” by the board
of directors or managers of the Borrower, in each case pursuant to any equity
holders’ agreement, management equity plan or stock incentive plan or any other
management or employee benefit plan or agreement shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries.

“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event”.

“Dollar-Denominated Production Payments” shall mean production payment
obligations recorded as liabilities in accordance with GAAP, together with all
undertakings and obligations in connection therewith.

“Dollar Equivalent” shall mean, at the time of determination thereof, (a) if an
amount is expressed in Dollars, such amount, (b) if an amount is expressed in an
Alternate Currency, the equivalent of such amount in Dollars determined by using
the rate of exchange for the purchase of the Dollars with the Alternate Currency
last provided (either by publication or otherwise provided to the Administrative
Agent) by the applicable Thomson Reuters Corp., Refinitiv, or any successor
thereto (“Reuters”) source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of dollars with the
AlternativeAlternate Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion).

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

“Early Maturity Test Date” shall mean the date that is 120 days immediately
prior to the final maturity of the Junior Lien Notes as in effect on Closing
Date.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.10 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBOR Rate, and

 

21



--------------------------------------------------------------------------------

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EBITDAX” shall mean, with respect to the Borrower and the Restricted Domestic
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Borrower and the Restricted Domestic Subsidiaries for such period plus
(a) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) through (xii) of this clause
(a) are otherwise deducted (and not added back) in arriving at such Consolidated
Net Income for the respective period for which EBITDAX is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Restricted Domestic Subsidiaries for such period, including, without
limitation, state, franchise and similar taxes and foreign withholding taxes
(including penalties and interest related to taxes or arising from tax
examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) solely to the extent deducted from Consolidated Net Income, all cash
dividend payments (excluding items eliminated in consolidation) on any series of
preferred stock or Disqualified Stock and (y) costs of surety bonds in
connection with financing activities and costs and expenses in connection with
surety and bonding requirements) of the Borrower and the Restricted Domestic
Subsidiaries for such period (net of interest income of the Borrower and the
Restricted Domestic Subsidiaries for such period),

(iii) depreciation, depletion and amortization expenses of the Borrower and the
Restricted Domestic Subsidiaries for such period including, the amortization of
intangible assets, deferred financing fees and Capitalized Software
Expenditures, accretion on asset retirement obligations in accordance with ASC
410 Asset Retirement and Environmental Obligations and amortization of
unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits,

(iv) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, facility closure, facility
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges),

(v) any other non-cash charges; provided that, for purposes of this subclause
(v), any non-cash charges or losses shall be treated as cash charges or losses
in any subsequent period during which cash disbursements attributable thereto
are made (but excluding, for the avoidance of doubt, amortization of a prepaid
cash item that was paid in a prior period),

 

22



--------------------------------------------------------------------------------

(vi) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Sponsors and any other Co-Investor (or any
accruals related to such fees and related expenses) during such period to the
extent permitted under Section 9.9(j),

(vii) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or a Subsidiary Guarantor or net cash proceeds of an issuance of Equity
Interests of the Borrower (other than Disqualified Stock),

(viii) any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid or received,

(ix) the amount of any loss attributable to a new plant or facility, until the
date that is 12 months after the date of completing construction of or acquiring
such plant or facility, as the case may be; provided that (A) such losses are
reasonably identifiable and factually supportable and certified by a responsible
officer of the Borrower and (B) losses attributable to such plant or facility
after 12 months from the date of completing such construction of or acquiring
such plant or facility, as the case may be, shall not be included in this clause
(ix),

(x) exploration expenses or costs (to the extent the Borrower adopts the
successful efforts method of accounting),

(xi) with respect to any joint venture that is not a Restricted Domestic
Subsidiary and solely to the extent relating to any net income referred to in
clause (v) of the definition of “Consolidated Net Income”, an amount equal to
the proportion of those items described in clauses (i) and (ii) above relating
to such joint venture corresponding to the Borrower’s and the Restricted
Domestic Subsidiaries’ proportionate share of such joint venture’s Consolidated
Net Income (determined as if such joint venture were a Restricted Domestic
Subsidiary), and

(xii) one-time costs associated with commencing Public Company Compliance;

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDAX is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Restricted Domestic
Subsidiaries for such period (but excluding any such items (A) in respect of
which cash was received in a prior period or will be received in a future period
or (B) which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that reduced EBITDAX in any prior period).

Notwithstanding anything to the contrary contained herein and subject to
adjustments as provided under clause (a)(x) above and other adjustments
permitted hereunder with respect to acquisitions, Dispositions, and other
transactions occurring following the Closing Date and pursuant to the

 

23



--------------------------------------------------------------------------------

definition of “Pro Forma Basis”, EBITDAX for any period of four-consecutive
fiscal quarters ending on or before September 30, 2018, such amounts shall be
annualized (i) for the fiscal quarter ending March 31, 2018, by taking EBITDAX
for the fiscal quarter ending March 31, 2018, and multiplying it by four (4);
(ii) for the fiscal quarter ending June 30, 2018, by taking EBITDAX for the two
fiscal quarters ending June 30, 2018 and multiplying it by two (2); and
(iii) for the fiscal quarter ending September 30, 2018, by taking EBITDAX for
the three (3) fiscal quarters ending September 30, 2018, and multiplying it by
four (4) and dividing it by three (3). EBITDAX will be deemed to be $140,000,000
for the fiscal quarter ended March 31, 2018.

Notwithstanding the foregoing, the aggregate amount of add-backs made pursuant
to subclause (iv) above and the aggregate amount of operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from the Transactions that are included in EBITDAX in any
four-fiscal-quarter period shall not exceed 15% of EBITDAX (prior to giving
effect to such add-backs) for such period.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country that is subject to the supervision of
an EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Engineering Reports” shall have the meaning provided in Section 2.14(c).

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, restrictions
on use, operations or transferability, violation or potential responsibility or
investigation (other than internal reports prepared by or on behalf of the
Borrower or any of the Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings arising under or based
upon any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.

 

24



--------------------------------------------------------------------------------

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” shall mean the lawful single currency unit of the Participating Member
States.

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the applicable currency exchange rate determined by reference to
clauses (b) and (c) of the definition of “Dollar Equivalent” in this Agreement.

“Excluded Accounts” shall mean (a) each account all or substantially all of the
deposits in which consist of amounts utilized to fund payroll, employee benefit
or tax obligations of the Borrower and its Subsidiaries, (b) fiduciary accounts,
(c) each account listed on Schedule 1.1(i) and (d) other accounts so long as the
aggregate average daily maximum balance in any such other account over a 30-day
period does not at any time exceed $1,000,000; provided that the aggregate daily
maximum balance for all such bank accounts excluded pursuant to this clause
(d) on any day shall not exceed $5,000,000; provided that in no event shall any
of the principal

 

25



--------------------------------------------------------------------------------

operating or collection accounts (including any accounts into which any
purchaser remits the proceeds for the sale of Hydrocarbons or Oil and Gas
Properties) of the Borrower or any other Credit Party constitute an Excluded
Account.

“Excluded Equity Interests” shall mean (a) any Equity Interests with respect to
that, in the reasonable judgment of the Administrative Agent and the Borrower
evidenced in writing delivered to the Agent, the cost or other consequences of
pledging such Equity Interests in favor of the Secured Parties under the
Security Documents shall be excessive in view of the benefits to be obtained by
the Secured Parties therefrom, (b) solely in the case of any pledge of Equity
Interests of any Foreign Subsidiary or FSHCO (in each case, that is owned
directly by the Borrower or a Guarantor) to secure the Obligations, any Equity
Interest that is Voting Stock of such Foreign Subsidiary or FSHCO in excess of
65% of the outstanding Equity Interests of such class, (c) any Equity Interests
to the extent the pledge thereof would be prohibited by any Requirement of Law,
(d) in the case of (i) any Equity Interests of any Subsidiary to the extent the
pledge of such Equity Interests is prohibited by Contractual Requirements or
(ii) any Equity Interests of any Subsidiary that is not a Wholly owned
Subsidiary at the time such Subsidiary becomes a Subsidiary, any Equity
Interests of each such Subsidiary described in clause (i) or (ii) to the extent
(A) that a pledge thereof to secure the Obligations is prohibited by any
applicable Contractual Requirement (other than customary non-assignment
provisions that are ineffective under the Uniform Commercial Code or other
applicable Requirements of Law), (B) any Contractual Requirement prohibits such
a pledge without the consent of any other party; provided that this clause
(B) shall not apply if (1) such other party is a Credit Party or a Wholly owned
Subsidiary or (2) consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate the Borrower or
any Subsidiary to obtain any such consent)) and for so long as such Contractual
Requirement or replacement or renewal thereof is in effect, or (C) a pledge
thereof to secure the Obligations would give any other party (other than a
Credit Party or a Wholly owned Subsidiary) to any Contractual Requirement
governing such Equity Interests the right to terminate its obligations
thereunder (other than customary non-assignment provisions that are ineffective
under the Uniform Commercial Code or other applicable Requirement of Law),
(e) the Equity Interests of any Immaterial Subsidiary and any Unrestricted
Subsidiary, (f) the Equity Interests of any Subsidiary of a Foreign Subsidiary,
(g) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests would result in material adverse tax consequences to the
Borrower or any Subsidiary as reasonably determined by the Borrower in
consultation with the Administrative Agent, and (h) any Equity Interests set
forth on Schedule 1.1(b) that have been identified on or prior to the Closing
Date in writing to the Administrative Agent by an Authorized Officer of the
Borrower and agreed to by the Administrative Agent.

“Excluded Hedge Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the liability of
such Credit Party with respect to, or the grant by such Credit Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof or
other agreement or undertaking agreeing to guaranty, repay, indemnify or
otherwise be liable therefor) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty obligation or other liability of such Credit
Party or the grant of such security interest becomes or would become effective
with respect to such

 

26



--------------------------------------------------------------------------------

Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty obligation or
other liability or security interest is or becomes illegal.

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(c) and each future Domestic Subsidiary, in each case, for so long as any
such Subsidiary does not constitute a Material Subsidiary, (b) each Domestic
Subsidiary that is not a Wholly owned Subsidiary (for so long as such Subsidiary
remains a non wholly owned Restricted Subsidiary), (c) each Domestic Subsidiary
that is prohibited by any applicable Contractual Requirement (but only to the
extent such Contractual Requirement is not entered into in contemplation of such
prohibition) from guaranteeing or granting Liens to secure the Obligations at
the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect) and each
Domestic Subsidiary that is prohibited by any applicable Requirement of Law from
guaranteeing or granting Liens to secure the Obligations (and for so long as
such restriction or any replacement or renewal thereof is in effect) or that
would require consent, approval, license or authorization of a Governmental
Authority to guarantee or grant Liens to secure the Obligations (unless such
consent, approval, license or authorization has been received), (d) any Foreign
Subsidiary, (e) any Domestic Subsidiary (i) that owns no material assets
(directly or through its Subsidiaries) other than equity interests of one or
more Foreign Subsidiaries that are CFCs or (ii) that is a direct or indirect
Subsidiary of a Foreign Subsidiary, (f) each other Domestic Subsidiary acquired
pursuant to a Permitted Acquisition financed with Indebtedness of the type
incurred pursuant to Section 10.1(k) and would be permitted by the proviso
contained in subclause (C) of Section 10.1(k)(i) and each Restricted Subsidiary
thereof that guarantees such Indebtedness to the extent and so long as the
financing documentation relating to such Permitted Acquisition to which such
Restricted Subsidiary is a party prohibits such Restricted Subsidiary from
guaranteeing or granting a Lien on any of its assets to secure the Obligations,
(g) any other Domestic Subsidiary with respect to which, (x) in the reasonable
judgment of the Administrative Agent (and acknowledged in writing by the
Administrative Agent) and the Borrower, the cost or other consequences of
providing a Guarantee of or granting Liens to secure the Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom or
(y) providing such a Guarantee or granting such Liens would result in material
adverse tax consequences as reasonably determined by the Borrower in
consultation with the Administrative Agent, and (h) each Unrestricted
Subsidiary.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions contemplated thereunder), (ii) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any

 

27



--------------------------------------------------------------------------------

Credit Party hereunder or under any other Credit Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Borrower under Section 13.7) pursuant
to laws in force at the time such Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Lender (or its assignor, if
any) was entitled, immediately prior to the designation of a new lending office
(or assignment), to receive additional amounts or indemnification payments from
any Credit Party with respect to such withholding Tax pursuant to Section 5.4,
(iii) any withholding Tax imposed on any payment by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document that
is attributable to the Administrative Agent’s, any Lender’s or any other
recipient’s failure to comply with Section 5.4(d) or (e) or (iv) any Tax imposed
under FATCA.

“Existing Class” shall have the meaning provided in Section 2.17.

“Existing Commitment” shall have the meaning provided in Section 2.17.

“Existing Commitment Class” shall have the meaning provided in Section 2.17.

“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule 1.1(d) and any amendments, extensions
and renewals thereof.

“Existing Loans” shall have the meaning provided in Section 2.17.

“Existing Talos Energy” shall have the meaning provided in the recitals to this
Agreement.

“Extended Commitments” shall have the meaning provided in Section 2.17.

“Extended Loans” shall have the meaning provided in Section 2.17.

“Extending Lender” shall have the meaning provided in Section 2.17.

“Extension Amendment” shall have the meaning provided in Section 2.17.

“Extension Date” shall have the meaning provided in Section 2.17.

“Extension Election” shall have the meaning provided in Section 2.17.

“Extension Request” shall have the meaning provided in Section 2.17.

“Extension Series” shall mean all Extended Commitments that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended
Commitments provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, maturity and other terms.

“Facility” shall mean this Agreement and the Commitments and the extensions of
credit made hereunder.

 

28



--------------------------------------------------------------------------------

“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as determined by the Borrower in good
faith.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement, treaty or convention among Governmental
Authorities and implementing such Sections of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnightrate calculated by the Federal Reserve Bank of
New York based on such day’s federal funds transactions with members ofby
depositary institutions, as determined in such manner as shall be set forth on
the Federal Reserve System on such day, asBank of New York’s Website from time
to time, and published on the next succeeding Business Day by the Federal
Reserve Bank of New York or, if such rate is not so published for any date that
is a Business Day, the Federal Funds Effective Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
of the quotations for such day for such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by it provided that notwithstanding the foregoing, in no event shallas
the effective federal funds rate; provided that if the Federal Funds Effective
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Assistant Treasurer of such Person.

“Financial Performance Covenant” shall mean, as the context may require, either
or both of the covenants of the Borrower set forth in Section 10.11.

“First Amendment” shall mean that certain Joinder, First Amendment to Credit
Agreement, and Borrowing Base Reaffirmation Agreement dated as of July 3, 2019,
by and among Holdings, the Borrower, each other Credit Party, the Administrative
Agent, each Issuing Bank, the Swingline Lender and the Lenders party thereto.

“First Amendment Effective Date” shall mean the first date on which all
conditions precedent set forth in Section 8 of the First Amendment shall have
been satisfied.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

 

29



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Franklin” shall mean Franklin Advisers, Inc., as investment manager on behalf
of certain funds and accounts.

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

“FSHCO” shall mean any Domestic Subsidiary that owns (directly or through its
Subsidiaries) no material assets other than the Equity Interests of one or more
Foreign Subsidiaries that are CFCs.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, including
a central bank or stock exchange (including any supra-national bodies such as
the European Union or the European Central Bank).

“Granting Lender” shall have the meaning provided in Section 13.6(g).

“Guarantee” shall mean the Guarantee made by any Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit C.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain financial condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or Disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the Indebtedness
in respect of which such Guarantee Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(made using the

 

30



--------------------------------------------------------------------------------

assumption that such Person is required to perform thereunder) as determined by
such Person in good faith.

“Guarantors” shall mean Holdings, each Legacy BlockerIntermediate Entity and
each Domestic Subsidiary listed on Schedule 1.1(e) and each other Domestic
Subsidiary (other than an Excluded Subsidiary) that becomes a party to the
Guarantee after the Closing Date pursuant to Section 9.11 or otherwise.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
natural gas or natural gas liquids, radioactive materials, friable asbestos or
asbestos containing materials, urea formaldehyde foam insulation, transformers
or other equipment that contain dielectric fluid containing regulated levels of
polychlorinated biphenyls, and radon gas, (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances”,
“hazardous waste”, “hazardous materials”, “extremely hazardous waste”,
“restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law and (c) any other chemical, material or substance
that is prohibited, limited or regulated by any Environmental Law.

“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, future contracts, equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, currency swap
transactions, cross-currency rate swap transactions, currency options,
fixed-price physical delivery contracts, whether or not exchange traded, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement. Notwithstanding the foregoing, agreements or obligations to
physically sell any commodity at any index-based price shall not be considered
Hedge Agreements or Hedging Obligations, respectively.

“Hedge Bank” shall mean (a) any Person (other than the Borrower or any of its
Subsidiaries) that (x) at the time it enters into a Hedge Transaction is a
Lender or Agent or an Affiliate of a Lender or Agent, or (y) at any time after
it enters into a Hedge Transaction it becomes a Lender or Agent or an Affiliate
of a Lender or Agent or (b) with respect to any Hedge Transaction that is in
effect on the Closing Date, any Person (other than the Borrower or any of its
Subsidiaries) that (x) is a Lender or Agent or an Affiliate of a Lender or Agent
on the Closing Date or (y) is listed on Schedule 1.1(f) (and, in the case of
this clause (y), any Affiliate of such Person).

 

31



--------------------------------------------------------------------------------

“Hedge Transaction” shall mean any trade or other transaction entered into by a
Person under a Hedge Agreement.

“Hedging Condition” shall mean the circumstance that, as of the date that is 60
days following the Closing Date, the Borrower shall have delivered to the
Administrative Agent reasonably satisfactory evidence demonstrating that the
Credit Parties have entered into HedgingHedge Transactions with approved
counterparties with respect to not less than 50% of the quarterly projected
production of oil and natural gas, calculated separately, from Proved Developed
Producing Reserves included in the Initial Reserve Report for each quarter
during the period of twenty-four (24) consecutive months immediately following
the Closing Date at prices acceptable to the Administrative Agent.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Transactions other than Excluded Hedge Obligations.

“Highest Lawful Rate” shall mean, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender that are presently in effect or, to the extent allowed
by law, under such applicable laws that may hereafter be in effect and that
allow a higher maximum nonusurious interest rate than applicable laws allow as
of the date hereof.

“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as of
December 31, 2017, and the related audited statements of income and
comprehensive income, statements of changes in shareholders’ equity and
statements of cash flows for each of the fiscal years in the three-year period
ended December 31, 2017, (b) the draft unaudited interim consolidated balance
sheets of the Borrower and its consolidated Subsidiaries as of March 31, 2018,
and the related statement of income and comprehensive income, statement of
changes in shareholders’ equity and statement of cash flows for each of the
fiscal quarters ended March 31, 2018, and comparable financial statements for
the comparable period of the prior year, each of which may be presented without
commentary, footnotes or other explanatory information, (c) the audited
consolidated balance sheets of Stone Energy and its consolidated Subsidiaries as
of December 31, 2017, and (d) the unaudited interim consolidated balance sheets
of Stone Energy and its consolidated Subsidiaries as of as of March 31, 2018,
and the related statement of income and comprehensive income, statement of
changes in shareholders’ equity and statement of cash flows for each of the
fiscal quarters ended March 31, 2018, and comparable financial statements for
the comparable period of the prior year.

“Holdings” shall have the meaning provided in the recitals to this Agreement.

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

32



--------------------------------------------------------------------------------

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

“IBA” shall have the meaning provided in Section 1.10.

“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.

“Increasing Lender” shall have the meaning provided in Section 2.16.

“Incremental Agreement” shall have the meaning provided in Section 2.16.

“Incremental Increase” shall have the meaning provided in Section 2.16.

“Indebtedness” of any Person shall mean, if and to the extent (other than with
respect to clause (g) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be required to be shown as a liability on the balance sheet of such Person
(other than (i) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and
(ii) obligations resulting under firm transportation contracts or take or pay
contracts entered into in the ordinary course of business), (d) the face amount
of all letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (e) the principal component of all
Capitalized Lease Obligations of such Person, (f) net Hedging Obligations of
such Person, (g) all indebtedness (excluding prepaid interest thereon) of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (h) the amount of all
obligations of such Person with respect to the redemption, repayment or other
repurchase in respect of Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock),
(i) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment
and (j) without duplication, all Guarantee Obligations of such Person; provided
that Indebtedness shall not include (i) trade and other ordinary-course payables
and accrued expenses arising in the ordinary course of business, (ii) deferred
or prepaid revenues, (iii) purchase price holdbacks in respect of a portion of
the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller, (iv) in the case of the Borrower and its
Restricted Subsidiaries, (A) all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business and (B) intercompany liabilities in
connection with the cash management, tax and accounting operations of the
Borrower and the Restricted Subsidiaries, (v) obligations under the Transaction
Agreement and any other agreements or instruments contemplated thereby, in each
case, as amended, restated supplemented or otherwise modified from time to time,
(vi) Production Payments and Reserve Sales, (vii) obligations in respect of
surety and bonding requirements of the Borrower and the Restricted Subsidiaries,
(viii) in-kind obligations relating to net oil, natural gas liquids or natural
gas balancing positions arising in the ordinary course of business and (ix) any
obligation in respect of

 

33



--------------------------------------------------------------------------------

a farm-in agreement or similar arrangement whereby such Person agrees to pay all
or a share of the drilling, completion or other expenses of an exploratory or
development well (which agreement may be subject to a maximum payment
obligation, after which expenses are shared in accordance with the working or
participation interest therein or in accordance with the agreement of the
parties) or perform the drilling, completion or other operation on such well in
exchange for an ownership interest in an oil or gas property.

For purposes hereof, the amount of any net Hedging Obligations on any date shall
be deemed to be the Swap Termination Value thereof as of such date. The amount
of Indebtedness of any Person for purposes of clause (g) above shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by, any payment by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document other than (a) Excluded Taxes and
(b) Other Taxes.

“Industry Investment” shall mean Investments and/or expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the Oil and Gas Business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of Oil and Gas
Business jointly with third parties, including: (1) ownership interests
(directly or through equity) in oil and gas properties or gathering,
transportation, processing, or related systems; and (2) Investments and/or
expenditures in the form of or pursuant to operating agreements, processing
agreements, farm-in agreements, farm-out agreements, development agreements,
area of mutual interest agreements, unitization agreements, pooling
arrangements, joint bidding agreements, service contracts, joint venture
agreements, partnership agreements (whether general or limited), and other
similar agreements (including for limited liability companies) with third
parties.

“Ineligible Institution” shall mean, subject to the provisions of
Section 13.6(i), the persons identified in writing to the Administrative Agent
by the Borrower on or prior to the Closing Date, which list may be updated from
time to time after the Closing Date with the consent of the Administrative Agent
(not to be unreasonably withheld or delayed) to add any operational competitors
of the Borrower.

“Information” shall have the meaning provided in Section 8.8(a).

“Initial Loans” shall have the meaning provided in Section 2.1(a).

“Initial Maturity Date” shall mean May 10, 2022; provided that if, on the Early
Maturity Test Date, the aggregate principal amount of the Junior Lien Notes or
any Permitted Refinancing Indebtedness in respect thereof that mature during the
period from (and including) the date that is 120 days immediately after the
Early Maturity Test Date through the Initial Maturity

 

34



--------------------------------------------------------------------------------

Date exceeds $25,000,000, the Initial Maturity Date shall be the Early Maturity
Test Date (or, if such date is not a Business Day, the Business Day immediately
following such date).

“Initial Reserve Report” shall mean, collectively, the reserve reports
(a) prepared as of April 1, 2017 by the Borrower with respect to the Proved
Reserves of the Borrower and its Restricted Domestic Subsidiaries and
(b) prepared by Netherland, Sewell & Associates, Inc. with respect to the Proved
Reserves of Stone Energy and its Subsidiaries, as adjusted by the Borrower and
reviewed by Netherland, Sewell, & Associates, Inc. on August 9, 2017.

“Intercompany Note” shall mean the Intercompany Subordinated Note, dated as of
the Closing Date, substantially in the form of Exhibit I executed by the
Borrower and each Subsidiary of the Borrower.

“Intercreditor Agreement” shall mean an intercreditor agreement substantially in
the form of Exhibit F hereto, or another intercreditor agreement that is not
materially less favorable to the Lenders than such form of intercreditor
agreement, between the Collateral Agent and one or more collateral agents or
representatives for the holders of any Junior Liens.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis (including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to any Hedge Transactions)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense) and
(b) capitalized interest of such Person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by the Borrower and the Restricted Domestic
Subsidiaries with respect to any interest rate Hedge Transactions, and interest
on a Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

“Interim Redetermination” shall have the meaning provided in Section 2.14.

“Interim Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.14.

“Intermediate Entity” shall mean each Legacy Blocker Entity and each other
Person (if any) that both (i) is owned directly or indirectly by Holdings and
(ii) directly or indirectly owns any Equity Interests of the Borrower.

“Investment” shall have the meaning provided in Section 10.5.

 

35



--------------------------------------------------------------------------------

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Application and any other document, agreement and instrument entered
into by the applicable Issuing Bank and the Borrower (or any Restricted
Subsidiary) or in favor of the applicable Issuing Bank and relating to such
Letter of Credit.

“Issuing Bank” shall mean (a) JPMorgan Chase Bank, N.A. or any of its
Affiliates, Natixis, New York Branch or any of its Affiliates, The Toronto-
Dominion Bank, New York Branch (including with respect to any Existing Letters
of Credit issued by it) or any of its Affiliates or any replacement or successor
appointed pursuant to Section 3.6, (b) if requested by the Borrower and
reasonably acceptable to the Administrative Agent, any other Person that is a
Lender at the time of such request and who accepts such appointment (it being
understood that, if any such Person ceases to be a Lender hereunder, such Person
will remain an Issuing Bank with respect to any Letter of Credit issued by such
Person that remained outstanding as of the date such Person ceased to be a
Lender) and (c) solely with respect to any Existing Letter of Credit issued by
it, Citibank, N.A. If the Borrower requests any of JPMorgan Chase Bank, N.A.,
Natixis, New York Branch or The Toronto-Dominion Bank, New York Branch, to issue
a Letter of Credit, JPMorgan Chase Bank, N.A., Natixis, New York Branch or The
Toronto-Dominion Bank, New York Branch, respectively, may, in its discretion,
arrange for such Letter of Credit to be issued by any of its Affiliates or any
Lender, and in each such case, the term “Issuing Bank” shall include any such
Affiliate or Lender with respect to Letters of Credit issued by such Affiliate
or Lender. References herein and in the other Credit Documents to an Issuing
Bank shall be deemed to refer to the Issuing Bank in respect of the applicable
Letter of Credit or to all Issuing Banks, as the context requires.

“Joint Bookrunner” shall mean each of JPMorgan Chase Bank, N.A., Natixis, New
York Branch and TD Securities (USA) LLC, each in its capacity as joint
bookrunner in respect of the Facility.

“Junior Lien Indenture” shall mean that certain Indenture dated as of May 10,
2018 under which the Junior Lien Notes were issued, by and among the Borrower,
Talos Production Finance Inc., as issuers, the Subsidiary Guarantors party
thereto from time to time and the trustee and collateral agent named therein, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

“Junior Lien Note Exchange” shall mean the note exchange consummated pursuant to
that certain Exchange Agreement, dated as of November 21, 2017, by and among the
Borrower, Talos Production Finance Inc., a Delaware corporation, Stone Energy,
New Talos Energy, and the lenders and noteholders listed on the schedules
thereto.

“Junior Lien Notes” shall mean the $390,867,820 in aggregate principal amount
11.00% Second Priority Senior Secured Notes due 2022 of the Borrower having
terms substantially as set forth in the Junior Lien Notes Offering Memorandum
issued pursuant to the Junior Lien Indenture and any notes issued by the
Borrower in exchange for, and as contemplated by, the Junior Lien Notes with
substantially identical terms as the Junior Lien Notes.

 

36



--------------------------------------------------------------------------------

“Junior Lien Notes Offering Memorandum” shall mean the offering memorandum,
dated March 20, 2018, in respect of the Junior Lien Notes.

“Junior Liens” shall mean Liens on the Collateral (other than Liens securing the
Obligations) securing the Junior Lien Notes that are subordinated to the Liens
granted under the Credit Documents, pursuant to an Intercreditor Agreement (it
being understood that Junior Liens are not required to be pari passu with other
Junior Liens, and that Indebtedness secured by Junior Liens may have Liens that
are senior in priority to, or pari passu with, or junior in priority to, other
Liens constituting Junior Liens).

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Class of Commitments or Loans that is
outstanding hereunder on such date of determination.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

“L/C Maturity Date” shall mean the date that is five (5) Business Days prior to
the Maturity Date.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“Lead Arranger” shall mean each of JPMorgan Chase Bank, N.A., Natixis, New York
Branch, TD Securities (USA) LLC, Citibank, N.A., Capital One, National
Association, SG Americas Securities, LLC, ING Capital LLC, Deutsche Bank
Securities Inc., and ABN AMRO CAPITAL USA LLC, each in its capacity as a lead
arranger in respect of the Facility.

“Legacy Blocker Entity” shall mean each of AIF VII (Talos DC), LLC, ANRP (Talos
DC), LLC, AP Overseas Talos Holdings (DC I), LLC, AP Overseas Talos Holdings (DC
II), LLC, AP Overseas Talos Holdings (DC III), LLC, AP Overseas Talos Holdings
(DC IV), LLC, New Talos Sub Inc., and Riverstone V Non-U.S. Talos Corp, each of
which is organized under the laws of the state of Delaware.

“Legacy Hedge Transactions” shall mean each Hedge Transaction specifically
listed on Schedule 13.22 entered into by the Borrower or any of its Subsidiaries
or Stone Energy or any of its Subsidiaries, in each case, prior to the
consummation of the Corporate Reorganization and Merger Transactions that remain
in effect on the Closing Date.

 

37



--------------------------------------------------------------------------------

“Lender” shall have the meaning provided in the preamble to this Agreement.
Unless the context otherwise requires, the term “Lender” includes the Swingline
Lender.

“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or participations in Letters of
Credit or Swingline Loans, which refusal or failure is not cured within two
(2) Business Days after the date of such refusal or failure; (ii) the failure of
any Lender to pay over to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder within two (2) Business Days of the date when due, unless the subject
of a good faith dispute; (iii) a Lender has notified the Borrower or the
Administrative Agent that it does not intend or expect to comply with any of its
funding obligations or has made a public statement to that effect with respect
to its funding obligations under the Facility, (iv) the failure by a Lender to
confirm in a manner reasonably satisfactory to the Administrative Agent that it
will comply with its obligations under the Facility, which failure is not cured
after the date of such failure (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iv) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (v) a Distressed
Person has admitted in writing that it is insolvent or such Distressed Person
becomes subject to a Lender-Related Distress Event.

“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt or such Distressed Person becomes or has a parent
company become the subject of a Bail-In Action; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of (i) the
ownership or acquisition of any equity interests in any Lender or any Person
that directly or indirectly controls such Lender by a Governmental Authority or
an instrumentality thereof so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender or (ii) an undisclosed administration pursuant to the laws of the
Netherlands.

“Letter of Credit” shall have the meaning provided in Section 3.1 and shall
include the Existing Letters of Credit and any Alternate Currency Letters of
Credit.

“Letter of Credit Application” shall have the meaning provided in Section 3.2.

“Letter of Credit Commitment” shall mean $200,000,000, as the same may be
reduced from time to time pursuant to Section 3.1 or, with the consent of the
Administrative Agent and the Issuing Banks, increased from time to time (or the
equivalent thereof in an Alternate Currency).

 

38



--------------------------------------------------------------------------------

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to the applicable
Issuing Bank pursuant to Section 3.4(a) at such time (calculated, in the case of
Alternate Currency Letters of Credit, based on the Dollar Equivalent thereof)
and (b) such Lender’s Commitment Percentage of the Letters of Credit Outstanding
at such time (excluding the portion thereof consisting of Unpaid Drawings in
respect of which the Lenders have made (or are required to have made) payments
to the applicable Issuing Bank pursuant to Section 3.4(a)) minus the amount of
cash or deposit account balances held by the Administrative Agent to Cash
Collateralize outstanding Letters of Credit and Unpaid Drawings under
Section 3.8. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (or such later version thereof as may be in effect at the
applicable time) or Rule 3.13 or Rule 3.14 of the International Standby
Practices, International Chamber of Commerce Publication No. 590 (or such later
version thereof as may be in effect at the applicable time) or similar terms of
the Letter of Credit itself, or if compliant documents have been presented but
not yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of the Borrower and each Lender shall remain in full force and effect until the
Issuing Banks and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit.

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate (other than an ABR Loan bearing interest by
reference to the LIBOR Rate by virtue of clause (c) of the definition of ABR).

“LIBOR Rate” shall mean, for any Interest Period with respect to any Borrowing
of a LIBOR Loan, the interest rate per annum appearing on Reuters Screen LIBOR01
Page (or on any successor page or any successor service, or any substitute page
or substitute for such service, providing rate quotations comparable to those
currently provided on Reuters Screen LIBOR01 Page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBOR Rate” with respect to
such Borrowing of such LIBOR Loan for such Interest Period shall be determined
by the Administrative Agent by reference to such other comparable publicly
available service for displaying the offered rate for dollar deposits in the
London interbank market as may be selected by the Administrative Agent and, in
the absence of availability, then such rate shall be the rate at which dollar
deposits of an amount comparable to the Borrowing of such LIBOR Loan and for a
maturity comparable to such Interest Period are offered by the principal office
of the

 

39



--------------------------------------------------------------------------------

Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. Notwithstanding the foregoing, for
purposes of this Agreement, in no event shall the LIBOR Rate be less than zero.

“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien, hypothecation, pledge,
charge, security interest or similar encumbrance in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset or
(c) Production Payments and Reserve Sales and the like payable out of Oil and
Gas Properties; provided that in no event shall an operating lease be deemed to
be a Lien.

“Liquidity” shall mean, as of any date of determination, the sum of (a) the
Available Commitment on such date and (b) the aggregate amount of Unrestricted
Cash of the Borrower and the Restricted Subsidiaries at such date, less the
amount of any Borrowing Base Deficiency existing on such date of determination.

“Loan” shall mean any Initial Loan, Extended Loan or Swingline Loan made by any
Lender hereunder.

“Loan Limit” shall mean, at any time, the lesser of (a) the Total Commitment at
such time and (b) the Borrowing Base at such time (including as it may be
reduced pursuant to Section 2.14(h)).

“MacKay” shall mean MacKay Shields, LLC, as investment manager on behalf of
certain clients.

“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding more than fifty percent (50.0%) of the Adjusted Total Commitment at such
date, or (b) if the Total Commitment has been terminated or for the purposes of
acceleration pursuant to Section 11, Non-Defaulting Lenders having or holding a
majority of the outstanding principal amount of the Loans, the Swingline
Exposure and Letter of Credit Exposure (excluding the Loans, Swingline Exposure
and Letter of Credit Exposure of Defaulting Lenders) in the aggregate at such
date.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Agents and the Lenders under this Agreement or under any of the
other Credit Documents.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Restricted Subsidiary in an
aggregate principal amount exceeding $50,000,000.

 

40



--------------------------------------------------------------------------------

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Domestic Subsidiary of the Borrower (a) whose Total Assets (when combined with
the assets of such Subsidiary’s Domestic Subsidiaries, after eliminating
intercompany obligations) at the last day of the Test Period were equal to or
greater than 5% of the Consolidated Total Assets of the Borrower and the
Restricted Domestic Subsidiaries at such date or (b) whose revenues (when
combined with the revenues of such Subsidiary’s Domestic Subsidiaries, after
eliminating intercompany obligations) during such Test Period were equal to or
greater than 5% of the consolidated revenues of the Borrower and the Restricted
Domestic Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Restricted Domestic Subsidiaries that are not Material Subsidiaries have,
in the aggregate, (i) Total Assets (when combined with the assets of such
Subsidiary’s Domestic Subsidiaries, after eliminating intercompany obligations)
at the last day of such Test Period equal to or greater than 10.0% of the
Consolidated Total Assets of the Borrower and the Restricted Domestic
Subsidiaries at such date or (ii) revenues (when combined with the revenues of
such Subsidiary’s Domestic Subsidiaries, after eliminating intercompany
obligations) during such Test Period equal to or greater than 10.0% of the
consolidated revenues of the Borrower and the Restricted Domestic Subsidiaries
for such period, in each case determined in accordance with GAAP, then the
Borrower shall, on the date on which financial statements for such quarter are
delivered pursuant to this Agreement, designate in writing to the Administrative
Agent one or more of such Restricted Domestic Subsidiaries as “Material
Subsidiaries” such that foregoing 10% threshold shall no longer be exceeded
after giving effect to the designation of such Restricted Domestic Subsidiaries.

“Maturity Date” shall mean, as to the applicable Loan, the Initial Maturity
Date, any maturity date related to any Extension Series of Extended Commitments,
or the Swingline Maturity Date, as applicable.

“Maximum LC Commitment” shall mean with respect to each Issuing Bank the amount
set forth opposite such Issuing Bank’s name in Schedule 1.1(h) hereto, as such
Schedule 1.1(h) may be amended or modified from time to time by the Borrower,
each Issuing Bank affected by such amendment or modification thereto and by the
Administrative Agent.

“Minimum Borrowing Amount” shall mean, with respect to any Borrowing of Loans,
$500,000 (or, if less, the entire remaining Commitments at the time of such
Borrowing).

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Equity Interests.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the Collateral
Agent for the benefit of the Secured Parties in respect of that Mortgaged
Property, which may be substantially in the form of Exhibit D (with such changes
thereto as may be necessary to account for local law matters) or otherwise in
such form as agreed between the Borrower and the Collateral Agent.

 

41



--------------------------------------------------------------------------------

“Mortgaged Property” shall mean the Oil and Gas Properties and other assets
appertaining thereto that are encumbered by a Mortgage and such other Oil and
Gas Properties and other assets appertaining thereto with respect to which a
Mortgage is required to be granted pursuant to Section 6 or Section 9.11;
provided that, notwithstanding any provision in any Mortgage to the contrary, in
no event shall any Building (as defined in the applicable Flood Insurance
Regulation) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulation) located on the Mortgaged Properties (as defined in the
applicable Mortgage) within an area having special flood hazards and in which
flood insurance is available under the National Flood Insurance Act of 1968 be
included in the definition of “Mortgaged Property” or “Mortgaged Properties” and
no such Building or Manufactured (Mobile) Home shall be encumbered by any
Mortgage. As used herein, “Flood Insurance Regulations” shall mean (i) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (iii) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time, and (iv) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Working Capital” shall mean (a) all current assets of the Borrower and its
Restricted Domestic Subsidiaries, except current assets from commodity price
risk management activities arising in the ordinary course of the Oil and Gas
Business, less (b) all current liabilities of the Borrower and its Restricted
Domestic Subsidiaries, except current liabilities (i) associated with asset
retirement obligations relating to Oil and Gas Properties, (ii) included in
Indebtedness and (iii) any current liabilities from commodity price risk
management activities arising in the ordinary course of the Oil and Gas
Business, in each case as set forth in the consolidated financial statements of
the Borrower prepared in accordance with GAAP.

“New Borrowing Base Notice” shall have the meaning provided in Section 2.14(d).

“New Facility” shall mean each plant or facility that is either a new plant or
facility or an expansion of an existing plant or facility owned by the Borrower
or its Restricted Subsidiaries that receives a certificate of completion or
occupancy and all relevant licenses, and in fact commences operations.

“New Talos Energy” shall have the meaning provided in the recitals to this
Agreement.

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

42



--------------------------------------------------------------------------------

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).

“Non-U.S. Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code. or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined by
Section 7701(a)(30) of the Code.

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3(a) and substantially in the form of Exhibit B or such
other form as shall be approved by the Administrative Agent (acting reasonably).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“NYMEX” shall mean the New York Mercantile Exchange.

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement or Secured Hedge Transaction, in each case, entered into
with the Borrower or any of its Restricted Subsidiaries, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof in any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and any of their Restricted Subsidiaries to the extent they
have obligations under the Credit Documents) include the obligation (including
Guarantee Obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any Credit Party under
any Credit Document. Notwithstanding the foregoing, (a) the obligations of the
Borrower or any Restricted Subsidiary under any Secured Hedge Transaction and
under any Secured Cash Management Agreement shall be secured and guaranteed
pursuant to the Security Documents and the Guarantee only to the extent that,
and for so long as, the other Obligations are so secured and guaranteed, (b) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement (including as this Agreement may be amended or waived in accordance
with the terms hereof) and the other Credit Documents shall not require the
consent of the holders of HedgeHedging Obligations under Secured Hedge
Transactions or of the holders of Cash Management Obligations under Secured Cash
Management Agreements and (c) solely with respect to any Credit Party that is
not an “eligible contract participant” under the Commodity Exchange Act,
Excluded Hedge Obligations of such Credit Party shall in any event be excluded
from “Obligations” owing by such Credit Party.

“Oil and Gas Business” shall mean:

(a) the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, natural gas liquids,
liquefied natural

 

43



--------------------------------------------------------------------------------

gas and other Hydrocarbons and mineral properties or products produced in
association with any of the foregoing;

(b) the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting of any production from such
interests or properties and products produced in association therewith and the
marketing of oil, natural gas, other Hydrocarbons and minerals obtained from
unrelated Persons;

(c) [Intentionally Blank];

(d) any business relating to oil field sales and service; and

(e) any business or activity relating to, arising from, or necessary,
appropriate, incidental or ancillary to the activities described in the
foregoing clauses (a) through (d) of this definition.

“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests,
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) that
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, that relate to any of the Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests, (e) all Hydrocarbons in and under
and that may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
revenues and other incomes from or attributable to the Hydrocarbon Interests,
(f) all tenements, hereditaments, appurtenances and properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all properties, rights, titles, interests and estates described or referred
to above, including any and all property, real or personal, now owned or
hereafter acquired and situated upon, used, held for use or useful in connection
with the operating, working or development of any of such Hydrocarbon Interests
or property (excluding drilling rigs, automotive equipment, rental equipment or
other personal property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, gas processing plants and pipeline systems and
any related infrastructure to any thereof, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

“Ongoing Hedges” shall have the meaning provided in Section 10.10(a).

“Other Currency” shall have the meaning provided in Section 3.13.

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar Taxes (including

 

44



--------------------------------------------------------------------------------

interest, fines, penalties, additions to tax and related reasonable
out-of-pocket expenses with regard thereto) arising from any payment made
hereunder or made under any other Credit Document or from the execution or
delivery of, registration or enforcement of, consummation or administration of,
or otherwise with respect to, this Agreement or any other Credit Document;
provided that such term shall not include any of the foregoing Taxes (i) that
result from an assignment, grant of a participation pursuant to Section 13.6(c)
or transfer or assignment to or designation of a new lending office or other
office for receiving payments under any Credit Document (“Assignment Taxes”) to
the extent such Assignment Taxes are imposed as a result of a connection between
the assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other than a connection arising solely from any Credit Documents
or any transactions contemplated thereunder), except to the extent that any such
action described in this proviso is requested or required by the Borrower, or
(ii) that are Excluded Taxes.

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the applicable Issuing Bank, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as a partnership) of Holdings and/or the
Borrower, as applicable.

“Participant” shall have the meaning provided in Section 13.6(c).

“Participant Register” shall have the meaning provided in Section 13.6(c).

“Participating Member States” shall mean, together, each member state of the
European Union that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Union relating to the Economic and
Monetary Union (as amended or re-enacted from time to time).

“Patriot Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Permitted Acquisition” shall mean the non-hostile acquisition, by merger or
otherwise, by the Borrower or any of the Restricted Subsidiaries of assets
(including any assets constituting a business unit, line of business or
division) or Equity Interests, so long as (a) such acquisition and all
transactions related thereto shall be consummated in all material respects in
accordance with Requirements of Law; (b) if such acquisition involves the
acquisition of Equity Interests of a Person that upon such acquisition would
become a Subsidiary, such acquisition shall result in the issuer of such Equity
Interests becoming a Restricted Subsidiary and, to the extent required by
Section 9.11, a Guarantor; (c) such acquisition shall result in the Collateral
Agent, for the benefit of the Secured Parties, being granted a security interest
in any Equity Interests or any assets so acquired to the extent required by
Section 9.11; (d) after giving effect to such acquisition,

 

45



--------------------------------------------------------------------------------

no Default or Event of Default shall have occurred and be continuing; (e) after
giving effect to such acquisition, the Borrower and its Restricted Subsidiaries
shall be in compliance with Section 9.16; and (f) the Borrower shall be in Pro
Forma Compliance after giving effect to such acquisition (including any
Indebtedness assumed or permitted to exist pursuant to Section 10.1(k)).

“Permitted Acquisition Consideration” shall mean in connection with any
Permitted Acquisition, the aggregate amount (as valued at the Fair Market Value
of such Permitted Acquisition at the time such Permitted Acquisition is made)
of, without duplication: (a) the purchase consideration paid or payable in cash
for such Permitted Acquisition, whether payable at or prior to the consummation
of such Permitted Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and including any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Guarantee Obligations, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness incurred or assumed in connection with such
Permitted Acquisition; provided, in each case, that any such future payment that
is subject to a contingency shall be considered Permitted Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP (as
determined at the time of the consummation of such Permitted Acquisition) to be
established in respect thereof for the Borrower or its Restricted Subsidiaries.

“Permitted Additional Debt” shall mean any unsecured senior, unsecured senior
subordinated or unsecured subordinated Indebtedness issued by the Borrower or a
Guarantor, (a) the terms of which do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the 180th day after the
Latest Maturity Date as in effect on the date of determination (other than
customary offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights after an event of default),
(b) the covenants, events of default, guarantees and other terms of which (other
than interest rate, fees, funding discounts and redemption or prepayment
premiums and other pricing terms determined by the Borrower to be “market”
rates, fees, discounts and premiums and other terms at the time of issuance or
incurrence of any such Indebtedness), taken as a whole, are determined by the
Borrower to be “market” terms on the date of issuance or incurrence and in any
event are not materially adverse to the interests of the Lenders, taken as a
whole, relative to the terms of the Senior Unsecured Notes Indenture, taken as a
whole, and do not require the maintenance or achievement of any financial
performance standards other than as a condition to taking specified actions;
provided that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent at least three (3) Business Days prior to the
incurrence or issuance of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the relevant criteria set
forth above, as applicable, shall be conclusive evidence that such terms and
conditions satisfy such relevant standard, (c) if such Indebtedness is
subordinated in right of payment to the Obligations, the terms of such
Indebtedness provide for customary subordination of such Indebtedness to the
Obligations and (d) no Subsidiary of the Borrower (other than a Guarantor) is an
obligor under such Indebtedness.

 

46



--------------------------------------------------------------------------------

“Permitted Holders” shall mean (i) the Co-Investors and (ii) officers,
directors, employees and other members of management of the Borrower (or any of
its Parent Entities) or any of its Restricted Subsidiaries who are or become
holders of Equity Interests of the Borrower (or any Parent Entity).

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;

(b) securities issued by any state, territory or commonwealth of the United
States of America or any political subdivision of any such state, territory or
commonwealth or any public instrumentality thereof or any political subdivision
of any such state, territory or commonwealth or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally-recognized rating service);

(c) commercial paper maturing no more than 12 months after the date of
acquisition thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally-recognized rating service);

(d) time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by, any Lender or any other bank or trust company
having combined capital, surplus and undivided profits of not less than
$500,000,000 in the case of domestic banks and $100,000,000 (or the Dollar
equivalent thereof) in the case of foreign banks;

(e) repurchase agreements with a term of not more than 180 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;

(f) marketable short-term money market and similar funds (i) either having
assets in excess of $500,000,000 or (ii) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally-recognized
rating service);

(g) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above; and

(h) in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily

 

47



--------------------------------------------------------------------------------

utilized high-quality Investments in the country where such Restricted Foreign
Subsidiary is located or in which such Investment is made.

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP (or in the
case of any Foreign Subsidiary, the comparable accounting principles in the
relevant jurisdiction), or for property taxes on property that the Borrower or
one of its Subsidiaries has determined to abandon if the sole recourse for such
tax, assessment, charge or claim is to such property;

(b) Liens in respect of property or assets of the Borrower or any of the
Restricted Subsidiaries imposed by law, such as landlords’, vendors’,
suppliers’, carriers’, warehousemen’s, repairmen’s, construction contractors’,
workers’ and mechanics’ Liens and other similar Liens arising in the ordinary
course of business or incident to the exploration, development, operation or
maintenance of Oil and Gas Properties, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.9;

(d) Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation, and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, or to secure (or secure the Liens
securing) liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;

(e) deposits and other Liens securing (or securing the bonds or similar
instruments securing) the performance of tenders, statutory obligations,
plugging and abandonment obligations, surety, stay, customs and appeal bonds,
bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (including cash, cash
equivalents and letters of credit issued in lieu of such bonds or to support the
issuance thereof) incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business, to secure any surety and bonding requirements or otherwise
constituting Investments permitted by Section 10.5;

(f) ground leases, subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;

 

48



--------------------------------------------------------------------------------

(g) easements, rights-of-way, licenses, restrictions (including zoning
restrictions), title defects, exceptions, deficiencies or irregularities in
title, encroachments, protrusions, servitudes, permits, conditions and covenants
and other similar charges or encumbrances (including in any rights-of-way or
other property of the Borrower or its Restricted Subsidiaries for the purpose of
roads, pipelines, transmission lines, transportation lines, distribution lines
for the removal of gas, oil or other minerals or timber, and other like
purposes, or for joint or common use of real estate, rights of way, facilities
and equipment) not interfering in any material respect with the business of the
Borrower and its Restricted Subsidiaries, taken as a whole and, to the extent
reasonably agreed by the Administrative Agent, any exception on the title
reports issued in connection with any Borrowing Base Property;

(h) (i) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, liens reserved in oil, gas or other Hydrocarbons, minerals,
leases for bonus, royalty or rental payments and for compliance with the terms
of such lease and (ii) any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business or
otherwise permitted by this Agreement;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued for
the account of the Borrower or any of its Restricted Subsidiaries; provided that
such Lien secures only the obligations of the Borrower or such Restricted
Subsidiaries in respect of such letter of credit or bankers’ acceptance to the
extent permitted under Section 10.1;

(k) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

(l) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any of its Restricted Subsidiaries;

(m) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Restricted Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the ordinary course of
business;

(n) Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, farm-in agreements, division orders,
contracts for the sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and

 

49



--------------------------------------------------------------------------------

agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements that
are usual or customary in the oil and gas business and are for claims which are
not delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Lien referred to
in this clause does not materially impair the use of the property covered by
such Lien for the purposes for which such property is held by the Borrower or
any Restricted Subsidiary;

(o) Liens on pipelines and pipeline facilities that arise by operation of law or
other like Liens arising by operation of law in the ordinary course of business
and incident to the exploration, development, operation and maintenance of Oil
and Gas Properties, each of which is in respect of obligations that do not
constitute Indebtedness for borrowed money and are not yet overdue for a period
of more than 30 days or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP; and

(p) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole.

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder,
(B) if the Indebtedness being Refinanced is Indebtedness permitted by
Section 10.1(i), 10.1(k) or 10.1(l), the direct and contingent obligors with
respect to such Permitted Refinancing Indebtedness immediately prior to such
Refinancing are not changed as a result of such Refinancing (except that a
Credit Party may be added as an additional obligor), (C) other than with respect
to a Refinancing in respect of Indebtedness permitted pursuant to
Section 10.1(h), such Permitted Refinancing Indebtedness shall have a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Refinanced Indebtedness, and (D) if the Indebtedness
being Refinanced is Indebtedness permitted by Section 10.1(b), 10.1(c), 10.1(i),
10.1(k) or 10.1(p), such Refinanced Indebtedness contains terms, taken as a
whole, at least as favorable to the Credit Parties as market terms for issuers
of similar size and credit quality given the then prevailing market conditions
as determined by the Administrative Agent.

 

50



--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Plan” shall mean any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” shall have the meaning provided in Section 13.5.

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Pro Forma Basis” shall mean, as to any Person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDAX,
effect shall be given to any Disposition, any acquisition, Investment, capital
expenditure, construction, repair, replacement, improvement, development,
disposition, merger, amalgamation, consolidation (including the Transactions or
any similar transaction or transactions not otherwise permitted under
Section 10.3 or Section 10.5 that require a waiver or consent of the Majority
Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, any designation of any Restricted
Subsidiary as an Unrestricted Subsidiary and any Subsidiary Redesignation, and
any restructurings of the business of the Borrower or any Restricted Subsidiary
that the Borrower or any of the Restricted Subsidiaries has determined to make
and/or made and are expected to have a continuing impact and are factually
supportable, that would include cost savings resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
which adjustments the Borrower determines are reasonable as set forth in a
certificate of a Financial Officer of the Borrower (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term

 

51



--------------------------------------------------------------------------------

“Pro Forma Compliance” or pursuant to Sections 10.1, 10.2, 10.5, 10.6 and 10.7
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Acquisition or relevant transaction
is consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Pro Forma Compliance” or pursuant to Sections 10.1,
10.2, 10.5, 10.6 and 10.7, occurring during the Reference Period or thereafter
and through and including the date upon which the respective Permitted
Acquisition or relevant transaction is consummated) shall be deemed to have been
issued, incurred, assumed or permanently repaid at the beginning of such period,
(y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods,
and (z) with respect to each New Facility that commences operations and records
not less than one full fiscal quarter’s operations during the Reference Period,
the operating results of such New Facility shall be annualized on a straight
line basis during such period, and (iii) (A) any Subsidiary Redesignation then
being designated, effect shall be given to such Subsidiary Redesignation and all
other Subsidiary Redesignations after the first day of the relevant Reference
Period and on or prior to the date of the respective Subsidiary Redesignation
then being designated, collectively, and (B) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, effect shall be given to such
designation and all other designations of Restricted Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Financial Officer of the Borrower
and may include, for any fiscal period ending on or prior to the third
anniversary of any relevant pro forma event (but not for any fiscal period
ending after such third anniversary), adjustments to reflect operating expense
reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transactions).

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDAX
for the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and the Restricted Subsidiaries shall be in compliance, on a Pro Forma
Basis after giving effect on a Pro Forma Basis to the relevant transactions
(including the assumption, the issuance, incurrence and permanent repayment of
Indebtedness), with each Financial Performance Covenant recomputed as at the
last day of the most recently ended fiscal quarter of the Borrower and the
Restricted Subsidiaries for which the financial statements and certificates
required pursuant to Section 9.1(a) or Section 9.1(b) have been or were required
to have been delivered.

 

52



--------------------------------------------------------------------------------

“Production Payments and Reserve Sales” shall mean the grant or transfer by the
Borrower or any of its Restricted Subsidiaries to any Person of a royalty,
overriding royalty, net profits interest, production payment (whether volumetric
or dollar-denominated), partnership or other interest in Oil and Gas Properties,
reserves or the right to receive all or a portion of the production or the
proceeds from the sale of production attributable to such properties where the
holder of such interest has recourse solely to such production or proceeds of
production, subject to the obligation of the grantor or transferor to operate
and maintain, or cause the subject interests to be operated and maintained, in a
reasonably prudent manner or other customary standard or subject to the
obligation of the grantor or transferor to indemnify for environmental, title or
other matters customary in the Oil and Gas Business, including any such grants
or transfers.

“Proposed Acquisition” shall have the meaning provided in Section 10.10(a).

“Proposed Borrowing Base” shall have the meaning provided in Section 2.14(c)(i).

“Proposed Borrowing Base Notice” shall have the meaning provided in
Section 2.14(c)(ii).

“Proved Developed Non-Producing Reserves” shall mean oil and gas reserves that,
in accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Non-Producing Reserves.”

“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”

“Proved Developed Reserves” shall mean oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves” or (b) “Developed
Non-Producing Reserves.”

“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.

“PV-10” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 10% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
Credit Parties’ collective interests

 

53



--------------------------------------------------------------------------------

in such reserves during the remaining expected economic lives of such reserves,
calculated in accordance with the most recent Bank Price Deck provided to the
Borrower by the Administrative Agent pursuant to Section 2.14(i).

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 13.25.

“Qualified ECP Guarantor” shall mean, in respect of any Secured Hedge
Transaction, each Credit Party that has total assets exceeding $10,000,000 at
the time such Secured Hedge Transaction is incurred or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act.

“Qualified Equity Interests” shall mean any Equity Interests of Holdings or the
Borrower or any Parent Entity other than Disqualified Stock.

“Redetermination Date” shall mean, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.14(d).

“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, advisors,
representatives and members of such Person or such Person’s Affiliates and any
Person that possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of such Person, whether through the
ability to exercise voting power, by contract or otherwise.

“Relevant Governmental Body” means the Board and/or the Federal Reserve Bank of
New York, or a committee officially endorsed or convened by the Board and/or the
Federal Reserve Bank of New York or, in each case, any successor thereto.

 

54



--------------------------------------------------------------------------------

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the 30-day notice
period has been waived.

“Required Cash Collateral Amount” shall have the meaning provided in
Section 3.8(c).

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding at least 66-2⁄3% of the Adjusted Total Commitment at such date or (b) if
the Total Commitment has been terminated, Non-Defaulting Lenders having or
holding at least 66-2⁄3% of the outstanding principal amount of the Loans, the
Swingline Exposure and Letter of Credit Exposure (excluding the Loans, Swingline
Exposure and Letter of Credit Exposure of Defaulting Lenders) in the aggregate
at such date.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Reserve Report” shall mean the Initial Reserve Report and any other subsequent
report, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth, as of a date not earlier than December 31, 2017, in the
case of the first Scheduled Redetermination on June 30, 2018, and on each
June 30th or December 31st thereafter (or such other date in the event of
certain Interim Redeterminations) the Proved Reserves and the Proved Developed
Reserves attributable to the Borrowing Base Properties of the Borrower and the
Credit Parties, together with a projection of the rate of production and future
net revenues, operating expenses (including production taxes and ad valorem
expenses) and capital expenditures with respect thereto as of such date, based
upon the most recent Bank Price Deck provided to the Borrower by the
Administrative Agent pursuant to Section 2.14(i); provided that in connection
with any Interim Redeterminations of the Borrowing Base pursuant to the last
sentence of Section 2.14(b), (i.e., as a result of the Borrower having acquired
Oil and Gas Properties with Proved Reserves that are to be Borrowing Base
Properties having a PV-10 (calculated at the time of acquisition) in excess of
10% of the Borrowing Base in effect immediately prior to such acquisition), the
Borrower shall be required, for purposes of updating the Reserve Report, to set
forth only such additional Proved Reserves and related information as are the
subject of such acquisition.

“Reserve Report Certificate” shall mean a certificate of an Authorized Officer
in substantially the form of Exhibit A certifying as to the matters set forth in
Section 9.14(c) (or such other form reasonably acceptable to the Administrative
Agent).

“Restricted Domestic Subsidiary” shall mean a Domestic Subsidiary that is a
Restricted Subsidiary.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Payments” shall have the meaning provided in Section 10.6.

 

55



--------------------------------------------------------------------------------

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following: (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of any Alternate
Currency Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
an Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the applicable Issuing Bank
shall determine or the Majority Lenders shall require.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is itself the subject or target of any Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise subject to any Sanctions.

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“Scheduled Dispositions” shall have the meaning provided in Section 10.4(i).

“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).

“Scheduled Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.14.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Amendment” shall mean that certain Joinder, Commitment Increase
Agreement, Second Amendment to Credit Agreement, Borrowing Base Redetermination
Agreement, and Amendment to other Credit Documents dated as of December 10,
2019, by and

 

56



--------------------------------------------------------------------------------

among Holdings, the Borrower, each other Credit Party, the Administrative Agent,
each Issuing Bank, the Swingline Lender and the Lenders party thereto.

“Second Amendment Effective Date” shall mean the first date on which all
conditions precedent set forth in Section 10 of the Second Amendment shall have
been satisfied.

“ Section 2.17 Additional Amendment” shall have the meaning provided in
Section 2.17(c).

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying Authorized Officer’s certificate delivered, or required to be
delivered, pursuant to Section 9.1(c).

“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services by and between the Borrower or any of its Restricted
Subsidiaries and any Cash Management Bank that is secured by the Security
Documents in accordance with the documents related to any such Cash Management
Services among the Borrower and the applicable Cash Management Bank.

“Secured Hedge Transaction” shall mean any Hedge Transaction by and between the
Borrower or any of its Restricted Subsidiaries and any Hedge Bank that is
secured that is secured by the Security Documents in accordance with the Hedge
Agreement related to any such Hedge Transaction among the Borrower or any of its
Restricted Subsidiaries and the applicable Hedge Bank and any Legacy Hedge
Transaction.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Issuing Bank, each Lender, each Hedge Bank that is party
to any Secured Hedge Transaction, each Cash Management Bank that is a party to
any Secured Cash Management Agreement and each sub-agent pursuant to
Section 12.2 appointed by the Administrative Agent with respect to matters
relating to the Credit Documents or by the Collateral Agent with respect to
matters relating to any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Documents” shall mean, collectively, (a) the Collateral Agreement,
(b) the Mortgages, (c) the Control Agreements, and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11 or 9.13 or pursuant to any other such Security Documents or
otherwise to secure or perfect the security interest in any or all of the
Obligations.

“Senior Unsecured Notes Indenture” shall mean the Indenture, dated as of
February 6, 2013, under which the Senior Unsecured Notes were issued, among the
Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

 

57



--------------------------------------------------------------------------------

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(i) the fair value of the assets of such Person and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of such Person and its
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of such Person and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
such Person and its Subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) such Person and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

“Specified Existing Commitment” shall mean any Existing Commitments belonging to
a Specified Existing Commitment Class.

“Specified Existing Commitment Class” shall have the meaning provided in
Section 2.17(a).

“Specified Subsidiary” shall mean, at any date of determination any Restricted
Subsidiary (i) whose Total Assets at the last day of the applicable Test Period
were equal to or greater than 15% of the Consolidated Total Assets of the
Borrower and the Restricted Domestic Subsidiaries at such date, or (ii) whose
revenues during such Test Period were equal to or greater than 15% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP.

“Sponsors” shall mean (a) Apollo Global Management, LLC, (b) Riverstone
Holdings, LLC, and (c) the respective Affiliates of the Persons described in the
foregoing clauses (a) and (b), excluding in each case any of their respective
operating portfolio companies.

“SPV” shall have the meaning provided in Section 13.6(g).

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof), determined
without regard to whether any conditions to drawing could then be met.

“Stone Energy” shall have the meaning provided in the recitals to this
Agreement.

 

58



--------------------------------------------------------------------------------

“Stone Energy Notes” shall mean the $6,060,218 in aggregate principal amount of
Stone Energy’s 7.5% Notes due 2022 issued pursuant to the Stone Energy Notes
Indenture that remain outstanding as of the Closing Date after giving effect to
the Junior Lien Note Exchanges.

“Stone Energy Notes Indenture” shall mean the Indenture, dated as of
February 28, 2017, under which the Stone Energy Notes were issued, among the
Stone Energy and certain of its Subsidiaries party thereto and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Subagent” shall have the meaning provided in Section 12.2.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Equity Interests of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time Equity Interests of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any limited liability
company, partnership, association, joint venture or other entity of which such
Person directly or indirectly through Subsidiaries has more than a 50% equity
interest at the time. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.1.

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Supported QFC” has the meaning assigned to it in Section 13.25.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Hedge
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Transactions, (a) for any date on or
after the date such Hedge Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Transactions (which
may include a Lender or any Affiliate of a Lender).

“Swingline Commitment” shall mean the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.1 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.

 

59



--------------------------------------------------------------------------------

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal the sum of (a) its Commitment Percentage of the
aggregate principal amount of all Swingline Loans outstanding at such time
(excluding, in the case of any Lender that is a Swingline Lender, Swingline
Loans made by it that are outstanding at such time to the extent that the other
Lenders shall not have funded their participations in such Swingline Loans),
adjusted to give effect to any reallocation under Section 2.15 of the Swingline
Exposure of Defaulting Lenders in effect at such time, and (b) in the case of
any Lender that is a Swingline Lender, the aggregate principal amount of all
Swingline Loans made by such Lender outstanding at such time, less the amount of
participations funded by the other Lenders in such Swingline Loans.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans hereunder.

“Swingline Loan” shall have the meaning provided in Section 2.1(b).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five (5) Business Days prior to the Initial Maturity Date.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the date on which the Total Commitment shall have terminated (whether by
acceleration or otherwise).

“Test Period” shall mean, as of any date of determination, the four consecutive
fiscal quarters of the Borrower then last ended and for which Section 9.1
Financials have been delivered to the Administrative Agent.

“Total Assets” shall mean, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

“Total Commitment” shall mean, at any time, the sum of the Commitments of the
Lenders at such time.

“Total Exposure” shall mean, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Loans of such Lender then outstanding,
(b) such Lender’s Letter of Credit Exposure at such time and (c) such Lender’s
Swingline Exposure at such time.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates (including the
Co-Investors) in

 

60



--------------------------------------------------------------------------------

connection with the Transactions, this Agreement and the other Credit Documents,
the Transaction Agreement, the Junior Lien Notes, and the transactions
contemplated hereby and thereby.

“Transaction Agreement” shall have the meaning provided in the recitals to this
Agreement.

“Transactions” shall have the meaning provided in the recitals to this
Agreement.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“ Unfunded Current Liability” of any Plan shall mean the amount, if any, by
which the Accumulated Benefit Obligation (as defined under Statement of
Financial Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the
close of its most recent plan year, determined in accordance with SFAS 87 as in
effect on the date hereof, exceeds the Fair Market Value of the assets allocable
thereto.

“Uniform Customs” shall mean, with respect to any Letter of Credit, the Uniform
Customs and Practice for Documentary Credits as approved by the International
Chamber of Commerce, commencing on July 1, 2007 (or such later version thereof
as may be in effect at the time of issuance).

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Restricted Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Restricted
Subsidiaries.

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date if, at such time or promptly
thereafter, the Borrower designates such Subsidiary as an “Unrestricted
Subsidiary” in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary designated as an Unrestricted Subsidiary by the Borrower in a written
notice to the Administrative Agent; provided that in the case of each of (a) and
(b), (i) such designation shall be deemed to be an Investment (or reduction in
an outstanding Investment, in the case of a designation of an Unrestricted
Subsidiary as a Restricted Subsidiary) on the date of such designation in an
amount equal to the Fair Market Value of the Borrower’s investment therein on
such date and such designation shall be permitted only to the extent such
Investment is permitted under Section 10.5 on the date of such designation,
(ii) in the case of clause

 

61



--------------------------------------------------------------------------------

(b), such designation shall be deemed to be a Disposition pursuant to which the
provisions of Section 2.14(g) will apply to the extent contemplated thereby and
(iii) no Default or Event of Default would result from such designation
immediately after giving effect thereto and (c) each Subsidiary of an
Unrestricted Subsidiary. No Subsidiary may be designated as an Unrestricted
Subsidiary if, after such designation, it would be a “Restricted Subsidiary” for
the purpose of the Junior Lien Notes, the Stone Energy Notes, any Permitted
Additional Debt or any Permitted Refinancing Indebtedness in respect of any of
the foregoing. The Borrower may, by written notice to the Administrative Agent,
re- designate any Unrestricted Subsidiary as a Restricted Subsidiary (each, a
“Subsidiary Redesignation”), and thereafter, such Subsidiary shall no longer
constitute an Unrestricted Subsidiary, but only if (A) to the extent such
Subsidiary has outstanding Indebtedness on the date of such designation,
immediately after giving effect to such designation, the Borrower shall be in
Pro Forma Compliance and (B) no Default or Event of Default would result from
such Subsidiary Redesignation.

“U.S. Lender” shall mean any Lender other than a Non-U.S. Lender.

“U.S. Special Resolution Regime” has the meaning assigned to it in
Section 13.25.

“Volumetric Production Payments” shall mean production payment obligations
recorded as deferred revenue in accordance with GAAP, together with all
undertakings and obligations in connection therewith.

“Voting Stock” shall mean, with respect to any Person, such Person’s Equity
Interests having the right to vote for the election of directors of such Person
under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Whitney Term Loan Documents” shall mean (a) that certain Commercial Business
Loan Agreement for Term Loan, dated November 20, 2015, between Whitney Bank and
Stone Energy Corporation, (b) that certain Commercial Note, dated November 20,
2015 by Stone Energy Corporation in favor of Whitney Bank, (c) that certain
Multiple Indebtedness Mortgage, Pledge of Leases and Rents and Security
Agreement by Stone Energy Corporation and (d) any other documents, instruments,
or similar agreements entered into in connection with any of the foregoing.

“Wholly owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly owned Subsidiary of such person.

 

62



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.2 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(h) Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

(i) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(j) The word “will” shall be construed to have the same meaning as the word
“shall”.

(k) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

63



--------------------------------------------------------------------------------

1.3 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied in a manner consistent with that used in preparing the Section 9.1
Financials, except as otherwise specifically prescribed herein; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness under
Accounting Standards Codification 470-20 or 2015-03 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.

1.4 Rounding. Any financial ratios required to be maintained or complied with by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

1.5 References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York City (daylight saving or standard, as
applicable).

1.7 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.

 

64



--------------------------------------------------------------------------------

1.8 Currency Equivalents Generally.

(a) For purposes of any determination under Section 9, Section 10 (other than
Section 10.11) or Section 11 or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (w) the
Administrative Agent shall determine the Exchange Rate as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Alternate Currency
Letters of Credit. Such Exchange Rate shall become effective as of such
Revaluation Date and shall be the Exchange Rate employed in converting any
amounts between Dollars and each Alternate Currency until the next Revaluation
Date to occur, (x) for purposes of determining compliance with Section 10 with
respect to the amount of any Indebtedness, Investment, Disposition, Restricted
Payment or payment under Section 10.7 in a currency other than Dollars, no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred or Disposition, Restricted Payment or payment under
Section 10.7 is made, (y) for purposes of determining compliance with any
Dollar-denominated restriction on the incurrence of Indebtedness, if such
Indebtedness is incurred to Refinance other Indebtedness denominated in a
foreign currency, and such Refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinanced Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced and (z) for the avoidance
of doubt, the foregoing provisions of this Section 1.8 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition, Restricted Payment or payment under
Section 10.7 may be made at any time under such Sections. For purposes of
Section 10.11, amounts in currencies other than Dollars shall be translated into
Dollars at the applicable exchange rates used in preparing the most recently
delivered financial statements pursuant to Section 9.1(a) or (b).

(b) Wherever in this Agreement in connection with an Alternate Currency Letter
of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.

1.9 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., an “Extended Loan”) or
by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR Extended
Loan”).

 

65



--------------------------------------------------------------------------------

1.10 Interest Rates; LIBOR Notification. The interest rate on a Loan denominated
in dollars or an Alternate Currency may be derived from an interest rate
benchmark that is, or may in the future become, the subject of regulatory
reform. Regulators have signaled the need to use alternative benchmark reference
rates for some of these interest rate benchmarks and, as a result, such interest
rate benchmarks may cease to comply with applicable laws and regulations, may be
permanently discontinued, and/or the basis on which they are calculated may
change. The interest rate on LIBOR Loans is determined by reference to the LIBOR
Rate, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on LIBOR Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.10(d) of this
Agreement, suchUpon the occurrence of a Benchmark Transition Event or an Early
Opt-In Election, Section 2.10(d) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to Section 2.10, in advance of any change to the reference rate upon
which the interest rate on LIBOR Loans is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBOR Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 2.10(d), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.10(d)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.10(d), will be similar to, or produce the same value or
economic equivalence of, the LIBOR Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

1.11 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the amount of such Letter
of Credit available to be drawn at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Letter of Credit
Agreement related thereto, provides for one or more automatic increases in the
available amount thereof, the amount of such Letter of Credit shall be deemed to
be the maximum amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum amount is available to be drawn at such
time.

1.12 Divisions. For all purposes under the Credit Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset,

 

66



--------------------------------------------------------------------------------

right, obligation or liability of a different Person, then it shall be deemed to
have been transferred from the original Person to the subsequent Person, and
(b) if any new Person comes into existence, such new Person shall be deemed to
have been organized and acquired on the first date of its existence by the
holders of its Equity Interests at such time.

SECTION 2. Amount and Terms of Credit

2.1 Commitments.

(a) (i) Subject to and upon the terms and conditions herein set forth, each
Lender severally, but not jointly, agrees to make a loan or loans denominated in
Dollars (each an “Initial Loan” and, collectively, the “Initial Loans”) to the
Borrower, which Loans (i) shall be made at any time and from time to time on and
after the Closing Date and prior to the Termination Date, (ii) may, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Loans; provided that all Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Loans of the same Type, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not, for any
Lender at any time, after giving effect thereto and to the application of the
proceeds thereof, result in such Lender’s Total Exposure at such time exceeding
such Lender’s Commitment Percentage at such time of the Loan Limit and (v) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result in the aggregate amount of all Lenders’ Total Exposures at such time
exceeding the Loan Limit.

(ii) Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (ii) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.10 shall apply).

(b) Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Closing Date and prior to the Swingline Maturity Date, to make a
loan or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
to the Borrower in Dollars, which Swingline Loans (i) shall be ABR Loans,
(ii) shall have the benefit of the provisions of Section 2.1(c), (iii) shall not
exceed at any time outstanding the Swingline Commitment, (iv) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ Total Exposure at such time
exceeding the Total Commitment then in effect and (v) may be repaid and
reborrowed in accordance with the provisions hereof. Each outstanding Swingline
Loan shall be repaid in full on the earlier of (a) 15 Business Days after such
Swingline Loan is initially borrowed and (b) the Swingline Maturity Date. The
Swingline Lender shall not make any Swingline Loan after receiving a written
notice from the Borrower, the Administrative

 

67



--------------------------------------------------------------------------------

Agent or any Lender stating that an Event of Default exists and is continuing
until such time as the Swingline Lender shall have received written notice of
(i) rescission of all such notices from the party or parties originally
delivering such notice or (ii) the waiver of such Event of Default in accordance
with the provisions of Section 13.1.

(c) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Lender that all then-outstanding Swingline Loans shall be funded
with a Borrowing of Loans, in which case Loans constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by each Lender pro rata based on each Lender’s Commitment
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Lender hereby irrevocably agrees to make such Loans upon one Business Days’
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Commitment after any such Swingline Loans were made. In the event
that, in the sole judgment of the Swingline Lender, any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including as
a result of the commencement of a proceeding under the Bankruptcy Code in
respect of the Borrower), each Lender hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
Commitment Percentages; provided that all principal and interest payable on such
Swingline Loans shall be for the account of the Swingline Lender until the date
the respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Lender purchasing same from
and after such date of purchase.

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing shall be in a minimum amount of at
least the Minimum Borrowing Amount for such Type of Loans and in a multiple of
$100,000 in excess thereof and Swingline Loans shall be in a minimum amount of
$100,000 and in a multiple of $10,000 in excess thereof (except that Mandatory
Borrowings shall be made in the amounts required by Section 2.1(c) and Loans to
reimburse the applicable Issuing Bank with respect to any Unpaid Drawing shall
be made in the amounts required by Section 3.3 or Section 3.4, as applicable).
More than one Borrowing may be incurred on any date; provided, that at no time
shall there be outstanding more than ten Borrowings of LIBOR Loans under this
Agreement.

2.3 Notice of Borrowing.

(a) Whenever the Borrower desires to incur Loans (other than Swingline Loans,
Mandatory Borrowings or borrowings to repay Unpaid Drawings), the Borrower shall
give the Administrative Agent at the Administrative Agent’s Office, (i) prior to
1:00 p.m. (New York City time) at least three (3) Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Loans if such Loans are to be initially LIBOR Loans (or prior to 12:00 p.m. noon
(New York City time) two (2) Business Days’ prior written notice in

 

68



--------------------------------------------------------------------------------

the case of a Borrowing of Loans to be made on the Closing Date initially as
LIBOR Loans) and (ii) written notice (or telephonic notice promptly confirmed in
writing) prior to 11:00 a.m. (New York City time) on the date of each Borrowing
of Loans that are to be ABR Loans. Such notice (together with each notice of a
Borrowing of Swingline Loans pursuant to Section 2.3(b), a “Notice of
Borrowing”) shall specify (A) the aggregate principal amount of the Loans to be
made pursuant to such Borrowing, (B) the date of the Borrowing (which shall be a
Business Day) and (C) whether the respective Borrowing shall consist of ABR
Loans and/or LIBOR Loans and, if LIBOR Loans, the Interest Period to be
initially applicable thereto (if no Interest Period is selected, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration).
The Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Loans, of such Lender’s Commitment Percentage thereof and of the other matters
covered by the related Notice of Borrowing.

(b) Whenever the Borrower desires to incur Swingline Loans hereunder, it shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Swingline Loans prior to 1:00 p.m.
(New York City time) on the date of such Borrowing. Each such notice shall
specify (i) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing and (ii) the date of Borrowing (which shall be a
Business Day). The Administrative Agent shall promptly give the Swingline Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Swingline Loans and of the other matters covered by the
related Notice of Borrowing.

(c) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(d) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

(e) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

2.4 Disbursement of Funds.

(a) No later than 1:00 p.m. (New York City time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings), each Lender will make
available its pro rata portion of each Borrowing requested to be made on such
date in the manner provided below; provided that on the Closing Date, such funds
shall be made available by 10:00 a.m. (New York City time) or such earlier time
as may be agreed among the Lenders, the Borrower and the Administrative Agent
for the purpose of consummating the Transactions; provided, further, that all
Swingline Loans shall be made available in the full amount thereof by the
Swingline Lender no later than 3:30 p.m. (New York City time) on the date
requested.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing in immediately available funds to the Administrative Agent
at the

 

69



--------------------------------------------------------------------------------

Administrative Agent’s Office in Dollars, and the Administrative Agent will
(except in the case of Mandatory Borrowings and Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing or wiring to an account
as designated by the Borrower in the Borrowing Notice to the Administrative
Agent the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing (or, with respect to an ABR Loan, the date of such Borrowing
prior to 1:00 p.m. (New York City time)) that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby promises to pay to the Administrative Agent, for the
benefit of the applicable Lenders, (i) on the Initial Maturity Date, the then
outstanding Initial Loans, (ii) on the relevant maturity date for any Extension
Series of Extended Commitments, all then outstanding Extended Loans in respect
of such Extension Series and (iii) on the Swingline Maturity Date, the then
outstanding Swingline Loans.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office from time to time, including the amounts of principal and interest
payable and paid to such lending office from time to time under this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b), and a subaccount for each Lender, in which
Register and

 

70



--------------------------------------------------------------------------------

subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder (whether such Loan is an Initial Loan, an Extended Loan or Swingline
Loan, as applicable), the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender or the Swingline
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(d) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit H-1 hereto. In such event, the
Borrower shall execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 13.6)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

2.6 Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least the Minimum Borrowing Amount (and in multiples of $100,000 in excess
thereof) of the outstanding principal amount of Loans of one Type into a
Borrowing or Borrowings of another Type and (ii) the Borrower shall have the
option on any Business Day to continue the outstanding principal amount of any
LIBOR Loans as LIBOR Loans for an additional Interest Period; provided that
(A) no partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (B) ABR Loans may not be converted into LIBOR Loans if
an Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such conversion, (C) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period if an Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such continuation, and (D) Borrowings resulting
from conversions pursuant to this Section 2.6 shall be limited in number as
provided in Section 2.2. Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent at the Administrative Agent’s
Office prior to 1:00 p.m. (New York City time) at least (1) three Business
Days’, in the case of a continuation of or conversion to LIBOR Loans or (2) the
date of conversion, in the case of a conversion into ABR Loans, prior written
notice (or telephonic notice promptly confirmed in writing) substantially in the
form attached

 

71



--------------------------------------------------------------------------------

hereto as Exhibit L (each, a “Notice of Conversion or Continuation”) specifying
the Loans to be so converted or continued, the Type of Loans to be converted
into or continued and, if such Loans are to be converted into or continued as
LIBOR Loans, the Interest Period to be initially applicable thereto (if no
Interest Period is selected, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration). The Administrative Agent shall give
each applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.

(b) If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Majority
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.

(c) Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Loan subject to an
interest rate Hedge Transaction as LIBOR Loans for each Interest Period until
the expiration of the term of such applicable Hedge Transaction; provided that
any Notice of Conversion or Continuation delivered pursuant to this
Section 2.6(c) shall include a schedule attaching the relevant interest rate
Hedge Transaction or related trade confirmation.

2.7 Pro Rata Borrowings. Each Borrowing of Initial Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then applicable
Commitment Percentages with respect to the applicable Class. Each Borrowing of
Extended Loans under this Agreement shall be granted by the Lenders of the
relevant Extension Series thereof pro rata on the basis of their then-applicable
Extended Commitments for the applicable Extension Series. It is understood that
(a) no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

2.8 Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the ABR, in each case, in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at

 

72



--------------------------------------------------------------------------------

a rate per annum that shall at all times be the Applicable Margin plus the
relevant LIBOR Rate, in each case, in effect from time to time.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at stated maturity,
by acceleration including as a result of the occurrence of an Event of Default
of the type specified in Section 11.5, or otherwise), such overdue amount shall
bear interest at a rate per annum that is (the “Default Rate”) (A) in the case
of overdue principal, the rate that would otherwise be applicable thereto plus
2% or (B) in the case of any overdue interest, to the extent permitted by
applicable Requirements of Law, the rate described in Section 2.8(a) plus 2%
from the date of such non-payment to the date on which such amount is paid in
full (after as well as before judgment).

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each March, June, September and December, (ii) in
respect of each LIBOR Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, (iii) in respect of each Loan, (A) on any prepayment (on the
amount prepaid), (B) at maturity (whether by acceleration or otherwise) and
(C) after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9 Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be (i) a one-, two-, three- or six- or (if available to all the Lenders
making such LIBOR Loans as determined by such Lenders in good faith based on
prevailing market conditions) a twelve-month period or (ii) any period shorter
than one month (if approved by the Administrative Agent and if available to all
the Lenders making such LIBOR Loans as determined by such Lenders in good faith
based on prevailing market conditions) as requested by the Borrower.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing

 

73



--------------------------------------------------------------------------------

of ABR Loans) and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day, but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the Maturity Date.

2.10 Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Majority Lenders
or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(A) deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market, (B) by reason of
any changes arising on or after the Closing Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR Rate
(including, without limitation, because the LIBOR Rate is not available or
published on a current basis), provided that no Benchmark Transition Event shall
have occurred at such time, or (C) the LIBOR Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period; or

(ii) that, due to a Change in Law occurring at any time after the Closing Date,
which Change in Law shall (A) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender, (B) subject any Lender to any Tax with respect to any Credit
Document or any LIBOR Loan made by it (other than (i) Taxes indemnifiable under
Section 5.4, or (ii) Excluded Taxes), or (C) impose on any Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Loans made by such Lender, which results in the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Loans or participating
in Letters of Credit (in each case hereunder) increasing by an amount which such
Lender

 

74



--------------------------------------------------------------------------------

reasonably deems material or the amounts received or receivable by such Lender
hereunder with respect to the foregoing shall be reduced; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);

then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion or Continuation given by the Borrower with respect to LIBOR Loans
that have not yet been incurred shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly (but no later than fifteen days) after receipt of written demand
therefor such additional amounts as shall be required to compensate such Lender
for such increased costs or reductions in amounts receivable hereunder (it being
agreed that a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent clearly demonstrable error, be final
and conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by applicable Requirements of Law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either (i) if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

(c) If, after the Closing Date, any Change in Law relating to capital adequacy
or liquidity requirements of any Lender or compliance by any Lender or its
parent with any Change in Law relating to capital adequacy or liquidity
requirements occurring after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such Change in Law (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy or liquidity

 

75



--------------------------------------------------------------------------------

requirements), then from time to time, promptly (but in any event no later than
fifteen days) after written demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent for such
reduction, it being understood and agreed, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any applicable Requirement
of Law as in effect on the Closing Date (except as otherwise set forth in the
definition of Change in Law). Each Lender, upon determining in good faith that
any additional amounts will be payable pursuant to this Section 2.10(c), will
give prompt written notice thereof to the Borrower, which notice shall set forth
in reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.

(d) Alternate Rate of Interest.

(i) (d) Notwithstanding anything to the contrary set forth in the foregoing
clause (a), if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i)(B) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i)(B) have not arisen but either (w) the supervisor for the administrator of
the Reuters Screen LIBOR01 Page has made a public statement that the
administrator of the Reuters Screen LIBOR01 Page is insolvent (and there is no
successor administrator that will continue publication of the Reuters Screen
LIBOR01 Page), (x) the administrator of the Reuters Screen LIBOR01 Page has made
a public statement identifying a specific date after which the Reuters Screen
LIBOR01 Page will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of the
Reuters Screen LIBOR01 Page), (y) the supervisor for the administrator of the
Reuters Screen LIBOR01 Page has made a public statement identifying a specific
date after which the Reuters Screen LIBOR01 Page will permanently or
indefinitely cease to be published or (z) the supervisor for the administrator
of the service providing LIBOR Rate quotations or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the reference screen used to determine
the LIBOR Rate may no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBOR Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 13.1, such amendment shall become effective
without any further action or consent of any other party to this Agreementherein
or in any other Credit Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the LIBOR Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become

 

76



--------------------------------------------------------------------------------

effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower, so
long as the Administrative Agent shall not have received, within five
(5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (d) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this Section 2.10(d), only to the extent the
LIBOR Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Notice of Conversion or Continuation that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Rate Borrowing shall be ineffective, and (y) if any Notice of Borrowing requests
a LIBOR Rate Borrowing, such Borrowing shall be made as an ABR Borrowing;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.has not
received, by such time, written notice of objection to such proposed amendment
from Lenders comprising the Required Lenders of each Class; provided that, with
respect to any proposed amendment containing any SOFR-Based Rate, the Lenders
shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders of each Class accept such amendment. No replacement of LIBOR Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(ii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Credit Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(iii) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.10, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.10.

 

77



--------------------------------------------------------------------------------

(iv) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Notice of Conversion or Continuation that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a LIBOR Borrowing shall be ineffective and (ii) if any Notice of Borrowing
requests a LIBOR Borrowing, such Borrowing shall be made as an ABR Borrowing.

(e) The agreements in this Section 2.10 shall survive the termination of this
Agreement and the repayment of the Loans and payment of all other amounts
payable hereunder.

2.11 Compensation. If (a) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent (within fifteen days
after such request) for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan. The agreements in this Section 2.11 shall
survive the termination of this Agreement and the repayment of the Loans and
payment of all other amounts payable hereunder.

2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation does not cause such Lender or its lending
office to suffer any economic, legal or regulatory disadvantage, with the object
of avoiding the consequence of the event giving rise to the operation of any
such Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Section 2.10,
3.5 or 5.4.

2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the

 

78



--------------------------------------------------------------------------------

circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

2.14 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Closing Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $600,000,000. Notwithstanding the foregoing, the Borrowing Base
amount may be subject to further adjustments from time to time pursuant to
Section 2.14(e), (f), (g) and (h).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.14 (a “Scheduled
Redetermination”), and, subject to Section 2.14(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders on or about June 1, 2018 and on or
about each April 30th and October 31st of each year thereafter (or, in each
case, as promptly as possible thereafter). In addition, at any time after the
first Scheduled Redetermination date of June 1, 2018, each of the Borrower, by
notifying the Administrative Agent thereof not more than one time between any
two Scheduled Redeterminations, and the Administrative Agent, at its discretion
or at the direction of the Required Lenders, by notifying the Borrower thereof,
not more than one time between any two consecutive Scheduled Redeterminations,
in each case, may elect to cause the Borrowing Base to be redetermined between
Scheduled Redeterminations (an “Interim Redetermination”) in accordance with
this Section 2.14; provided that the Required Lenders may also direct the
Administrative Agent to initiate an Interim Redetermination in the event that
the Hedging Condition is not satisfied (in which case, such Interim
Redetermination shall not count as the one Interim Redetermination otherwise
permitted to be initiated pursuant to this Section 2.14(b) by the Administrative
Agent or the Required Lenders). In addition to, and not including and/or limited
by the annual Interim Redeterminations allowed above, the Borrower may, by
notifying the Administrative Agent thereof, at any time between Scheduled
Redeterminations, request additional Interim Redeterminations of the Borrowing
Base in the event it acquires Oil and Gas Properties with Proved Reserves that
are to be Borrowing Base Properties having a PV-10 (calculated at the time of
acquisition) in excess of 10% of the Borrowing Base in effect immediately prior
to such acquisition.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the Reserve Report Certificate, and (B) such other reports,
data and supplemental information, including the information provided pursuant
to Section 9.14(c), as may, from time to time, be reasonably requested by the
Required Lenders (the Reserve Report, such Reserve Report Certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall in good faith propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including the status of title information with respect to the
Borrowing Base

 

79



--------------------------------------------------------------------------------

Properties as described in the Engineering Reports and the existence of any
Hedge Transactions or any other Indebtedness) as the Administrative Agent deems
appropriate in good faith in accordance with its usual and customary oil and gas
lending criteria as they exist at the particular time (as determined by the
Administrative Agent in its sole discretion).

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination, (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.14(a) and (c) in a timely manner, then on or
before May 15, 2018 in the case of the first Scheduled Redetermination, and each
April 15th and October 15th (commencing October 15, 2018) of such year following
the date of delivery or (2) if the Administrative Agent shall not have received
the Engineering Reports required to be delivered by the Borrower pursuant to
Sections 9.14(a) and (c) in a timely manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.14(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within 15 days after the Administrative Agent has received the required
Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by the Borrowing Base
Required Lenders in good faith in accordance with their respective usual and
customary oil and gas lending criteria as they exist at the particular time as
provided in this Section 2.14(c)(iii) and any Proposed Borrowing Base that would
decrease or maintain the Borrowing Base then in effect must be approved or be
deemed to have been approved by Lenders constituting at least the Required
Lenders in good faith in accordance with their respective usual and customary
oil and gas lending criteria as they exist at the particular time as provided in
this Section 2.14(c)(iii). Upon receipt of the Proposed Borrowing Base Notice,
each Lender shall have 15 days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If at the end of such 15-day period, any Lender has not communicated its
approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base. If, at the end
of such 15-day period, the Borrowing Base Required Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Required Lenders, in the case of a Proposed Borrowing Base that would
decrease or maintain the Borrowing Base then in effect, have approved or deemed
to have approved, as aforesaid, then the Proposed Borrowing Base shall become
the new Borrowing Base, effective on the date specified in Section 2.14(d). If,
however, at the end of

 

80



--------------------------------------------------------------------------------

such 15-day period, the Borrowing Base Required Lenders or the Required Lenders,
as applicable, have not approved or deemed to have approved, as aforesaid, then
the Administrative Agent shall promptly thereafter poll the Lenders to ascertain
the highest Borrowing Base then acceptable to the Borrowing Base Required
Lenders (in the case of any increase to the Borrowing Base) or a number of
Lenders sufficient to constitute the Required Lenders (in any other case) and
such amount shall become the new Borrowing Base, effective on the date specified
in Section 2.14(d). It is expressly understood that the Administrative Agent and
Lenders have no obligation to designate the Borrowing Base at any particular
amount, except in the exercise of their discretion, whether in relation to the
Total Commitment, the Maximum Aggregate Amount or otherwise, and no Lender shall
be required to increase its Commitment amount under the Revolving Facilitythis
Agreement in connection with an increase in the Borrowing Base.

(d) Effectiveness of a Redetermined Borrowing Base. Subject to Section 2.14(h),
after a redetermined Borrowing Base is approved or is deemed to have been
approved by the Borrowing Base Required Lenders or the Required Lenders, as
applicable, pursuant to Section 2.14(c)(iii), the Administrative Agent shall
promptly thereafter notify the Borrower and the Lenders of the amount of the
redetermined Borrowing Base (the “New Borrowing Base Notice”), and such amount
shall become the new Borrowing Base, effective and applicable to the Borrower,
the Administrative Agent, the Issuing Banks and the Lenders:

(i) in the case of a Scheduled Redetermination, on June 1, 2018, with respect to
the first Scheduled Redetermination, and thereafter (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Sections 9.14(a) and (c) in a timely and complete
manner, or on the April 30th or October 31st, as applicable, following such
notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 9.14(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such New Borrowing Base Notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.

Subject to Section 2.14(h), such amount shall then become the Borrowing Base
until the next Scheduled Redetermination Date, the next Interim Redetermination
Date or the next adjustment to the Borrowing Base under Section 2.14(e), (f),
(g) or (h), whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

(e) Reduction of Borrowing Base Upon Incurrence of Permitted Additional Debt.
Upon the issuance or incurrence of any Permitted Additional Debt (other than
Indebtedness constituting Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness or previously incurred Permitted Additional Debt,
but only to the extent that the aggregate principal amount of Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness does not result
in an increase in the principal amount thereof above the principal amount
originally incurred

 

81



--------------------------------------------------------------------------------

or issued up to the original principal amount of the Refinanced Indebtedness),
the Borrowing Base then in effect shall be reduced by an amount equal to the
product of 0.25 multiplied by the stated principal amount of such Indebtedness
(without regard to any original issue discount plus an amount equal to the
unpaid accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder),
and the Borrowing Base as so reduced shall become the new Borrowing Base
immediately upon the date of such issuance or incurrence, effective and
applicable to the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders on such date until the next redetermination or modification thereof
hereunder.

(f) Reduction of Borrowing Base Upon Termination of Hedge Positions. If the
Borrower or any Restricted Subsidiary shall terminate or create any off-setting
positions in respect of any commodity hedge positions (whether evidenced by a
floor, put or Hedge Transaction) upon which (i) the Lenders relied in
determining the Borrowing Base and (ii) the Borrowing Base Value of such
terminated and/or offsetting positions (after taking into account any other
Hedge Transaction, entered into prior to or contemporaneously with the taking of
such actions) exceeds 5% of the then-effective Borrowing Base (or, when
aggregated with Dispositions of Oil and Gas Properties or Equity Interests in
any Restricted Subsidiary or Minority Investment owning Oil and Gas Properties,
7.5% of the then-effective Borrowing Base), then, the Required Lenders shall
have the right to adjust the Borrowing Base in an amount equal to the Borrowing
Base Value, if any, attributable to such terminated or off-setting hedge
positions in the calculation of the then- effective Borrowing Base and (if the
Required Lenders in fact make any such adjustment) the Administrative Agent
shall promptly notify the Borrower in writing of the Borrowing Base Value, if
any, attributable to such hedge positions in the calculation of the
then-effective Borrowing Base and upon receipt of such notice, the Borrowing
Base shall be simultaneously reduced by such amount.

(g) Reduction of Borrowing Base Upon Asset Dispositions. If (i) the Borrower or
any of the other Credit Parties Disposes of Oil and Gas Properties or Disposes
of any Equity Interests in any Restricted Subsidiary or Minority Investment
owning Oil and Gas Properties and none of the foregoing Dispositions is a
Scheduled Disposition, (ii) such Disposition described in clause (i) involves
Borrowing Base Properties included in the most recently delivered Reserve Report
and (iii) the aggregate Borrowing Base Value of all such Borrowing Base
Properties Disposed of (except in connection with a Scheduled Disposition) since
the later of (A) the last Scheduled Redetermination Date and (B) the last
adjustment of the Borrowing Base made pursuant to this Section 2.14(g) exceeds
5% of the then-effective Borrowing Base (or, when aggregated with all
terminations or creations of any off-setting positions in respect of any
commodity hedge positions, 7.5% of the then-effective Borrowing Base), then, no
later than two Business Days’ after the Administrative Agent has received the
notice of the consummation of any such Disposition required to be delivered by
the Borrower pursuant to Section 10.4(b), the Required Lenders shall have the
right to adjust the Borrowing Base in an amount equal to the Borrowing Base
Value, if any, attributable to such Disposed of Borrowing Base Properties in the
calculation of the then-effective Borrowing Base and, if the Required Lenders in
fact make any such adjustment, the Administrative Agent shall promptly notify
the Borrower in writing of the Borrowing Base Value, if any, attributable to
such Disposed of Borrowing Base Properties in the calculation of the
then-effective Borrowing Base and upon receipt of such notice, the Borrowing
Base shall be simultaneously reduced by such amount.

 

82



--------------------------------------------------------------------------------

(h) Borrower’s Right to Elect Reduced Borrowing Base. Within three Business Days
of its receipt of a New Borrowing Base Notice, the Borrower may provide written
notice to the Administrative Agent and the Lenders that specifies for the period
from the effective date of the New Borrowing Base Notice until the next
succeeding Scheduled Redetermination Date, the Borrowing Base will be a lesser
amount than the amount set forth in such New Borrowing Base Notice, whereupon
such specified lesser amount will become the new Borrowing Base. The Borrower’s
notice under this Section 2.14(h) shall be irrevocable, but without prejudice to
its rights to initiate Interim Redeterminations.

(i) Administrative Agent Data. The Administrative Agent hereby agrees to
provide, promptly, and in any event within three Business Days, following its
receipt of a request by the Borrower, an updated Bank Price Deck. In addition,
the Administrative Agent and the Lenders agree, upon request, to meet with the
Borrower to discuss their evaluation of the reservoir engineering of the Oil and
Gas Properties included in the Reserve Report and their respective methodologies
for valuing such properties and the other factors considered in calculating the
Borrowing Base.

2.15 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 4.1(a);

(b) The Commitment and Total Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Majority Lenders or the
Required Lenders or Borrowing Base Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 13.1); provided that (i) any waiver, amendment or modification requiring
the consent of all Lenders pursuant to Section 13.1 (other than Section 13.1(x))
or requiring the consent of each affected Lender pursuant to Section 13.1(i) or
(ix) shall require the consent of such Defaulting Lender (which for the
avoidance of doubt would include any change to the Maturity Date applicable to
such Defaulting Lender, decreasing or forgiving any principal or interest due to
such Defaulting Lender, any decrease of any interest rate applicable to Loans
made by such Defaulting Lender (other than the waiving of post-default interest
rates) and any increase in such Defaulting Lender’s Commitment) and (ii) any
redetermination, whether an increase, decrease or affirmation, of the Borrowing
Base shall occur without the participation of a Defaulting Lender, but the
Commitment (i.e., the Commitment Percentage of the Borrowing Base) of a
Defaulting Lender may not be increased without the consent of such Defaulting
Lender;

(c) If any Swingline Exposure or Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender, then all or any part of such Swingline
Exposure and Letter of Credit Exposure of such Defaulting Lender will, subject
to the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitment
Percentages; provided that (A) each Non-Defaulting Lender’s Total Exposure may
not in any event exceed the Commitment Percentage of the Loan Limit of such
Non-Defaulting

 

83



--------------------------------------------------------------------------------

Lender as in effect at the time of such reallocation and (B) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Banks or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender, to the
extent that all or any portion (the “unreallocated portion”) of the Defaulting
Lender’s Swingline Exposure or Letter of Credit Exposure cannot, or can only
partially, be so reallocated to Non-Defaulting Lenders, whether by reason of the
first proviso in Section 2.15(c)(i) or otherwise, the Borrower shall within two
Business Days following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, Cash Collateralize for the benefit of
the applicable Issuing Bank only the Borrower’s obligations corresponding to
such Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above), in accordance with the
procedures set forth in Section 3.8 for so long as such Letter of Credit
Exposure is outstanding, if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s Letter of Credit Exposure pursuant to this Section 2.15(c),
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 4.1(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period such Defaulting Lender’s Letter of Credit
Exposure is Cash Collateralized, if the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.15(c), then the
Letter of Credit Fees payable for the account of the Lenders pursuant to
Section 4.1(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Commitment Percentages and the Borrower shall not be required to pay any
Swingline Loan fees (if any) or Letter of Credit Fees to the Defaulting Lender
pursuant to Section 4.1(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period that such Defaulting Lender’s Letter of Credit
Exposure is reallocated, or if any Defaulting Lender’s Letter of Credit Exposure
is neither Cash Collateralized nor reallocated pursuant to this Section 2.15(c),
then, without prejudice to any rights or remedies of any Issuing Bank or any
Lender hereunder, all Letter of Credit Fees payable under Section 4.1(b) with
respect to such Defaulting Lender’s Letter of Credit Exposure shall be payable
to such Issuing Bank until such Letter of Credit Exposure is Cash Collateralized
and/or reallocated;

(d) So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Bank will be required to
issue any new Letter of Credit or amend any outstanding Letter of Credit to
increase the Stated Amount thereof, alter the drawing terms thereunder or extend
the expiry date thereof, unless each Issuing Bank is reasonably satisfied that
any exposure that would result from the exposure to such Defaulting Lender is
eliminated or fully covered by the Commitments of the Non-Defaulting Lenders or
by Cash Collateralization or a combination thereof in accordance with clause
(c) above or otherwise in a manner reasonably satisfactory to such Issuing Bank,
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.15(c)(i) (and Defaulting Lenders
shall not participate therein); and

(e) If the Borrower, the Administrative Agent, the Swingline Lender and each
Issuing Bank agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a Non-
Defaulting Lender and any applicable Cash Collateral shall be promptly returned
to the Borrower and any

 

84



--------------------------------------------------------------------------------

Letter of Credit Exposure of such Lender reallocated pursuant to Section 2.15(c)
shall be reallocated back to such Lender; provided that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

(f) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to each Issuing Bank and the Swingline Lender
hereunder; third, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders, each Issuing Bank or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, such
Issuing Bank or the Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
sixth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and seventh, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans or Unpaid Drawings, such payment shall be
applied solely to pay the relevant Loans of, and Unpaid Drawings owed to, the
relevant non-Defaulting Lenders on a pro rata basis prior to being applied in
the manner set forth in this Section 2.15(f). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to
Section 3.8 shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

2.16 Increase of Total Commitment.

(a) Subject to the conditions set forth in Section 2.16(b), the Borrower may
increase the Total Commitment then in effect (any such increase an “Incremental
Increase”) by increasing the Commitment of a Lender (an “Increasing Lender”) or
by causing a Person that at such time is not a Lender to become a Lender (an
“Additional Lender”).

(b) Any increase in the Total Commitment shall be subject to the following
additional conditions:

(i) such increase shall not be less than $25,000,000 (and increments of
$1,000,000 above that minimum) unless the Administrative Agent otherwise

 

85



--------------------------------------------------------------------------------

consents, and no such increase shall be permitted if after giving effect thereto
the Total Commitment would exceed the lesser of (A) $1,500,000,000 and (B) the
Borrowing Base then in effect (after giving effect to any concurrent increase in
the Borrower Base);

(ii) neither an Event of Default nor a Borrowing Base Deficiency shall have
occurred and be continuing after giving effect to such increase;

(iii) no Lender’s Commitment may be increased without the consent of such
Lender;

(iv) the Administrative Agent, the Swingline Lender and each Issuing Bank must
consent to the increase in Commitments of an Increasing Lender and the addition
of any Additional Lender, in each case, such consent not to be unreasonably
withheld or delayed;

(v) the maturity date of such increase shall be the same as the Maturity Date;
and

(vi) the increase shall be on the exact same terms and pursuant to the exact
same documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such Incremental Increase) (provided that the Applicable Margin
of the Facility may be increased to be consistent with that for such Incremental
Increases). For the avoidance of doubt, any such Incremental Increase shall not
require any mandatory prepayment or commitment reduction prior to the Latest
Maturity Date.

(c) Any increase in the Total Commitment shall be implemented using customary
documentation (any such documentation, an “Incremental Agreement”).

2.17 Extension Offers.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Commitments of any Class, existing at the time of such request
(each, an “Existing Commitment” and any related revolving credit loans under any
such facility, “Existing Loans”; each Existing Commitment and related Existing
Loans together being referred to as an “Existing Class”) be converted to extend
the termination date thereof and the scheduled maturity date(s) of any payment
of principal with respect to all or a portion of any principal amount of
Existing Loans related to such Existing Commitments (any such Existing
Commitments which have been so Extendedextended, “Extended Commitments” and any
related revolving credit loans, “Extended Loans”) and to provide for other terms
consistent with this Section 2.17. Prior to entering into any Extension
Amendment with respect to any Extended Commitments, the Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Class of Existing Commitments and which
such request shall be offered equally to all Lenders under such Class) (an
“Extension Request”) setting forth the proposed terms of the Extended
Commitments to be established thereunder, which terms shall be substantially
similar to those applicable to the Existing Commitments from which they are to
be Extended (the “Specified

 

86



--------------------------------------------------------------------------------

Existing Commitment Class”), except that (w) all or any of the final maturity
dates of such Extended Commitments may be delayed to later dates than the final
maturity dates of the Existing Commitments of the Specified Existing Commitment
Class, (x)(1) the interest rates, interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and premiums with respect to the
Extended Commitments may be different from those for the Existing Commitments of
the Specified Existing Commitment Class and/or (2) additional fees and/or
premiums may be payable to the Lenders providing such Extended Commitments in
addition to or in lieu of any of the items contemplated by the preceding clause
(1), (y)(l) the undrawn revolving credit commitment fee rate with respect to the
Extended Commitments may be different from such rate for Existing Commitments of
the Specified Existing Commitment Class and (2) the Extension Amendment may
provide for other covenants and terms that apply to any period after the Latest
Maturity Date in effect at such time; provided that, notwithstanding anything to
the contrary in this Section 2.17 or otherwise, (A) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments (which shall be governed by clause (C) below)) of the Extended Loans
under any Extended Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Loans of the Specified Existing
Commitment Class (the mechanics for which may be implemented through the
applicable Extension Amendment and may include technical changes related to the
borrowing and replacement procedures of the Specified Existing Commitment
Class), (B) assignments and participations of Extended Commitments and Extended
Loans shall be governed by the assignment and participation provisions set forth
in Section 13.6 and (C) subject to the applicable limitations set forth in
Section 4.2, permanent repayments of Extended Loans (and corresponding permanent
reduction in the related Extended Commitments) shall be permitted as may be
agreed upon between the Borrower and the Lenders thereof. No Lender shall have
any obligation to agree to have any of its Loans or Commitments of any Existing
Class converted into Extended Loans or Extended Commitments pursuant to any
Extension Request. Any Extended Commitments of any Extension Series shall
constitute a separate Class of revolving credit commitments from Existing
Commitments of the Specified Existing Commitment Class and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date).

(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as the Administrative Agent may
determine in its reasonable discretion) prior to the date on which Lenders under
the Existing Class are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably, to accomplish the purpose of this Section 2.17. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its
Commitments (or any earlier Extended Commitments) of an Existing Class subject
to such Extension Request converted into Extended Commitments shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Commitments (and/or any earlier
Extended Commitments) which it has elected to convert into Extended Commitments
(subject to any minimum denomination requirements imposed by the Extension
Request). In the event that the aggregate amount of Commitments (and any earlier
Extended Commitments) subject to Extension Elections exceeds the amount of
Extended Commitments requested pursuant to the Extension Request, Commitments
and (and any earlier Extended Commitments) subject to Extension Elections shall
be converted to Extended Commitments on a pro rata basis based on the amount of
Commitments (and any earlier Extended Commitments) included in each such
Extension Election or as may be otherwise agreed to in the

 

87



--------------------------------------------------------------------------------

applicable Extension Amendment and in the event that the aggregate amount of
Commitments (and any earlier Extended Commitments) subject to Extension
Elections is less than the amount of Extended Commitments requested pursuant to
the Extension Request, the Borrower may cause Additional Lenders to become
Extending Lenders hereunder with Extended Commitments by executing an Extension
Amendment on the terms specified in such Extension Request in an amount agreed
to by such Additional Lenders (the “Additional Lender Extended Amount”) (and in
such case the Borrower will either (i) reduce Commitments hereunder (other than
Commitments that are subject to Extension Elections pursuant to such Extension
Request) by an aggregate amount equal to the Additional Lender Extended Amount,
(ii) increase Commitments hereunder by an amount equal to the Additional Lender
Extended Amount (up to an aggregate amount not to exceed the amount that would
be permitted in an Incremental Increase pursuant to Section 2.16 at such time)
or (iii) implement a combination of Commitment reductions under the foregoing
clause (i) and Commitment increases under the foregoing clause (ii) in an
aggregate amount equal to Additional Lender Extended Amount). Notwithstanding
the conversion of any Existing Commitment into an Extended Commitment, such
Extended Commitment shall be treated identically to all Existing Commitments of
the Specified Existing Commitment Class for purposes of the obligations of a
Lender in respect of Swingline Loans under Section 2.1(c) and Letters of Credit
under Section 3, except that the applicable Extension Amendment may provide that
the Swingline Maturity Date and/or the last day for issuing Letters of Credit
may be extended and the related obligations to make Swingline Loans and issue
Letters of Credit may be continued (pursuant to mechanics to be specified in the
applicable Extension Amendment) so long as the applicable Swingline Lender
and/or the applicable Issuing Bank, as applicable, have consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension). For the avoidance of doubt,
neither the Swingline Maturity Date nor the last day for issuing Letters of
Credit may be extended (and the related obligations to make Swingline Loans or
issue Letters of Credit may not be continued) without the express consent of the
Swingline Lender or applicable Issuing Bank, as applicable.

(c) Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, notwithstanding anything to the
contrary set forth in Section 13.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Commitments
established thereby) executed by the Credit Parties, the Administrative Agent
and the Extending Lenders. It is understood and agreed that each Lender
hereunder has consented, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Credit Documents
authorized by this Section 2.17 (and approved by the applicable Extending
Lenders with respect to the Extended Commitments established thereby) and the
arrangements described above in connection therewith. No Extension Amendment
shall provide for any tranche of Extended Commitments in an aggregate principal
amount that is less than $25,000,000 (or such lesser amount as the
Administrative Agent may agree in its reasonable discretion). Notwithstanding
anything to the contrary in this Section 2.17(c) and without limiting the
generality or applicability of Section 13.1 to any Section 2.17 Additional
Amendments (as defined below), any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.17 Additional
Amendment”) to this Agreement and the other Credit Documents; provided that such
Section 2.17 Additional Amendments are within the requirements of
Section 2.17(a) and do not become effective prior to the time that such
Section 2.17 Additional Amendments have been consented to (including, without
limitation, pursuant to

 

88



--------------------------------------------------------------------------------

consents applicable to holders of any Extended Loans provided for in any
Extension Amendment) by such of the Lenders, Credit Parties and other parties
(if any) as may be required in order for such Section 2.17 Additional Amendments
to become effective in accordance with Section 13.1.

(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Class of Existing Commitments is converted to extend the
related scheduled maturity date(s) in accordance with paragraph (a) above (an
“Extension Date”), in the case of the Existing Commitments of each Extending
Lender under any Specified Existing Commitment Class, the aggregate principal
amount of such Existing Commitments shall be deemed reduced by an amount equal
to the aggregate principal amount of Extended Commitments so converted by such
Lender on such date, and such Extended Commitments shall be established as a
separate Class of revolving credit commitments from the Specified Existing
Commitment Class and from any other Existing Commitments (together with any
other Extended Commitments so established on such date) and (B) if, on any
Extension Date, any Existing Loans of any Extending Lender are outstanding under
the Specified Existing Commitment Class, such Existing Loans (and any related
participations) shall be deemed to be allocated as Extended Loans (and related
participations) in the same proportion as such Extending Lender’s Specified
Existing Commitments to Extended Commitments.

(e) No exchange of Loans or Commitments pursuant to any Extension Amendment in
accordance with this Section 2.17 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

SECTION 3. Letters of Credit

3.1 Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, at any time
and from time to time on and after the Closing Date and prior to the L/C
Maturity Date, each Issuing Bank, severally and not jointly, agrees, in reliance
upon the agreements of the Lenders set forth in this Section 3, to issue upon
the request of the Borrower and for the direct or indirect benefit of the
Borrower and the Restricted Subsidiaries, a letter of credit or letters of
credit (the “Letters of Credit” and each, a “Letter of Credit”) in such form and
with such Issuer Documents as may be approved by the applicable Issuing Bank in
its reasonable discretion; provided that the Borrower shall be a co-applicant
of, and jointly and severally liable with respect to, each Letter of Credit
issued for the account of a Restricted Subsidiary.

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letters of Credit Outstanding at such
time, would exceed the Letter of Credit Commitment then in effect, (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of all Lenders’ Total Exposures at such time to exceed the Loan
Limit then in effect, (iii) each Letter of Credit shall have an expiration date
occurring no later than one year after the date of issuance or such longer
period of time as may be agreed by the applicable Issuing Bank, unless otherwise
agreed upon by the Administrative Agent and the applicable Issuing Bank or as
provided under Section 3.2(b); provided that any Letter of Credit may provide
for automatic renewal thereof for additional periods of up to 12 months or such
longer period of time as may be agreed upon by the applicable Issuing Bank,

 

89



--------------------------------------------------------------------------------

subject to the provisions of Section 3.2(b); provided, further, that in no event
shall such expiration date occur later than the L/C Maturity Date unless
arrangements which are reasonably satisfactory to the applicable Issuing Bank to
Cash Collateralize (or backstop) such Letter of Credit have been made (and, in
any event, no Lender shall have any obligation to fund any L/C Participation if
respect of any Unpaid Drawing after the L/C Maturity Date), (iv) no Alternate
Currency Letter of Credit shall be issued unless (A) the Administrative Agent
and the applicable Issuing Bank agree to such issuance of such Alternate
Currency Letter of Credit (it being understood that there shall be no obligation
to so agree) and (2B) after giving effect thereto, the aggregate amount of the
Letter of Credit Exposure with respect to all Alternate Currency Letters of
Credit would not exceed $20,000,000, (v) no Letter of Credit shall be issued if
it would be illegal under any applicable Requirement of Law for the beneficiary
of the Letter of Credit to have a Letter of Credit issued in its favor, (vi) no
Letter of Credit shall be issued by an Issuing Bank after it has received a
written notice from any Credit Party or the Administrative Agent or the Majority
Lenders stating that a Default or Event of Default has occurred and is
continuing until such time as such Issuing Bank shall have received a written
notice (A) of rescission of such notice from the party or parties originally
delivering such notice, (B) of the waiver of such Default or Event of Default in
accordance with the provisions of Section 13.1 or (C) that such Default or Event
of Default is no longer continuing, (vii) no Issuing Bank shall have an
obligation to issue a Letter of Credit in a Stated Amount that, when added to
the Letters of Credit Outstandings of Letters of Credit issued by such Issuing
Bank, would exceed such Issuing Bank’s Maximum LC Commitment, (viii) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any law applicable to such Issuing Bank shall prohibit, or require
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and that such Issuing Bank in good faith deems material to it, and (ix) no
Issuing Bank shall have an obligation to issue a Letter of Credit the proceeds
of which would be available to any Person in any manner that would result in a
violation of one or more policies of such Issuing Bank applicable to letters of
credit generally.

(c) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the applicable
Issuing Bank (which notice the Administrative Agent shall promptly transmit to
each of the applicable Lenders), the Borrower shall have the right, on any day,
permanently to terminate or reduce the Letter of Credit Commitment in whole or
in part; provided that, after giving effect to such termination or reduction,
the Letters of Credit Outstanding shall not exceed the Letter of Credit
Commitment.

3.2 Letter of Credit Applications.

(a) Whenever the Borrower desires that a Letter of Credit be issued, amended or
renewed for its account on its own behalf, or on behalf of its Restricted
Subsidiaries, the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Administrative
Agent a Letter of Credit application, amendment request or any such document as
may be approved by the applicable Issuing Bank (each, a “Letter of Credit

 

90



--------------------------------------------------------------------------------

Application”). Upon receipt of any Letter of Credit Application or amendment
request, (i) in the case of Letters of Credit denominated in Dollars, (A) the
applicable Issuing Bank will use its best efforts to process such Letter of
Credit Application on the Business Day on which such Letter of Credit
Application is received, provided that such Letter of Credit Application is
received no later than 12:00 p.m. (New York City time) on such Business Day, or
(B) otherwise, the first Business Day next succeeding receipt of such Letter of
Credit Application, and (ii) in the case of Letters of Credit denominated in an
Alternate Currency, (A) the applicable Issuing Bank will use its best efforts to
process such Letter of Credit Application on the second Business Day after the
day on which such Letter of Credit Application is received, or (B) otherwise,
the fifth Business Day after the day on which such Letter of Credit Application
is received. In addition, as a condition to any such Letter of Credit issuance,
the Borrower shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of credit and/or shall submit a
letter of credit application, in each case, as required by the respective
Issuing Bank and using such Issuing Bank’s standard form (each, a “Letter of
Credit Agreement”). In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Agreement, the terms and conditions of this Agreement shall control.

(b) If the Borrower so requests in any applicable Letter of Credit Application,
the applicable Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each 12-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such 12-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Issuing Bank, the Borrower shall not be required to
make a specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Maturity Date; provided, however, that such Issuing Bank shall not
permit any such extension if (i) such Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) of Section 3.1 or otherwise), or (ii) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (A) from the
Administrative Agent that the Majority Lenders have elected not to permit such
extension or (B) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 7 are not then
satisfied, and in each such case directing such Issuing Bank not to permit such
extension.

(c) Each Issuing Bank (other than the Administrative Agent or any of its
Affiliates) shall, at least once each week, provide the Administrative Agent
with a list of all Letters of Credit issued by it that are outstanding at such
time; provided that, upon written request from the Administrative Agent, such
Issuing Bank shall thereafter notify the Administrative Agent in writing on each
Business Day of all Letters of Credit issued on the prior Business Day by such
Issuing Bank; provided further that the notification requirements of this
Section 3.2(c) shall not apply with respect to any Existing Letter of Credit.

 

91



--------------------------------------------------------------------------------

(d) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

3.3 Letter of Credit Participations.

(a) Immediately upon the issuance by an Issuing Bank of any Letter of Credit
(and on the Closing Date, with respect to the Existing Letters of Credit), such
Issuing Bank shall be deemed to have sold and transferred to each Lender (each
such Lender, in its capacity under this Section 3.3, an “L/C Participant”), and
each such L/C Participant shall be deemed irrevocably and unconditionally to
have purchased and received from such Issuing Bank, without recourse or
warranty, an undivided interest and participation (each an “L/C Participation”),
to the extent of such L/C Participant’s Commitment Percentage, in each Letter of
Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto.

(b) In determining whether to pay under any Letter of Credit, the relevant
Issuing Bank shall have no obligation relative to the L/C Participants other
than to confirm that (i) any documents required to be delivered under such
Letter of Credit have been delivered, (ii) such Issuing Bank has examined the
documents with reasonable care and (iii) the documents appear to comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by the relevant Issuing Bank under or in connection with any Letter
of Credit issued by it, if taken or omitted in the absence of gross negligence
or willful misconduct, shall not create for such Issuing Bank any resulting
liability.

(c) In the event that an Issuing Bank makes any payment under any Letter of
Credit issued by it and the Borrower shall not have repaid such amount
(calculated, in the case of Alternate Currency Letters of Credit, based on the
Dollar Equivalent thereof) in full to such Issuing Bank pursuant to
Section 3.4(a), such Issuing Bank shall promptly notify the Administrative Agent
and each L/C Participant of such failure, and each such L/C Participant shall
promptly and unconditionally pay to the Administrative Agent for the account of
such Issuing Bank, the amount of such L/C Participant’s Commitment Percentage of
such unreimbursed payment in Dollars and in immediately available funds;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of such Issuing Bank its Commitment
Percentage of such unreimbursed amount arising from any wrongful payment made by
such Issuing Bank under any such Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Bank. Each L/C Participant shall make available to the
Administrative Agent for the account of the relevant Issuing Bank such L/C
Participant’s Commitment Percentage of the amount of such payment no later than
1:00 p.m. (New York City time) on the first Business Day after the date notified
by such Issuing Bank in immediately available funds. If and to the extent such
L/C Participant shall not have so made its Commitment Percentage of the amount
of such payment available to the Administrative Agent for the account of the
relevant Issuing Bank, such L/C Participant agrees to pay to the Administrative
Agent for the account of such Issuing Bank, forthwith on demand, such amount,
together with interest thereon for each day from such date until the date such
amount is paid to the Administrative Agent for the account of such Issuing Bank
at a rate per annum equal to the Overnight Rate from time to time then in
effect, plus any administrative, processing or similar fees customarily charged
by such

 

92



--------------------------------------------------------------------------------

Issuing Bank in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of any
Issuing Bank its Commitment Percentage of any payment under any Letter of Credit
shall not relieve any other L/C Participant of its obligation hereunder to make
available to the Administrative Agent for the account of such Issuing Bank its
Commitment Percentage of any payment under such Letter of Credit on the date
required, as specified above, but no L/C Participant shall be responsible for
the failure of any other L/C Participant to make available to the Administrative
Agent such other L/C Participant’s Commitment Percentage of any such payment.

(d) Whenever an Issuing Bank receives a payment in respect of an unpaid
reimbursement obligation as to which the Administrative Agent has received for
the account of such Issuing Bank any payments from the L/C Participants pursuant
to clause (c) above, such Issuing Bank shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each L/C Participant that has
paid its Commitment Percentage of such reimbursement obligation, in Dollars and
in immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
principal amount so paid in respect of such reimbursement obligation and
interest thereon accruing after the purchase of the respective L/C
Participations at the Overnight Rate.

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of an Issuing Bank with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including under any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Issuing Bank, any
Lender or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Borrower and the beneficiary
named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default;

 

93



--------------------------------------------------------------------------------

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of any Issuing Bank its Commitment
Percentage of any unreimbursed amount arising from any wrongful payment made by
such Issuing Bank under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Issuing
Bank.

3.4 Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the relevant Issuing Bank by making
payment in Dollars or, in the case of Alternate Currency Letters of Credit, in
the applicable Alternate Currency to such Issuing Bank or to the Administrative
Agent for the account of such Issuing Bank (whether with its own funds or with
proceeds of the Loans) in immediately available funds, for any payment or
disbursement made by such Issuing Bank under any Letter of Credit issued by it
(each such amount so paid until reimbursed, an “Unpaid Drawing” (calculated, in
the case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof)) (i) within one Business Day of the date of such payment or
disbursement if such Issuing Bank provides notice to the Borrower of such
payment or disbursement prior to 11:00 a.m. (New York City time) on such next
succeeding Business Day (from the date of such payment or disbursement) or
(ii) if such notice is received after such time, on the next Business Day
following the date of receipt of such notice (such required date for
reimbursement under clause (i) or (ii), as applicable, on such Business Day (the
“Reimbursement Date”)), with interest on the amount so paid or disbursed by such
Issuing Bank, from and including the date of such payment or disbursement to but
excluding the Reimbursement Date, at the per annum rate for each day equal to
the rate described in Section 2.8(a); provided that, notwithstanding anything
contained in this Agreement to the contrary, with respect to any Letter of
Credit, (i) unless the Borrower shall have notified the Administrative Agent and
such Issuing Bank prior to 11:00 a.m. (New York City time) on the Reimbursement
Date that the Borrower intends to reimburse such Issuing Bank for the amount of
such drawing with funds other than the proceeds of Loans, the Borrower shall be
deemed to have given a Notice of Borrowing requesting that the Lenders make
Loans (which shall be ABR Loans) on the Reimbursement Date in an amount equal to
the amount at such drawing (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof), and (ii) the
Administrative Agent shall promptly notify each L/C Participant of such drawing
and the amount of its Loan to be made in respect thereof, and each L/C
Participant shall be irrevocably obligated to make a Loan to the Borrower in the
manner deemed to have been requested in the amount of its Commitment Percentage
of the applicable Unpaid Drawing by 12:00 noon (New York City time) on such
Reimbursement Date by making the amount of such Loan available to the
Administrative Agent. Such Loans made in respect of such Unpaid Drawing on such
Reimbursement Date shall be made without regard to the Minimum Borrowing Amount
and without regard to the satisfaction of the conditions set forth in Section 7.
The Administrative Agent shall use the proceeds of such Loans solely for purpose
of reimbursing the relevant Issuing Bank for the related Unpaid Drawing. In the
event that the Borrower fails to Cash Collateralize any Letter of Credit that is
outstanding on the L/C Maturity Date, the full amount of the Letters of Credit
Outstanding in respect of such Letter of Credit shall be deemed to be an Unpaid
Drawing subject to the provisions of this Section 3.4 except that such Issuing
Bank shall hold the proceeds received from the Lenders as contemplated above as
cash collateral for such Letter of Credit to reimburse any Drawing under such
Letter of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Maturity
Date, second, to the extent such

 

94



--------------------------------------------------------------------------------

Letter of Credit expires or is returned undrawn while any such cash collateral
remains, to the repayment of obligations in respect of any Loans that have not
paid at such time and third, to the Borrower or as otherwise directed by a court
of competent jurisdiction. Nothing in this Section 3.4(a) shall affect the
Borrower’s obligation to repay all outstanding Loans when due in accordance with
the terms of this Agreement.

(b) The obligations of the Borrower under this Section 3.4 to reimburse the
relevant Issuing Bank with respect to Unpaid Drawings (including, in each case,
interest thereon) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against such
Issuing Bank, the Administrative Agent or any Lender (including in its capacity
as an L/C Participant), including any defense based upon (i) the failure of any
drawing under a Letter of Credit (each a “Drawing”) to conform to the terms of
the Letter of Credit, (ii) any non-application or misapplication by the
beneficiary of the proceeds of such Drawing, (iii) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (iv) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (v) payment by the
respective Issuing Bank under a Letter of Credit against presentation of a draft
or other document that does not comply with the terms of such letter of Credit,
or (vi) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders or any Issuing Bank, nor any of their respective Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms, any
error in translation or any consequence arising from causes beyond the control
of the respective Issuing Bank provided that the foregoing shall not be
construed to excuse the relevant Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties hereto agree that, with respect to documents presented which appear on
their face to be in substantial compliance with the terms of a Letter of Credit,
the Issuing Bank that issued such Letter of Credit may in its sole discretion,
either accept or make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

95



--------------------------------------------------------------------------------

3.5 Increased Costs. If, after the Closing Date, the adoption of any Change in
Law shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against Letters of Credit issued by any
Issuing Bank, or any L/C Participant’s L/C Participation therein, or (b) impose
on any Issuing Bank or any L/C Participant any other conditions, costs or
expenses affecting its obligations under this Agreement in respect of Letters of
Credit or L/C Participations therein or any Letter of Credit or such L/C
Participant’s L/C Participation therein, and the result of any of the foregoing
is to increase the cost to such Issuing Bank or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by such Issuing Bank or such L/C Participant
hereunder (other than (i) Taxes indemnifiable under Section 5.4, or
(ii) Excluded Taxes) in respect of Letters of Credit or L/C Participations
therein, then, promptly (and in any event no later than 15 days) after receipt
of written demand to the Borrower by such Issuing Bank or such L/C Participant,
as the case may be (a copy of which notice shall be sent by such Issuing Bank or
such L/C Participant to the Administrative Agent), the Borrower shall pay to
such Issuing Bank or such L/C Participant such additional amount or amounts as
will compensate such Issuing Bank or such L/C Participant for such increased
cost or reduction, it being understood and agreed, however, that no Issuing Bank
or L/C Participant shall be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such Requirement of Law as in effect on the Closing Date. A
certificate submitted to the Borrower by the relevant Issuing Bank or an L/C
Participant, as the case may be (a copy of which certificate shall be sent by
such Issuing Bank or such L/C Participant to the Administrative Agent), setting
forth in reasonable detail the basis for the determination of such additional
amount or amounts necessary to compensate such Issuing Bank or such L/C
Participant as aforesaid shall be conclusive and binding on the Borrower absent
clearly demonstrable error.

3.6 New or Successor Issuing Bank.

(a) Any Issuing Bank may resign as an Issuing Bank upon 30 days’ prior written
notice to the Administrative Agent, the Lenders and the Borrower; provided that
no Issuing Bank may resign without the prior consent of the Borrower so long as
it (or one of its Affiliates) is also a Lender hereunder. The Borrower may
replace any Issuing Bank for any reason upon written notice to such Issuing Bank
and the Administrative Agent and may add Issuing Banks at any time upon notice
by the Borrower to the Administrative Agent. If an Issuing Bank shall resign or
be replaced, or if the Borrower shall decide to add a new Issuing Bank under
this Agreement, then the Borrower may appoint from among the Lenders a successor
issuer of Letters of Credit or a new Issuing Bank, as the case may be, or, with
the consent of the Administrative Agent (such consent not to be unreasonably
withheld) and such new Issuing Bank, another successor or new issuer of Letters
of Credit, whereupon such successor issuer shall succeed to the rights, powers
and duties of the replaced or resigning Issuing Bank under this Agreement and
the other Credit Documents, or such new issuer of Letters of Credit shall be
granted the rights, powers and duties of an Issuing Bank hereunder, and the term
“Issuing Bank” shall mean such successor or such new issuer of Letters of Credit
effective upon such appointment. The acceptance of any appointment as an Issuing
Bank hereunder whether as a successor issuer or new issuer of Letters of Credit
in accordance with this Agreement, shall be evidenced by an agreement entered
into by such new or successor issuer of Letters of Credit, in a form reasonably
satisfactory to the Borrower and the Administrative Agent and, from and after
the effective date of such agreement, such new or successor issuer of Letters of
Credit shall become an “Issuing Bank” hereunder. After the

 

96



--------------------------------------------------------------------------------

resignation or replacement of an Issuing Bank hereunder, the resigning or
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Credit Documents with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit. In connection with any resignation or replacement pursuant to
this clause (a) (but, in case of any such resignation, only to the extent that a
successor issuer of Letters of Credit shall have been appointed), either (i) the
Borrower, the resigning or replaced Issuing Bank and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced Issuing Bank replaced with Letters of Credit issued
by the successor issuer of Letters of Credit or (ii) the Borrower shall cause
the successor issuer of Letters of Credit, if such successor issuer is
reasonably satisfactory to the replaced or resigning Issuing Bank, to issue
“back-stop” Letters of Credit naming the resigning or replaced Issuing Bank as
beneficiary for each outstanding Letter of Credit issued by the resigning or
replaced Issuing Bank, which new Letters of Credit shall have a Stated Amount
equal to the Letters of Credit being back-stopped and the sole requirement for
drawing on such new Letters of Credit shall be a drawing on the corresponding
back-stopped Letters of Credit. After any resigning or replaced Issuing Bank’s
resignation or replacement as Issuing Bank, the provisions of this Agreement
relating to an Issuing Bank shall inure to its benefit as to any actions taken
or omitted to be taken by it (A) while it was an Issuing Bank under this
Agreement or (B) at any time with respect to Letters of Credit issued by such
Issuing Bank.

(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit (including
any obligations related to the payment of fees or the reimbursement or funding
of amounts drawn), except that the Borrower, the resigning or replaced Issuing
Bank and the successor issuer of Letters of Credit shall have the obligations
regarding outstanding Letters of Credit described in clause (a) above.

3.7 Role of Issuing Bank. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no Issuing Bank shall have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the Issuing Banks, the
Administrative Agent, any of their respective affiliates nor any correspondent,
participant or assignee of any Issuing Bank shall be liable to any Lender for
(a) any action taken or omitted in connection herewith at the request or with
the approval of the Majority Lenders, (b) any action taken or omitted in the
absence of gross negligence or willful misconduct or (c) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Banks, the Administrative Agent, any of their
respective affiliates nor any correspondent, participant or assignee of any
Issuing Bank shall be liable or responsible for any of the matters described in
Section 3.3(e); provided that anything in such Section to the contrary
notwithstanding, the Borrower may have a claim against an Issuing Bank, and such
Issuing Bank

 

97



--------------------------------------------------------------------------------

may be liable to the Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such Issuing Bank’s willful
misconduct or gross negligence or such Issuing Bank’s unlawful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
any Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Bank shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

3.8 Cash Collateral.

(a) Upon the request of the Majority Lenders if, as of the L/C Maturity Date,
there are any Letters of Credit Outstanding, the Borrower shall immediately Cash
Collateralize the then Letters of Credit Outstanding.

(b) If any Event of Default shall occur and be continuing, the Majority Lenders
may require that the L/C Obligations be Cash Collateralized; provided that, upon
the occurrence of an Event of Default referred to in Section 11.5 with respect
to the Borrower, the Borrower shall immediately Cash Collateralize the Letters
of Credit then outstanding and no notice or request by or consent from the
Majority Lenders shall be required.

(c) For purposes of this Agreement, “Cash Collateralize” shall mean to
(i) pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the Issuing Banks and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount equal to the amount
of the Letters of Credit Outstanding required to be Cash Collateralized (the
“Required Cash Collateral Amount”) or (ii) if the relevant Issuing Bank
benefiting from such collateral shall agree in its reasonable discretion, other
forms of credit support (including any backstop letter of credit) in a face
amount equal to 105% of the Required Cash Collateral Amount from an issuer
reasonably satisfactory to such Issuing Bank, in each case under clause (i) and
(ii) above pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant Issuing Bank (which
documents are hereby consented to by the Lenders). Derivatives of such term,
including “Cash Collateral”, have corresponding meanings. The Borrower hereby
grants to the Administrative Agent, for the benefit of the Issuing Banks and the
L/C Participants, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Such Cash Collateral shall
be maintained in blocked, interest bearing deposit accounts established by and
in the name of the Borrower, subject at all times, in each case, to a Control
Agreement.

3.9 Existing Letters of Credit. Subject to the terms and conditions hereof, each
Existing Letter of Credit that is outstanding on the Closing Date, listed on
Schedule 1.1(d) shall, effective as of the Closing Date and without any further
action by the Borrower, be continued as a Letter of Credit hereunder and from
and after the Closing Date shall be deemed a Letter of Credit for all purposes
hereof and shall be subject to and governed by the terms and conditions hereof.

 

98



--------------------------------------------------------------------------------

3.10 Applicability of ISP and UCP. Unless otherwise expressly agreed to by the
relevant Issuing Bank and the Borrower when a Letter of Credit is issued,
(a) the rules of the ISP or the Uniform Customs and Practice for Documentary
Credits shall apply to each standby Letter of Credit and (b) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.

3.11 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

3.12 Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the relevant Issuing Bank hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

3.13 Alternate Currency. If any amounts received or owing hereunder in
connection with Alternate Currency Letters of Credit are paid in a currency
other than the applicable Alternate Currency (the “Other Currency”), the
applicable Issuing Bank may convert (actually or notionally) such Other Currency
into the applicable Alternate Currency and such conversion shall be effected at
the Exchange Rate for the time being for obtaining such Alternate Currency and
the Borrower shall indemnify such Issuing Bank on demand in respect of any
resulting loss in respect of such conversion. The Borrower waives any right it
may have in any jurisdiction to pay any amount under this Section 3.13 in a
currency or currency unit other than that in which it is expressed to be
payable.

SECTION 4. Fees; Commitments.

4.1 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Lender (in each case pro rata according to the respective
Commitment Percentages of the Lenders), a commitment fee (the “Commitment Fee”)
for each day from the Closing Date until but excluding the Termination Date.
Each Commitment Fee shall be payable by the Borrower quarterly in arrears on the
last Business Day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and on the Termination Date (for the period ended on such
date for which no payment has been received pursuant to clause (i) above), and
shall be computed for each day during such period at a rate per annum equal to
the Commitment Fee Rate in effect on such day on the Available Commitment
(assuming for this purpose that there is no reference to “Swingline Exposure” in
the definition of Total Exposure) in effect on such day.

(b) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance

 

99



--------------------------------------------------------------------------------

of such Letter of Credit until the termination or expiration date of such Letter
of Credit computed at the per annum rate for each day equal to the Applicable
Margin for LIBOR Loans on the average daily Stated Amount of such Letter of
Credit. Such Letter of Credit Fees shall be due and payable (i) quarterly in
arrears on the last Business Day of each March, June, September and December and
(ii) on the Termination Date (for the period for which no payment has been
received pursuant to clause (i) above).

(c) The Borrower agrees to pay directly to each Issuing Bank a fee in respect of
each Letter of Credit issued by it (the “Fronting Fee”), for the period from the
date of issuance of such Letter of Credit to the termination or expiration date
of such Letter of Credit, computed at the rate for each day equal to 0.125% per
annum (or such other amount as may be agreed in a separate writing between the
Borrower and the relevant Issuing Bank) on the average daily Stated Amount of
such Letter of Credit (or at such other rate per annum as agreed in writing
between the Borrower and the relevant Issuing Bank). Such Fronting Fees shall be
due and payable by the Borrower (i) quarterly in arrears on the last Business
Day of each March, June, September and December and (ii) on the Termination Date
(for the period for which no payment has been received pursuant to clause
(i) above).

(d) The Borrower agrees to pay directly to each Issuing Bank upon each issuance
of, drawing under, and/or amendment of, a Letter of Credit issued by it such
amount as the relevant Issuing Bank and the Borrower shall have agreed upon for
issuances of, drawings under or amendments of, letters of credit issued by it.

(e) The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower.

4.2 Voluntary Reduction of Commitments.

(a) Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, without premium or
penalty, on any day, permanently to terminate or reduce the Commitments of any
Class, as determined by the Borrower, in whole or in part; provided that
(a) with respect to the Commitments, any such termination or reduction shall
apply proportionately and permanently to reduce the Commitments of each of the
Lenders of such Class, except that, notwithstanding the foregoing, (1) the
Borrower may allocate any termination or reduction of Commitments among classes
of Commitments either (A) ratably among Classes or (B) first to the Commitments
with respect to any Existing Commitments and second to any Extended Commitments
and (2) in connection with the establishment on any date of any Extended
Commitments pursuant to Section 2.17, (i) the Existing Commitments of each
Lender providing any such Extended Commitments on such date shall be reduced in
an amount equal to the amount of Specified Existing Commitments so extended on
such date by such Lender and (ii) the Existing Commitments of any Lender not
providing such Extended Commitments shall be reduced, solely to the extent
elected to be reduced by the Borrower pursuant to Section 2.17, among the Class
or Classes of Commitments elected by the Borrower (provided that (x) after
giving effect to any such reduction and to the repayment of any Loans made on
such date, the Total Exposure of any such

 

100



--------------------------------------------------------------------------------

Lender does not exceed the Commitment of such Lender (such Total Exposure and
Commitment in the case of an Extending Lender being determined for purposes of
this proviso, for the avoidance of doubt, exclusive of such Extending Lender’s
Extended Commitment and any exposure in respect thereof) and (y) for the
avoidance of doubt, any such repayment of Loans contemplated by the preceding
clause shall be made in compliance with the requirements of Section 5.3(a) with
respect to the ratable allocation of payments hereunder, with such allocation
being determined after giving effect to any conversion pursuant to Section 2.17
of Existing Commitments and Existing Loans into Extended Commitments and
Extended Loans respectively, and prior to any reduction being made to the
Commitment of any other Lender), (b) any partial reduction pursuant to this
Section 4.2 shall be in the amount of at least $500,000 and in multiples of
$100,000 in excess thereof and (c) after giving effect to such termination or
reduction and to any prepayments of Loans or cancellation or Cash
Collateralization of Letters of Credit made on the date thereof in accordance
with this Agreement, the aggregate amount of the Lenders’ Total Exposures shall
not exceed the Loan Limit.

(b) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.15(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Issuing
Bank, the Swingline Lender or any Lender may have against such Defaulting
Lender.

4.3 Mandatory Termination of Commitments.

(a) The Total Commitment shall terminate at 5:00 p.m. (New York City time) on
the Termination Date.

(b) The Swingline Commitment shall terminate at 5:00 p.m. (New York City time)
on the earlier of (x) the Swingline Maturity Date and (y) the Termination Date.

SECTION 5. Payments.

5.1 Voluntary Prepayments. The Borrower shall have the right to prepay Loans and
Swingline Loans, in each case, without premium or penalty, in whole or in part
from time to time on the following terms and conditions:

(a) the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice substantially in the form of Exhibit M hereto (or
telephonic notice promptly confirmed in writing in such form) of its intent to
make such prepayment, the amount of such prepayment and (in the case of LIBOR
Loans) the specific Borrowing(s) being prepaid, which notice shall be given by
the Borrower no later than 1:00 p.m. (New York City time) (i) in the case of
LIBOR Loans, three Business Days prior to and (ii) in the case of ABR Loans on
the date of such prepayment and shall promptly be transmitted by the
Administrative Agent to each of the Lenders;

 

101



--------------------------------------------------------------------------------

(b) each partial prepayment of (i) LIBOR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof, and (ii) any ABR Loans
shall be in a minimum amount of $500,000 and in multiples of $100,000 in excess
thereof; provided that no partial prepayment of LIBOR Loans made pursuant to a
single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the applicable Minimum Borrowing Amount for
such LIBOR Loans; and

(c) any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11.

Each such notice shall specify the date and amount of such prepayment and the
Type of Loans to be prepaid. At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Loans of a Defaulting Lender.

Notwithstanding the foregoing (and as provided in clause (1) of the proviso to
Section 2.17(a)), the Borrower may not prepay Extended Loans of any Extension
Series unless such prepayment, to the extent any such Existing Loans are
outstanding, is accompanied by a pro rata repayment of Existing Loans of the
Specified Existing Commitment Class of the Existing Class from which such
Extended Loans and Extended Commitments were converted (or such Loans and
Commitments of the Existing Class have otherwise been repaid and terminated in
full).

5.2 Mandatory Prepayments.

(a) Repayment following Optional Reduction of Commitments. If, after giving
effect to any termination or reduction of the Commitments pursuant to
Section 4.2(a), the aggregate Total Exposures of all Lenders exceeds the Loan
Limit (as reduced), then the Borrower shall on the same Business Day (i) prepay
the Swingline Loans and, after all Swingline Loans have been paid in full, the
remaining Loans on the date of such termination or reduction in an aggregate
principal amount equal to such excess and (ii) if any excess remains after
prepaying all of the Loans as a result of any Letter of Credit Exposure, pay to
the Administrative Agent on behalf of the Issuing Banks and the L/C Participants
an amount in cash or otherwise Cash Collateralize an amount equal to such excess
as provided in Section 3.8.

(b) Repayment of Loans Following Redetermination or Adjustment of Borrowing
Base.

(i) Upon any redetermination of the Borrowing Base in accordance with
Section 2.14(b), if the aggregate Total Exposures of all Lenders exceeds the
redetermined Borrowing Base, then the Borrower shall, within ten (10) Business
Days after its receipt of a New Borrowing Base Notice indicating such Borrowing
Base Deficiency, inform the Administrative Agent of the Borrower’s election to:
(A) within 30 days following such election prepay the Loans in an aggregate
principal amount equal to such excess, (B) prepay the Loans in four equal
monthly installments, commencing on the 30th day following such election with
each payment being equal to l/4th of the aggregate principal amount of such
excess, (C) within 30 days following such election, provide additional
Collateral in the form of

 

102



--------------------------------------------------------------------------------

additional Oil and Gas Properties not evaluated in the most recently delivered
Reserve Report or other Collateral reasonably acceptable to the Administrative
Agent having a Borrowing Base Value (as proposed by the Administrative Agent and
approved by the Required Lenders in good faith in accordance with their
respective usual and customary oil and gas lending criteria as they exist at the
particular time) sufficient, after giving effect to any other actions taken
pursuant to this Section 5.2(b)(i) to eliminate any such excess or (D) undertake
a combination of clauses (A), (B) and (C); provided that if, because of Letter
of Credit Exposure, a Borrowing Base Deficiency remains after prepaying all of
the Loans, the Borrower shall Cash Collateralize such remaining Borrowing Base
Deficiency as provided in Section 3.8; provided further, that all payments
required to be made pursuant to this Section 5.2(b)(i) must be made on or prior
to the Termination Date.

(ii) Upon any adjustment to the Borrowing Base pursuant to Section 2.14(e),
(f) or (g), if the aggregate Total Exposures of all Lenders exceeds the
Borrowing Base, as adjusted, then the Borrower shall (A) prepay the Loans in an
aggregate principal amount equal to such excess and (B) if any excess remains
after prepaying all of the Loans as a result of any Letter of Credit Exposure,
Cash Collateralize such excess as provided in Section 3.8. The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral no later
than two (2) Business Days following the date it receives written notice from
the Administrative Agent of the adjustment of the Borrowing Base and the
resulting Borrowing Base Deficiency; provided that all payments required to be
made pursuant to this clause must be made on or prior to the Termination Date.

(c) Application to Loans. With respect to each prepayment of Loans elected under
Section 5.1 or required by Section 5.2, the Borrower may designate (i) the Types
of Loans that are to be prepaid and the specific Borrowing(s) being repaid and
(ii) the Loans to be prepaid; provided that (A) each prepayment of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans,
(B) notwithstanding the provisions of the preceding clause (A), no prepayment of
Loans shall be applied to the Loans of any Defaulting Lender unless otherwise
agreed to in writing by the Borrower and (C) notwithstanding the foregoing (as
provided in clause (1) of the proviso to Section 2.17(a)), the Borrower may not
prepay Extended Loans of any Extension Series unless such prepayment, to the
extent any such Existing Loans are outstanding, is accompanied by a pro rata
repayment of Existing Loans of the Specified Existing Commitment Class of the
Existing Class from which such Extended Loans and Extended Commitments were
converted (or such Loans and Commitments of the Existing Class have otherwise
been repaid and terminated in full). In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.11.

(d) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of

 

103



--------------------------------------------------------------------------------

the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then customary rate for accounts of such type. The Borrower hereby grants to
the Administrative Agent, for the benefit of the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Such deposit shall constitute cash collateral for the LIBOR Loans to
be so prepaid; provided that the Borrower may at any time direct that such
deposit be applied to make the applicable payment required pursuant to this
Section 5.2.

(e) Application of Proceeds. The application of proceeds pursuant to this
Section 5.2 shall not reduce the aggregate amount of Commitments under the
Facility and amounts prepaid may be reborrowed subject to the Available
Commitment.

5.3 Method and Place of Payment.

(a) All payments under this Agreement shall be made by the Borrower without
set-off, counterclaim or deduction of any kind. Unless otherwise specifically
provided herein, all such payments shall be made to the Administrative Agent for
the ratable account of the Lenders entitled thereto or the Issuing Banks or the
Swingline Lender entitled thereto, as the case may be, not later than 2:00 p.m.
(New York City time), in each case, on the date when due and shall be made in
immediately available funds at the Administrative Agent’s Office or at such
other office as the Administrative Agent shall specify for such purpose by
notice to the Borrower, it being understood that written or facsimile notice by
the Borrower to the Administrative Agent to make a payment from the funds in the
Borrower’s account at the Administrative Agent’s Office shall constitute the
making of such payment to the extent of such funds held in such account. All
repayments or prepayments of any Loans (whether of principal, interest or
otherwise) hereunder and all other payments under each Credit Document shall be
made in Dollars. The Administrative Agent will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York City time) or, otherwise, on
the next Business Day in the sole discretion of the Administrative Agent) like
funds relating to the payment of principal or interest or fees ratably to the
Lenders or the Issuing Banks, as applicable, entitled thereto.

(b) For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day in the sole
discretion of the Administrative Agent. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

5.4 Net Payments.

(a) Any and all payments made by or on behalf of the Borrower or any Guarantor
under this Agreement or any other Credit Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Taxes;
provided that if the Borrower, any Guarantor, the Administrative Agent or any
other applicable withholding agent

 

104



--------------------------------------------------------------------------------

shall be required by applicable Requirements of Law to deduct or withhold any
Taxes from such payments, then (i) the applicable withholding agent shall make
such deductions or withholdings as are reasonably determined by the applicable
withholding agent to be required by any applicable Requirement of Law, (ii) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority within the time allowed and in
accordance with applicable Requirements of Law, and (iii) to the extent
withholding or deduction is required to be made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower or such Guarantor shall be
increased as necessary so that after all required deductions and withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 5.4) the Administrative Agent, the Collateral
Agent, or the applicable Issuing Bank or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made. Whenever any Indemnified Taxes or Other Taxes are
payable by the Borrower or such Guarantor, as promptly as possible thereafter,
the Borrower or Guarantor shall send to the Administrative Agent for its own
account or for the account of such Issuing Bank or Lender, as the case may be, a
certified copy of an official receipt (or other evidence acceptable to such
Issuing Bank or Lender, acting reasonably) received by the Borrower or such
Guarantor showing payment thereof. Without duplication, after any payment of
Taxes by any Credit Party or the Administrative Agent to a Governmental
Authority as provided in this Section 5.4, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, a copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(b) The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent, the Collateral Agent and each Lender with regard to any
Other Taxes (whether or not such Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority).

(c) The Borrower shall indemnify and hold harmless the Administrative Agent, the
Collateral Agent and each Lender within 15 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed on
the Administrative Agent, the Collateral Agent or such Lender, as the case may
be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, the Administrative Agent or the
Collateral Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or

 

105



--------------------------------------------------------------------------------

deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of any payments to be made to such
Lender by any Credit Party pursuant to any Credit Document or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(e) Without limiting the generality of Section 5.4(d), each Non-U.S. Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Non-U.S. Lender is due hereunder, two copies of
(A) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN (or any applicable successor form) (together with a certificate
(substantially in the form of Exhibit K hereto) representing that such Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Code, is not a
“10-percent shareholder” (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrower, is not a CFC related to the Borrower (within the meaning
of Section 864(d)(4) of the Code) and the interest payments in question are not
effectively connected with the conduct by such Lender of a trade or business
within the United States), (B) Internal Revenue Service Form W-8BEN or Form
W-8ECI (or any applicable successor form), in each case properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or
reduced rate of, U.S. federal withholding tax on payments by the Borrower under
this Agreement, (C) Internal Revenue Service Form W-8IMY (or any applicable
successor form) and all necessary attachments (including the forms described in
clauses (A) and (B) above, provided that if the Non-U.S. Lender is a
partnership, and one or more of the partners is claiming portfolio interest
treatment, the Non-Bank Tax Certificate substantially in the form of Exhibit K
may be provided by such Non-U.S. Lender on behalf of such partners) or (D) any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

 

106



--------------------------------------------------------------------------------

Any Non-U.S. Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Non-U.S. Lender’s inability to do so.

Each Person that shall become a Participant pursuant to Section 13.6 or a Lender
pursuant to Section 13.6 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 5.4(e); provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Person from which
the related participation shall have been purchased.

In addition, to the extent it is legally eligible to do so, each Agent shall
deliver to the Borrower (x)(I) prior to the date on which the first payment by
the Borrower is due hereunder or (II) prior to the first date on or after the
date on which such Agent becomes a successor Agent pursuant to Section 12.9 on
which payment by the Borrower is due hereunder, as applicable, two copies of a
properly completed and executed IRS Form W-9 certifying its exemption from U.S.
Federal backup withholding or a properly completed and executed applicable IRS
Form W-8 certifying its non-U.S. status and its entitlement to any treaty
benefits, and (y) on or before the date on which any such previously delivered
documentation expires or becomes obsolete or invalid, after the occurrence of
any event requiring a change in the most recent documentation previously
delivered by it to the Borrower, and from time to time if reasonably requested
by the Borrower, two further copies of such documentation.

(f) If any Lender, any Issuing Bank, the Administrative Agent or the Collateral
Agent, as applicable, determines, in its sole discretion, that it had received a
refund of an Indemnified Tax or Other Tax for which a payment has been made by
the Borrower or any Guarantor pursuant to this Agreement or any other Credit
Document, which refund in the good faith judgment of such Lender, such Issuing
Bank, the Administrative Agent or the Collateral Agent, as the case may be, is
attributable to such payment made by the Borrower or any Guarantor, then the
Lender, the Issuing Bank, the Administrative Agent or the Collateral Agent, as
the case may be, shall reimburse the Borrower or such Guarantor for such amount
(net of all reasonable out-of-pocket expenses of such Lender, such Issuing Bank,
the Administrative Agent or the Collateral Agent, as the case may be, and
without interest other than any interest received thereon from the relevant
Governmental Authority with respect to such refund) as the Lender, the Issuing
Bank, the Administrative Agent or the Collateral Agent, as the case may be,
determines in its sole discretion to be the proportion of the refund as will
leave it, after such reimbursement, in no better or worse position (taking into
account expenses or any taxes imposed on the refund) than it would have been in
if the payment had not been required; provided that the Borrower or such
Guarantor, upon the request of the Lender, the Issuing Bank, the Administrative
Agent or the Collateral Agent, agrees to repay the amount paid over to the
Borrower or such Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Lender, the Issuing Bank,
the Administrative Agent or0 the Collateral Agent in the event the Lender, the
Issuing Bank, the Administrative Agent or the Collateral Agent is required to
repay such refund to such Governmental Authority. In such event, such Lender,
such Issuing Bank, the Administrative Agent or the Collateral Agent, as the case
may be, shall, at the Borrower’s request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant Governmental Authority (provided that such
Lender, such Issuing Bank, the Administrative Agent or the Collateral Agent may
delete any information therein

 

107



--------------------------------------------------------------------------------

that it deems confidential). A Lender, an Issuing Bank, the Administrative Agent
or the Collateral Agent shall claim any refund that it determines is available
to it, unless it concludes in its sole discretion that it would be adversely
affected by making such a claim. No Lender nor any Issuing Bank nor the
Administrative Agent nor the Collateral Agent shall be obliged to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party in connection with this clause (f) or any
other provision of this Section 5.4.

(g) If the Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Credit Party has paid additional
amounts or indemnification payments, each Lender or Agent, as the case may be,
shall use reasonable efforts to cooperate with the Borrower as the Borrower may
reasonably request in challenging such Tax. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such Person in connection with any request made by the Borrower pursuant to
this Section 5.4(g). Nothing in this Section 5.4(g) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.

(h) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two Internal Revenue Service Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such U.S. Lender is exempt
from United States federal backup withholding (i) on or prior to the Closing
Date (or on or prior to the date it becomes a party to this Agreement), (ii) on
or before the date that such form expires or becomes obsolete or invalid,
(iii) after the occurrence of a change in the U.S. Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent, and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent. Any U.S.
Lender that becomes legally ineligible to update any form or certification
previously delivered shall promptly notify the Borrower and the Administrative
Agent in writing of such U.S. Lender’s inability to do so.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Credit Document would be subject to U.S. federal withholding tax imposed
by FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 5.4(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(j) For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes any Issuing Bank and any Swingline Lender.

 

108



--------------------------------------------------------------------------------

(k) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

5.5 Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, Interest on LIBOR Loans
and ABR Loans shall be calculated on the basis of a 360-day year for the actual
days elapsed. Interest on ABR Loans in respect of which the rate of interest is
calculated on the basis of the Prime Rate and interest on overdue interest shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed.

(b) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8.

(d) Rebate of Excess Interest. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Initial Borrowing.

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed or waived pursuant to
Section 13.1.

 

109



--------------------------------------------------------------------------------

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself and the
Secured Parties on the Closing Date, a written opinion of (i) Vinson & Elkins
LLP, counsel to the Credit Parties, and (ii) each local counsel specified on
Schedule 6(b), in each case (A) dated the Closing Date, (B) addressed to the
Administrative Agent, the Collateral Agent, the Lenders and each Issuing Bank
and (C) in form and substance reasonably satisfactory to the Administrative
Agent. The Borrower, the other Credit Parties and the Administrative Agent
hereby instruct such counsels to deliver such legal opinions.

(c) The Administrative Agent shall have received, in the case of each Credit
Party, each of the items referred to in subclauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Credit Party, in each case, certified as of a recent date by
the Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Credit Party as of a recent date from such Secretary of State (or other
similar official);

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Credit Party dated the Closing Date and certifying:

(A) that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Credit Party as in effect on the Closing Date and
at all times immediately prior to and after the date of the resolutions
described in clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or managing general partner, managing member
or equivalent) of such Credit Party authorizing the execution, delivery and
performance of the Credit Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership, articles of incorporation or certificate of formation of such
Credit Party has not been amended since the date of the last amendment thereto
disclosed pursuant to subclause (i) above,

 

110



--------------------------------------------------------------------------------

(D) as to the incumbency and specimen signature of each officer executing any
Credit Document or any other document delivered in connection herewith on behalf
of such Credit Party, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Credit Party; and

(iii) a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to subclause (ii) above.

(d) The Guarantee shall be in full force and effect.

(e) Except for any items referred to on Schedule 9.13(b):

(i) The Collateral Agreement, all other Security Documents and other documents
and instruments, including Uniform Commercial Code or other applicable personal
property and financing statements, reasonably requested by the Collateral Agent
to be filed, registered or recorded to create the Liens intended to be created
by any Security Document and perfect such Liens to the extent required by, and
with the priority required by, such Security Document shall have been delivered
to the Collateral Agent for filing, registration or recording and none of the
Collateral shall be subject to any other pledges, security interests or
mortgages, except for Liens permitted under Section 10.2.

(ii) All Equity Interests of the Borrower and all Equity Interests of each
Material Subsidiary directly owned by the Borrower or any Subsidiary Guarantor,
in each case as of the Closing Date, shall have been pledged pursuant to the
Collateral Agreement (except that such Credit Parties shall not be required to
pledge any Excluded Equity Interests) and the Collateral Agent shall have
received all certificates, if any, representing such securities pledged under
the Collateral Agreement, accompanied by instruments of transfer and/or undated
powers endorsed in blank.

(iii) Except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $10,000,000
(individually) that is owing to the Borrower or any Subsidiary Guarantor shall
be evidenced by a promissory note and shall have been pledged pursuant to the
Collateral Agreement, and the Collateral Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank.

(iv) All Indebtedness of the Borrower and each of the Restricted Subsidiaries
that is owing to any Credit Party shall be evidenced by the Intercompany Note,
which shall be executed and delivered by the Borrower and each of the Restricted
Subsidiaries and shall have been pledged pursuant to the Collateral Agreement,
and the Collateral Agent shall have received such

 

111



--------------------------------------------------------------------------------

Intercompany Note, together with undated instruments of transfer with respect
thereto endorsed in blank.

(f) Each of the Corporate Reorganization and Merger Transactions, the Junior
Lien Note Exchange and each other transaction contemplated under the Transaction
Agreement, shall have been consummated, or substantially simultaneously with the
initial Borrowing under this Agreement, will be consummated, in all material
respects in accordance with the terms of the Transaction Agreement, without
giving effect to any modification, consent or waiver thereto that is materially
adverse to the interests of the Administrative Agent, the Collateral Agent or
the Lenders (in their capacities as such) without the consent of each of the
Administrative Agent, the Collateral Agent and the Lenders.

(g) [Intentionally Blank.]

(h) The Administrative Agent shall have received (i) true, correct and complete
copies of the Historical Financial Statements, (ii) a pro forma balance sheet as
of December 31, 2017, for the Borrower and its Restricted Subsidiaries after
giving effect to the Transactions, and (iii) a pro forma capitalization table of
the Borrower and its Restricted Subsidiaries after giving effect to the
Transactions.

(i) On the Closing Date, the Administrative Agent shall have received a solvency
certificate substantially in the form of Exhibit J hereto and signed by a
Financial Officer of the Borrower.

(j) The Agents shall have received all fees payable thereto or to any Lender
(including any agent and arranger in respect of this Facility) on or prior to
the Closing Date and, to the extent invoiced at least three (3) Business Days
prior to the Closing Date, all other amounts due and payable pursuant to the
Credit Documents on or prior to the Closing Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of Mayer Brown LLP)
required to be reimbursed or paid by the Credit Parties hereunder or under any
Credit Document.

(k) The Administrative Agent and the Lenders shall have received, at least three
(3) Business Days prior to the Closing Date, all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested in writing at least five (5) Business Days prior to the Closing Date
by the Administrative Agent and the Lenders that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

(l) Since December 31, 2017, no change, event, circumstance, development, state
of facts, or condition shall have occurred (or existed, as applicable) that
would, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

(m) The Administrative Agent and each of the Lenders shall have received the
Initial Reserve Report and the Closing Date Reserve Report.

(n) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.3(a)(i) or, in the case of a Letter
of Credit

 

112



--------------------------------------------------------------------------------

Extensionextension , the applicable Issuing Bank and the Administrative Agent
shall have received a Letter of Credit Application as required by
Section 3.2(a).

(o) The Administrative Agent shall have received the Intercreditor Agreement
executed and delivered by the Borrower, each Subsidiary Guarantor, and each
other representative of the Junior Lien Notes.

(p) The Administrative Agent shall have received Mortgages, executed and
delivered by a duly Authorized Officer of the applicable Credit Parties in
sufficient counterparts for the prompt recordation thereof, encumbering
Mortgaged Properties that constitute Borrowing Base Properties evaluated in the
Initial Reserve Report having a PV-10 sufficient to satisfy the Collateral
Coverage Minimum.

(q) After giving effect to all Loans to be made and Letters of Credit to be
issued hereunder and the consummation of the Transactions on the date of the
initial Credit Event, Availability shall be not less than $300,000,000.

(r) The Administrative Agent shall have received (i) customary UCC lien search
results with respect to the Borrower and the other Credit Parties in their
respective jurisdictions of formation and (ii) county-level real property search
results for the counties in which the Borrowing Base Properties are located.

(s) No litigation by any Person or Governmental Authority shall be pending or
threatened (i) with respect to the Transaction Agreement or the Transactions
contemplated therein, this Agreement or any Credit Document or (ii) that the
Administrative Agent shall determine has had, or could reasonably be expected to
have, a Material Adverse Effect or materially and adversely affect this
Agreement or the Collateral.

(t) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Borrowing Base Properties.

(u) The Administrative Agent shall have received satisfactory title information
with respect to Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries (including Stone Energy and its Subsidiaries) comprising at least
85% of the PV-10 of all of the Proved Reserves evaluated in the Initial Reserve
Report.

(v) The Administrative Agent shall have received copies of insurance
certificates, if applicable, evidencing the insurance required to be maintained
by the Borrower and the Subsidiaries pursuant to Section 9.3, each of which
shall name the Secured Parties as additional insureds on any such liability
insurance and name the Collateral Agent as additional loss payee under any such
property insurance, in each case in form and substance reasonably satisfactory
to the Administrative Agent.

(w) The Administrative Agent shall have received the schedule of Hedge
Transactions described in Section 8.20 prepared as of a reasonably recent date
(not exceeding ten (10) Business Days prior to the Closing Date).

 

113



--------------------------------------------------------------------------------

(x) After giving effect to the Transactions, none of Holdings, the Borrower or
its or their Restricted Subsidiaries shall have any outstanding Indebtedness or
preferred Equity Interests other than (i) the Loans and Letters of Credit,
(ii) the Junior Lien Notes, (iii) the Stone Energy Notes, and (iv) other
Indebtedness permitted under Section 10.1.

(y) The Administrative Agent shall have received duly executed mortgage releases
and terminations, terminations of any financing statements and terminations of
control agreements, with respect to any and all Liens, in each case, encumbering
the properties or assets (including Oil and Gas Properties) of the Borrower or
its Restricted Subsidiaries (including Stone Energy and its Subsidiaries),
including, without limitation, any mortgages, financing statements, control
agreements and other security documents securing the Existing Credit Agreements,
except to the extent any such Lien constitutes a Permitted Lien.

(z) The Administrative Agent and the Lenders shall have completed with
satisfactory results all other business, legal, environmental, tax, financial
and accounting due diligence with respect to the Borrower and its Restricted
Subsidiaries, Stone Energy and its Subsidiaries and the Transactions.

The Administrative Agent shall notify the Borrower, the Issuing Banks and the
Lenders of the Closing Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 13.1) at or prior to 11:59 p.m., New York City time, on
May 31, 2018 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

SECTION 7. Conditions Precedent to All Subsequent Credit Events.

The agreement of each Lender to make any Loan requested to be made by it
(including on the Closing Date) (excluding Mandatory Borrowings and Loans
required to be made by the Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4), and the obligation of any Issuing Bank to issue Letters
of Credit on any date (other than any Existing Letter of Credit) after the
Closing Date, is subject to the satisfaction of the following conditions
precedent:

(a) At the time of each such Credit Event and also after giving effect thereto,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) all representations and warranties made by any Credit Party contained
herein or in the other Credit Documents shall be true and correct in all
material respects (or, with respect to any such representations and warranties
already qualified by materiality, Material Adverse Effect or a similar
qualification, in all respects) with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (or, if already qualified by
materiality, in all respects) as of such earlier date).

 

114



--------------------------------------------------------------------------------

(b) Prior to the making of each Loan (other than any Loan made pursuant to
Section 3.4(a)) and each Swingline Loan, the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3(a).

(c) Prior to the issuance of each Letter of Credit (other than any Existing
Letter of Credit), the Administrative Agent and the applicable Issuing Bank
shall have received a Letter of Credit Application meeting the requirements of
Section 3.2(a).

The acceptance of the benefits of each Credit Event after the Closing Date shall
constitute a representation and warranty by each Credit Party to each of the
Lenders that all the applicable conditions specified in Section 7 above have
been satisfied as of that time.

SECTION 8. Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, each of
Holdings and the Borrower makes, on the date of each Credit Event, the following
representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of the Letters of Credit:

8.1 Corporate Status. Each of the Borrower, each Guarantor and each Material
Subsidiary (a) is a duly organized and validly existing corporation or other
entity in good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of such jurisdiction of organization outside
the United States) under the laws of the jurisdiction of its organization and
has the corporate or other organizational power and authority to own its
property and assets and to transact its business as now conducted and (b) has
duly qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect.

8.2 Corporate Power and Authority; Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).

8.3 No Violation. None of the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party or the compliance with the
terms and provisions thereof will contravene any Requirement of Law except to
the extent such contravention would not reasonably be expected to result in a
Material Adverse Effect, result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property

 

115



--------------------------------------------------------------------------------

or assets of such Credit Party or any of the Restricted Subsidiaries (other than
Liens created under the Credit Documents and Liens permitted hereunder) pursuant
to the terms of any indenture, loan agreement, lease agreement, mortgage, deed
of trust, agreement or other instrument to which such Credit Party or any of the
Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound (any such term, covenant, condition or provision, a “Contractual
Requirement”) except to the extent such breach, default or Lien that would not
reasonably be expected to result in a Material Adverse Effect or violate any
provision of the certificate of incorporation, by-laws or other organizational
documents of such Credit Party or any of the Restricted Subsidiaries.

8.4 Litigation. Except as set forth on Schedule 8.4, there are no actions, suits
or proceedings (including Environmental Claims) pending or, to the knowledge of
either Holdings or the Borrower, threatened with respect to Holdings, the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to result in a Material Adverse Effect.

8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
or Regulation X of the Board.

8.6 Governmental Approvals. The execution, delivery and performance of each
Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (a) such
as have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (c) such consents, approvals, registrations, filings or actions the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

8.7 Investment Company Act. No Credit Party is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

8.8 True and Complete Disclosure.

(a) All written information (other than the Budget, estimates and information of
a general economic nature or general industry nature) (the “Information”)
concerning Holdings, the Legacy BlockerIntermediate Entities, the Borrower, the
Subsidiaries, the Transactions and any other transactions contemplated hereby
included in the Information Memorandum or otherwise prepared by or on behalf of
the foregoing or their representatives and made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby, when taken as a whole, was true and correct in
all material respects, as of the date such Information was furnished to the
Lenders and as of the Closing Date (with respect to Information provided prior
to the Closing Date) and did not, taken as a whole, contain any untrue statement
of a material fact as of any such date or omit to state a material fact
necessary in order to make the statements contained therein, taken as a whole,
not materially misleading in light of the circumstances under which such
statements were made. As of the First Amendment Effective Date, to the best
knowledge of Holdings and of the Borrower, the information include in the
Beneficial Ownership Certification provided on or prior to the First Amendment
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.

 

116



--------------------------------------------------------------------------------

(b) The Budget and estimates and information of a general economic nature or
general industry nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that actual results may vary materially from the Budget), as of
the date such Budget and estimates were furnished to the Lenders and (with
respect to any such Budget, estimates or information of a general economic
nature or general industry nature provided prior to the Closing Date) as of the
Closing Date.

8.9 Financial Condition; Financial Statements.

(a) The Historical Financial Statements present fairly in all material respects
the consolidated financial position of each of the Borrower and its consolidated
Subsidiaries and Stone Energy and its consolidated Subsidiaries at the date of
such information and for the period covered thereby and have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes thereto, if any, subject, in the case of the unaudited financial
information, to changes resulting from audit, normal year-end audit adjustments
and to the absence of footnotes.

(b) As of the Closing Date (and after giving effect to the consummation of the
Transactions), neither the Borrower nor any Restricted Subsidiary has any
material Indebtedness (including Disqualified Stock), any material guarantee
obligations, contingent liabilities, off balance sheet liabilities, partnership
liabilities for taxes or unusual forward or long-term commitments that, in each
case, are not reflected or provided for in the Historical Financial Statements
or the pro forma financial statements referred to in Section 6.01(h), except as
would not reasonably be expected to result in a Material Adverse Effect.

8.10 Tax Matters. Except where the failure of which would not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect,
(a) each of the Borrower and the Subsidiaries has filed all federal income Tax
returns and all other Tax returns, domestic and foreign, required to be filed by
it (including in its capacity as withholding agent) and has paid all Taxes
payable by it that have become due, other than those (i) not yet delinquent or
(ii) being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided to the extent required by and in accordance
with GAAP (or in the case of a Foreign Subsidiary, the comparable accounting
principles in the relevant jurisdiction) and (b) the Borrower and each of the
Subsidiaries have provided adequate reserves in accordance with GAAP (or in the
case of a Foreign Subsidiary, the comparable accounting principles in the
relevant jurisdiction) for all Taxes of the Borrower and the Subsidiaries not
yet due and payable.

8.11 Compliance with ERISA.

(a) Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is “insolvent” (within the meaning of
Section 4245 of ERISA) or in “reorganization” (within the meaning of
Section 4245 of ERISA) (or is reasonably likely to be insolvent or in
reorganization) or is in “endangered” or “critical” status (within the meaning
of

 

117



--------------------------------------------------------------------------------

Section 432 of the Code or Section 305 of ERISA), and no written notice of any
such insolvency, reorganization, or endangered or critical status has been given
to the Borrower or, to the knowledge of the Borrower, any ERISA Affiliate; each
Plan that is subject to Title IV of ERISA has satisfied the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, and there has been no determination that any
such Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 303(i)(4) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code nor has the Borrower or, to
the knowledge of the Borrower, any ERISA Affiliate, been notified in writing
that it will incur any liability under any of the foregoing Sections with
respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to the Borrower or, to the knowledge of the Borrower, any ERISA
Affiliate; and no lien imposed under the Code or ERISA on the assets of the
Borrower or any ERISA Affiliate exists (or is reasonably likely to exist) nor
has the Borrower or, to the knowledge of the Borrower, any ERISA Affiliate been
notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations or warranties in this
Section 8.11(a) would not result, individually or in the aggregate, in an amount
of liability that would be reasonably likely to have a Material Adverse Effect.
No Plan (other than a Multiemployer Plan) has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 8.11(a), be reasonably likely to have a Material Adverse Effect.
With respect to Plans that are Multiemployer Plans, the representations and
warranties in this Section 8.11(a), other than any made with respect to
(i) liability under Section 4201 or 4204 of ERISA or (ii) liability for
“termination” or “reorganization” (within the meaning of Title IV of ERISA) of
such Plans under ERISA, are made to the best knowledge of the Borrower.

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments that are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12 Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and the
direct and indirect ownership interest of the Borrower therein), in each case
existing on the Closing Date (after giving effect to the Transactions). Each
Guarantor, Material Subsidiary and Unrestricted Subsidiary as of the Closing
Date has been so designated on Schedule 8.12.

8.13 Intellectual Property. The Borrower and each of the Restricted Subsidiaries
own or have obtained valid rights to use all intellectual property, free from
any burdensome restrictions, that is necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights would not reasonably be
expected to have a Material Adverse Effect. The operation of the respective
businesses of the Borrower and each of the Restricted Subsidiaries, as currently
conducted and as proposed to be

 

118



--------------------------------------------------------------------------------

conducted, do not infringe, misappropriate, violate or otherwise conflict with
the proprietary rights of any third party have obtained all intellectual
property, except as would not reasonably be expected to have a Material Adverse
Effect.

8.14 Environmental Laws. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:

(a) (i) the Borrower and each of the Subsidiaries and all Oil and Gas Properties
are in compliance with all Environmental Laws; (ii) neither the Borrower nor any
Subsidiary has received written notice of any Environmental Claim or any other
liability under any Environmental Law; (iii) neither the Borrower nor any
Subsidiary is conducting any investigation, removal, remedial or other
corrective action pursuant to any Environmental Law at any location; and (iv) no
underground storage tank or related piping, or any impoundment or disposal area
containing Hazardous Materials has been used by the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, is located at, on or under
any Oil and Gas Properties currently owned or leased by the Borrower or any of
its Subsidiaries.

(b) Neither the Borrower nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Oil and Gas Properties or facility in a manner that would
reasonably be expected to give rise to liability of the Borrower or any
Subsidiary under Environmental Law.

8.15 Properties.

(a) Each Credit Party has good and defensible title to the Borrowing Base
Properties evaluated in the most recently delivered Reserve Report (other than
those (i) in the case of the Initial Reserve Report, disposed of prior to the
Closing Date and identified to the Administrative Agent in writing or, in the
case of any Reserve Report delivered after the Closing Date, disposed of in
compliance with Section 10.4 since delivery of such Reserve Report, (ii) leases
that have expired in accordance with their terms and (iii) with title defects
disclosed in writing to the Administrative Agent), and valid title to all its
material personal properties, in each case, free and clear of all Liens other
than Liens permitted by Section 10.2, except in each case where the failure to
have such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. After giving full effect to the Liens
permitted by Section 10.2, the Borrower or the Restricted Subsidiary specified
as the owner owns the working interests and net revenue interests attributable
to the Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such properties shall not in any material respect
obligate the Borrower or such Restricted Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
property in an amount in excess of the working interest of each property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Restricted
Subsidiary’s net revenue interest in such property.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect,

 

119



--------------------------------------------------------------------------------

except to the extent that any such failure to be valid or subsisting would not
reasonably be expected to have a Material Adverse Effect.

(c) The rights and properties presently owned, leased or licensed by the Credit
Parties including all easements and rights of way, include all rights and
properties necessary to permit the Credit Parties to conduct their respective
businesses as currently conducted, except to the extent any failure to have any
such rights or properties would not reasonably be expected to have a Material
Adverse Effect.

(d) All of the properties of the Borrower and the Restricted Subsidiaries that
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards, except to the extent any failure to satisfy the foregoing would
reasonably be expected to have a Material Adverse Effect.

8.16 Solvency. On the Closing Date (after giving effect to the consummation of
the Transactions (including the execution and delivery of this Agreement, the
making of the Closing Date Loans and the use of proceeds of such Closing Date
Loans on the Closing Date)), (i) the Borrower on a consolidated basis with its
Restricted Subsidiaries will be Solvent and (ii) the Borrower does not intend
to, and the Borrower does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing and amounts of cash to be received by it or any such
Subsidiary and the timing and amounts of cash to be payable on or in respect of
its debt or the debt of any such Subsidiary.

8.17 Insurance. The properties of the Borrower and the Restricted Subsidiaries
are insured in the manner contemplated by Section 9.3.

8.18 Deposit Accounts; Securities Accounts; Commodities Accounts. Schedule 8.18
sets forth, as of the Closing Date, a true and complete list of all deposit
accounts, securities accounts and commodities accounts of any Credit Party
(including any Excluded Accounts on the Closing Date, which have been identified
as such on Schedule 8.18).

8.19 Creation of Liens. Upon the execution and delivery of the Security
Documents in accordance herewith, the Liens granted and to be granted by any
Credit Party to the Collateral Agent for the benefit of the Secured Parties,
constitute validly created, and when the filing and recordation thereof with the
appropriate filing or recording officers in each of the necessary jurisdictions
has been completed, perfected and first priority Liens, subject only to Liens
permitted to have priority under Section 10.2.

8.20 Hedge Transactions. Schedule 8.20 sets forth, as of a reasonably recent
date prior to the Closing Date, a true and complete list of all material
commodity Hedge Transactions of each Credit Party, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof (as of the last Business Day
of the most recent fiscal quarter preceding the Closing Date and for which a
mark to market value is reasonably available), all credit support agreements
relating thereto (including, to the extent permitted hereunder, any margin
required or supplied) and the counterparty to each such agreement.

 

120



--------------------------------------------------------------------------------

8.21 Patriot Act; Sanctions.

(a) On the Closing Date, each Credit Party is in compliance in all material
respects with the material provisions of the Patriot Act, and the Borrower has
provided to the Administrative Agent all information related to the Credit
Parties (including but not limited to names, addresses and tax identification
numbers (if applicable)) reasonably requested in writing by the Administrative
Agent and mutually agreed to be required by the Patriot Act to be obtained by
the Administrative Agent or any Lender.

(b) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

8.22 No Material Adverse Effect. There has been no event or circumstance that
has had or would reasonably be expected to have a Material Adverse Effect since
December 31, 2017.

8.23 Foreign Corrupt Practices Act. None of the Borrower or any of the
Restricted Subsidiaries, nor, to the knowledge of the Borrower or any of the
Restricted Subsidiaries, or any of their directors, officers, agents or
employees has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity,
(ii) made any direct or indirect unlawful payment to any government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977 or the Bribery Act
2010 of the United Kingdom or similar law of the European Union or any European
Union Member State or similar law of a jurisdiction in which the Borrower or any
of the Restricted Subsidiaries conduct their business and to which they are
lawfully subject or (iv) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

8.24 Direct Benefit. The initial Borrowing hereunder and all additional
Borrowings are for the direct benefit of the Borrower and its Restricted
Subsidiaries. The Borrower and its Restricted Subsidiaries shall engage as an
integrated group in the business of oil and gas exploration and related
activities and certain other legal business purposes, and any benefits to the
Borrower and its Restricted Subsidiaries is a benefit to all of them, both
directly or indirectly, inasmuch as the successful operation and condition of
the Borrower and its Restricted Subsidiaries is dependent upon the continued
successful performance of the functions of the integrated group as a whole.

8.25 Plan Assets; Prohibited Transactions. None of the Borrower or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset

 

121



--------------------------------------------------------------------------------

Regulations), and neither the execution, delivery nor performance of the
transactions contemplated under this Agreement, including the making of any Loan
and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

SECTION 9. Affirmative Covenants.

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to each applicable Issuing Bank following the
termination of the Total Commitment) and the Loans, the Swingline Loans and
Unpaid Drawings, together with interest, fees and all other Obligations incurred
hereunder (other than Hedging Obligations under Secured Hedge Transactions, Cash
Management Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:

9.1 Information Covenants. The Borrower will furnish (or in the case of
Section 9.1(k), use commercially reasonable efforts to prepare and furnish) to
the Administrative Agent (which shall promptly make such information available
to the Lenders in accordance with its customary practice):

(a) Annual Financial Statements. Within five (5) Business Days after the date on
which such financial statements are required to be filed with the SEC (after
giving effect to any permitted extensions) (or, if such financial statements are
not required to be filed with the SEC, on or before the date that is 105 days
after the end of each such fiscal year), the audited consolidated balance sheets
of the Borrower and the Subsidiaries and, if different, the Borrower and the
Restricted Domestic Subsidiaries and, in each case as at the end of such fiscal
year, and the related consolidated statements of operations, shareholders’
equity and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal years (or, in lieu of such audited
financial statements of the Borrower and the Restricted Domestic Subsidiaries, a
detailed reconciliation, reflecting such financial information for the Borrower
and the Restricted Domestic Subsidiaries, on the one hand, and the Borrower and
the Subsidiaries, on the other hand, reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) and Restricted
Subsidiaries that are not Restricted Domestic Subsidiaries (if any) from such
consolidated financial statements) prepared in accordance with GAAP, and, except
with respect to such reconciliation, certified by independent certified public
accountants of recognized national standing whose opinion shall not be
materially qualified with a “going concern” or like qualification or exception
(other than with respect to, or resulting from, (x) the occurrence of the
Maturity Date or the maturity date of the Junior Lien Notes, the Stone Energy
Notes or any other Permitted Additional Debt within one year from the date such
opinion is delivered or (y) any potential inability to satisfy a Financial
Performance Covenant on a future date or in a future period), together in any
event, if the accounting firm is not restricted from providing such a
certificate by its policies, with a certificate of such accounting firm stating
that in the course of either (i) its regular audit of the business of the
Borrower and its consolidated Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards or (ii) performing certain
other procedures permitted by professional standards, such accounting firm has
obtained no knowledge of any Event of Default relating to a Financial
Performance Covenant that has

 

122



--------------------------------------------------------------------------------

occurred and is continuing or, if in the opinion of such accounting firm such an
Event of Default has occurred and is continuing, a statement as to the nature
thereof. Notwithstanding the foregoing, the obligations in this Section 9.1(a)
may be satisfied with respect to financial information of the Borrower and its
consolidated Subsidiaries by furnishing (A) the applicable financial statements
of any direct or indirect parent of the Borrower or (B) the Borrower’s (or any
direct or indirect parent thereof), as applicable, Form 10-K filed with the SEC;
provided that, with respect to each of clauses (A) and (B), (i) to the extent
such information relates to a Parent Entity of the Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such Parent Entity and its
consolidated Subsidiaries, on the one hand, and the information relating to the
Borrower and its consolidated Subsidiaries and the Borrower and its consolidated
Restricted Domestic Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under the first sentence of this Section 9.1(a), such materials are
accompanied by an opinion of an independent registered public accounting firm of
recognized national standing, which opinion shall not be materially qualified
with a “going concern” or like qualification or exception (other than with
respect to, or resulting from, (x) the occurrence of the Maturity Date or the
maturity date of the Junior Lien Notes, the Stone Energy Notes or any other
Permitted Additional Debt within one year from the date such opinion is
delivered or (y) any potential inability to satisfy a Financial Performance
Covenant on a future date or in a future period).

(b) Quarterly Financial Statements. Within five (5) Business Days after the date
on which such financial statements are required to be filed with the SEC (after
giving effect to any permitted extensions) with respect to each of the first
three quarterly accounting periods in each fiscal year of the Borrower (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 60 days after the end of each such quarterly accounting
period), the consolidated balance sheets of the Borrower and the Subsidiaries
and, if different, the Borrower and the Restricted Domestic Subsidiaries, in
each case as at the end of such quarterly period and the related consolidated
statements of operations, shareholders’ equity and cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and setting forth comparative consolidated
figures for the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of the prior fiscal year (or, in
lieu of such unaudited financial statements of the Borrower and the Restricted
Domestic Subsidiaries, a detailed reconciliation reflecting such financial
information for the Borrower and the Restricted Domestic Subsidiaries, on the
one hand, and the Borrower and the Subsidiaries, on the other hand, reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) and Restricted Subsidiaries that are not Restricted Domestic Subsidiaries
(if any) from such consolidated financial statements), all of which shall be
certified by a Financial Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows, of the Borrower and its consolidated Subsidiaries in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and the absence of footnotes; provided that for the
avoidance of doubt, the Borrower shall only be required to deliver the foregoing
financial statements with respect to the fiscal quarter ended March 31, 2018,
for the Borrower and its Subsidiaries (and if different, the Borrower and its
Restricted Domestic Subsidiaries) without giving effect to the Transactions.
Notwithstanding the foregoing, the obligations in this Section 9.1(b) may be
satisfied with respect to financial information of the Borrower and its
consolidated Subsidiaries by

 

123



--------------------------------------------------------------------------------

furnishing (A) the applicable financial statements of any direct or indirect
parent of the Borrower or (B) the Borrower’s (or any direct or indirect parent
thereof), as applicable, Form 10-Q filed with the SEC; provided that, with
respect to each of clauses (A) and (B), to the extent such information relates
to a parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to such parent and its consolidated Subsidiaries, on the
one hand, and the information relating to the Borrower and its consolidated
Subsidiaries and the Borrower and its consolidated Restricted Domestic
Subsidiaries on a standalone basis, on the other.

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and Section 9.1(b), a certificate of a
Financial Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) beginning with
the fiscal quarter ending September 30, 2018, the calculations required to
establish whether the Borrower and its Restricted Domestic Subsidiaries were in
compliance with a Financial Performance Covenant as at the end of such fiscal
year or period, as the case may be, and (ii) a specification of any change in
the identity of the Restricted Subsidiaries, Guarantors and Unrestricted
Subsidiaries as at the end of such fiscal year or period, as the case may be,
from the Restricted Subsidiaries, Guarantors and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
fiscal year or period, as the case may be.

(d) Notice of Default; Litigation; Beneficial Ownership Certification. Promptly
after an Authorized Officer of the Borrower or any of the Restricted
Subsidiaries obtains actual knowledge thereof, notice of (i) the occurrence of
any Default or Event of Default, which notice shall specify the nature thereof,
the period of existence thereof and what action the Borrower proposes to take
with respect thereto, (ii) any litigation or governmental proceeding pending
against the Borrower or any of the Subsidiaries that would reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Effect and (iii) any change in the information provided in the
Beneficial Ownership Certification delivered to such Lender that would result in
a change to the list of beneficial owners identified in such certification.

(e) Environmental Matters. Promptly after obtaining actual knowledge of any one
or more of the following environmental matters, unless such environmental
matters would not, individually, or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect, notice of:

(i) any pending or threatened Environmental Claim against any Credit Party or
any Oil and Gas Properties;

(ii) any condition or occurrence on any Oil and Gas Properties that (A) would
reasonably be expected to result in noncompliance by any Credit Party with any
applicable Environmental Law or (B) would reasonably be anticipated to form the
basis of an Environmental Claim against any Credit Party or any Oil and Gas
Properties;

(iii) any condition or occurrence on any Oil and Gas Properties that would
reasonably be anticipated to cause such Oil and Gas Properties to be subject

 

124



--------------------------------------------------------------------------------

to any restrictions on the ownership, occupancy, use or transferability of such
Oil and Gas Properties under any Environmental Law; and

(iv) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Oil and
Gas Properties.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.

(f) Other Information. (i) Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8), (ii) copies of all financial statements, proxy statements, notices
and reports that the Borrower or any of the Subsidiaries shall send to the
holders of any publicly issued debt of the Borrower and/or any of the
Subsidiaries, in each case in their capacity as such holders, lenders or agents
(in each case to the extent not theretofore delivered to the Administrative
Agent pursuant to this Agreement), (iii) with reasonable promptness, but subject
to the limitations set forth in the last sentences of Section 9.2(a) and
Section 13.6, such other information regarding the operations, business affairs
and the financial condition of the Borrower or the Restricted Subsidiaries as
the Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time and (iv) promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

(g) Certificate of Authorized Officer – Hedge Transactions. Concurrently with
any delivery of each Reserve Report, a certificate of an Authorized Officer of
the Borrower, setting forth as of the last Business Day of the most recently
ended fiscal year or period, as applicable, a true and complete list of all
material commodity Hedge Transactions of the Borrower and each Credit Party, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark-to-market value thereof (as
of the last Business Day of such fiscal year or period, as applicable and for
which a mark-to- market value is reasonably available), any new credit support
agreements relating thereto not listed on Schedule 8.20 or on any previously
delivered certificate delivered pursuant to this clause (g), any margin required
or supplied under any credit support document and the counterparty to each such
agreement.

(h) Certificate of Authorized Officer – Gas Imbalances. Concurrently with any
delivery of each Reserve Report, a certificate of an Authorized Officer of the
Borrower, certifying that as of the last Business Day of the most recently ended
fiscal year or period, as applicable, except as specified in such certificate,
on a net basis, there are no gas imbalances, take or pay or other prepayments
exceeding 2.5 Bcfe of Hydrocarbon volumes (stated on a gas equivalent basis) in
the aggregate, with respect to the Credit Parties’ Oil and Gas Properties that
would require any

 

125



--------------------------------------------------------------------------------

Credit Party to deliver Hydrocarbons either generally or produced from their Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor.

(i) Certificate of Authorized Officer – Production Report and Lease Operating
Statement. Concurrently with any delivery of each Reserve Report in connection
with a Scheduled Redetermination, a certificate of an Authorized Officer of the
Borrower, setting forth, for each calendar month during the then current fiscal
year to date, the volume of production of Hydrocarbons and sales attributable to
production of Hydrocarbons (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the
Borrowing Base Properties, and setting forth the related ad valorem, severance
and production taxes and lease operating expenses attributable thereto for each
such calendar month.

(j) Lists of Purchasers. At the time of the delivery of the financial statements
provided for in Section 9.1(a), a certificate of an Authorized Officer of the
Borrower setting forth a list of Persons purchasing Hydrocarbons from the
Borrower or any other Credit Party who collectively account for at least 85% of
the revenues resulting from the sale of all Hydrocarbons from the Borrower and
such other Credit Parties during the fiscal year for which such financial
statements relate.

(k) Budget. Within 105 days after the end of each fiscal year (beginning with
(and 120 days in the case of) the fiscal year ending on or about December 31,
2018) of the Borrower or, if not delivered by the Borrower and requested in
writing by the Administrative Agent and any Lender, as soon thereafter as is
commercially reasonable, a reasonably detailed consolidated budget for the
following fiscal year as customarily prepared by management of the Borrower
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected monthly cash flow and projected monthly
income and a summary of the material underlying assumptions applicable thereto,
and forecasts of anticipated capital expenditures) (collectively, the “Budget”),
which Budget shall in each case be accompanied by a certificate of an Authorized
Officer stating that such Budget has been prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed to be reasonable
at the time of preparation of such Budget, it being understood that actual
results may vary from such Budget.

It is understood that (A) in the event that in respect of the Junior Lien
Indenture or the Stone Energy Notes Indenture, or any Permitted Refinancing
Indebtedness with respect thereto, such Indebtedness permits the Borrower,
Holdings or any Parent Entity to report at Holdings’ or such Parent Entity’s
level on a consolidated basis, such consolidated reporting at Holdings’ or such
Parent Entity’s level in a manner consistent with that described in clauses
(a) and (b) of this Section 9.1 for the Borrower (together with a reconciliation
showing the adjustments necessary to determine compliance by the Borrower and
its Restricted Domestic Subsidiaries with a Financial Performance Covenant) will
satisfy the requirements of Section 9.1(a) or Section 9.1(b), as applicable, and
(B) documents required to be delivered pursuant to Sections 9.1(a),
Section 9.1(b) and Section 9.1(f) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 13.2 or
(ii) on which such documents are transmitted by electronic mail to the
Administrative Agent; provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver

 

126



--------------------------------------------------------------------------------

paper copies of such documents delivered pursuant to Sections 9.1(a), 9.1(b),
9.1(c) and 9.1(f) to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

9.2 Books, Records and Inspections.

(a) The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or officers
and designated representatives of the Majority Lenders (as accompanied by the
Administrative Agent), to visit and inspect any of the properties or assets of
the Borrower or such Restricted Subsidiary in whomsoever’s possession to the
extent that it is within such party’s control to permit such inspection (and
shall use commercially reasonable efforts to cause such inspection to be
permitted to the extent that it is not within such party’s control to permit
such inspection), and to examine the financial records of the Borrower and any
such Restricted Subsidiary and discuss the affairs, finances, accounts and
condition of the Borrower or any such Restricted Subsidiary with its and their
officers and independent accountants therefor, in each case of the foregoing
upon reasonable advance notice to the Borrower, all at such reasonable times and
intervals during normal business hours and to such reasonable extent as the
Administrative Agent or the Majority Lenders may desire (and subject, in the
case of any such meetings or advice from such independent accountants, to such
accountants’ customary policies and procedures); provided that, excluding any
such visits and inspections during the continuation of an Event of Default
(i) only the Administrative Agent on behalf of the Majority Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 9.2, and
(ii) only one such visit per fiscal year shall be at the Borrower’s expense;
provided, further, that when an Event of Default exists, the Administrative
Agent (or any of its representatives or independent contractors) or any
representative of the Majority Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Majority Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in Section 9.1(f)(iii) or this Section 9.2, neither the Borrower nor
any Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.

(b) The Borrower will, and will cause each of the Restricted Subsidiaries to,
maintain financial records in accordance with GAAP.

9.3 Maintenance of Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements

 

127



--------------------------------------------------------------------------------

or with insurance companies that the Borrower believes (in the good faith
judgment of the management of the Borrower) are financially sound and reputable
at the time the relevant coverage is placed or renewed, insurance in at least
such amounts (after giving effect to any self-insurance which the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business; and will
furnish to the Administrative Agent, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. The Secured Parties shall be the additional insureds on
any such liability insurance as their interests may appear and, if property
insurance is obtained, the Collateral Agent shall be the loss payee under any
such property insurance; provided that, so long as no Event of Default has
occurred and is then continuing, the Secured Parties will provide any proceeds
of such property insurance to the Borrower to the extent that the Borrower
undertakes to apply such proceeds to the reconstruction, replacement or repair
of the property insured thereby or in a manner otherwise permitted hereunder.
The Borrower shall deliver to the Administrative Agent within 45 Business Days
following the Closing Date (or such later date as the Administrative Agent may
reasonably agree), copies of insurance certificates evidencing the insurance
required to be maintained by the Borrower and the Subsidiaries pursuant to this
Section 9.3.

9.4 Payment of Taxes. The Borrower shall, and shall cause each Restricted
Subsidiary to, pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the amount or validity thereof is being contested
in good faith by appropriate proceedings and the Borrower or a Subsidiary
thereof has set aside on its books adequate reserves therefor in accordance with
GAAP or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

9.5 Consolidated Corporate Franchises. The Borrower will do, and will cause each
Restricted Subsidiary to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, corporate rights and
authority, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect; provided, however, that the
Borrower and its Restricted Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.

9.6 Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Restricted Subsidiary to, comply with all Requirements of Law
applicable to it or its property, including all governmental approvals or
authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, in each case
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

128



--------------------------------------------------------------------------------

9.7 ERISA.

(a) Promptly after the Borrower knows or has reason to know of the occurrence of
any of the following events that, individually or in the aggregate (including in
the aggregate such events previously disclosed or exempt from disclosure
hereunder, to the extent the liability therefor remains outstanding), would be
reasonably likely to have a Material Adverse Effect, the Borrower will deliver
to the Administrative Agent a certificate of an Authorized Officer or any other
senior officer of the Borrower setting forth details as to such occurrence and
the action, if any, that the Borrower or such ERISA Affiliate is required or
proposes to take, together with any notices (required, proposed or otherwise)
given to or filed with or by the Borrower, such ERISA Affiliate, the PBGC, a
Plan participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against the Borrower or
an ERISA Affiliate pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Plan; that the PBGC has notified the Borrower or any ERISA
Affiliate of its intention to appoint a trustee to administer any Plan; that the
Borrower or any ERISA Affiliate has failed to make a required installment or
other payment pursuant to Section 412 of the Code with respect to a Plan; or
that the Borrower or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code.

(b) Promptly following any request therefor, on and after the effectiveness of
the Pension Act, the Borrower will deliver to the Administrative Agent copies of
(i) any documents described in Section 101(k) of ERISA that the Borrower and any
of its Subsidiaries may request with respect to any Multiemployer Plan and
(ii) any notices described in Section 101(l) of ERISA that the Borrower and any
of its Subsidiaries may request with respect to any Multiemployer Plan; provided
that if the Borrower or any of its Subsidiaries has not requested such documents
or notices from the administrator or sponsor of the applicable Multiemployer
Plan, the Borrower or the applicable Subsidiaries shall promptly make a request
for such documents or notices from such administrator or sponsor and shall
provide copies of such documents and notices promptly after receipt thereof.

9.8 Maintenance of Properties. The Borrower will, and will cause each of the
Restricted Subsidiaries to, except in each case, where the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect (it
being understood that this Section 9.8 shall not restrict any transaction
otherwise permitted by Section 10.3, 10.4 or 10.5):

 

129



--------------------------------------------------------------------------------

(a) operate its Oil and Gas Properties and other material properties or cause
such Oil and Gas Properties and other material properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable Contractual Requirements and all
applicable Requirements of Law, including applicable proration requirements and
Environmental Laws, and all applicable Requirements of Law of every other
Governmental Authority from time to time constituted to regulate the development
and operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom;

(b) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
properties, including all equipment, machinery and facilities; and

(c) to the extent a Credit Party is not the operator of any property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 9.8.

9.9 Transactions with Affiliates. The Borrower will conduct, and cause each of
the Restricted Subsidiaries to conduct, all transactions involving aggregate
payments or consideration in excess of $10,000,000 with any of its Affiliates
(other than the Borrower and the Restricted Subsidiaries or any entity that
becomes a Restricted Subsidiary as a result of such transaction) on terms that
are substantially as favorable to the Borrower or such Restricted Subsidiary as
it would obtain at the time in a comparable arm’s-length transaction with a
Person that is not an Affiliate, as determined by the board of directors or
managers of the Borrower or such Restricted Subsidiary in good faith; provided
that the foregoing restrictions shall not apply to:

(a) the consummation of the Transactions, including the payment of Transaction
Expenses;

(b) the issuance of Equity Interests of the Borrower (or any Parent Entity
thereof) to the Co-Investors or the management of the Borrower (or any Parent
Entity thereof) or any of its Subsidiaries;

(c) equity issuances, repurchases, retirements, redemptions or other
acquisitions or retirements of Equity Interests by the Borrower (or any Parent
Entity thereof) permitted under Section 10.6;

(d) the payment of indemnities and reasonable expenses incurred by the Co-
Investors and their Affiliates in connection with management or monitoring or
the provision of other services rendered to the Borrower (or any Parent Entity
thereof) or any of its Subsidiaries;

(e) loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (excluding in any case any Unrestricted
Subsidiary) (regardless of the form of legal entity) in which the Borrower or
any Subsidiary has invested (and which Subsidiary or joint venture would not be
an Affiliate of the Borrower or such Subsidiary, but for the Borrower’s or such
Subsidiary’s ownership of Equity Interests in such joint venture or such
Subsidiary) to the extent permitted under Section 10;

 

130



--------------------------------------------------------------------------------

(f) employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any direct or indirect
parent thereof) and the Subsidiaries and their respective directors, officers,
employees or consultants (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with current or former employees, officers, directors or consultants and equity
option or incentive plans and other compensation arrangements) in the ordinary
course of business or as otherwise approved by the board of directors or
managers of the Borrower (or any direct or indirect parent thereof);

(g) [Intentionally Blank];

(h) transactions pursuant to agreements in existence on the Closing Date and to
the extent involving aggregate consideration in excess of $2,000,000
individually, set forth on Schedule 9.9 or any amendment thereto or arrangement
similar thereto to the extent such an amendment or arrangement is not materially
adverse, taken as a whole, to the Lenders in any material respect (as determined
by the Borrower in good faith);

(i) Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6, and Section 10.7;

(j) without duplicating any payments made pursuant to Section 9.9(g) above,
customary payments (including reimbursement of fees and expenses) by the
Borrower and any of its Restricted Subsidiaries to the Co-Investors made for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities (including in connection with
acquisitions or divestitures, whether or not consummated), which payments are
approved by the majority of the members of the board of directors or managers or
a majority of the disinterested members of the board of directors or managers of
the Borrower (or any direct or indirect parent thereof), in good faith;

(k) any issuance of Equity Interests or other payments, awards or grants in
cash, securities, Equity Interests or otherwise pursuant to, or the funding of,
employment arrangements, equity options and equity ownership plans approved by
the board of directors or board of managers of the Borrower (or any direct or
indirect parent thereof);

(l) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries;

(m) sales or conveyances of net profits interests for cash at Fair Market Value
allowed under Section 10.4;

(n) the issuance, sale or transfer of Equity Interests of the Borrower to
Holdings (or another Parent Entity) in connection with capital contributions by
Holdings or such other Parent Entity to the Borrower;

(o) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors or managers of
the Borrower from

 

131



--------------------------------------------------------------------------------

an accounting, appraisal or investment banking firm, in each case of
nationally-recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that such
transaction is (i) fair, from a financial point of view, to the Borrower or such
Restricted Subsidiary or (ii) on terms, taken as a whole, that are no less
favorable to the Borrower or such Restricted Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a person that is
not an Affiliate;

(p) transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of the Borrower) for the purpose of improving
the consolidated tax efficiency of the Borrower, the Legacy BlockerIntermediate
Entities, Holdings and the Subsidiaries and not for the purpose of circumventing
any covenant set forth in this Agreement; and

(q) customary agreements and arrangements with oil and gas royalty trusts and
master limited partnership agreements that comply with the affiliate transaction
provisions of such royalty trust or master limited partnership agreement.

9.10 End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause each of its, and each of its Restricted Subsidiaries’,
fiscal years and fiscal quarters to end on dates consistent with past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

9.11 Additional Guarantors, Grantors and Collateral.

(a) Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, the Borrower will cause (i) any direct or indirect Domestic
Subsidiary (other than any Excluded Subsidiary) formed or otherwise purchased or
acquired after the Closing Date (including pursuant to a Permitted Acquisition)
and (ii) any Domestic Subsidiary of the Borrower that ceases to be an Excluded
Subsidiary, in each case within 30 days from the date of such formation,
acquisition or cessation, as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion) to execute (A) a
supplement to the Guarantee, substantially in the form of Exhibit I thereto, in
order to become a Guarantor, (B) a supplement to the Collateral Agreement,
substantially in the form of Exhibit I thereto, in order to become a grantor and
a pledgor thereunder and (C) a joinder to the Intercompany Note.

(b) Subject to any applicable limitations set forth in the Collateral Agreement,
the Borrower will pledge, and, if applicable, will cause each other Subsidiary
Guarantor (or Person required to become a Subsidiary Guarantor pursuant to
Section 9.11(a)) to pledge, to the Collateral Agent, for the benefit of the
Secured Parties, (i) all of the Equity Interests (other than any Excluded Equity
Interests) of each Subsidiary directly owned by the Borrower or any Subsidiary
Guarantor (or Person required to become a Guarantor pursuant to
Section 9.11(a)), in each case, formed or otherwise purchased or acquired after
the Closing Date, within 30 days from the date of such formation or acquisition,
as applicable (or such longer period as the Administrative Agent may agree in
its reasonable discretion), pursuant to supplements to the Collateral Agreement

 

132



--------------------------------------------------------------------------------

substantially in the form of Exhibit I, thereto and, (ii) except with respect to
intercompany Indebtedness, all evidences of Indebtedness for borrowed money in a
principal amount in excess of $20,000,000 (individually) that is owing to the
Borrower or any Guarantor (or Person required to become a Guarantor pursuant to
Section 9.11(a)) (which shall be evidenced by a promissory note), in each case
pursuant to supplements to the Collateral Agreement substantially in the form of
Exhibit I thereto.

(c) The Borrower agrees that all Indebtedness of the Borrower and each of its
Restricted Subsidiaries that is owing to any Credit Party (or a Person required
to become a Subsidiary Guarantor pursuant to Section 9.11(a)) shall be evidenced
by the Intercompany Note, which promissory note shall be required to be pledged
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Collateral Agreement.

(d) In connection with each redetermination (but not any adjustment) of the
Borrowing Base, the Borrower shall review the applicable Reserve Report, if any,
and the list of current Mortgaged Properties (as described in Section 9.14(c)),
to ascertain whether the PV-10 of the Mortgaged Properties (calculated at the
time of redetermination) meets the Collateral Coverage Minimum after giving
effect to exploration and production activities, acquisitions, Dispositions and
production. In the event that the PV-10 of the Mortgaged Properties (calculated
at the time of redetermination) does not meet the Collateral Coverage Minimum,
then the Borrower shall, and shall cause its Credit Parties to, grant, within 60
days of delivery of the certificate required under Section 9.14(c) (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), to the Collateral Agent as security for the Obligations a
first-priority Lien interest (subject to Liens permitted by Section 10.2) on
additional Oil and Gas Properties not already subject to a Lien of the Security
Documents such that, after giving effect thereto, the PV-10 of the Mortgaged
Properties (calculated at the time of redetermination) meets the Collateral
Coverage Minimum. All such Liens will be created and perfected by and in
accordance with the provisions of the Security Documents, including, if
applicable, any additional Mortgages. In order to comply with the foregoing, if
any Restricted Subsidiary places a Lien on its property and such Subsidiary is
not a Guarantor, then it shall become a Guarantor and comply with the provisions
of Sections 9.11(a), (b) and (c).

(e) The Borrower will promptly (but in any event, within 5 Business Days) notify
the Administrative Agent if the Borrower or any other Credit Party establishes a
deposit account, securities account and commodities account in the name of the
Borrower or any other Credit Party (other than any Excluded Accounts) after the
Closing Date (or if any deposit account, securities account and commodities
account in the name of the Borrower or any other Credit Party that was
previously an Excluded Account ceases to be an Excluded Account), and the
Borrower will, and will cause each other Credit Party to, in connection with any
such deposit account, securities account and commodities account established by
a Credit Party (other than Excluded Accounts, but only for so long as it is an
Excluded Account) promptly, but in any event on or before the earlier of (x) 30
days after the establishment of such deposit account, securities account and
commodities account (or by such later date as the Administrative Agent shall
reasonably agree) or (y) the first date on which the funds in such deposit
account, securities account and commodities account would exceed $1,000,000,
enter into a Control Agreement with the Administrative Agent and the depositary
bank, securities intermediary or commodities

 

133



--------------------------------------------------------------------------------

intermediary for such deposit account, securities account and commodities
account, respectively, (other than an Excluded Account), on terms reasonably
satisfactory to the Administrative Agent.

(f) Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, Holdings will (i) pledge all of the Equity Interests of the
Borrower and each Intermediate Entity directly owned by Holdings that is formed
or otherwise purchased or acquired after the Second Amendment Effective Date,
within 30 days from the date of such formation or acquisition, as applicable (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), pursuant to supplements to the Collateral Agreement substantially
in the form of Exhibit I thereto, and (ii) cause any direct or indirect
Intermediate Entity formed or otherwise purchased or acquired after the Second
Amendment Effective Date, within 30 days from the date of such formation or
acquisition, as applicable (or such longer period as the Administrative Agent
may agree in its reasonable discretion) to execute (A) a supplement to the
Guarantee, substantially in the form of Exhibit I thereto, in order to become a
Guarantor, (B) a supplement to the Collateral Agreement, substantially in the
form of Exhibit I thereto, in order to become a pledgor thereunder and (C) a
joinder to the Intercompany Note. Notwithstanding anything to the contrary
contained herein, each of Holdings and each Intermediate Entity shall only be
required to pledge its Equity Interests in the Borrower (if Holdings or such
Intermediate Entity directly owns any Equity Interest in the Borrower) or any
other Person owned by Holdings or such Intermediate Entity that directly or
indirectly owns an Equity Interest in the Borrower.

9.12 Use of Proceeds.

(a) The Borrower will use the proceeds of the Closing Date Loans on the Closing
Date to consummate the Transactions and the payments of Transaction Expenses.
Following the Closing Date, the Borrower will use the proceeds of Loans for the
acquisition, development and exploration of Oil and Gas Properties and for
working capital and other general corporate purposes of the Borrower and its
Restricted Subsidiaries (including Permitted Acquisitions and capital
expenditures) and to make dividends and distributions to the holders of the
Borrower’s Equity Interests to the extent permitted under this Agreement.

(b) The Borrower will use Swingline Loans and Letters of Credit for general
corporate purposes, including to secure any surety and bonding requirements and
to support deposits required under purchase agreements pursuant to which the
Borrower or its Restricted Subsidiaries may acquire Oil and Gas Properties and
other assets.

9.13 Further Assurances.

(a) Subject to the applicable limitations set forth in the Security Documents,
the Borrower will, and will cause each other Credit Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture, filings, assignments of as- extracted collateral,
mortgages, deeds of trust and other documents) that the Collateral Agent or the
Required Lenders may reasonably request, in order to grant, preserve, protect
and perfect the validity and priority of the security interests created or
intended to be created by the applicable Security Documents, all at the expense
of the Borrower and the Restricted Subsidiaries.

 

134



--------------------------------------------------------------------------------

(b) The Borrower agrees that it will, or will cause its relevant Subsidiaries
to, complete each of the actions described on Schedule 9.13(b) as soon as
commercially reasonable and by no later than the date set forth in Schedule
9.13(b) with respect to such action or such later date as the Administrative
Agent may reasonably agree.

(c) Notwithstanding anything herein to the contrary, if the Collateral Agent and
the Borrower reasonably determine in writing that the cost of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents. In addition,
notwithstanding anything to the contrary in this Agreement, the Collateral
Agreement, or any other Credit Document, (i) the Administrative Agent may grant
extensions of time for or waivers of the requirements of the creation or
perfection of security interests in or the obtaining of title opinions or other
title information, legal opinions, appraisals, flood insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Credit Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items is not required by law or cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the other Credit Documents,
(ii) Liens required to be granted from time to time pursuant to this Agreement
and the Security Documents shall be subject to exceptions and limitations set
forth in the Security Documents and, to the extent appropriate in any applicable
jurisdiction, as otherwise agreed between the Administrative Agent and the
Borrower and (iii) the Administrative Agent and the Borrower may make such
modifications to the Security Documents, and execute and/or consent to such
easements, covenants, rights of way or similar instruments (and Administrative
Agent may agree to subordinate the lien of any mortgage to any such easement,
covenant, right of way or similar instrument or record or may agree to recognize
any tenant pursuant to an agreement in a form and substance reasonably
acceptable to the Administrative Agent), as are reasonable or necessary and
otherwise permitted by this Agreement and the other Credit Documents.

9.14 Reserve Reports.

(a) On or before each March 31st and September 30th of each year, commencing
September 30, 2018, the Borrower shall furnish to the Administrative Agent a
Reserve Report evaluating, as of the immediately preceding December 31st and
June 30th, the Proved Reserves and the Proved Developed Reserves attributable to
the Borrowing Base Properties of the Borrower and the Credit Parties located
within the geographic boundaries of the United States of America (or the Outer
Continental Shelf adjacent to the United States of America) that the Borrower
desires to have included in any calculation of the Borrowing Base, together with
such other reports, data and supplemental information, as may, from time to
time, be reasonably requested by the Required Lenders. Each Reserve Report
prepared as of December 31 shall be prepared by one or more Approved Petroleum
Engineers. Each Reserve Report as of June 30 shall be prepared, at the sole
election of the Borrower, (x) by one or more Approved Petroleum Engineers or
(y) by or under the supervision of the engineers of the Borrower or a Restricted
Subsidiary. Each Reserve Report shall be prepared using the then-current Bank
Price Deck.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent a Reserve Report prepared by one or more Approved
Petroleum

 

135



--------------------------------------------------------------------------------

Engineers or prepared under the supervision of the engineers of the Borrower or
a Restricted Subsidiary. For any Interim Redetermination pursuant to
Section 2.14(b), the Borrower shall provide such Reserve Report with an “as of”
date as required by the Administrative Agent, as soon as possible, but in any
event no later than 30 days, in the case of any Interim Redetermination
requested by the Borrower or 45 days, in the case of any Interim Redetermination
requested by the Administrative Agent or the Lenders, following the receipt of
such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent a Reserve Report Certificate from an Authorized Officer of
the Borrower certifying that in all material respects:

(i) in the case of Reserve Reports prepared by or under the supervision of the
engineers of the Borrower or a Restricted Subsidiary (other than December 31
Reserve Reports), such Reserve Report has been prepared, except as otherwise
specified therein, in accordance with the procedures used in the immediately
preceding December 31 Reserve Report or the Initial Reserve Report, if no
December 31 Reserve Report has been delivered;

(ii) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct in all material respects;

(iii) except as set forth in an exhibit to such certificate, the Borrower or
another Credit Party has good and defensible title to the Borrowing Base
Properties evaluated in such Reserve Report (other than those (x) Disposed of in
compliance with Section 10.4 since delivery of such Reserve Report, (y) leases
that have expired in accordance with their terms and (z) with title defects
disclosed in writing to the Administrative Agent) and such Borrowing Base
Properties are free of all Liens except for Liens permitted by Section 10.2;

(iv) the amount of the “Borrowing Base” as determined in accordance with the
provisions of the Junior Lien Indenture (or, any comparable defined term or
calculation set forth in the Senior Notes Indenture, the Stone Energy Notes
Indenture, any indenture or credit agreement in respect of Permitted Additional
IndebtednessDebt that constitutes Material Indebtedness, or any indenture or
credit agreement in respect of any Permitted Refinancing Indebtedness), together
with supporting information and calculations in form and substance reasonably
satisfactory to the Administrative Agent;

(v) none of the Borrowing Base Properties have been Disposed of since the date
of the last Borrowing Base determination except those Borrowing Base Properties
listed on such certificate as having been Disposed of; and

(vi) the certificate shall also attach, as schedules thereto, a list of all
Borrowing Base Properties evaluated by such Reserve Report that are Collateral
and demonstrating that the PV-10 of the Collateral (calculated at the time of
delivery of such Reserve Report) meets the Collateral Coverage Minimum.

 

136



--------------------------------------------------------------------------------

9.15 Title Information. Within 60 days of delivery of the certificate required
under Section 9.14(c) (or such longer period as the Administrative Agent may
agree in its reasonable discretion), the Borrower will use commercially
reasonable efforts to deliver, if requested by the Administrative Agent, title
information consistent with usual and customary standards for the geographic
regions in which the Borrowing Base Properties are located, including title
opinions or reports or other documents reasonably satisfactory to the
Administrative Agent covering the Mortgaged Properties.

9.16 Change in Business. The Borrower and its Restricted Subsidiaries, taken as
a whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by them on the Closing
Date, the business of Industry Investments by the Borrower and its Restricted
Subsidiaries and other business activities incidental, reasonably related or
ancillary to any of the foregoing.

9.17 Holdings and Legacy BlockerIntermediate Entity Covenant. Holdings covenants
and agrees that on the Closing Date and thereafter, until the Total Commitment
and each Letter of Credit have terminated (unless such Letters of Credit have
been collateralized on terms and conditions reasonably satisfactory to the
relevant Issuing Banks following the termination of the Total Commitment) and
the Loans, the Swingline Loans and Unpaid Drawings, together with interest, fees
and all other Obligations incurred hereunder (other than Hedging Obligations
under Secured Hedge Transactions, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification obligations not then due and
payable), are paid in full, unless the Majority Lenders shall otherwise consent
in writing, Holdings will not, and will not permit any Legacy
BlockerIntermediate Entity to, engage at any time in any business or business
activity other than (i) ownership of the Equity Interests in the Borrower and
any Parent Entity of the Borrower, together with activities related thereto,
(ii) performance of its obligations (if any) under and in connection with the
Credit Documents, the Junior Lien Indenture and the Stone Energy Notes Indenture
and the incurrence and performance of Indebtedness not prohibited by
Section 10.1; provided that, the provisions of Section 2.14(e) shall apply in
the event that the Borrower or any Subsidiary Guarantor guaranties any
Indebtedness for borrowed money incurred by Holdings (as if such guaranty
constituted Permitted Additional Debt hereunder), (iii) issuing, selling and
redeeming its Equity Interests, (iv) paying taxes, (v) holding directors’ and
shareholders’ meetings, preparing corporate and similar records and other
activities (including the ability to incur fees, costs and expenses relating to
such maintenance) required to maintain its corporate or other legal structure or
to participate in tax, accounting or other administrative matters as a member of
the consolidated group of the Credit Parties, (vi) preparing reports to, and
preparing and making notices to and filings with, Governmental Authorities and
to its holders of Equity Interests, (vii) receiving, and holding proceeds of,
Restricted Payments from the Borrower and the Subsidiaries and distributing the
proceeds thereof to the extent not prohibited by Section 9.9 or Section 10.6,
(viii) activities in connection with the formation and maintenance of the
existence of any Parent Entity (it being understood that notwithstanding
anything to the contrary herein or in any Credit Document, there shall be no
restriction on the formation of any Parent Entity), (ix) providing
indemnification to officers and directors, (x) activities permitted hereunder or
as otherwise required by Requirements of Law and (xi) activities incidental to
the business or activities described in each foregoing clause of this
Section 9.17.

 

137



--------------------------------------------------------------------------------

9.18 Keepwell. The Borrower hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Credit Party to honor all of its obligations under any
Guarantee or any Hedge Agreement in respect of HedgeHedging Obligations. The
obligations of the Borrower under this Section 9.18 shall remain in full force
and effect until payment in full of the Obligations and the termination of this
Agreement. The Borrower intends that this Section 9.18 constitute, and this
Section 9.18 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 10. Negative Covenants.

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the relevant Issuing Banks following the termination
of the Total Commitment) and the Loans, the Swingline Loans and Unpaid Drawings,
together with interest, fees and all other Obligations incurred hereunder (other
than Hedging Obligations under Secured Hedge Transactions, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:

10.1 Limitation on Indebtedness. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following:

(a) Indebtedness arising under the Credit Documents (including pursuant to
Sections 2.16 and 2.17 and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness);

(b) Indebtedness (including Guarantee Obligations thereunder) including in
respect of the and the Stone Energy Notes and any fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with the foregoing
and in an aggregate principal amount outstanding not to exceed $6,060,218, and
any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

(c) Indebtedness (including Guarantee Obligations thereunder) including in
respect of the Junior Lien Notes and any fees, underwriting discounts, premiums
and other costs and expenses incurred in connection with the foregoing and in an
aggregate principal amount outstanding not to exceed $390,867,820, and any
Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness so long as the maturity date therefore and the Weighted Average
Life to Maturity is at least 180 days after the Latest Maturity Date;

(d) Indebtedness of (i) the Borrower or any Guarantor owing to the Borrower or
any Restricted Subsidiary; provided that any such Indebtedness owing by a Credit
Party to a Restricted Subsidiary that is not a Guarantor shall (x) be evidenced
by the Intercompany Note or (y) otherwise be outstanding on the Closing Date so
long as such Indebtedness is evidenced by an intercompany note substantially in
the form of Exhibit I or otherwise subject to subordination terms substantially
identical to the subordination terms set forth in Exhibit I, in each case, to
the

 

138



--------------------------------------------------------------------------------

extent permitted by Requirements of Law and not giving rise to material adverse
tax consequences, (ii) any Restricted Subsidiary that is not a Guarantor owing
to any other Restricted Subsidiary that is not a Guarantor and (iii) to the
extent permitted by Section 10.5, any Restricted Subsidiary that is not a
Guarantor owing to the Borrower or any Guarantor;

(e) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business or consistent with past practice or industry practice
(including in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims);

(f) subject to compliance with Section 10.5, Guarantee Obligations incurred by
(i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement
(except that a Restricted Subsidiary that is not a Credit Party may not, by
virtue of this Section 10.1(f) guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 10.1) and (ii) the
Borrower in respect of Indebtedness of Restricted Subsidiaries that is permitted
to be incurred under this Agreement; provided that (A) if the Indebtedness being
guaranteed under this Section 10.1(f) is subordinated to the Obligations, such
Guarantee Obligations shall be subordinated to the Guarantee of the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness and (B) no guarantee by any Restricted
Subsidiary of any Permitted Additional Debt (or Indebtedness under clause
(b) above) shall be permitted unless such Restricted Subsidiary shall have also
provided a guarantee of the Obligations substantially on the terms set forth in
the Guarantee;

(g) Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees or (ii) otherwise constituting Investments permitted
by Sections 10.5(d), (g), (h), (i), (q), (r) and (s);

(h) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred prior to or within 270 days following the acquisition, construction,
lease, repair, replacement, expansion or improvement of assets (real or
personal, and whether through the direct purchase of property or the Equity
Interests of a Person owning such property, but excluding Hydrocarbon Interests)
to finance the acquisition, construction, lease, repair, replacement expansion,
or improvement of such assets; (ii) Indebtedness arising under Capital Leases,
other than (A) Capital Leases in effect on the Closing Date and (B) Capital
Leases entered into pursuant to subclause (i) above (provided that, in the case
of each of the foregoing subclauses (i) and (ii), the Borrower shall be in Pro
Forma Compliance immediately after giving effect to the incurrence of such
Indebtedness (and the use of proceeds thereof)); and (iii) any Permitted
Refinancing Indebtedness issued or incurred to Refinance any such Indebtedness;

(i) Indebtedness outstanding on the date hereof (provided that any Indebtedness
that is in excess of $2,000,000 individually shall only be permitted under this
clause (i) to the extent such Indebtedness is set forth on Schedule 10.1) and
any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

 

139



--------------------------------------------------------------------------------

(j) Indebtedness in respect of Hedge Transactions of the Borrower or any
Restricted Subsidiary, subject to the limitations set forth in Section 10.10;

(k) (i) Indebtedness of a Person or Indebtedness attaching to the assets of a
Person that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to the assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition; provided that:

(A) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,

(B) such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person or any of its
Subsidiaries),

(C) (1) the Equity Interests of such Person is pledged to the Collateral Agent
to the extent required under Section 9.11(b) and (2) such Person executes a
supplement to each of the Guarantee, the Collateral Agreement and a joinder to
the Intercompany Note, in each case to the extent required under Section 9.11;
provided that the assets covered by such pledges and security interests may, at
the option of the Borrower, to the extent permitted by Section 10.2, equally and
ratably secure such Indebtedness assumed with the Secured Parties subject to
intercreditor arrangements in form and substance reasonably satisfactory to the
Administrative Agent; provided, further, that the requirements of this clause C
shall not apply to any Indebtedness of the type that could have been incurred
under Section 10.1(g), and

(D) immediately after giving effect to the assumption of any such Indebtedness,
such acquisition and any related transactions, the Borrower shall be in Pro
Forma Compliance;

(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(l) (i) Indebtedness incurred to finance a Permitted Acquisition; provided that:

(A) (1) the Equity Interests of such Person acquired in such Permitted
Acquisition, if any, is pledged to the Collateral Agent to the extent required
under Section 9.11(b) and (2) such Person executes supplements to each of the
Guarantee and the Collateral Agreement and a joinder to the Intercompany Note,
in each case to the extent required under Section 9.11;

 

140



--------------------------------------------------------------------------------

(B) immediately after giving effect to the incurrence of any such Indebtedness,
such acquisition and any related transactions, the Borrower shall be in Pro
Forma Compliance;

(C) the maturity of such Indebtedness is not earlier than, and no mandatory
repayment or redemption (other than customary change of control or asset sale
offers or upon any event of default) is required prior to, 180 days after the
Latest Maturity Date of any Facility hereunder (determined at the time of
issuance or incurrence); and

(D) such Indebtedness is not guaranteed in any respect by the Borrower or any
Subsidiary Guarantor except to the extent (1) such guarantee is permitted under
Section 10.5 and (2) that after giving effect to the incurrence of any such
Indebtedness, such acquisition and any related transactions, the Borrower shall
be in Pro Forma Compliance;

(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(m) Indebtedness of a Foreign Subsidiary or a Domestic Subsidiary that is not a
Subsidiary Guarantor; provided that no Credit Party’s assets are used to secure
any such Indebtedness, in principal amount, when aggregated with the outstanding
principal amount of Indebtedness incurred pursuant to this clause (m), not to
exceed, at the time of incurrence thereof, the greater of $20,000,000 and 1% of
Adjusted Consolidated Net Tangible Assets (measured as of the date of incurrence
of such Indebtedness based on the financial statements most recently available
prior to such date);

(n) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice;

(o) (i) other Indebtedness; provided that the aggregate principal amount of
outstanding Indebtedness incurred pursuant to this Section 10.1(o)(i) shall not
at the time of incurrence thereof and immediately after giving effect thereto
and the use of proceeds thereof on a Pro Forma Basis, exceed the greater of
$50,000,000 and 2.5% of Adjusted Consolidated Net Tangible Assets (measured as
of the date of incurrence of such Indebtedness based upon the financial
statements most recently available prior to such date) and (ii) any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness;

(p) (i) Indebtedness in respect of Permitted Additional Debt; provided that
(x) after giving effect to the incurrence or issuance thereof and the use of
proceeds therefrom, the Borrower’s Consolidated Total Debt to EBITDAX Ratio
shall not be greater than 2.75 to 1.00, (y) no Default or Event of Default shall
then exist or result therefrom, and (z) the Borrowing Base shall be adjusted as
set forth in Section 2.14(e) and (ii) any Permitted Refinancing Indebtedness
issued or incurred to Refinance such Indebtedness;

 

141



--------------------------------------------------------------------------------

(q) Cash Management Obligations, Cash Management Services and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business;

(r) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

(s) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case assumed or entered into
in connection with the Transactions, any Permitted Acquisitions, other
Investments and the Disposition of any business, assets or Equity Interests not
prohibited hereunder;

(t) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) obligations contained in firm
transportation or supply agreements or other take or pay contracts, in each case
arising in the ordinary course of business;

(u) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) and the
Restricted Subsidiaries incurred in the ordinary course of business;

(v) Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Equity Interests of the Borrower (or any direct or indirect parent
thereof) permitted by Section 10.6;

(w) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions, Permitted Acquisitions or
any other Investment permitted hereunder;

(x) Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
Transactions and the operation of Oil and Gas Properties in the ordinary course
of business;

(y) Indebtedness consisting of the undischarged balance of any Production
Payment and Reserve Sales, subject to adjustment of the Borrowing Base as set
forth in Section 2.14(g) to the extent required under Section 10.4(b);

(z) Indebtedness of the Borrower or any Restricted Subsidiary to any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the Cash
Management Services (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Restricted Subsidiaries;

 

142



--------------------------------------------------------------------------------

(aa) Indebtedness incurred on behalf of, or Guarantee Obligations in respect of
the Indebtedness of, joint ventures (regardless of the form of legal entity)
that are not Subsidiaries in principal amount, when aggregated with the
outstanding principal amount of Indebtedness incurred pursuant to this clause
(aa), not to exceed, at the time of incurrence thereof, the greater of
$30,000,000 and 1.5% of Adjusted Consolidated Net Tangible Assets (measured as
of the date of incurrence of such Indebtedness based on the financial statements
most recently available prior to such date);

(bb) Indebtedness under the Whitney Term Loan Documents in an aggregate
principal amount outstanding not exceeding $12,000,000; and

(cc) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (aa) above.

10.2 Limitation on Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under the Credit Documents to secure the Obligations
(including Liens contemplated by Section 3.8);

(b) Permitted Liens;

(c) (x) Liens (including liens arising under Capital Leases to secure Capital
Lease Obligations) securing Indebtedness of the Borrower or any Restricted
Subsidiary permitted pursuant to Section 10.1(h); provided that (i) such Liens
attach concurrently with or within 270 days after the acquisition, lease,
repair, replacement, construction, expansion or improvement (as applicable)
financed thereby, (ii) other than the property financed by such Indebtedness,
such Liens do not at any time encumber any property, except for replacements
thereof and accessions and additions to such property and the proceeds and the
products thereof and customary security deposits and (iii) with respect to
Capital Leases, such Liens do not at any time extend to or cover any assets
(except for accessions and additions to such assets, replacements and products
thereof and customary security deposits) other than the assets subject to such
Capital Leases; provided that in each case individual financings provided by one
lender may be cross collateralized to other financings provided by such lender
(and its Affiliates), and (y) Liens on the assets of a Restricted Subsidiary
that is not a Credit Party securing obligations of a Restricted Subsidiary that
is not a Credit Party permitted pursuant to Section 10.1;

(d) Liens existing on the date hereof; provided that any Lien securing
Indebtedness in excess of $10,000,000 individually or $20,000,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (d) that are not listed on Schedule
10.2(d)) shall only be permitted to the extent such Lien is listed on Schedule
10.2(d);

(e) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a

 

143



--------------------------------------------------------------------------------

whole, or in part, of any Indebtedness of the Borrower or any Restricted
Subsidiary secured by any Lien permitted by this Section 10.2; provided,
however, that (x) such new Lien shall be limited to all or part of the same type
of property that secured the original Lien (plus improvements on and accessions
to such property), (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the applicable Indebtedness at the
time the original Lien became a Lien permitted hereunder, and (B) an amount
necessary to pay any fees and expenses, including premiums, related to such
refinancing, refunding, extension, renewal or replacement and (z) on the date of
the incurrence of the Indebtedness secured by such Liens, the grantors of any
such Liens shall not be any different than the grantors of the Liens securing
the debt being refinanced, refunded, extended, renewed or replaced;

(f) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary, or existing on assets acquired, pursuant to a Permitted Acquisition;
provided that (1) if the Liens on such assets secure Indebtedness of the
Borrower or any Restricted Subsidiary (including any Person that becomes a
Restricted Subsidiary), such Indebtedness is permitted under Section 10.1(k) and
(2) such Liens attach at all times only to the same assets that such Liens (or
upon or in after- acquired property that is (i) affixed or incorporated into the
property covered by such Lien, (ii) after-acquired property subject to a Lien
securing Indebtedness permitted under Section 10.1(k), the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(iii) the proceeds and products thereof) attached to, and to the extent such
Liens secure Indebtedness, secure only the same Indebtedness (or any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness) that such
Liens secured, immediately prior to such Permitted Acquisition;

(g) Liens on the Equity Interests of any Person that becomes a Restricted
Subsidiary pursuant to a Permitted Acquisition, or the assets of such a
Restricted Subsidiary, in each case, to secure Indebtedness incurred pursuant to
Section 10.1(l); provided that such Liens attach at all times only to the Equity
Interests or assets of such Restricted Subsidiary and its Subsidiaries;

(h) Liens on property not constituting Collateral securing Indebtedness or other
obligations (i) of the Borrower or a Restricted Subsidiary in favor of a Credit
Party and (ii) of any Restricted Subsidiary that is not a Credit Party in favor
of any Restricted Subsidiary that is not a Credit Party;

(i) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);

(j) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under
Section 10.4, in each case, solely to the extent such Investment or

 

144



--------------------------------------------------------------------------------

Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts incurred in the ordinary
course of business and not for speculative purposes;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;

(o) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) Liens in respect of Production Payments and Reserve Sales, subject to
adjustment of the Borrowing Base as set forth in Section 2.14(g) to the extent
required under Section 10.4(b); provided that such Liens attach at all times
only to the Oil and Gas Properties from which the Production Payments and
Reserve Sales have been conveyed;

(r) the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(s) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;

(t) Liens on Equity Interests in a joint venture securing obligations of such
joint venture so long as the assets of such joint venture do not constitute
Collateral;

(u) Liens securing any Indebtedness or other obligations permitted by
Section 10.1(m) and Section 10.1(x);

 

145



--------------------------------------------------------------------------------

(v) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or other
Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, and (ii) materially impairs
the use of the property covered by such Lien for the purposes for which such
property is held;

(w) Liens on not more than $20,000,000 of deposits securing Hedging Obligations
in respect of Hedge Agreements with counterparties other than Hedge Banks that
were not entered into for speculative purposes;

(x) Junior Liens on the Collateral to secure the Junior Lien Notes;

(y) any amounts held by a trustee under any indenture or other debt agreement
issued in escrow pursuant to customary escrow arrangements pending the release
thereof, or under any indenture or other debt agreement pursuant to customary
discharge, redemption or defeasance provisions;

(z) Liens on property (excluding property constituting Borrowing Base
Properties, Equity Interests of the Borrower or its Subsidiaries pledged as
Collateral, and deposit accounts, securities accounts and commodity accounts
pledged as Collateral) securing Indebtedness permitted under Section 10.1(o);
and

(aa) Liens securing Indebtedness pursuant to the Whitney Term Loan Documents.

10.3 Limitation on Fundamental Changes. Except as permitted by Section 10.4
(other than Section 10.4(d)) or 10.5, the Borrower will not, and will not permit
any of the Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all its
business units, assets or other properties, except that:

(a) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (i) the
Borrower shall be the continuing or surviving Person or, in the case of a
merger, amalgamation or consolidation with or into the Borrower, the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than the Borrower) shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof (the Borrower or such Person, as the case may be, being herein referred
to as the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing at the date of such merger, amalgamation or consolidation or would
result from such consummation of such merger, amalgamation or consolidation, and
(iv) if such merger, amalgamation or consolidation involves the Borrower and a
Person that, prior to the consummation of such merger, amalgamation or
consolidation, is not a Subsidiary of the Borrower (A) the Successor Borrower

 

146



--------------------------------------------------------------------------------

shall be in Pro Forma Compliance after giving effect to such merger,
amalgamation or consolidation, (B) each Guarantor, unless it is the other party
to such merger, amalgamation or consolidation or unless the Successor Borrower
is the Borrower, shall have by a supplement to the Guarantee confirmed that its
Guarantee shall apply to the Successor Borrower’s obligations under this
Agreement, (C) each Subsidiary grantor and each Subsidiary pledgor, unless it is
the other party to such merger, amalgamation or consolidation or unless the
Successor Borrower is the Borrower, shall have by a supplement to the Credit
Documents confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, (D) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation or unless
the Successor Borrower is the Borrower, shall have by an amendment to or
ratification of the applicable Mortgage confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, (E) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate stating that such merger, amalgamation or consolidation
and any supplements to the Credit Documents preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Security
Documents, (F) if reasonably requested by the Administrative Agent, an opinion
of counsel shall be required to be provided to the effect that such merger,
amalgamation or consolidation does not violate this Agreement or any other
Credit Document; provided, further, that if the foregoing are satisfied, the
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement and (G) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.5;

(b) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into any one or more Subsidiaries of the
Borrower; provided that (i) in the case of any merger, amalgamation or
consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving Person or (B) the Borrower shall
take all steps necessary to cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Restricted Subsidiary) to
become a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Guarantor) shall execute
a supplement to the Guarantee, the Collateral Agreement and any applicable
Mortgage, and a joinder to the Intercompany Note, each in form and substance
reasonably satisfactory to the Collateral Agent in order for the surviving
Person to become a Guarantor, and pledgor, mortgagor and grantor of Collateral
for the benefit of the Secured Parties and to acknowledge and agree to the terms
of the Intercompany Note, (iii) no Borrowing Base Deficiency, Default or Event
of Default has occurred and is continuing on the date of such merger,
amalgamation or consolidation or would result from the consummation of such
merger, amalgamation or consolidation and (iv) if such merger, amalgamation or
consolidation involves a Subsidiary and a Person that, prior to the consummation
of such merger, amalgamation or consolidation, is not a Restricted Subsidiary of
the Borrower, (A) the Borrower shall be in Pro Forma Compliance after giving
effect to such merger, amalgamation or consolidation, (B) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate stating that
such merger, amalgamation or consolidation and such supplements to any Credit
Document preserve the enforceability of the Guarantee and the perfection and
priority of the Liens under the Collateral Agreement and (C)

 

147



--------------------------------------------------------------------------------

such merger, amalgamation or consolidation shall comply with all the conditions
set forth in the definition of the term “Permitted Acquisition” or is otherwise
permitted under Section 10.5;

(c) any Restricted Subsidiary that is not a Guarantor may (i) merge, amalgamate
or consolidate with or into any other Restricted Subsidiary or (ii) Dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower, a Guarantor or any other Restricted Subsidiary of the Borrower
(provided that the Borrower shall, and cause any applicable Restricted
Subsidiary to, comply with the provisions of Section 9.11 as applicable);

(d) any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor, (ii) merge, amalgamate or consolidate with
or into any other Subsidiary which is not a Guarantor or Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Subsidiary
that is not a Guarantor; provided that if such Subsidiary Guarantor is not the
surviving entity, such merger, amalgamation or consolidation shall be deemed to
be, and any such Disposition shall be, (A) an “Investment” and subject to the
limitations set forth in Section 10.5 and (B) a “Disposition” and subject to the
limitations set forth in Section 10.4(b); and (iii) Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Guarantor;

(e) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution;

(f) the Borrower and its Restricted Subsidiaries may consummate the
Transactions; and

(g) to the extent that no Borrowing Base Deficiency, Default or Event of Default
then exists or would result from the consummation of such Disposition, the
Borrower and the Restricted Subsidiaries may consummate a merger, dissolution,
liquidation, consolidation or Disposition, the purpose of which is to effect a
Disposition permitted pursuant to Section 10.4.

10.4 Limitation on Sale of Assets. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, (x) convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose (in one transaction
or in a series of transactions and whether effected pursuant to a division or
otherwise) (each of the foregoing a “Disposition”) of any of its property,
business or assets (including receivables and leasehold interests), whether now
owned or hereafter acquired or (y) sell to any Person (other than the Borrower
or a Guarantor) any shares owned by it of any Restricted Subsidiary’s Equity
Interests, except that:

(a) the Borrower and the Restricted Subsidiaries may Dispose of (i) inventory
and other goods held for sale, including Hydrocarbons, obsolete, worn out, used
or surplus equipment, vehicles and other assets (other than accounts receivable)
in the ordinary course of business (including equipment that is no longer
necessary for the business of the Borrower or its

 

148



--------------------------------------------------------------------------------

Restricted Subsidiaries or is replaced by equipment of at least comparable value
and use), (ii) Permitted Investments, and (iii) assets for the purposes of
charitable contributions or similar gifts to the extent such assets are not
material to the ability of the Borrower and its Restricted Subsidiaries, taken
as a whole, to conduct its business in the ordinary course;

(b) the Borrower and the Restricted Subsidiaries may Dispose of any Oil and Gas
Properties or any interest therein or the Equity Interests of any Restricted
Subsidiary or of any Minority Investment owning Oil and Gas Properties (and
including, but without limitation, Dispositions in respect of Production
Payments and Reserve Sales and in connection with net profits interests,
operating agreements, farm-ins, joint exploration and development agreements and
other agreements customary in the oil and gas industry for the purpose of
developing such Oil and Gas Properties); provided that such Disposition is for
Fair Market Value; provided, further, that if such Disposition of Oil and Gas
Properties or of any Equity Interests of any Restricted Subsidiary or Minority
Investment owning Oil and Gas Properties involves Borrowing Base Properties
included in the most recently delivered Reserve Report and the aggregate
Borrowing Base Value of all such Borrowing Base Properties directly or
indirectly Disposed of since the later of (i) the last Scheduled Redetermination
Date and (ii) the last adjustment of the Borrowing Base made pursuant to
Section 2.14(g) exceeds 5% of the then-effective Borrowing Base (or 7.5% of the
then-effective Borrowing Base when aggregated with all terminations or creations
of any off-setting positions in respect of any commodity hedge positions), then
no later than two Business Days after the date of consummation of any such
Disposition, the Borrower shall provide notice to the Administrative Agent of
such Disposition and the Borrowing Base Properties so Disposed and the Borrowing
Base shall be adjusted in accordance with the provisions of Section 2.14(g);
provided, further, that to the extent that the Borrower is notified by the
Administrative Agent that a Borrowing Base Deficiency could result from an
adjustment to the Borrowing Base resulting from such Disposition, after the
consummation of such Disposition(s), the Borrower shall have received net cash
proceeds, or shall have cash on hand, sufficient to eliminate any such potential
Borrowing Base Deficiency;

(c) the Borrower and the Restricted Subsidiaries may Dispose of property or
assets to the Borrower or to a Restricted Subsidiary; provided that if the
transferor of such property is a Credit Party (i) the transferee thereof must
either be a Credit Party or (ii) such transaction is permitted under
Section 10.5;

(d) to the extent constituting a Disposition, the Borrower and any Restricted
Subsidiary may affect any transaction permitted by Section 10.2, 10.3, 10.5 or
10.6;

(e) the Borrower and the Restricted Subsidiaries may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the ordinary course of business;

(f) Dispositions (including like-kind exchanges) of property (other than
Borrowing Base Properties) to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are applied to the purchase price of such
replacement property, in each case under Section 1031 of the Code or otherwise;

 

149



--------------------------------------------------------------------------------

(g) Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributable and farm-outs of undeveloped acreage to which no Proved Reserves
are attributable and assignments in connection with such farm-outs;

(h) Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements to the extent the same would be
permitted under Section 10.5(i);

(i) Dispositions listed on Schedule 10.4(i) (each, a “Scheduled Disposition” and
collectively, the “Scheduled Dispositions”);

(j) transfers of property (i) subject to a Casualty Event or in connection with
any condemnation proceeding, in each case, with respect to Collateral, provided
that the net cash proceeds of such Casualty Event or condemnation proceeding, if
any, are received by the Borrower or a Subsidiary Guarantor or (ii) in
connection with any Casualty Event or any condemnation proceeding, in each case
with respect to property that does not constitute Collateral;

(k) Dispositions of accounts receivable (i) in connection with the collection or
compromise thereof or (ii) to the extent the proceeds thereof are used to prepay
any Loans then outstanding;

(l) the unwinding of any Hedge Transaction (subject to the terms of
Section 2.14(f));

(m) Dispositions of Oil and Gas Properties that are not Borrowing Base
Properties, provided that if a Borrowing Base Deficiency then exists, the
proceeds of any such Disposition shall be used to repay Loans or Cash
Collateralize L/C Obligations; and

(n) Disposition of any asset between or among the Borrower and/or its Restricted
Subsidiaries as a substantially concurrent interim Disposition in connection
with an Investment otherwise permitted pursuant to Section 10.5 or a Disposition
otherwise permitted pursuant to clauses (a) through (m) above.

Notwithstanding anything herein to the contrary, any direct or indirect
transfer, conveyance or other disposition Borrowing Base Properties and the
Equity Interests of any Restricted Subsidiary or any Minority Investment owning
Borrowing Base Properties (whether as a sale, lease, Investment,
Dividenddividend or due to the issuance of Equity Interests by a Subsidiary
Guarantor to a Person other than a Credit Party) shall be subject to
Section 10.4(b).

10.5 Limitation on Investments. The Borrower will not, and will not permit any
of the Restricted Subsidiaries, to (i) purchase or acquire (including pursuant
to any merger, consolidation or amalgamation with a person that is not a Wholly
owned Subsidiary immediately prior to such merger, consolidation or
amalgamation) any Equity Interests, evidences of Indebtedness or other
securities of any other Person, (ii) make any loans or advances to or guarantees
of the Indebtedness of any other person, or (iii) purchase or otherwise acquire
(in one transaction or a series of related transactions) (x) all or
substantially all of the property and assets or business of another Person or

 

150



--------------------------------------------------------------------------------

(y) assets constituting a business unit, line of business or division of such
Person (each, an “Investment”), except:

(a) extensions of trade credit and purchases of assets and services (including
purchases of inventory, supplies and materials) in the ordinary course of
business;

(b) Investments in assets that constituted Permitted Investments at the time
such Investments were made;

(c) loans and advances to officers, directors, employees and consultants of the
Borrower (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Equity Interests of the Borrower (or any direct or indirect parent thereof;
provided that, to the extent such loans and advances are made in cash, the
amount of such loans and advances used to acquire such Equity Interests shall be
contributed to the Borrower in cash) and (iii) for purposes not described in the
foregoing subclauses (i) and (ii); provided that the aggregate principal amount
outstanding pursuant to subclause (iii) shall not exceed $10,000,000;

(d) (i) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date as set forth on Schedule 10.5(d),
(ii) Investments existing on the Closing Date of the Borrower or any Subsidiary
in any other Subsidiary and (iii) any extensions, renewals or reinvestments
thereof, so long as the amount of any Investment made pursuant to this clause
(d) is not increased at any time above the amount of such Investment set forth
on Schedule 10.5(d) (other than pursuant to an increase as required by the terms
of any such Investment as in existence on the Closing Date and set forth on
Schedule 10.5(d) as of the Closing Date);

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(f) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests;

(g) Investments (i) by the Borrower in any Guarantor or by any Guarantor in the
Borrower, (ii) by any Restricted Subsidiary that is not a Guarantor in any other
Restricted Subsidiary that is not a Guarantor, and (iii) by the Borrower or any
Guarantor in any Restricted Subsidiary that is not a Guarantor, valued at the
Fair Market Value (determined by the Borrower in good faith) of such Investment
at the time each such Investment is made, in an aggregate amount outstanding
pursuant to this Section 10.5(g)(iii) that, at the time such Investment is made,
would not exceed the sum of (A) the greater of $50,000,000 and 2.5% of Adjusted
Consolidated Net Tangible Assets (measured as of the date such Investment is
made based upon the financial statements most recently available prior to such
date), (B) the Applicable Equity Amount at such time and (C) to the extent not
otherwise included in the determination of the Applicable Equity Amount, an
amount equal to any repayments, interest, returns, profits, distributions,
income and

 

151



--------------------------------------------------------------------------------

similar amounts actually received in cash in respect of any such Investment
(which amount shall not exceed the amount of such Investment valued at the Fair
Market Value of such Investment at the time such Investment was made) (it being
understood that to the extent any Investment made pursuant to this
Section 10.5(g)(iii) was made by using the Applicable Equity Amount, then the
amounts referred to in clause (C) shall, to the extent of the original usage of
the Applicable Equity Amount, be deemed to reconstitute such amounts);

(h) Investments constituting Permitted Acquisitions; provided that the aggregate
amount of Permitted Acquisition Consideration of such Permitted Acquisitions
made or provided by the Borrower or any Subsidiary Guarantor to acquire any
Restricted Subsidiary that does not become a Subsidiary Guarantor or merge,
consolidate or amalgamate into the Borrower or a Subsidiary Guarantor or any
assets that shall not, immediately after giving effect to such Permitted
Acquisition, be owned by the Borrower or a Subsidiary Guarantor, shall not
exceed the sum of (i) the greater of $50,000,000 and 2.5% of Adjusted
Consolidated Net Tangible Assets after giving effect to such Permitted
Acquisitions, (ii) the Applicable Equity Amount at such time and (iii) to the
extent not otherwise included in the determination of the Applicable Equity
Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment (which amount shall not exceed the amount of such
Investment valued at the Fair Market Value of such Investment at the time such
Investment was made) (it being understood that to the extent any Investment made
pursuant to this Section 10.5(h) was made by using the Applicable Equity Amount,
then the amounts referred to in this clause (iii) shall, to the extent of the
original usage of the Applicable Equity Amount, be deemed to reconstitute such
amounts);

(i) Investments (including but not limited to (i) Minority Investments and
Investments in Unrestricted Subsidiaries, (ii) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries, (iii) Investments in Subsidiaries that are
not Credit Parties and (iv) Investments in respect of royalty trusts and master
limited partnerships), in each case valued at the Fair Market Value (determined
by the Borrower acting in good faith) of such Investment at the time each such
Investment is made, in an aggregate amount outstanding pursuant to this
Section 10.5(i); provided that, in each case, after giving pro forma effect to
the making of any such Investment, (1) no Default or Event of Default shall have
occurred and be continuing, (2) the Borrower shall have Available Commitments of
not less than 20% of the then effective Loan Limit (on a pro forma basis after
giving effect to such Investment), and (3) as of the most recently ended fiscal
quarter for which Section 9.1 Financials are available after giving pro forma
effect to any such Investment, the Consolidated Total Debt to Consolidated
EBITDAX Ratio is not greater than 2.752.25 to 1.00; further provided that
intercompany current liabilities incurred in the ordinary course of business and
consistent with past practices, in connection with the cash management
operations of the Borrower and the Subsidiaries shall not be included in
calculating any limitations in this paragraph at any time;

(j) Investments in the Oil and Gas Business made at any such time during which,
after giving effect to the making of any such Investment on a Pro Forma Basis,
(i) no Event of Default shall have occurred and be continuing and (ii) Liquidity
is not less than 10% of the then effective Borrowing Base;

 

152



--------------------------------------------------------------------------------

(k) Investments constituting non-cash proceeds of Dispositions of assets (to the
extent non-cash proceeds are permitted in consideration of such Disposition by
Section 10.4);

(l) subject to Section 10.6, Investments made to repurchase or retire Equity
Interests of the Borrower or any direct or indirect parent thereof owned by any
employee or any stock ownership plan or key employee stock ownership plan of the
Borrower (or any direct or indirect parent thereof);

(m) Investments consisting of Restricted Payments permitted under Section 10.6;

(n) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 10.6;

(o) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(p) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(q) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(r) guarantee obligations of the Borrower or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(s) Investments held by a Person acquired (including by way of merger or
consolidation) after the Closing Date otherwise in accordance with this
Section 10.5 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(t) Investments in Industry Investments and in interests in additional Oil and
Gas Properties and gas gathering systems related thereto or Investments related
to farm-out, farm-in, joint operating, joint venture, joint development or other
area of mutual interest agreements, other similar industry investments,
gathering systems, pipelines or other similar oil and gas exploration and
production business arrangements whether through direct ownership or ownership
through a joint venture or similar arrangement;

(u) to the extent constituting Investments, the Transactions;

 

153



--------------------------------------------------------------------------------

(v) Investments in Hedge Transactions of the Borrower or any Restricted
Subsidiary permitted by Section 10.1 and Section 10.10;

(w) Investments consisting of Indebtedness, fundamental changes, Dispositions
and Restricted Payments permitted under, respectively, Sections 10.1, 10.3, 10.4
and 10.6 (other than 10.6(c));

(x) in the case of the Borrower and its Restricted Subsidiaries, Investment
consisting of (i) intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business and (ii) intercompany current liabilities in connection with
the cash management, tax and accounting operations of the Borrower and the
Restricted Subsidiaries;

(y) Investments resulting from pledges and deposits under clauses (c), (d) and
(e) of the definition of “Permitted Liens” and clauses (j), (o), (w) and (x) of
Sections 10.2;

(z) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or the
relevant Restricted Subsidiary;

(aa) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business; and

(bb) any Investment constituting a Disposition or transfer of any asset between
or among the Borrower and/or its Restricted Subsidiaries as a substantially
concurrent interim Disposition or transfer in connection with an Investment
otherwise permitted pursuant to clauses (a) through (aa) above or in connection
with a Disposition permitted pursuant to Section 10.4.

10.6 Limitation on Restricted Payments. The Borrower will not directly or
indirectly pay any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Qualified Equity Interests) or redeem, purchase, retire or otherwise acquire for
value any of its Equity Interests or the Equity Interests of any Parent Entity
or set aside any amount for any such purpose (other than through the issuance of
additional Qualified Equity Interests), or permit any Restricted Subsidiary to
purchase or otherwise acquire for consideration (except in connection with an
Investment permitted under Section 10.5) any Equity Interests of the Borrower or
any Parent Entity, now or hereafter outstanding (all of the foregoing,
“Restricted Payments”); except that:

(a) the Borrower may (or may pay Restricted Payments to permit any Parent Entity
thereof to) redeem in whole or in part any of its or a Parent Entity’s Equity
Interests in exchange for another class of its (or such parent’s) Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new Equity Interests; provided that such new Equity Interests
contain terms and provisions at least as advantageous to the Lenders in all
material respects to their interests as those contained in the Equity Interests
redeemed thereby, and the Borrower may pay Restricted Payments payable solely in
the Equity Interests (other than Disqualified Stock not otherwise permitted by
Section 10.1) of the Borrower;

 

154



--------------------------------------------------------------------------------

(b) the Borrower may (i) (or may make Restricted Payments to permit any Parent
Entity thereof to) redeem, acquire, retire or repurchase shares of its (or such
Parent Entity’s) Equity Interests held by any present or former officer,
manager, consultant, director or employee (or their respective Affiliates,
estates, spouses, former spouses, successors, executors, administrators, heirs,
legatees, distributees or immediate family members) of the Borrower and its
Subsidiaries or any Parent Entity thereof, upon the death, disability,
retirement or termination of employment of any such Person or otherwise in
accordance with any equity option or equity appreciation rights plan, any
management, director and/or employee equity ownership, benefit or incentive plan
or agreement, equity subscription plan, employment termination agreement or any
other employment agreements or equity holders’ agreement; provided that,
non-discretionary repurchases, acquisitions, retirements or redemptions pursuant
to the terms of any equity option or equity appreciation rights plan, any
management, director and/or employee equity ownership, benefit or incentive plan
or agreement, equity subscription plan, employment termination agreement or any
other employment agreements or equity holders’ agreement, the aggregate amount
of all cash paid in respect of all such Equity Interests so redeemed, acquired,
retired or repurchased in any calendar year does not exceed the sum of
(A) $20,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum of $40,000,000 in any calendar
year) plus (B) all net cash proceeds obtained by or contributed to the Borrower
during such calendar year from the sales of Equity Interests to other present or
former officers, consultants, employees, directors and managers in connection
with any permitted compensation and incentive arrangements plus (C) all net cash
proceeds obtained from any key-man life insurance policies received during such
calendar year plus (D) the amount of any cash bonuses otherwise payable to
members of management, directors or consultants of Holdings, any Parent Entity,
the Borrower or its Subsidiaries in connection with the Transactions that are
foregone in return for the receipt of Equity Interests; notwithstanding the
foregoing, 100% of the unused amount of payments in respect of
Section 10.6(b)(i) (before giving effect to any carry-forward described in
clause (A) of the foregoing proviso) may be carried forward to the two
immediately succeeding fiscal years (but not any other) and utilized to make
payments pursuant to this Section 10.6(b)(i); and provided, further, that
cancellation of Indebtedness owing to the Borrower or any Restricted Subsidiary
from members of management of Holdings, any Parent Entity, the Borrower or its
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
Holdings or any other Parent Entity will not be deemed to constitute a
Restricted Payment for purposes of this Section 10.6; and (ii) pay Restricted
Payments in an amount equal to withholding or similar Taxes payable or expected
to be payable by any present or former employee, director, manager or consultant
(or their respective Affiliates, estates or immediate family members) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options so long as
the amount of such payments does not exceed $10,000,000 in the aggregate;

(c) to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by Section 10.5;

(d) to the extent constituting Restricted Payments, the Borrower may enter into
and consummate transactions expressly permitted by Section 10.3;

 

155



--------------------------------------------------------------------------------

(e) the Borrower may repurchase Equity Interests of the Borrower (or any Parent
Entity thereof) upon exercise of stock options or warrants if such Equity
Interests represents all or a portion of the exercise price of such options or
warrants;

(f) the Borrower may make and pay Restricted Payments to Holdings or any other
Parent Entity of the Borrower:

(i) the proceeds of which will be used to pay (or to make Restricted Payments to
allow Holdings or any other Parent Entity to pay): (A) with respect to any
taxable period for which the Borrower and/or any of its Subsidiaries are members
of a consolidated, combined, affiliated, unitary or similar income tax group for
U.S. federal and/or applicable state or local income tax purposes of which a
Parent Entity is the common parent, or for which the Borrower is a partnership
or disregarded entity for U.S. federal income tax purposes that is wholly owned
(directly or indirectly) by a C corporation for U.S. federal and/or applicable
state or local income tax purposes, distributions to any Parent Entity of the
Borrower in an amount not to exceed the amount of any U.S. federal, state and/or
local income taxes that the Borrower and/or its Subsidiaries, as applicable,
would have paid for such taxable period had the Borrower and/or its
Subsidiaries, as applicable, been a stand-alone corporate taxpayer or a stand-
alone corporate group, and (B) with respect to any taxable period ending after
the Closing Date for which the Borrower is a partnership or disregarded entity
for U.S. federal income tax purposes (other than a partnership or disregarded
entity described in subclause (A)), distributions to any Parent Entity in an
amount necessary to permit such Parent Entity to make a pro rata distribution to
its equity holders such that each such equity holder receives an amount from
such pro rata distribution sufficient to enable such equity holder to pay its
U.S. federal, state and/or local income taxes (as applicable) attributable to
its direct or indirect ownership of the Borrower and its Subsidiaries with
respect to such taxable period (assuming that each such equity holder is subject
to tax at the highest combined marginal federal, state, and/or local income tax
rate applicable to any such equity holder for such taxable period and taking
into account the deductibility of state and local income taxes for U.S. federal
income tax purposes (and any limitations thereon), the alternative minimum tax,
any cumulative net taxable loss of the Borrower for prior taxable periods ending
after the Closing Date to the extent such loss is of a character that would
allow such loss to be available to reduce taxes in the current taxable period
(taking into account any limitations on the utilization of such loss to reduce
such taxes and assuming such loss had not already been utilized) and the
character (e.g., long-term or short-term capital gain or ordinary or exempt) of
the applicable income);

(ii) the proceeds of which shall be used to allow any Parent Entity to pay its
operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and other professional costs and expenses) to the extent attributable
to the ownership or operation of the Borrower, it being understood that 100% of
the foregoing costs and expenses shall be deemed attributable to the ownership
and

 

156



--------------------------------------------------------------------------------

operation of the Borrower at all times when Holdings owns no material assets
other than the Equity Interests of the Borrower;

(iii) the proceeds of which shall be used by such Parent Entities to pay
Restricted Payments contemplated by Section 10.6(b);

(iv) the proceeds of which shall be used to make Restricted Payments to allow
any Parent Entity to pay fees and expenses related to any equity issuance or
offering or debt issuance, incurrence or offering, Disposition or acquisition or
investment transaction permitted by this Agreement, whether or not consummated;

(v) the proceeds of which shall be used to pay fees and expenses (including
franchise or similar taxes) required to maintain its corporate existence,
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers, employees and consultants of any Parent Entity, to the
extent such salaries, bonuses, other benefits and indemnities are attributable
to the ownership or operation of the Borrower and the Restricted Subsidiaries,
it being understood that 100% of the foregoing costs and expenses shall be
deemed attributable to the ownership and operation of the Borrower at all times
when Holdings owns no material assets other than the Equity Interests of the
Borrower; and

(vi) in the form of Equity Interests of the Borrower (other than Disqualified
Stock not otherwise permitted by Section 10.1);

(g) the Borrower or any of the Restricted Subsidiaries may (i) pay cash in lieu
of fractional shares in connection with any dividend, split or combination
thereof or any Permitted Acquisition and (ii) so long as, after giving effect
thereto on a Pro Forma Basis, (A) no Default or Event of Default shall have
occurred and be continuing and (B) no Borrowing Base Deficiency exists, honor
any conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms;

(h) the Borrower may pay any dividends or distributions within 60 days after the
date of declaration thereof, if at the date of declaration such payment would
have complied with the provisions of this Agreement;

(i) so long as after giving pro forma effect to the making of any such
Restricted Payment, together with any concurrent Restricted Payments being paid
under Sections 10.6(j), (1) no Default or Event of Default shall have occurred
and be continuing, (2) the Borrower shall have Available Commitments of not less
than 20% of the then effective Loan Limit (on a pro forma basis after giving
effect to such Restricted Payment), (3) the Borrower is in compliance on a Pro
Forma Basis with the Current Ratio and (4) as of the most recently ended fiscal
quarter for which Section 9.1 Financials are available after giving pro forma
effect to any such Restricted Payment, the Consolidated Total Debt to
Consolidated EBITDAX Ratio is not greater than 2.752.25 to 1.00, the Borrower
may declare and pay additional Restricted Payments without limit in cash or
otherwise to the holders of its or any Parent Entity’s Equity Interests;
provided, that, in the case of

 

157



--------------------------------------------------------------------------------

any Restricted Payment in the form of assets other than cash, no such Restricted
Payment shall be made if a Borrowing Base Deficiency would result from an
adjustment to the Borrowing Base resulting from such Restricted Payment (unless
the Borrower shall have cash on hand sufficient to eliminate any such potential
Borrowing Base Deficiency (in which case, the Borrower shall eliminate any
Borrowing Base Deficiency in accordance with Section 5.2(b)(ii)));

(j) in addition to the foregoing Restricted Payments and so long as no Event of
Default shall have occurred and be continuing or would result therefrom and
after giving effect to the making of any such Restricted Payment, together with
any concurrent Restricted Payments being paid under Section 10.6(i), the
Borrower shall be in Pro Forma Compliance (with each Financial Performance
Covenant re-computed as of the last day of the most recently ended Test Period
as if (i) such Restricted Payment had been paid on the first day of such Test
Period and (ii) the amount of any Cure Amount made during such Test Period were
not made to the extent (A) the amount of the Applicable Equity Amount after
making the proposed Restricted Payment is less than or equal to the amount of
such Cure Amount and (B) such Cure Amount was necessary for the Borrower to be
in Pro Forma Compliance), the Borrower may declare and pay Restricted Payments
in an aggregate amount not to exceed the Applicable Equity Amount at the time
such Restricted Payment is made; and

(k) the Borrower may consummate the Transactions (and pay fees and expenses in
connection therewith on or following the Closing Date) and make payments
described in Sections 9.9(a), (f), (g), (h), (j) and (l) (subject to the
conditions set out therein).

10.7 Limitations on Debt Payments and Amendments.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to
prepay, repurchase or redeem or otherwise defease the Junior Lien Notes, the
Stone Energy Notes or any Permitted Additional Debt comprising senior
subordinated or subordinated Indebtedness (it being understood that (i) any
Permitted Refinancing Indebtedness in respect of any of the foregoing and
(ii) payments of regularly-scheduled cash interest in respect of the Junior Lien
Notes, the Stone Energy Notes or such Permitted Additional Debt shall be
permitted); provided, however, that the Borrower or any Restricted Subsidiary
may prepay, repurchase, redeem or defease the Junior Lien Notes, the Stone
Energy Notes or any such Permitted Additional Debt (A) in exchange for or with
the proceeds of any Permitted Refinancing Indebtedness, (B) by converting or
exchanging the Junior Lien Notes, the Stone Energy Notes or any such Permitted
Additional Debt to Qualified Equity Interests of the Borrower or any Parent
Entity or (C) so long as after giving pro forma effect to the making of any such
prepayment, repurchase, redemption or defeasance, (1) no Default or Event of
Default shall have occurred and be continuing, (2) the Borrower shall have
Available Commitments of not less than 20% of the then effective Loan Limit (on
a pro forma basis after giving effect to such prepayment, repurchase, redemption
or defeasance), (3) the Borrower is in compliance on a Pro Forma Basis with the
Current Ratio and (4) as of the most recently ended fiscal quarter for which
Section 9.1 Financials are available after giving pro forma effect to any such
prepayment, repurchase, redemption or defeasance, the Consolidated Total Debt to
Consolidated EBITDAX Ratio is not greater than 2.752.25 to 1.00 (on a Pro Forma
Basis after giving effect to such prepayment, repurchase, redemption or
defeasance), provided that in no event shall the Borrower be permitted to use,
directly or indirectly, the proceeds

 

158



--------------------------------------------------------------------------------

of any Loans to prepay, repurchase, redeem or defease the Junior Lien Notes, the
Stone Energy Notes or any Permitted Additional Debt prior to the first
anniversary of the Closing Date;

(b) The Borrower will not amend or modify the Junior Lien Notes, the Stone
Energy Notes or the documentation governing any senior subordinated or
subordinated Permitted Additional Debt that constitutes Material Indebtedness or
the terms applicable thereto, other than amendments or modifications that
(A) would not be materially adverse to the Lenders (as determined in good faith
by the Borrower), taken as a whole, or (B) otherwise comply with the definition
of “Permitted Refinancing Indebtedness” that may be incurred to Refinance any
such Indebtedness; provided that no such amendment or modification shall delete
or modify the conditions set forth in the definitions of “Permitted Additional
Debt” or “Permitted Refinancing Indebtedness”, as applicable; and

(c) Notwithstanding the foregoing and for the avoidance of doubt, nothing in
this Section 10.7 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Borrower and/or the Restricted
Subsidiaries, in either case unless an Event of Default has occurred and is
continuing and the Borrower has received a notice from the Collateral Agent
instructing it not to make or permit the Borrower and/or the Restricted
Subsidiaries to make any such repayment or prepayment, (ii) substantially
concurrent transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 10.1 after
giving effect to such transfer or (iii) the prepayment, repurchase, redemption
or other defeasance of the Junior Lien Notes, the Stone Energy Notes or any
Permitted Additional Debt comprising senior subordinated or subordinated
Indebtedness with an aggregate amount not to exceed the Applicable Equity Amount
(with the Applicable Equity Amount being re-computed as of the last day of the
most recently ended Test Period as if (i) such prepayment, repurchase,
redemption or other defeasance had occurred on the first day of such Test Period
and (ii) the amount of any Cure Amount made during such Test Period were not
made to the extent (A) the amount of the Applicable Equity Amount after making
the proposed prepayment, repurchase, redemption or other defeasance is less than
or equal to the amount of such Cure Amount and (B) such Cure Amount was
necessary for the Borrower to be in compliance on a Pro Forma Basis with a
Financial Performance Covenant) at the time of such prepayment, repurchase,
redemption or defeasance; provided that in no event shall the Borrower be
permitted to use, directly or indirectly, the proceeds of any Loans to prepay,
repurchase, redeem or defease the Junior Lien Notes, the Stone Energy Notes or
any Permitted Additional Debt prior to the first anniversary of the Closing
Date.

10.8 Negative Pledge Agreements. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into or permit to exist any Contractual
Requirement (other than this Agreement or any other Credit Document or any
documentation in respect of secured Indebtedness otherwise permitted hereunder)
that limits the ability of the Borrower or any Guarantor to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Obligations or under the Credit
Documents; provided that the foregoing shall not apply to each of the following
Contractual Requirements that:

(a) (i) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 10.8) are listed on Schedule 10.8 and (ii) to the extent
Contractual Requirements permitted by subclause (i) are set forth in an
agreement evidencing Indebtedness or other

 

159



--------------------------------------------------------------------------------

obligations, are set forth in any agreement evidencing any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness or obligation so long as
such Permitted Refinancing Indebtedness does not expand the scope of such
Contractual Requirement;

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Requirements were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower;

(c) represent Indebtedness permitted under Section 10.1 of a Restricted
Subsidiary of the Borrower that is not a Guarantor so long as such Contractual
Requirement applies only to such Subsidiary and its Subsidiaries;

(d) arise pursuant to agreements entered into with respect to any sale,
transfer, lease or other Disposition permitted by Section 10.4 and applicable
solely to assets under such sale, transfer, lease or other Disposition;

(e) are customary provisions in joint venture agreements and other similar
agreements permitted by Section 10.5 and applicable to joint ventures or
otherwise arise in agreements that restrict the Disposition or distribution of
assets or property in oil and gas leases, joint operating agreements, joint
exploration and/or development agreements, participation agreements and other
similar agreements entered into in the ordinary course of the oil and gas
exploration and development business;

(f) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 10.1, but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness;

(g) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(h) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 10.1 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;

(i) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary;

(j) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(k) restrict the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(l) are imposed by Requirements of Law;

 

160



--------------------------------------------------------------------------------

(m) exist under any documentation governing any Permitted Refinancing
Indebtedness incurred to Refinance any Indebtedness but only to the extent such
Contractual Requirement is not materially more restrictive, taken as a whole,
than the Indebtedness being refinanced;

(n) customary net worth provisions contained in real property leases entered
into by any Restricted Subsidiary of the Borrower, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower and the Restricted Subsidiaries
to meet their ongoing obligation;

(o) are customary restrictions and conditions contained in the document relating
to any Lien, so long as (i) such Lien is a Permitted Lien and such restrictions
or conditions relate only to the specific asset subject to such Lien and
(ii) such restrictions and conditions are not created for the purpose of
avoiding the restrictions imposed by this Section 10.8;

(p) are restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 10.1 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in the Credit Documents or
documentation with respect to the Junior Lien Notes, the Stone Energy Notes as
determined by the Borrower in good faith;

(q) are restrictions regarding licenses or sublicenses by the Borrower and the
Restricted Subsidiaries of intellectual property in the ordinary course of
business (in which case such restriction shall relate only to such intellectual
property);

(r) are encumbrances or restrictions contained in an agreement or other
instrument of a Person acquired by or merged or consolidated with or into the
Borrower or any Restricted Subsidiary, or of an Unrestricted Subsidiary that is
designated a Restricted Subsidiary, or that is assumed in connection with the
acquisition of assets from such Person, in each case that is in existence at the
time of such transaction (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or
designated; and

(s) are encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (r) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s board of
directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

10.9 Limitation on Subsidiary Distributions. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to pay dividends or make any other distributions to the Borrower

 

161



--------------------------------------------------------------------------------

or any Restricted Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits or transfer any
property to the Borrower or any Restricted Subsidiary except (in each case) for
such encumbrances or restrictions existing under or by reason of:

(a) contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the Credit Documents and any Hedging Obligations;

(b) the Junior Lien Notes, the Junior Lien Indenture, the Stone Energy Notes,
the Stone Energy Notes Indenture and, in each case, the related guarantees;

(c) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on transferring
the property so acquired;

(d) any applicable Requirement of Law;

(e) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;

(f) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Equity Interests or assets of such Subsidiary;

(g) secured Indebtedness otherwise permitted to be incurred pursuant to
Section 10.1 and Section 10.2 that limit the right of the debtor to dispose of
the assets securing such Indebtedness;

(h) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(i) other Indebtedness, Disqualified Stock or preferred stock of (i) Restricted
Subsidiaries that are not Guarantors permitted to be incurred subsequent to the
Closing Date pursuant to Section 10.1 so long as either (A) the provisions
relating to such encumbrance or restriction contained in such Indebtedness are
no less favorable to the Borrower, taken as a whole, as determined by the board
of directors of the Borrower in good faith, than the provisions contained in
this Agreement as in effect on the Closing Date or (B) any such encumbrance or
restriction contained in such Indebtedness does not prohibit (except upon a
default or an event of default thereunder) the payment of dividends in an amount
sufficient, as determined by the board of directors of the Borrower in good
faith, to impair the ability of the Borrower to make scheduled payments of cash
interest on the Loans when due or (ii) Foreign Subsidiaries as to such Foreign
Subsidiaries and their Subsidiaries;

 

162



--------------------------------------------------------------------------------

(j) customary provisions in joint venture agreements or agreements governing
property held with a common owner and other similar agreements or arrangements
relating solely to such joint venture or property;

(k) customary provisions contained in leases, sub-leases, licenses, sub-
licenses or similar agreements, in each case, entered into in the ordinary
course of business; and

(l) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (k) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s board of
directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

10.10 Hedge Transactions. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedge Transactions with any Person
other than:

(a) Hedge Transactions in respect of commodities entered into not for
speculative purposes the net notional volumes for which (when aggregated with
other commodity Hedge Transactions then in effect, other than puts, floors and
basis differential swaps on volumes already hedged pursuant to other Hedge
Transactions) do not exceed, as of the date the latest HedgingHedge Transaction
is entered into, 90% of the reasonably anticipated quarterly production of oil,
natural gas and natural gas liquids, calculated separately, from the Credit
Parties’ total Proved Developed Producing Reserves and 50% of the reasonably
anticipated quarterly production of oil, natural gas and natural gas liquids,
calculated separately, from the Credit Parties’ total Proved Developed
Non-Producing Reserves; provided, that, with respect to Hedge Transactions for
commodities the net notional volumes for which are in respect of reasonably
anticipated production during any of the months of August through October of any
year, in no event shall the Borrower or any Restricted Subsidiary enter into
Hedge Transactions with respect to more than 65% of reasonably anticipated
production of oil, natural gas and natural gas liquids, calculated separately,
from the Credit Parties’ total Proved Developed Producing Reserves for any of
such months (and in no event shall the Borrower or any Restricted Subsidiary
enter into Hedge Transactions with respect to any of the reasonably anticipated
quarterly production of oil, natural gas and natural gas liquids, calculated
separately, from the Credit Parties’ total Proved Developed Non-Producing
Reserves for any of such months), (provided further that, with respect to the
amount of such reduction of permitted Hedge Transactions in respect of the
months of August through October of any year, such amount may be used to
increase amounts otherwise permitted during the remaining portion of each year),
in each case, as forecast based upon the Initial Reserve Report or the most
recent Reserve Report delivered pursuant to Section 9.14(a), as applicable for
the forty-eight (48) month period from the date of creation of such hedging
arrangement (the “Ongoing Hedges”). In addition to the Ongoing Hedges, in
connection with a proposed Permitted Acquisition (a “Proposed Acquisition”), the
Credit Parties may also enter into incremental Hedge Transactions with respect
to the Credit Parties’ reasonably anticipated production of oil, natural gas and
natural gas liquids, calculated separately, from the Credit Parties’ total
Proved Reserves as forecast based upon the most recent Reserve Report having
notional volumes not in excess of

 

163



--------------------------------------------------------------------------------

90% of the Credit Parties’ existing projected production prior to the
consummation of such Proposed Acquisition (provided that the aggregate of all
Hedge Transactions in respect of commodities shall not, in any event, exceed 90%
of the reasonably anticipated projected production of oil, natural gas and
natural gas liquids, calculated separately, from the Credit Parties Proved
Developed Producing Reserves after giving effect to the consummation of such
Proposed Acquisition) for a period not exceeding 36 months from the date such
hedging arrangement is created during the period between (i) the date on which
such Credit Party signs a definitive acquisition agreement in connection with a
Proposed Acquisition and (ii) the earliest of (A) the date of consummation of
such Proposed Acquisition, (B) the date of termination of such Proposed
Acquisition and (C) 120 days after the date of execution of such definitive
acquisition agreement (or such longer period as to which the Administrative
Agent may agree). However, all such incremental hedging contracts entered into
with respect to a Proposed Acquisition must be terminated or unwound not later
than the earlier of (i) if the Proposed Acquisition has not yet been
consummated, 120 days (or such longer period to the extent approved in writing
by the Administrative Agent) following the date on which such Credit Party
executed such definitive acquisition agreement and (ii) 30 days following the
date such Proposed Acquisition is terminated, in each case, to the extent the
aggregate notional volumes hedged in anticipation of such Proposed Acquisition
exceed the volumes permitted for Ongoing Hedges. It is understood that commodity
Hedge Transactions which may, from time to time, “hedge” the same volumes, but
different elements of commodity risk thereof, shall not be aggregated together
when calculating the foregoing limitations on notional volumes.

(b) Other Hedge Transactions (other than any Hedge Transactions in respect of
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions) entered into not for speculative purposes.

(c) It is understood that for purposes of this Section 10.10, the following
Hedge Transactions shall not be deemed speculative or entered into for
speculative purposes: (i) any commodity Hedge Transaction intended, at inception
of execution, to hedge or manage any of the risks related to existing and/or
reasonably anticipated projected Hydrocarbon production from reserves of the
Borrower or its Restricted Subsidiaries (whether or not contracted) and (ii) any
Hedge Transaction intended, at inception of execution, (A) to hedge or manage
the interest rate exposure associated with any debt securities, debt facilities
or leases (existing or reasonably anticipated) of the Borrower or its Restricted
Subsidiaries, (B) to manage commodity portfolio exposure associated with changes
in interest rates, (C) to hedge any exposure that the Borrower or its Restricted
Subsidiaries may have to counterparties under other Hedge Transactions such that
the combination of such Hedge Transactions is not speculative taken as a whole
or (D) for foreign exchange or currency exchange management.

(d) For purposes of entering into or maintaining Ongoing Hedges under
Section 10.10(a), reasonably anticipated projected Hydrocarbon production from
the Credit Parties’ total Proved Reserves based upon the Initial Reserve Report
or the most recent Reserve Report delivered pursuant to Section 9.14(a), as
applicable, shall be revised to account for any increase or decrease therein
anticipated because of information obtained by Borrower or any other Credit
Party subsequent to the publication of such Reserve Report including the
Borrower’s or any other Credit Party’s internal forecasts of production decline
rates for existing wells and additions to or deletions

 

164



--------------------------------------------------------------------------------

from anticipated future production from new wells and acquisitions coming on
stream or failing to come on stream.

10.11 Financial Performance Ratios.

(a) Consolidated Total Debt to EBITDAX Ratio. The Borrower will not permit the
Consolidated Total Debt to EBITDAX Ratio as of the last day of any Test Period
ending on or after September 30, 2018, to be greater than 3.00 to 1.00.

(b) Current Ratio. The Borrower will not permit the Current Ratio as of the last
day of any Test Period ending on or after September 30, 2018, to be less than
1.00 to 1.00.

For the purposes of calculating the Consolidated Total Debt to EBITDAX Ratio for
the Test Periods ending on September 30, 2018, December 31, 2018 and March 31,
2019 pursuant to this Section 10.11, EBITDAX shall be deemed to equal (i) in the
case of the first such Test Period, EBITDAX for the fiscal quarter ending
September 30, 2018 multiplied by four (4), (ii) in the case of the second such
Test Period, EBITDAX for the two fiscal quarter period ending December 31, 2018,
multiplied by two (2) and (iii) in the case of the third such Test Period,
Consolidated EBITDAX for the three fiscal quarter period ending March 31, 2019,
multiplied by four-thirds (4/3).

10.12 Accounts. Other than Excluded Accounts and amounts permitted to be
maintained therein from time to time, no Credit Party shall (i) establish or
maintain or (ii) deposit proceeds into, a deposit account, securities account or
commodities account that is not subject to a Control Agreement.

10.13 Sanctions. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

10.14 Amendments to Organizational Documents. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, amend or modify its
organizational documents if such amendment or modification could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect or
could have a material adverse effect on the Administrative Agent, any Letter of
Credit IssuerIssuing Bank or any Lender.

SECTION 11. Events of Default.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

165



--------------------------------------------------------------------------------

11.1 Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Loans or any Unpaid
Drawings, fees or of any other amounts owing hereunder or under any other Credit
Document (other than any amount referred to in clause (a) above);

11.2 Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made;

11.3 Covenants. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(d)(i), 9.5 (solely with respect to the
Borrower), 9.19 or Section 10; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any Security Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice thereof by the Borrower from the Administrative Agent;

11.4 Default Under Other Agreements.

(a) The Borrower or any of the Restricted Subsidiaries shall (i) default in any
payment with respect to any Material Indebtedness (other than the Indebtedness
described in Section 11.1) beyond the period of grace, if any, provided in the
instrument of agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than (1) with respect to Indebtedness in respect of any
Hedge Transactions, termination events or equivalent events pursuant to the
terms of the corresponding Hedge Agreements under which such Hedge Transaction
is entered into and (2) secured Indebtedness that becomes due as a result of a
Disposition (including as a result of Casualty Event) of the property or assets
securing such Indebtedness permitted under this Agreement), the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, any such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, unless (and only for so long as), in the case of each of the
foregoing, such holder or holders shall have (or through its or their trustee or
agent on its or their behalf) waived such default in a writing to the Borrower,
or

(b) Without limiting the provisions of clause (a) above, any such default under
any such Material Indebtedness shall cause such Material Indebtedness to be
declared to be due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment or

 

166



--------------------------------------------------------------------------------

as a mandatory prepayment (and (i) with respect to Indebtedness in respect of
any Hedging Obligations, other than due to a termination event or equivalent
event pursuant to the terms of the Hedge Agreements under which the applicable
Hedge Transaction was entered into and (ii) other than secured Indebtedness that
becomes due as a result of a Disposition (including as a result of Casualty
Event) of the property or assets securing such Indebtedness permitted under this
Agreement), prior to the stated maturity thereof;

11.5 Bankruptcy, Etc. The Borrower, any Guarantor or any Specified Subsidiary
shall commence a voluntary case, proceeding or action concerning itself under
(a) Title 11 of the United States Code entitled “Bankruptcy” or any other
applicable insolvency, debtor relief, or debt adjustment law; or (b) in the case
of any Foreign Subsidiary that is a Specified Subsidiary, any domestic or
foreign law relating to bankruptcy, judicial management, insolvency,
reorganization, administration or relief of debtors in effect in its
jurisdiction of incorporation, in each case as now or hereafter in effect, or
any successor thereto (collectively, the “Bankruptcy Code”); or an involuntary
case, proceeding or action is commenced against the Borrower, any Guarantor or
any Specified Subsidiary and the petition is not dismissed or stayed within 60
days after commencement of the case, proceeding or action, the Borrower, any
applicable Guarantor or the applicable Specified Subsidiary consents to the
institution of such case, proceeding or action prior to such 60-day period, or
any order of relief or other order approving any such case, proceeding or action
is entered; or a custodian (as defined in the Bankruptcy Code), receiver,
receiver manager, trustee, conservator, liquidator, examiner, rehabilitator,
administrator, or similar person is appointed for, or takes charge of, the
Borrower, any Guarantor or any Specified Subsidiary or all or any substantial
portion of the property or business thereof; or the Borrower, any Guarantor or
any Specified Subsidiary suffers any appointment of any custodian, receiver,
receiver manager, trustee, conservator, liquidator, examiner, rehabilitator,
administrator, or the like for it or any substantial part of its property or
business to continue undischarged or unstayed for a period of 60 days; or the
Borrower, any Guarantor or any Specified Subsidiary makes a general assignment
for the benefit of creditors;

11.6 ERISA.

(a) Any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code; any Plan
is or shall have been terminated or is the subject of termination proceedings
under ERISA (including the giving of written notice thereof); an event shall
have occurred or a condition shall exist in either case entitling the PBGC to
terminate any Plan or to appoint a trustee to administer any Plan (including the
giving of written notice thereof); any Plan shall have an accumulated funding
deficiency (whether or not waived); the Borrower or any ERISA Affiliate has
incurred or is likely to incur a liability to or on account of a Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code (including the giving of written notice
thereof); and

(b) there would result from any event or events set forth in clause (a) of this
Section 11.6 the imposition of a lien, the granting of a security interest, or a
liability, or the reasonable likelihood of incurring a lien, security interest
or liability; and

 

167



--------------------------------------------------------------------------------

(c) such lien, security interest or liability will or would be reasonably likely
to have a Material Adverse Effect;

11.7 Guarantee. The Guarantee or any material provision thereof shall cease to
be in full force or effect (other than pursuant to the terms hereof and thereof)
or any Guarantor or any other Credit Party shall assert in writing that any such
Guarantor’s obligations under the Guarantee are not to be in effect or are not
to be legal, valid and binding obligations (other than pursuant to the terms
hereof or thereof);

11.8 Security Documents. The Collateral Agreement, Mortgage or any other
Security Document pursuant to which assets of the Borrower and the Credit
Parties with an aggregate fair market value in excess of $50,000,000 are pledged
as Collateral or any material provision thereof shall cease to be in full force
or effect (other than pursuant to the terms hereof or thereof) or cease to have
the priority specified by the Credit Documents, or any grantor thereunder or any
other Credit Party shall assert in writing that any grantor’s obligations under
the Collateral Agreement, the Mortgage or any other Security Document are not in
effect or not legal, valid and binding obligations (other than pursuant to the
terms hereof or thereof);

11.9 Judgments. One or more monetary judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of $50,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage), which judgments are
not discharged or effectively waived or stayed for a period of 60 consecutive
days; or

11.10 Change of Control. A Change of Control shall have occurred;

Then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Majority Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 11.5 shall
occur with respect to the Borrower, the result that would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (a),
(b) and (c) below shall occur automatically without the giving of any such
notice): (a) declare the Total Commitment and Swingline Commitment terminated,
whereupon the Commitment of each Lender and the Swingline Lender, as the case
may be, shall forthwith terminate immediately and any fees theretofore accrued
shall forthwith become due and payable without any other notice of any kind;
(b) declare the principal of and any accrued interest and fees in respect of any
or all Loans and any or all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and/or (c) demand cash collateral in respect of any outstanding
Letter of Credit pursuant to Section 3.8(b) in an amount equal to the aggregate
Stated Amount of all Letters of Credit issued and then outstanding. In addition,
after the occurrence and during the continuance of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.

 

168



--------------------------------------------------------------------------------

11.11 Application of Proceeds. Any amount received by the Administrative Agent
or the Collateral Agent from any Credit Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 11.5 shall be
applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 12.7 and amounts payable under Article
II) payable to the Administrative Agent and/or Collateral Agent in such Person’s
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Banks (including fees,
disbursements and other charges of counsel payable under Section 12.7) arising
under the Credit Documents and amounts payable under Article II, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and Unpaid Drawings,
ratably among the Lenders and the Issuing Banks in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Unpaid Drawings and Obligations then owing under
Secured Hedge Transactions and the Secured Cash Management Agreements and
(ii) to Cash Collateralize that portion of Letters of Credit Outstanding
comprising the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Section 3.8, ratably
among the Lenders, the Issuing Banks, the Hedge Banks and the Cash Management
Banks in proportion to the respective amounts described in this clause Fourth
held by them; provided that (x) any such amounts applied pursuant to the
foregoing clause (ii) shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Bank to Cash Collateralize such Letters of
Credit Outstanding, (y) subject to Section 3.8, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to this
clause Fourth shall be applied to satisfy drawings under such Letters of Credit
as they occur and (z) upon the expiration of any Letter of Credit, the pro rata
share of Cash Collateral attributable to such expired Letter of Credit shall be
distributed in accordance with this clause Fourth;

Fifth, to the payment of all other Obligations of the Credit Parties owing under
or in respect of the Credit Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Requirements of Law.

 

169



--------------------------------------------------------------------------------

Subject to Section 3.8, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

11.12 Equity Cure.

(a) Notwithstanding anything to the contrary contained in this Section 11 or in
any Credit Document, in the event that the Borrower fails to comply with either
Financial Performance Covenant, then until the expiration of the tenth Business
Day subsequent to the date the compliance certificate for calculating such
Financial Performance Covenant is required to be delivered pursuant to
Section 9.1(c) (the “Cure Deadline”), the Borrower shall have the right to cure
such failure (the “Cure Right”) by receiving cash proceeds from an issuance of
common Equity Interests (other than Disqualified Stock) as a cash capital
contribution, and upon receipt by the Borrower of such cash proceeds (such cash
amount being referred to as the “Cure Amount”) pursuant to the exercise of such
Cure Right, such Financial Performance Covenant shall be recalculated giving
effect to the following pro forma adjustments:

(i) EBITDAX or Consolidated Current Assets, as applicable, shall be increased,
solely for the purpose of determining the existence of an Event of Default
resulting from a breach of such Financial Performance Covenant with respect to
any Test Period that includes the fiscal quarter for which the Cure Right was
exercised and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount;

(ii) Consolidated Total Debt for such Test Period shall be decreased solely to
the extent proceeds of the Cure Amount, if any, are actually applied to prepay
any Indebtedness (provided that any such Indebtedness so prepaid shall be a
permanent repayment of such Indebtedness and termination of commitments
thereunder) included in the calculation of Consolidated Total Debt; and

(iii) if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of each Financial Performance
Covenant, the Borrower shall be deemed to have satisfied the requirements of the
Financial Performance Covenants as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall be deemed cured for the purposes of this Agreement;
provided that (i) in each period of four consecutive fiscal quarters there shall
be at least two fiscal quarters in which no Cure Right is exercised, (ii) Cure
Rights shall not be exercised more than five times during the term of this
Agreement, (iii) each Cure Amount shall be no greater than the amount required
to cause the Borrower to be in compliance with the applicable Financial
Performance Covenant with respect to which the breach or default occurred (such
amount, the “Necessary Cure Amount”), provided that if the Cure Right is
exercised prior to the date financial statements

 

170



--------------------------------------------------------------------------------

are required to be delivered for such fiscal quarter, then the Cure Amount shall
be equal to the amount reasonably determined by the Borrower in good faith that
is required for purposes of complying such Financial Performance Covenant for
such fiscal quarter (such amount, the “Expected Cure Amount”), (iv) all Cure
Amounts shall be disregarded for the purposes of any financial ratio
determination under the Credit Documents other than for determining compliance
with such Financial Performance Covenant, (v) no Lender or Issuing Bank shall be
required to make any extension of credit hereunder during the 10 Business Day
period referred to above, unless the Borrower shall have received the Cure
Amount and (vi) to the extent the Borrower exercises more than one Cure Right in
any single fiscal quarter, such exercises shall be deemed to be a single
exercise of a Cure Right.

(iv) Expected Cure Amount. Notwithstanding anything herein to the contrary, to
the extent that the Expected Cure Amount is (i) greater than the Necessary Cure
Amount, then such difference may be used for the purposes of determining the
Applicable Equity Amount and (ii) less than the Necessary Cure Amount, then not
later than the applicable Cure Deadline, the Borrower must receive cash proceeds
from issuance of Equity Interests (other than Disqualified Stock) or a cash
capital contribution, which cash proceeds received by Borrower shall be equal to
the shortfall between such Expected Cure Amount and such Necessary Cure Amount.

(v) Necessary Cure Amount. Notwithstanding anything herein to the contrary, to
the extent the Borrower exercises a Cure Right during any Test Period for which
the calculation of Consolidated EBITDAX is to be annualized for the purposes of
calculating the Consolidated Total Debt to EBITDAX Ratio, the Necessary Cure
Amount shall be determined after giving effect to the annualization of
Consolidated EBITDAX in accordance with Section 10.11.

SECTION 12. The Agents

12.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(c) with respect to the Lead Arrangers and the Joint Bookrunners and
Section 12.9 with respect to the Borrower) are solely for the benefit of the
Agents and the Lenders, and the Borrower shall not have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities (except those expressly set forth herein) or any fiduciary
relationship with the Collateral Agent, the Swingline Lender, any Issuing Bank,
any Lender, any Bookrunner or any Lead Arranger (regardless of whether a Default
has occurred and is continuing), and no implied

 

171



--------------------------------------------------------------------------------

covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties,

(b) The Administrative Agent, the Swingline Lender, each Lender and each Issuing
Bank hereby irrevocably designate and appoint the Collateral Agent as the agent
with respect to the Collateral, and each of the Administrative Agent, the
Swingline Lender, each Lender and each Issuing Bank irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities (except those expressly set forth
herein), or any fiduciary relationship with any of the Administrative Agent, the
Swingline Lender, any Issuing Bank, any Lender, any Bookrunner or any Lead
Arranger (regardless of whether a Default has occurred and is continuing), and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Collateral Agent.

(c) Each of the Lead Arrangers, the Co-Syndication Agents, the Co- Documentation
Agents and the Joint Bookrunners, each in its capacity as such, shall not have
any obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Section 12.

12.2 Delegation of Duties. The Administrative Agent and the Collateral Agent may
each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact
(each, a “Subagent”) and shall be entitled to advice of counsel concerning all
matters pertaining to such duties; provided, however, that no such Subagent
shall be authorized to take any action with respect to any Collateral unless and
except to the extent expressly authorized in writing by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for the negligence or misconduct of any Subagents selected by it in the absence
of gross negligence or willful misconduct (as determined in the final judgment
of a court of competent jurisdiction).

12.3 Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final judgment of a court of competent jurisdiction, in connection with its
duties expressly set forth herein) or (b) responsible in any manner to any of
the Lenders or any participant for any recitals, statements, representations or
warranties made by any of the Borrower, any other Credit Party or any officer
thereof contained in this Agreement or any other Credit Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under

 

172



--------------------------------------------------------------------------------

or in connection with, this Agreement or any other Credit Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document, or, except with respect to any
physical certificate or instrument representing Pledged Securities (as defined
in the Collateral Agreement) in the possession of the Agent, the perfection or
priority of any Lien or security interest created or purported to be created
under the Security Documents or for any failure of the Borrower or any other
Credit Party to perform its obligations hereunder or thereunder. No Agent shall
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party or any Affiliate thereof. The Collateral
Agent shall not be under any obligation to the Administrative Agent, any Lender,
the Swingline Lender or any Issuing Bank to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party. The Administrative Agent does not warrant
or accept responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

12.4 Reliance by Agents. The Administrative Agent and the Collateral Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or instruction believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent or the Collateral Agent. The Administrative Agent may
deem and treat the Lender specified in the Register with respect to any amount
owing hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent and the Collateral Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent and the Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Credit Documents in accordance with a request of the
Majority Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans; provided that the Administrative Agent and Collateral Agent shall not
be required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Credit Document
or applicable Requirements of Law. For purposes of determining compliance with
the conditions specified in Section 6 and Section 7 on the Closing Date, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

12.5 Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default

 

173



--------------------------------------------------------------------------------

hereunder unless the Administrative Agent or Collateral Agent, as applicable,
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, it shall give notice thereof to the Lenders and the Collateral Agent.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Majority Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
except to the extent that this Agreement requires that such action be taken only
with the approval of the Majority Lenders, the Required Lenders or each
individual lender, as applicable.

12.6 Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor the
Collateral Agent nor any of their respective officers, directors, employees,
agents, attorneys-in- fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent or Collateral Agent
hereinafter taken, including any review of the affairs of the Borrower or any
other Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent or Collateral Agent to any Lender, the Swingline
Lender or any Issuing Bank. Each Lender, the Swingline Lender and each Issuing
Bank represents to the Administrative Agent and the Collateral Agent that it
has, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and each other Credit Party and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent, Collateral Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and any other Credit Party. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower or any other Credit Party that may come into the possession of the
Administrative Agent or Collateral Agent any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

12.7 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent and the Collateral Agent, each in its capacity as such (to
the extent not reimbursed by the Credit Parties and without limiting the
obligation of the Credit Parties to do so), ratably according to their
respective portions of the Commitments or Loans, as applicable, outstanding in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their respective
portions of the Total Exposure in effect immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions,

 

174



--------------------------------------------------------------------------------

judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur (including at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent or the
Collateral Agent in any way relating to or arising out of the Commitments, this
Agreement, any of the other Credit Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent or the Collateral
Agent under or in connection with any of the foregoing; provided that no Lender
shall be liable to the Administrative Agent or the Collateral Agent for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Administrative Agent’s or the Collateral Agent’s, as applicable, gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction; provided, further, that no action taken in accordance
with the directions of the Majority Lenders (or such other number or percentage
of the Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 12.7. In the case of any investigation, litigation or proceeding giving
rise to any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur (including at any time following the payment of the
Loans), this Section 12.7 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent and the
Collateral Agent upon demand for its ratable share of any costs or out-of-pocket
expenses (including attorneys’ fees) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, this
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of the Borrower; provided that such reimbursement by
the Lenders shall not affect the Borrower’s continuing reimbursement obligations
with respect thereto. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s pro rata portion
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement resulting from
such Agent’s gross negligence or willful misconduct. The agreements in this
Section 12.7 shall survive the termination of this Agreement and the repayment
of the Loans and payment of all other amounts payable hereunder.

12.8 Agents in Its Individual Capacities. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower and any other Credit Party as though such Agent were not an Agent
hereunder and under the other Credit Documents. With respect to the Loans made
by it, each Agent shall have the same rights and powers under this Agreement and
the other Credit Documents as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender” and “Lenders” shall include each Agent
in its individual capacity.

 

175



--------------------------------------------------------------------------------

12.9 Successor Agents. Each of the Administrative Agent and Collateral Agent may
at any time give notice of its resignation to the Lenders, the Swingline Lender,
the Issuing Banks and the Borrower. If the Administrative Agent, Swingline
Lender and/or Collateral Agent becomes a Defaulting Lender, then such
Administrative Agent, Swingline Lender or Collateral Agent, may be removed as
the Administrative Agent, Swingline Lender or Collateral Agent, as the case may
be, at the reasonable request of the Borrower and the Required Lenders. Upon
receipt of any such notice of resignation or removal, as the case may be, the
Majority Lenders shall have the right, subject to the consent of the Borrower
(not to be unreasonably withheld or delayed) so long as no Default under
Section 11.1 or 11.5 is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If, in the case of a resignation of a retiring
Agent, no such successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, the Swingline Lender and the Issuing Banks, appoint a successor Agent
meeting the qualifications set forth above. Upon the acceptance of a successor’s
appointment as the Administrative Agent or Collateral Agent, as the case may be,
hereunder, and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Majority Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section 12.9). The fees payable
by the Borrower (following the effectiveness of such appointment) to such Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this
Section 12 (including Section 12.7) and Section 13.5 shall continue in effect
for the benefit of such retiring Agent, its Subagents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Agent was acting as an Agent.

Any resignation of any Person as Administrative Agent pursuant to this
Section 12.9 shall also constitute its resignation as Swingline Lender.

12.10 Withholding Tax. To the extent required by any applicable Requirement of
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Credit
Party and without limiting the obligation of any applicable Credit Party to do
so) fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including penalties, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to

 

176



--------------------------------------------------------------------------------

such Lender under this Agreement or any other Credit Document against any amount
due to the Administrative Agent under this Section 12.10. For the avoidance of
doubt, for purposes of this Section 12.10, the term “Lender” includes any
Issuing Bank and any Swingline Lender.

12.11 Security Documents and Collateral Agent under Security Documents and
Guarantee. Each Secured Party hereby further authorizes the Administrative Agent
or Collateral Agent, as applicable, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent or Collateral Agent, as applicable, may (a) execute any
documents or instruments necessary in connection with a Disposition of assets
permitted by this Agreement, (b) release any Lien encumbering any item of
Collateral that is the subject of such Disposition of assets or with respect to
which Majority Lenders (or such other Lenders as may be required to give such
consent under Section 13.1) have otherwise consented or (c) release any
applicable Guarantor from the Guarantee in connection with such Disposition or
with respect to which Majority Lenders (or such other Lenders as may be required
to give such consent under Section 13.1) have otherwise consented. The Lenders
and the Issuing Banks (including in their capacities as potential Cash
Management Banks and potential Hedge Banks) irrevocably agree that (x) the
Collateral Agent may, without any further consent of any Lender, enter into or
amend any intercreditor agreement with the collateral agent or other
representatives of the holders of Indebtedness that is permitted to be secured
by a Lien on the Collateral that is permitted under this Agreement, (y) the
Collateral Agent may rely exclusively on a certificate of an Authorized Officer
of the Borrower as to whether any such other Liens are permitted and (z) any
intercreditor agreement referred to in clause (x) above, entered into by the
Collateral Agent, shall be binding on the Secured Parties. Furthermore, the
Lenders and the Issuing Banks (including in their capacities as potential Cash
Management Bank and potential Hedge Banks) hereby authorize the Administrative
Agent and the Collateral Agent to subordinate any Lien on any property granted
to or held by the Administrative Agent or Collateral Agent under any Credit
Document to the holder of any Lien on such property that is permitted by clause
(j) of the definition of “Permitted Liens” and clauses (c), (e) (with respect to
Liens securing Indebtedness permitted under Section 10.1), (f), (j), (o),
(p) and (t) of Section 10.2 or otherwise permitted to be senior to the Liens of
Administrative Agent or Collateral Agent on such property; provided that prior
to any such request, the Borrower shall have in each case delivered to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying that such subordination is permitted under this Agreement.

12.12 Right to Realize on Collateral and Enforce Guarantee.

(a) Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Agents and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guarantee, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Security Documents
may be exercised solely by the Collateral Agent, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, (x) the Collateral Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and (y) the Collateral Agent, as agent for and
representative of

 

177



--------------------------------------------------------------------------------

the Secured Parties, (but not any Lender or Lenders in its or their respective
individual capacities unless the Majority Lenders shall otherwise agree in
writing) shall, at the direction of the Majority Lenders, be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by the Collateral Agent at such sale or other
disposition, as more particularly described in Section 12.12(b).

(b) The Secured Parties hereby irrevocably authorize the Collateral Agent to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (i) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions, or (ii) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Collateral Agent (whether by judicial
action or otherwise) in accordance with any applicable law. In connection with
any such credit bid and purchase, the Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid by the Collateral Agent at the
direction of the Majority Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Collateral Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles (ii) each of the Secured
Parties’ ratable interests in the Obligations that were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the Collateral
Agent shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Majority Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Majority Lenders contained in Section 13.1 of this Agreement),
(iv) the Collateral Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations that were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations

 

178



--------------------------------------------------------------------------------

shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Obligations of each Secured Party are deemed assigned to the
acquisition vehicle or vehicles as set forth in clause (ii) above, each Secured
Party shall execute such documents and provide such information regarding the
Secured Party (and/or any designee of the Secured Party that will receive
interests in or debt instruments issued by such acquisition vehicle) as the
Administrative Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.

12.13 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding, constituting
an Event of Default under Section 11.5, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, to the extent due under Section 13.5) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

12.14 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its respective Affiliates, and
not, for the avoidance of doubt, to or for

 

179



--------------------------------------------------------------------------------

the benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Plans in connection with the Loans, the Letters of
Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Credit Party, that none of the
Administrative Agent or any of its respective Affiliates is a fiduciary with
respect to the Collateral or the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Credit Document or any documents related to hereto or
thereto)

 

180



--------------------------------------------------------------------------------

(c) The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement or any other Credit Document, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Credit Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 13. Miscellaneous

13.1 Amendments, Waivers and Releases.

(a) Except as expressly set forth in this Agreement, neither this Agreement nor
any other Credit Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1. The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent and/or the Collateral Agent shall,
from time to time, (a) enter into with the relevant Credit Party or Credit
Parties written amendments, supplements or modifications hereto and to the other
Credit Documents for the purpose of adding any provisions to this Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Credit Parties hereunder or thereunder or (b) waive in writing, on
such terms and conditions as the Majority Lenders or the Administrative Agent
and/or Collateral Agent, as the case may be, may specify in such instrument, any
of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that each
such waiver and each such amendment, supplement or modification shall be
effective only in the specific instance and for the specific purpose for which
given; provided, further, that no such waiver and no such amendment, supplement
or modification shall (i) forgive or reduce any portion of any Loan or reduce
the stated rate (it being understood that only the consent of the Majority
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Default Rate or amend Section 2.8(e)), or forgive any portion,
or extend the Maturity Date or the date for the payment, of the Loans or any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates and any change due
to a change in the Borrowing Base or Available Commitment), or extend the final
expiration date of any Lender’s Commitment (provided that (1) any Lender, upon
the request of the Borrower, may extend the final expiration date of its
Commitment without the consent of any other Lender, including the Majority
Lenders, (2) it is being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default shall not constitute an
increase of the Commitments of any Lender, and (3) the Maturity Date may be
extended in accordance with Section 2.17) or extend the final expiration date of
any Letter of Credit beyond the L/C Maturity Date, or increase the amount of the
Commitment of any Lender (provided that, any Lender, upon the request of the
Borrower, may

 

181



--------------------------------------------------------------------------------

increase the amount of its Commitment without the consent of any other Lender,
including the Majority Lenders), or make any Loan, interest, fee or other amount
payable in any currency other than Dollars, in each case without the written
consent of each Lender directly and adversely affected thereby, or (ii) amend,
modify or waive any provision of this Section 13.1 in a manner that would reduce
the voting rights of any Lender, or reduce the percentages specified in the
definitions of the terms “Majority Lenders”, “Required Lenders” or “Borrowing
Base Required Lenders” (it being understood that, with the consent of the
Majority Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Majority Lenders, Required Lenders and
Borrowing Base Required Lender on substantially the same basis as the Loans and
Commitments are included on the Closing Date), or amend any other provision of
this Agreement that expressly provides that the consent of all Lenders or all
affected Lenders is required, or consent to the assignment or transfer by the
Borrower of its rights and obligations under any Credit Document to which it is
a party (except as permitted pursuant to Section 10.3), in each case without the
written consent of each Lender directly and adversely affected thereby, or
(iii) amend the provisions of Sections 5.3, 11.11 or 13.8 or any analogous
provision of any Security Document, in a manner that would by its terms alter
the pro rata sharing of payments required thereby, without the prior written
consent of each Lender directly and adversely affected thereby, or (iv) amend,
modify or waive any provision of Section 12 without the written consent of the
then-current Administrative Agent and Collateral Agent, as applicable, or any
other former or current Agent to whom Section 12 then applies in a manner that
directly and adversely affects such Person, or (v) amend, modify or waive any
provision of Section 3 with respect to any Letter of Credit without the written
consent of each Issuing Bank to whom Section 3 then applies in a manner that
directly and adversely affects such Person, or (vi) amend, modify or waive any
provisions hereof relating to Swingline Loans without the written consent of the
Swingline Lender, or (vii) release all or substantially all of the Guarantors
under the Guarantee (except as expressly permitted by the Guarantee or this
Agreement) without the prior written consent of each Lender, or (viii) release
all or substantially all of the Collateral under the Security Documents (except
as expressly permitted by the Security Documents or this Agreement) without the
prior written consent of each Lender, or (ix) amend Section 2.9 so as to permit
Interest Period intervals greater than six months without regard to availability
to Lenders, without the written consent of each Lender directly and adversely
affected thereby, or (x) increase the Borrowing Base without the written consent
of the Borrowing Base Required Lenders (other than Defaulting Lenders), decrease
or maintain the Borrowing Base without the written consent of the Required
Lenders or otherwise modify Section 2.14(b), (c), (d), (e), (f) or (g) if such
modification would have the effect of increasing the Borrowing Base without the
written consent of Borrowing Base Required Lenders (other than Defaulting
Lenders); provided that a Scheduled Redetermination may be postponed by the
Majority Lenders, or (xi) affect the rights or duties of, or any fees or other
amounts payable to, any Agent under this Agreement or any other Credit Document
without the prior written consent of such Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the
affected Lenders and shall be binding upon the Borrower, such Lenders, the
Administrative Agent and all future holders of the affected Loans. In the case
of any waiver, the Borrower, the Lenders and the Administrative Agent shall be
restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon. In connection with the foregoing provisions, the
Administrative Agent may, but shall

 

182



--------------------------------------------------------------------------------

have no obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender whose consent is
required hereunder.

(b) Without the consent of any Lender or Issuing Bank, the Credit Parties and
the Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Credit Document) enter into
any amendment, modification or waiver of any Credit Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Credit
Document.

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Majority Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit or debt
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Loans and the Commitments and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit or debt facilities in any determination of the Majority Lenders, the
Required Lenders and the Borrowing Base Required Lenders on substantially the
same basis as the Lenders prior to such inclusion.

(d) Notwithstanding the foregoing, technical and conforming modifications to the
Credit Documents may be made with the consent of the Borrower and the
Administrative Agent (i) if such modifications are not adverse to the Lenders in
any material respect or (ii) to the extent necessary (A) to integrate any
Incremental Increase or Extended Commitment contemplated by Sections 2.16 and
2.17 or (B) to cure any ambiguity, omission, defect or inconsistency so long as,
in each case with respect to this clause (B), the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Majority Lenders stating that
the Majority Lenders object to such amendment.

13.2 Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile transmission). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(a) if to the Borrower, the Administrative Agent, the Collateral Agent, the
Swingline Lender or any Issuing Bank, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 13.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

183



--------------------------------------------------------------------------------

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Collateral Agent, the Swingline Lender and the Issuing
Banks.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Requirements of Law.

13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Agents and the Lead Arrangers for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation and execution and delivery of, and any amendment, waiver, supplement
or modification to, this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees, disbursements and other charges of Mayer Brown LLP, in its
capacity as counsel to the Administrative Agent, one special energy counsel and
one counsel in each appropriate local jurisdiction (excluding any allocated
costs of in-house counsel), (b) to pay or reimburse the Agents, each Issuing
Bank, each Lead Arranger and each Lender for all of its reasonable and
documented out-of-pocket costs and expenses incurred during any workout or
restructuring, or negotiations in respect thereof, or in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, in each case, whether before or after
the occurrence of an Event of Default, including the reasonable fees,
disbursements and other charges of one counsel, and one counsel in each
appropriate local jurisdiction and one financial advisor to the Administrative
Agent (unless there is an actual or perceived conflict of interest in which case
each such Person may retain its own counsel or financial advisor), (c) to pay,
indemnify, and hold harmless each Lender, Issuing Bank,

 

184



--------------------------------------------------------------------------------

Lead Arranger and Agent from, any and all recording and filing fees and (d) to
pay, indemnify, and hold harmless each Lender, Issuing Bank, Lead Arranger,
Co-Syndication Agent, Co-Documentation Agent, Joint Bookrunner and Agent and
their respective Related Parties from and against any and all other liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
whether or not such proceedings are brought by the Borrower, any of its Related
Parties or any other third Person, including reasonable and documented fees,
disbursements and other charges of one primary counsel for all such Persons,
taken as a whole, and, if necessary, by a single firm of local counsel in each
appropriate jurisdiction for all such Persons, taken as a whole (unless there is
an actual or perceived conflict of interest in which case each such Person may,
with the consent of the Borrower (not to be unreasonably withheld or delayed),
retain its own counsel), with respect to (i) the execution, delivery,
enforcement, performance and administration of this Agreement, the other Credit
Documents and any such other documents and (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), including, without limitation, any of the foregoing relating
to the violation of, noncompliance with or liability under, any Environmental
Law (other than by such indemnified person or any of its Related Parties (other
than any trustee or advisor)) or to any actual or alleged presence, release or
threatened release of Hazardous Materials involving or attributable to the
Borrower, any of its Subsidiaries or any of the Oil and Gas Properties (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”);
provided that the Borrower shall have no obligation hereunder to any Agent or
any Lender or any of their respective Related Parties with respect to
Indemnified Liabilities to the extent to have resulted from (i) the gross
negligence or willful misconduct of the party to be indemnified or any of its
Related Parties as determined by a final non-appealable judgment of a court of
competent jurisdiction, (ii) any material breach of any Credit Document by the
party to be indemnified as determined by a final non-appealable judgment of a
court of competent jurisdiction or (iii) disputes, claims, demands, actions,
judgments or suits not arising from any act or omission by the Borrower or its
Affiliates, brought by an indemnified Person against any other indemnified
Person (other than disputes, claims, demands, actions, judgments or suits
involving claims against any Agent or any Lead Arranger, in each case, in its
capacity as such). No Person entitled to indemnification under clause (d) of
this Section 13.5 shall be liable for any damages arising from the use by others
of any information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems (including
IntraLinks or SyndTrak Online) (a “Platform”) in connection with this Agreement,
except to the extent that such damages have resulted from the willful misconduct
or gross negligence of the party to be indemnified or any of its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable decision), nor (except solely as a result of the indemnification
obligations of the Borrower or any of its Subsidiaries set forth above) shall
any such Person, the Borrower or any of its Subsidiaries have any liability for
any special, punitive, indirect or consequential damages (including, without
limitation, any loss of profits, business or anticipated savings) relating to
this Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). All
amounts payable under this Section 13.5 shall be paid within ten (10) Business
Days of receipt by the Borrower of an invoice relating thereto setting forth
such expense in reasonable detail, accompanied, if requested by the Borrower, by
reasonable supporting documentation. The agreements in this Section 13.5 shall
survive the

 

185



--------------------------------------------------------------------------------

termination of this Agreement and the repayment of the Loans and payment of all
other amounts payable hereunder. This Section 13.5 shall not apply with respect
to any Taxes other than Taxes that represent liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever resulting from a non-Tax
claim, which shall be governed exclusively by Section 5.4 and, to the extent set
forth therein, Sections 2.10 and 3.5.

13.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of each Issuing Bank that issues any
Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 13.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of each Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in clause (c) of this Section 13.6) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, each Issuing Bank and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees (other than Holdings, the
Borrower, its Subsidiaries, any natural person, any Ineligible Institution or
any Defaulting Lender) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including participations in L/C Obligations or Swingline Loans) at the time
owing to it) with the prior written consent of:

(A) the Borrower (not to be unreasonably withheld or delayed); provided that no
consent of the Borrower shall be required for an assignment if an Event of
Default under Section 11.1 or Section 11.5 has occurred and is continuing or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund; and

(B) the Administrative Agent, the Swingline Lender and each Issuing Bank (in
each case, not to be unreasonably withheld or delayed), provided that no consent
of the Administrative Agent, the Swingline Lender or any Issuing Bank shall be
required for an assignment of to a Lender (other than a Defaulting Lender), an
Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

 

186



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 and increments of
$1,000,000 in excess thereof, unless each of the Borrower, each Issuing Bank and
the Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing; provided, further, that contemporaneous assignments
to a single assignee made by Affiliates of Lenders and related Approved Funds
shall be aggregated for purposes of meeting the minimum assignment amount
requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and applicable Tax forms
(including those described in Sections 5.4(d), (e), (h) and (i), as applicable).

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6.

 

187



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest amounts) of the Loans and L/C Obligations and any
payment made by each Issuing Bank under any applicable Letter of Credit owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
Further, the Register shall contain the name and address of the Administrative
Agent and the lending office through which each such Person acts under this
Agreement. The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Collateral Agent, each
Issuing Bank and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent, each Issuing
Bank, the Swingline Lender and, solely with respect to itself, each other
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 13.6, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Swingline Lender or any Issuing Bank, sell participations to one or
more banks, credit insurers, or other entities other than any Defaulting Lender,
any Ineligible Institution (to the extent that the list of Ineligible
Institutions has been made available to all Lenders), the Borrower or any
Subsidiary of the Borrower (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i) or (ii) of the second proviso of the second sentence of
Section 13.1(a) that affects such Participant, provided that the Participant
shall have no right to consent to any modification to the percentages specified
in the definitions of the terms “Majority Lenders”, “Required Lenders” or
“Borrowing Base Required Lenders”. Subject to clause (c)(ii) of this
Section 13.6, the Borrower agrees that each

 

188



--------------------------------------------------------------------------------

Participant shall be entitled to the benefits of Sections 2.10, 2.11, 3.5 and
5.4 to the same extent as if it were a Lender (subject to the limitations and
requirements of those Sections and Sections 2.12 and 13.7) as though it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 13.6). To the extent permitted by Requirements of Law, each
Participant also shall be entitled to the benefits of Section 13.8(b) as though
it were a Lender; provided such Participant agrees to be subject to
Section 13.8(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld); provided that the Participant shall be subject to the provisions in
Section 2.12 as if it were an assignee under clauses (a) and (b) of this
Section 13.6. Each Lender that sells a participation shall, acting solely for
this purpose as a nonfiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and related interest amounts) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent manifest
error, and each party hereto shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. No Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.

(d) Any Lender may, without the consent of the Borrower, the Swingline Lender,
any Issuing Bank or the Administrative Agent, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment or for any other reason, the
Borrower hereby agrees that, upon request of any Lender at any time and from
time to time after the Borrower has made its initial borrowing hereunder, the
Borrower shall provide to such Lender, at the Borrower’s own expense, a
promissory note, substantially in the form of Exhibit H-1 or H-2, as the case
may be, evidencing the Loans and Swingline Loans, respectively, owing to such
Lender.

(e) Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee of such Lender
(each, a “Transferee”) and any prospective Transferee this Agreement and the
other Credit Documents,

 

189



--------------------------------------------------------------------------------

information regarding the Loans and the Letters of Credit, and any and all
financial information in such Lender’s possession concerning the Borrower and
its Affiliates that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates pursuant to this Agreement or that has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (A) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement, subject to the following sentence, each SPV shall be
entitled to the benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the same extent
as if it were a Lender (subject to the limitations and requirements of Sections
2.10, 2.11, 3.5 and 5.4 as though it were a Lender), and Sections 2.12 and 13.7,
and has acquired its interest by assignment pursuant to clause (b) of this
Section 13.6. Notwithstanding the prior sentence, an SPV shall not be entitled
to receive any greater payment

 

190



--------------------------------------------------------------------------------

under Section 2.10, 2.11, 3.5 or 5.4 than its Granting Lender would have been
entitled to receive absent the grant to such SPV, unless such grant to such SPV
is made with the Borrowers’ prior written consent (which consent shall not be
unreasonably withheld or delayed).

(h) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Loans to an Affiliated Lender; provided that an
Affiliated Lender shall make a representation and warranty to the assigning
Lender that at the time of the assignment, the Affiliated Lender is not in
possession of any material non-public information (within the meaning of United
States securities laws) with respect to the Borrower and its Subsidiaries that
has not been disclosed to such assigning Lender or the Lenders generally (other
than because any such Lender has elected not to receive such material non-public
information); provided further that, by its acquisition of Loans, an Affiliated
Lender shall be deemed to have acknowledged and agreed that:

(i) it shall not have any right to (A) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present,
(B) receive any information or material prepared by the Administrative Agent,
the Collateral Agent or any Lender or any communication by or among
Administrative Agent, the Collateral Agent and one or more Lenders, except to
the extent such information or materials have been made available to the
Borrower or its representatives (and in any case, other than the right to
receive notices of prepayments and other administrative notices in respect of
its Loans required to be delivered to Lenders pursuant to Section 2), or
(C) make or bring (or participate in, other than as a passive participant in or
recipient of its pro rata benefits of) any claim, in its capacity as a Lender,
against the Administrative Agent, the Collateral Agent or any other Lender with
respect to any duties or obligations or alleged duties or obligations of such
Agent or any other such Lender under the Credit Documents;

(ii) except with respect to any amendment, modification, waiver, consent or
other action described in clause (i) of the second proviso of the second
sentence of Section 13.1(a) or that alters an Affiliated Lender’s pro rata share
of any payments given to all Lenders, the Loans held by an Affiliated Lender
shall be disregarded in both the numerator and denominator in the calculation of
any Lender vote (and shall be deemed to have been voted in the same percentage
as all other applicable Lenders that are not Affiliated Lenders voted if
necessary to give legal effect to this paragraph) under any Credit Document;

(iii) the aggregate principal amount of Loans held by Affiliated Lenders at the
time of such assignment may not exceed 25% of the aggregate principal amount of
all Loans outstanding at such time under this Agreement; and

(iv) any such Loans acquired by an Affiliated Lender may, with the consent of
the Borrower, be contributed to the Borrower and exchanged for debt or equity
securities that are otherwise permitted to be issued at such time (and such
contribution and/or exchange shall be permitted hereunder notwithstanding the

 

191



--------------------------------------------------------------------------------

non-pro rata reduction and repayment of such Lender’s Loans and Commitments
hereunder as a result thereof).

For the avoidance of doubt, assignments to Affiliated Institutional Lenders will
be permitted hereunder and the foregoing limitations in this clause (h) shall
not be applicable to Affiliated Institutional Lenders.

(i) Ineligible Institutions. The Borrower has delivered to the Administrative
Agent on or prior the Closing Date a list of Ineligible Institutions, which list
may be updated from to time by the Borrower in order to add one or more
operational competitors of the Borrower to such list; provided that (A) in order
to be effective, any such update must be provided in writing to the
Administrative Agent at JPMDQ_Contact@jpmorgan.com (or such other address as the
Administrative Agent (including any successor Administrative Agent) shall
designate in writing to the Borrower) with confirmation of receipt requested,
(B) such update shall not be effective until three (3) Business Days after
receipt of written confirmation from the Administrative Agent,
(C) notwithstanding anything to the contrary included in the original list of
Ineligible Institutions or any such update to such list, no Affiliate of any
specified Ineligible Institution shall be considered an Ineligible Institution
unless Affiliates are expressly indicated in the original list or any such
update and then only to the extent any such Affiliate is clearly identifiable
solely on the basis of the similarity of its name to the specified Ineligible
Institution, and (D) in no event shall any updates to the list of Ineligible
Institutions provide for retroactive effect (and any statement to the contrary
contained in any such update shall be disregarded and have no effect). The
Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to (1) post the list of Ineligible
Institutions provided by the Borrower and any updates thereto from time to time
on the Platform, including that portion of the Platform that is designated for
“public side” Lenders and/or (2) provide the list of Ineligible Institutions
provided by the Borrower and any updates thereto to each Lender requesting the
same. In the event that a Lender proposes to assign all or a portion of its
Commitments and Loans in accordance with clause (b) of this Section 13.6 to an
assignee, such Lender may request in writing to the Borrower (with a copy to the
Administrative Agent) that the Borrower either provide the then-current list of
Ineligible Institutions or confirm in writing that a specified proposed assignee
is not an Ineligible Institution. In the event that the Borrower fails to
respond or fails to provide the then-current list or the requested confirmation
within two (2) Business Days, then the specified proposed assignee shall be
conclusively deemed not to be an Ineligible Institution. The Administrative
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Ineligible Institutions. Without limiting the generality of
the foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any assignee Lender or Participant or
prospective assignee Lender or Participant is an Ineligible Institution or
(ii) have any liability with respect to or arising out of any assignment or
participation of Commitments or Loans, or disclosure of confidential
information, to any Ineligible Institution.

13.7 Replacements of Lenders under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4 (other than
Section 5.4(b)), (ii) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the

 

192



--------------------------------------------------------------------------------

actions described in such Section is required to be taken or (iii) becomes a
Defaulting Lender, with a replacement bank, lending institution or other
financial institution; provided that (A) such replacement does not conflict with
any Requirement of Law, (B) no Event of Default under Section 11.1 or 11.5 shall
have occurred and be continuing at the time of such replacement, (C) the
replacement bank or institution shall purchase, at par, all Loans and the
Borrower shall pay all other amounts (other than any disputed amounts), pursuant
to Section 2.10, 3.5 or 5.4, as the case may be) owing to such replaced Lender
prior to the date of replacement, (D) the replacement bank or institution, if
not already a Lender, and the terms and conditions of such replacement, shall be
reasonably satisfactory to the Administrative Agent, (E) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 13.6(b) (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (F) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 13.1 requires the consent of all of the Lenders affected or the
Required Lenders or the Borrowing Base Required Lenders and with respect to
which the Majority Lenders shall have granted their consent, then provided no
Event of Default then exists, the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by requiring such Non-Consenting Lender to assign its Loans and its Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent; provided that: (i) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced (other than principal and interest) shall
be paid in full to such Non-Consenting Lender concurrently with such assignment,
and (ii) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment, the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 13.6.

(c) Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.

13.8 Adjustments; Set-off.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
in respect of any principal of or interest on all or part of the Loans made by
it, or the participations in Letter of Credit Obligations held by it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender entitled thereto, if any, in respect of
such other Lender’s Loans, or interest thereon, such benefited Lender shall
(i) notify the Administrative Agent of such fact, and (ii) purchase for cash at
face value from the other Lenders a participating interest in such portion of
each such other Lender’s Loans, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to

 

193



--------------------------------------------------------------------------------

share the excess payment or benefits of such collateral or proceeds ratably in
accordance with the aggregate principal of and accrued interest on their
respective Loans and other amounts owing them; provided, however, that, (A) if
all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest and (B) the provisions of this paragraph shall not be construed to
apply to (1) any payment made by the Borrower or any other Credit Party pursuant
to and in accordance with the terms of this Agreement and the other Credit
Documents, (2) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, Commitments or
participations in Drawings to any assignee or participant or (3) any
disproportionate payment obtained by a Lender as a result of the extension by
Lenders of the maturity date or expiration date of some but not all Loans or
Commitments or any increase in the Applicable Margin in respect of Loans or
Commitments of Lenders that have consented to any such extension. Each Credit
Party consents to the foregoing and agrees, to the extent it may effectively do
so under Requirements of Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Credit Party rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Credit Party in the amount of such
participation.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Requirements of
Law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Requirements of Law, upon any amount becoming due and payable by the
Borrower hereunder or under any Credit Document (whether at the stated maturity,
by acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15(f) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Collateral Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
Each Lender agrees promptly to notify the Borrower (and the Credit Parties, if
applicable) and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

13.9 Counterparts.

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile or
other electronic transmission, i.e. a “pdf’ or a “tif’), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

 

194



--------------------------------------------------------------------------------

(b) The Borrower hereby (i) agrees that, for all purposes, including without
limitation, in connection with any workout, restructuring, enforcement of
remedies, bankruptcy proceedings or litigation among the Administrative Agent,
the Lenders and the Credit Parties, electronic images of this Agreement or any
other Credit Documents (in each case, including with respect to any signature
pages thereto) shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waives any argument, defense or right to contest
the validity or enforceability of the Credit Documents based solely on the lack
of paper original copies of any Credit Documents, including with respect to any
signature pages thereto.

13.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11 Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Guarantors, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Borrower, the Guarantors, any Agent nor any Lender relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York and
the courts of the United States of America for the Southern District of New
York, in each case located in New York County, and appellate courts from any
thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

 

195



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

13.14 Acknowledgments. The Borrower hereby acknowledges and agrees that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) (i) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the Administrative Agent, the Issuing
Banks, the Lenders and the other Agents on the other hand, and the Borrower and
the other Credit Parties are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Administrative Agent, the other
Agents, the Issuing Banks and the Lenders, is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for any of the
Borrower, any other Credit Parties or any of their respective Affiliates, equity
holders, creditors or employees or any other Person; (iii) none of the
Administrative Agent, any other Agent, any Joint Bookrunner, any Lead Arranger,
any Issuing Bank or any Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or any other Credit Party with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or any other Agent, any Joint Bookrunner, any Lead
Arranger, any Issuing Bank or any Lender has advised or is currently advising
any of the Borrower, the other Credit Parties or their respective Affiliates on
other matters) and none of the Administrative Agent, any Agent, any Joint
Bookrunner, any Lead Arranger, any Issuing Bank or any Lender has any obligation
to any of the Borrower, the other Credit Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the
Administrative Agent and its Affiliates, each other Agent and each of its
Affiliates, each Issuing Bank and each of its Affiliates and each Lender and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its respective Affiliates,
and none of the Administrative Agent, any other Agent, any Issuing Bank or any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; (v) neither it nor any of itits
Subsidiaries will assert any claim against the Administrative Agent, any Agent,
any Joint

 

196



--------------------------------------------------------------------------------

Bookrunner, any Lead Arranger, any Issuing Bank or any Lender based on an
alleged breach of fiduciary duty by any such Person in connection with this
Agreement and the transactions contemplated hereby; and (vi) none of the
Administrative Agent, any Agent, any Issuing Bank or any Lender has provided and
none will provide any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Credit Document) and the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. The Borrower hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and each Agent with respect to any breach or alleged breach
of agency or fiduciary duty; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

13.15 WAIVERS OF JURY TRIAL. THE BORROWER, EACH AGENT, EACH ISSUING BANK AND
EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16 Confidentiality. The Administrative Agent, each other Agent, any Issuing
Bank, the Swingline Lender and each other Lender shall hold all information not
marked as “public information” and furnished by or on behalf of the Borrower or
any of its Subsidiaries in connection with such Lender’s evaluation of whether
to become a Lender hereunder or obtained by such Lender, the Swingline Lender,
the Administrative Agent, any Issuing Bank or such other Agent pursuant to the
requirements of this Agreement (“Confidential Information”), confidential in
accordance with its customary procedure for handling confidential information of
this nature and in any event may make disclosure (a) as required or requested by
any Governmental Authority, self-regulatory agency or representative thereof or
pursuant to legal process or applicable Requirements of Law, (b) to such
Lender’s or the Administrative Agent’s, any Issuing Bank’s or such other Agent’s
attorneys, advisors, financial or business consultants, accountants, independent
auditors, trustees, agents or Affiliates (and any Affiliate’s attorneys,
professional advisors, independent auditors, trustees or agents), in each case
who need to know such information in connection with the administration of the
Credit Documents and are informed of the confidential nature of such
information, (c) to an investor or prospective investor in a securitization that
agrees its access to information regarding the Credit Parties, the Loans and the
Credit Documents is solely for purposes of evaluating an investment in a
securitization and who agrees to treat such information as confidential, (d) to
a trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for a securitization and who agrees to treat such
information as confidential, (e) to a nationally recognized ratings agency that
requires access to information regarding the Credit Parties, the Loans and
Credit Documents in connection with ratings issued with respect to a
securitization, and (f) to the extent such Confidential Information becomes
public other than by reason of disclosure by such Person in breach of this
Agreement, (g) [intentionally omitted], (h) to any other party to this
Agreement, (i) in connection with the exercise of any remedies hereunder or
under any other Credit Document or any action or proceeding relating to

 

197



--------------------------------------------------------------------------------

this Agreement or any other Credit Document or the enforcement of rights
hereunder or thereunder, or (j) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (2) any actual or prospective
party (or its advisors) to any swap, derivative or other transaction relating to
the Borrower and its obligations; provided that unless specifically prohibited
by applicable Requirements of Law, each Lender, the Administrative Agent, the
Swingline Lender, any Issuing Bank and each other Agent shall endeavor to notify
the Borrower (without any liability for a failure to so notify the Borrower) of
any request made to such Lender, the Administrative Agent, any Issuing Bank or
such other Agent, as applicable, by any governmental, regulatory or
self-regulatory agency or representative thereof (other than any such request in
connection with an examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information; provided further that in no event shall any Lender, the
Administrative Agent, any Issuing Bank or any other Agent be obligated or
required to return any materials furnished by the Borrower or any Subsidiary. In
addition, each Lender, the Administrative Agent and each other Agent may provide
Confidential Information to prospective Transferees or to any pledgee referred
to in Section 13.6 or to prospective direct or indirect contractual
counterparties in Hedge Agreements to be entered into in connection with Loans
made hereunder as long as such Person is advised of and agrees to be bound by
the provisions of this Section 13.16 or confidentiality provisions at least as
restrictive as those set forth in the Section 13.16.

13.17 Release of Collateral and Guarantee Obligations.

(a) The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, as set forth in clause (b) below, (ii) upon the
Disposition of such Collateral (including as part of or in connection with any
other Disposition permitted hereunder) to any Person other than another Credit
Party (other than Holdings), to the extent such Disposition is made in
compliance with the terms of this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Majority Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee in accordance with the second succeeding sentence and
Section 5(g) of the Guarantee) and (vi) as required by the Collateral Agent to
effect any Disposition of Collateral in connection with any exercise of remedies
of the Collateral Agent pursuant to the Security Documents. Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those being released) upon (or obligations (other than those
being released) of the Credit Parties in respect of) all interests retained by
the Credit Parties, including the proceeds of any Disposition, all of which
shall continue to constitute part of the Collateral except to the extent
otherwise released in accordance with the provisions of the Credit Documents.
Additionally, the Lenders hereby irrevocably agree that the Guarantors shall be
released from the Guarantees upon consummation of any transaction permitted
hereunder resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary or otherwise becoming an Excluded Subsidiary. The Lenders hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and

 

198



--------------------------------------------------------------------------------

deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender. Any representation, warranty or covenant contained in any
Credit Document relating to any such Collateral or Guarantor shall no longer be
deemed to be repeated. In connection with any release hereunder, the
Administrative Agent and Collateral Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent and Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrower and at
the Borrower’s expense in connection with the release of any Liens created by
any Credit Document in respect of such Subsidiary, property or asset.

(b) Notwithstanding anything to the contrary contained herein or any other
Credit Document, when all Obligations (other than (i) Hedging Obligations in
respect of any Secured Hedge Transactions, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent or
indemnification obligations not then due) have been paid in full in cash or
equivalents thereof, all Commitments have terminated or expired and no Letter of
Credit shall be outstanding that is not Cash Collateralized or back- stopped,
upon request of the Borrower, the Administrative Agent and/or Collateral Agent,
as applicable, shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to release its security interest
in all Collateral, and to release all obligations under any Credit Document,
whether or not on the date of such release there may be any (i) Hedging
Obligations in respect of any Secured Hedge Transactions, (ii) Cash Management
Obligations in respect of any Secured Cash Management Agreements and (iii) any
contingent or indemnification obligations not then due. Any such release of
Obligations shall be deemed subject to the provision that such Obligations shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

13.18 USA PATRIOT Act. The Agents and each Lender hereby notify the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Credit Party,
which information includes the name and address of each Credit Party and other
information that will allow such Agent and such Lender to identify each Credit
Party in accordance with the Patriot Act.

13.19 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon

 

199



--------------------------------------------------------------------------------

from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.

13.20 Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

13.21 Disposition of Proceeds. The Security Documents contain an assignment by
the Borrower and/or the Guarantors unto and in favor of the Collateral Agent for
the benefit of the Lenders of all of the Borrower’s or each Guarantor’s interest
in and to their as-extracted collateral in the form of production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Documents further provide in general for the
application of such proceeds to the satisfaction of the Obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Documents, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.

13.22 Collateral Matters; Hedge Agreements. The benefit of the Security
Documents and of the provisions of this Agreement relating to any Collateral
securing the Obligations shall also extend to and be available on a pro rata
basis pursuant to terms agreed upon in the Credit Documents to any Person under,
any Secured Hedge Transaction (including any Legacy Hedge Transaction) after
giving effect to all netting arrangements in any Hedge Agreements under which
such Secured Hedge Transaction was entered into and (c) any Secured Cash
Management Agreement provided that, with respect to (x) each Legacy Hedge
Transaction and (y) any other Secured Hedge Transaction or Secured Cash
Management Agreement that remains secured after the Hedge Bank thereto or the
Cash Management Bank thereunder is no longer a Lender or an Affiliate of a
Lender, the provisions of Section 12 shall apply to the hedge provider under
each applicable Legacy Hedge Transaction and shall also continue to apply to
such Hedge Bank or Cash Management Bank in consideration of its benefits
hereunder. Any hedge provider under any Legacy Hedge Transaction, any Hedge Bank
and any Cash Management Bank, as applicable, shall, if requested by the
Administrative Agent, promptly execute and deliver to the Administrative Agent
all such other documents, agreements and instruments reasonably requested by the
Administrative Agent to evidence the continued applicability of the provisions
of Section 12. No Person shall have any voting rights under any Credit Document
solely as a result of the existence of obligations owed to it under any Legacy
Hedge Transaction, any other Secured Hedge Transaction or Secured Cash
Management Agreement.

13.23 Agency of the Borrower for the Other Credit Parties. Each of the other
Credit Parties hereby appoints the Borrower as its agent for all purposes
relevant to this Agreement and

 

200



--------------------------------------------------------------------------------

the other Credit Documents, including the giving and receipt of notices and the
execution and delivery of all documents, instruments and certificates
contemplated herein and therein and all modifications hereto and thereto.

13.24 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

13.25 Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S.

 

201



--------------------------------------------------------------------------------

Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Credit
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Credit Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

[Signature Pages Follow]

 

202